EXHIBIT E
                                                                                          I ' . S . Imniigralion
                                                                                          and Customs
                                                                                          Lnforccment

                                                                                October 16,2009

               The GEO Groirp, lac.
               Otie Park Place, Suite 700
               621     NWSf^Su
               Boca RatoB, FL 3348?
               Atin: Mr. Ron Maddit.x

               Sufcrject: Solicitation No. HSCEOM-09-R-00003, Notice of Award

               Tiank yon for sisbrailtlng t proposal lo respanse to the Detention Services Seattle A:rea Contract
               r3€teniion Facility Rtqmsi for Proposal (RFP) IISCEDM-09-R.0O0C)3>

               Congratulations. Your proposal Wiis evaluated io accordanci2: mih the criieria established in Section
               M of the RFP and it wa.s detenBined to rqireseol the best value to the Goveniment. ITie total
               evaluated contract price                     The contract number for this award is HSCEDM-1 (W-
               OOOOL

               With this letter ym will fmd a copy of rhe corslract for yoor signaiure.

               Please complete blocks 19 A, IJBand 19C i>f the Standard Form 26 and return 1 copy of Ihe
               corapleled farm to km Swia at jim.surla@dhs.gov ot fex at (949) 360-3013.

               If you have any questions, please contact Jun Surla at (949) 360-3073.

               We lookfi>rvvardto working with you.



                                                          Bobbie Wright
                                                          Contraeliag Officer




Confidential                                                                                                  GEO-State 00270461



                                                                                                     Ex. 2 to Martin Decl.
                                                                                                            Page 1 of 190
                                           Table of Contents
           PART I - S E C T I O N A
           Solicitation/Contact Form                                   pg i

           PART I - SECTION B
           Supplies or Services                                        Pg 2

           PART I - S E C T I O N C
           Statement of Objective                                      Pgl2

           PART I SECTION D
           Packaging and Marking                                       Pg 18

           PART I - SECTION E
           Inspection and Acceptance                                   Pg 19

           PART I - S E C T I O N F
           Deliveries or Performance                                   Pg 20

           PART I - S E C T I O N G
           Contract Administration Data                                pg 21

           PART I - S E C T I O N H
           Special Contract Requirements                               Pg 23

           PART I I - S E C T I O N I
           Contract Clauses                                            Pg 25

           PART I I I - S E C T I O N J
           List of Documents, Exhibits and Other Attachments           Pg 42




Confidential                                                         GEO-State 00270462


                                                               Ex. 2 to Martin Decl.
                                                                      Page 2 of 190
                                                 1, IMS cciimASfWW^Mm^msi                                                           p*5S CF Wt»
                                                                                         ,3.6f F « 6 t » V ^ 0 « S                     1 < «

                                          ICE/w/DC" msmih
        SCE/Dfiteftt m^i/tetrnt Cs«t-ra«e-»LAS                         iXCg/c«c«nt liflsjt/Oeseat; Osmxmt-tJ^
                                                                       Iftsai^tatisa and C«st«3cs E«f«rcw>ent
                                                                       Attn: Jan Surla {t-lSj 360-3073
       24600 Avila Road, Room 310-1                                    21000 avila mm, Room 3104

       f mm m!Sfi&mt^ e»<r«ucTi3a   s m j Ofe, cs&^ny, ^siasm tsp emit}

       GEO €8051? IKC THE                                                                                                  SI emits (ssaejs^s

       SCCa aATOH r t 334§7I242


                                                                                          to t:w8 i^ssesgss m<?mm

                                                                       its. m-»m«j iiwii tE iuet
       SSgmMEKT OF fSSKEUMft SECyRJTY                                  iD»s, res

       i6J3 EAST a StREEt, S?£ a                                       P.O, Bok i62Q
                                                                       Acta: lCi:~O,8O-:rO0-rSE



                                                                                                          5sa
                                                                                           Qijmrm




                                                                                                                                                        metis i

                                                                                                                                                        las

                                                                                                                                                        ill!....
                mi'ssfmumsi.ms.fsmct
                                                               ten..
                                                               •21
                                                         :S3             vffikiAmn CAetafts ton mmo
                                           tamme.vmsmtt»vm,%.czmisrsnmi7mnm mpucAsm

                                                                          )!^5S»sS«3 s a aSSsissss «f sSaafsy^s.      b>f yaa * * * * »«»si^ m    Jam
                                                                          ift ?«J stiSKi, SJ >!»9iJf sssefissi ssto» » asms- tusA ^ « ssssS swjismstw




        lot               rp



                                                      1 0 / 1 S/09i




Confidential                                                                                                                              GEO-State 00270463


                                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                                    Page 3 of 190
                                           REFERENCE NO. OF DOCUMENT BEING CONTINUED                                            PAGE      OF
   CONTINUATION SHEET                      HSCEDM-lO-D-00001
                                                                                                                                  2            42
   NAME OF OFFEROR OR CONTRACTOR
   GEO GROUP INC THE
                                           SUPPLIE»S£BVICES                                      QUANTITY UNIT   UNIT PRICE                AMOUNT
                                                 (B)                                               <C)    (D)       (E)                        (F)
                       DUNS Number:        612706465

                   F i n a n c e POC:
                   Contracting Officer Technical                    Representative
                   (COTR)POC:

                   The North American I n d u s t r y C l a s s i f i c a t i o n System
                   (NAICS) Code i s 561210, F a c i l i t y Support S e r v i c e s
                   ( S i z e Standard o f

                   The F e d e r a l S e r v i c e Code (FSC) i s S206, Guard
                   Services.

                   FOB: D e s t i n a t i o n


                   BASE PERIOD: The P e r i o d o f Performance s h a l l be
                   from October 24, 2009 through October 23, 2010.

                   DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                                          0.00
                   STATEMENT (Estimated      bed c a p a c i t y )

                   The Govermnent's minimum q u a n t i t y o f


                                                                          t o be o r d e r e d
                   v i a task     order.

                   Bed-day r a t e f o r                                This i s a
                   f u l l y burdened r a t e . U n i t o f I s s u e DA i s
                   e q u i v a l e n t t o Bed-Day.

                   O b l i g a t e d Amount: $0.00


                   Bed-day r a t e f o r q u a n t i t i e s i n e x c e s s o f
                   bed-days. T h i s i s a f u l l y burdened r a t e . Unit o f
                   I s s u e DA i s e q u i v a l e n t t o Bed-Day.

                   O b l i g a t e d Amount: $0.00


                   TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                                     0.00
                   STATEMENT

                   Transportation Fixed F l a t Rate f o r
                   P a s s e n g e r V e h i c l e s and
                   P a s s e n g e r V e h i c l e s . U n i t o f I s s u e MO i s
                   e q u i v a l e n t to Month.

                   C o n t i n u e d ...




  NSN7MO.O1.tS2.8087
                                                                                                                              OPTIONAL FORM 338 ( ^ )
                                                                                                                              SfonsowdbyOSA
                                                                                                                              FAR (M CFH) S3. Ito




Confidential                                                                                                                          GEO-State 00270464


                                                                                                                          Ex. 2 to Martin Decl.
                                                                                                                                 Page 4 of 190
                                         REFERENCE NO OF DOCUMENT BEING CONTIMJEO                                                    PAGE       OF
   CONTmUATiON SHEET
   NAME OF OFFEROR OR CONTRACTOR
                                         HSCEDH-lO-D-00001
                                                                                                                                       3          I     42

   GEO GROUP INC THE
                                         SUPPLIES/SERV/ICES                                           QOANTTTY UNIT   UNIT PRICE                  AMOUNT
                                                 (B)                                                    (C)    (D)       (E)                          (F)
                  O b l i g a t e d Amount: $0.00


                  Estimated Fuel Cost for
                  Vehicles for                                    C o n t r a c t o r s h a l l not
                  exceed t h e amount shown without p r i o r approval by
                  the C o n t r a c t i n g O f f i c e r . T h i s i s a Not-To-Exceed
                  of                        U n i t o f I s s u e MO i s e q u i v a l e n t t o
                  Month.

                  O b l i g a t e d Amount: $0.00


                  Estimated Fuel Cost f o r
                  Passenger V e h i c l e s f o r                      miles.
                  C o n t r a c t o r s h a l l not e x c e e d t h e amount shown
                  without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                  O f f i c e r . T h i s i s a Not-To-Exceed o f
                  U n i t o f I s s u e MO i s e q u i v a l e n t t o Month.

                  O b l i g a t e d Amount: $0.00


                  E s t i m a t e d T r a v e l Cost i n c l u s i v e o f Lodging and
                  Meals i I n c i d e n t a l Expenses (MI&E) f o r D e t e n t i o n
                  O f f i c e r s exceeding the s t a n d a r d worlcing hours.
                  Cost i s based on a c t u a l c h a r g e s p e r o c c u r r e n c e ,
                  not t o exceed t h e a l l o w a b l e F e d e r a l T r a v e l
                  R e g u l a t i o n r a t e s / c o s t s i n e f f e c t on the d a t e s o f
                  t r a v e l . C o n t r a c t o r s h a l l n o t exceed t h e amount
                  shown without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                  O f f i c e r . T h i s i s a Not-To-Exceed o f
                  U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .

                  O b l i g a t e d Amount: $0.00


                  OVERTIME
                  Overtime must be pre-approved by the Government
                  and trac)ced by t h e c o n t r a c t o r ( i n c l u d i n g name o f
                  approver, hours approved, and date o f a p p r o v a l ) .
                  Overtime hours not used i n any base o r o p t i o n
                  p e r i o d w i l l not r o l l o v e r t o t h e next performance
                  p e r i o d . The c o n t r a c t o r s h a l l not exceed t h e
                  amount shown without p r i o r a p p r o v a l by t h e
                  C o n t r a c t i n g O f f i c e r . U n i t o f I s s u e HR i s
                  e q u i v a l e n t to Hour.

                  O b l i g a t e d Amount: 50.00

                  Continued ...




  NSN7S4IVOMS3.<(»7
                                                                                                                                   0PTK3NAL FORU J38 ( * « )
                                                                                                                                   SponaoredbyCSA
                                                                                                                                   FAR (4« CFR) 51 I t s




Confidential                                                                                                                               GEO-State 00270465


                                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                                      Page 5 of 190
                                              REFERENCE NO. OF DOCUMENT BEING CONTINUED                                               PAGE       OF
    CONTINUATION SHEET                        HSCEDM-lO-D-00001
                                                                                                                                        4             42
    NAME OF OFFEROR OR CONTRACTOR

   GEO GROUP INC THE
                                             SUPPllEaSERVtCES                                          QUANTITY UNIT   UNIT PRICE                 AMCHJNT
                                                     (B)                                                 (C)    (D)       (E)                         (F)


                        Detainee V o l u n t e e r Wages f o r the Detainee Work                                LO     114,975.00                     114,975.00
                        Program. Reimbursement f o r t h i s l i n e item w i l l be
                        a t the a c t u a l c o s t o f $1.00 per day p e r d e t a i n e e .
                        C o n t r a c t o r s h a l l not e x c e e d the amount shown
                        without p r i o r a p p r o v a l by the C o n t r a c t i n g
                        O f f i c e r . U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .

                        O b l i g a t e d Amount: $0.00




                    OPTION PERIOD ONE:           The P e r i o d o f Performance
                    s h a l l be from O c t o b e r 24, 2010 through October
                    23, 2011.

                    DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                                               0.00
                    STATEMENT ( E s t i m a t e d bed c a p a c i t y )

                    The Government's minimum q u a n t i t y o f


                                                                            t o be o r d e r e d
                    v i a task order.
                    (Option L i n e Item)
                    10/24/2010

                    Bed-day r a t e f o r                              . This i s a                                                                           0.00
                    f u l l y burdened r a t e . U n i t o f I s s u e DA i s
                    e q u i v a l e n t t o Bed-Day.
                    (Option L i n e Item)
                    10/24/2010

                    Bed-day r a t e f o r q u a n t i t i e s i n e x c e s s o f                                                                             0.00
                    bed-days. T h i s i s a f u l l y burdened r a t e . U n i t o f
                    I s s u e DA i s e q u i v a l e n t t o Bed-Day.
                    (Option L i n e Item)
                    10/24/2010

                    TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                                          0.00
                    STATEMENT.
                    (Option L i n e Item)
                    10/24/2010

                    T r a n s p o r t a t i o n F i x e d F l a t Rate f o r                                                                                  0.00
                    Passenger V e h i c l e s and
                    Passenger V e h i c l e s .
                    (Option L i n e Item)
                    10/24/2010

                    Continued ...




  NSN 7MIMI1.t52.g097
                                                                                                                                    OPTIONAL FORM 338(«.e6»
                                                                                                                                    Spcnaond by OSA
                                                                                                                                    FAR(4aCFR)53110




Confidential                                                                                                                              GEO-State 00270466


                                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                                       Page 6 of 190
                                             REFERENCE NO OF DOCUMENT BEING CONTINUED                                                   PAGE        OF
    CONTINUATION SHEET                       HSCEDM-lO-D-00001                                                                                       1     .
    NAME OF OFFEROR OR CONTRACTOR
                                                                                                                                          5          1   42

   GEO GROUP INC THE
                                             SUPPUESSERVICES                                            QUANTITY UNIT    UNIT PRICE                  AMOUNT
                                                     (B)                                                  (C     (D)        (E)                          (F)
                       Estimated Fuel Cost f o r                                    Passenger                                                                    0.00
                       Vehicles for                              . C o n t r a c t o r s h a l l not
                       exceed t h e amount shown without p r i o r a p p r o v a l by
                       the C o n t r a c t i n g O f f i c e r . T h i s i s a Not-To-Exceed
                       of                        U n i t o f I s s u e MO i s e q u i v a l e n t t o
                       Month.
                       (Option L i n e Item)
                       10/24/2010

                   E s t i m a t e d F u e l Cost f o r                                                                                                          0.00
                   Passenger V e h i c l e s f o r                     miles.
                   C o n t r a c t o r s h a l l not exceed the amount shown
                   without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                   Officer.           T h i s i s a Not-To-Exceed o f
                   U n i t o f I s s u e MO i s e q u i v a l e n t t o Month.
                   (Option L i n e Item)
                   10/24/2010

                   E s t i m a t e d T r a v e l Cost i n c l u s i v e o f Lodging and                                                                          0.00
                   Meals & I n c i d e n t a l Expenses (MI&E) f o r D e t e n t i o n
                   O f f i c e r s exceeding the s t a n d a r d wor)cing hours.
                   Cost i s based on a c t u a l c h a r g e s p e r o c c u r r e n c e ,
                   not t o exceed t h e a l l o w a b l e F e d e r a l T r a v e l
                   R e g u l a t i o n r a t e s / c o s t s i n e f f e c t on t h e d a t e s o f
                   t r a v e l . C o n t r a c t o r s h a l l not exceed t h e amount
                   shown without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                   O f f i c e r . T h i s i s a Not-To-Exceed o f
                   U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .
                    (Option L i n e Item)
                   10/24/2010

                   OVERTIME                                                                                                                                      0.00
                   Overtime must be pre-approved by t h e Government
                   and trac)ced by t h e c o n t r a c t o r ( i n c l u d i n g name o f
                   approver, hours approved, and d a t e o f a p p r o v a l ) .
                   Overtime hours not used i n any base o r o p t i o n
                   p e r i o d w i l l not r o l l over t o the n e x t performance
                   p e r i o d . The c o n t r a c t o r s h a l l not e x c e e d t h e
                   amount shown without p r i o r a p p r o v a l by t h e
                   Contracting Officer.                 U n i t of I s s u e HR i s
                   e q u i v a l e n t to Hour.
                   (Option L i n e Item)
                   10/24/2010

                   Detainee V o l u n t e e r Wages f o r the D e t a i n e e Work                              LO      114,975.00                               0.00
                   Program. Reimbursement f o r t h i s l i n e i t e m w i l l be
                   a t t h e a c t u a l c o s t o f $1.00 per day p e r d e t a i n e e .
                   C o n t r a c t o r s h a l l not exceed the amount shown
                   without p r i o r a p p r o v a l by the C o n t r a c t i n g
                   O f f i c e r . U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .
                   Continued ...




  MSN7SM.OI-tS2.aae7                                                                                                                  OPTIONAl. FORU 3X (4.C6)
                                                                                                                                      SponwMbyGSA
                                                                                                                                      FAR («a CFR) S l l to




Confidential                                                                                                                                  GEO-State 00270467


                                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                                         Page 7 of 190
                                           |REFERENCE NO. of DOCUMENT BEING CONTINUED                                                  PAGE
    CONTINUATION SHEET                     HSCEDM-lO-D-00001
                                                                                                                                         6             42
   NAME OF OFFEROR OR CONTRACTOR

   GEO GROUP INC THE
    ITEM NO.                               SUPPUES/SERVICES                                             QUANTITY UNIT   UNIT PRICE                 AMOUNT
      (A)                                          (B)                                                    (C)    (D)       (E)                         (F)
                       (Option L i n e Item)
                       10/24/2010



                       OPTION PERIOD TWO: The P e r i o d o f Performance
                       s h a l l be from October 24, 2011 through October
                       23, 2012.

     2001          DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                                                  0.00
                   STATEMENT ( E s t i m a t e d bed c a p a c i t y )

                   The Government's minimum q u a n t i t y of


                                                                            t o be o r d e r e d
                   v i a taslc order.
                   (Option L i n e Item)
                   10/24/2011

     2001A         Bed-day r a t e f o r                                This i sa                                                                               0.00
                   f u l l y burdened r a t e . U n i t o f I s s u e DA i s
                   e q u i v a l e n t t o Bed-Day.
                   (Option L i n e Item)
                   10/24/2011

     2001B         Bed-day r a t e f o r q u a n t i t i e s i n e x c e s s o f                                                                                0.00
                   bed-days. T h i s i s a f u l l y burdened r a t e . Unit o f
                   I s s u e DA i s e q u i v a l e n t t o Bed-Day.
                   (Option L i n e Item)
                   10/24/2011

     2002          TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                                             0.00
                   STATEMENT.
                   (Option L i n e Item)
                   10/24/2011

     2002A         T r a n s p o r t a t i o n F i x e d F l a t Rate f o r                                                                                     0.00
                   Passenger V e h i c l e s and
                   Passenger V e h i c l e s . U n i t o f I s s u e MO i s
                   e q u i v a l e n t to Month.
                   (Option L i n e Item)
                   10/24/2011

     2002B         E s t i m a t e d F u e l Cost f o r                              Passenger                                                                  0.00
                   Vehicles for                                     C o n t r a c t o r s h a l l not
                   exceed t h e amount shown w i t h o u t p r i o r a p p r o v a l by
                   the C o n t r a c t i n g O f f i c e r .  T h i s i s a Not-To-Exceed
                   of                         U n i t o f I s s u e MO i s e q u i v a l e n t t o
                   Month.
                   (Option L i n e Item)
                   Continued




  NSN7SW-01-ISJ.8067                                                                                                                 OPTIONAL FORM 338 (4-88)
                                                                                                                                     SpwMoradbyCSA
                                                                                                                                     FAR(«8CFR)S].110




Confidential                                                                                                                                 GEO-State 00270468


                                                                                                                                 Ex. 2 to Martin Decl.
                                                                                                                                        Page 8 of 190
                                               REFERENCE NO OF DOCUMENT BEING CONTINUED                                                    PAGE       OF
    CONTINUATION SHEET
    NAME OF OFFEROR OR CONTRACTOR
                                               HSCEDM-lO-D-00001
                                                                                                                                             7          I      42

    GEO GROUP INC THE
                                              SUPPLIESSERVICES                                            QUANTITY UNIT    UNIT PRICE                   AMOUNT
                                                       (B)                                                  (C)    (D)        (E)                             (F)
                       10/24/2011

                       E s t i m a t e d F u e l Cost f o r                                                                                                         0.00
                       Passenger V e h i c l e s f o r                       miles.
                       C o n t r a c t o r s h a l l n o t e x c e e d the amount shown
                       w i t h o u t p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                       O f f i c e r . T h i s i s a Not-To-Exceed o f
                       U n i t o f I s s u e MO i s e q u i v a l e n t t o Month.
                       (Option L i n e Item)
                       10/24/2011

                       E s t i m a t e d T r a v e l Cost i n c l u s i v e of Lodging and                                                                          0.00
                       Meals S I n c i d e n t a l Expenses (MI&E) f o r D e t e n t i o n
                       O f f i c e r s exceeding t h e s t a n d a r d worlcing hours.
                       Cost i s based on a c t u a l c h a r g e s p e r o c c u r r e n c e ,
                       not t o exceed t h e a l l o w a b l e F e d e r a l T r a v e l
                       R e g u l a t i o n r a t e s / c o s t s i n e f f e c t on t h e d a t e s o f
                       t r a v e l . C o n t r a c t o r s h a l l not exceed t h e amount
                       shown without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                       O f f i c e r . T h i s i s a Not-To-Exceed o f
                       U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .
                        (Option L i n e Item)
                       10/24/2011

                   OVERTIME                                                                                                                                         0.00
                   Overtime must be pre-approved by t h e Government
                   and t r a c k e d by t h e c o n t r a c t o r ( i n c l u d i n g name o f
                   approver, hours approved, and date o f a p p r o v a l ) .
                   Overtime hours n o t u s e d i n any base o r o p t i o n
                   p e r i o d w i l l not r o l l o v e r t o t h e next performance
                   p e r i o d . The c o n t r a c t o r s h a l l not exceed t h e
                   amount shown w i t h o u t p r i o r approval by t h e
                   C o n t r a c t i n g O f f i c e r . U n i t o f I s s u e HR i s
                   e q u i v a l e n t t o Hour.
                   (Option L i n e Item)
                   10/24/2011

                   D e t a i n e e V o l u n t e e r Wages f o r t h e Detainee Work                               LO     114,975.00                                0.00
                   Program. Reimbursement f o r t h i s l i n e i t e m w i l l be
                   a t the a c t u a l c o s t o f $1.00 p e r day p e r d e t a i n e e .
                   C o n t r a c t o r s h a l l not e x c e e d t h e amount shown
                   without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                   O f f i c e r . U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .

                   (Option L i n e Item)
                   10/24/2011


                   OPTION PERIOD THREE: The P e r i o d o f Performance
                   s h a l l be from October 24, 2012 through October
                   Continued ...




  NSN?S4»ai.1S3-SIS7
                                                                                                                                        OCnONAl. FORM 3X (4.«6)

                                                                                                                                        FAR (48 CFR) 33.110




ConficJential                                                                                                                                    GEO-State 00270469


                                                                                                                                    Ex. 2 to Martin Decl.
                                                                                                                                           Page 9 of 190
                                            REFERENCE NO OF DOCUMENT BEING CONTiNl^D                                                   PAGE      OF
    CONTINUATION SHEET
   NAME OF OFFEROR OR CONTRACTOR
                                            HSCEDM-lO-D-00001
                                                                                                                                         8         I     42

   GEO GROUP INC THE
                                            SUPPLIESSERVCES                                             QUANTITY UNIT   UNIT PRICE                 AMOUNT
                                                    (B)                                                   (C)    (D>       (E)
                      23, 2013.

                      DETENTION SERVICES lAW THE PERFORMANCE WORK                                                                                               0.00
                      STATEMENT ( E s t i m a t e d bed c a p a c i t y )

                      The Government's minimum q u a n t i t y o f


                                                                            t o be o r d e r e d
                      v i a tas)c o r d e r .
                       (Option L i n e Item)
                      10/24/2012

                      Bed-day r a t e f o r                              . This i s a                                                                           0.00
                      f u l l y burdened r a t e . U n i t o f I s s u e DA i s
                      e q u i v a l e n t t o Bed-Day.
                      (Option L i n e Item)
                      10/24/2012

                      Bed-day r a t e f o r q u a n t i t i e s i n e x c e s s o f                                                                             0.00
                      bed-days. T h i s i s a f u l l y burdened r a t e . U n i t o f
                      I s s u e DA i s e q u i v a l e n t t o Bed-Day.
                      (Option L i n e Item)
                      10/24/2012

                      TRANSPORTATION SERVICES lAW THE PERFORMANCE WORK                                                                                          0.00
                      STATEMENT.
                      (Option L i n e Item)
                      10/24/2012

                      T r a n s p o r t a t i o n F i x e d F l a t Rate f o r                                                                                  0.00
                      Passenger V e h i c l e s and
                      Passenger V e h i c l e s . U n i t o f I s s u e i s MO i s
                      e q u i v a l e n t t o Month.
                      (Option L i n e Item)
                      10/24/2012

                     E s t i m a t e d F u e l Cost f o r                            Passenger                                                                  0.00
                     Vehicles for                       m i l e s . C o n t r a c t o r s h a l l not
                     exceed t h e amount shown without p r i o r a p p r o v a l by
                     the C o n t r a c t i n g O f f i c e r . T h i s i s a Not-To-Exceed
                     of                      . U n i t o f I s s u e MO i s e q u i v a l e n t t o
                     Month.
                     (Option L i n e Item)
                     10/24/2012

                     Estimated Fuel Cost f o r                                                                                                                  0.00
                     Passenger V e h i c l e s f o r               miles.
                     C o n t r a c t o r s h a l l not exceed the amount shown
                     without p r i o r a p p r o v a l by the C o n t r a c t i n g
                     Continued ...




  NSN 7 M U I - I M <W7                                                                                                              OPTlOfM. FORU U S (4-S«)
                                                                                                                                     Smraored ty SSA
                                                                                                                                     FAR (4« CFR) M HO




Confidential                                                                                                                                 GEO-State 00270470


                                                                                                                                 Ex. 2 to Martin Decl.
                                                                                                                                      Page 10 of 190
                                             REFERENCE NO OF DOCUMENT BEING CONTINUED                                              PAGE       OF
    CONTINUATION SHEET                       HSCEDM-lO-D-00001
                                                                                                                                     9
                                                                                                                                               1    42
   NAME OF OFFEROR OR CONTRACTOR

   GEO GROUP INC               THE
                                            SUPPL1ES«ERVICES                                        QUANTITY UNIT   UNIT PRICE                 AMOUNT
                                                    (B)                                               (C)    (D        <E)                          (F)
                        O f f i c e r . T h i s i s a Not-To-Exceed o f
                        U n i t o f I s s u e MO i s e q u i v a l e n t t o Month.
                         (Option L i n e Item)
                        10/24/2012

                    E s t i m a t e d T r a v e l C o s t i n c l u s i v e of Lodging and                                                                 0.00
                    Meals & I n c i d e n t a l Expenses (MisE) f o r D e t e n t i o n
                    O f f i c e r s exceeding the s t a n d a r d working h o u r s .
                    C o s t i s based on a c t u a l charges p e r o c c u r r e n c e ,
                    not t o exceed the a l l o w a b l e F e d e r a l T r a v e l
                    R e g u l a t i o n r a t e s / c o s t s i n e f f e c t on the d a t e s of
                    t r a v e l . C o n t r a c t o r s h a l l not exceed the amount
                    shown without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                    O f f i c e r . T h i s i s a Not-To-Exceed o f
                    U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .
                     (Option L i n e Item)
                    10/24/2012

                    OVERTIME                                                                                                                               0.00
                    Overtime must be pre-approved by the Government
                    and t r a c k e d by the c o n t r a c t o r ( i n c l u d i n g name of
                    approver, hours approved, and date of a p p r o v a l ) .
                    Overtime hours not used i n any b a s e or o p t i o n
                    p e r i o d w i l l not r o l l o v e r t o the n e x t performance
                    p e r i o d . The c o n t r a c t o r s h a l l not e x c e e d the
                    amount shown without p r i o r a p p r o v a l by t h e
                    C o n t r a c t i n g O f f i c e r . U n i t of I s s u e HR i s
                    e q u i v a l e n t to Hour.
                    (Option L i n e Item)
                    10/24/2012

                    D e t a i n e e V o l u n t e e r Wages f o r the D e t a i n e e Work                   LO     114.975.00                             0.00
                    Program. Reimbursement f o r t h i s l i n e item w i l l be
                    a t the a c t u a l c o s t of $1.00 per day per d e t a i n e e .
                    C o n t r a c t o r s h a l l not exceed the amount shown
                    without p r i o r a p p r o v a l by the C o n t r a c t i n g
                    O f f i c e r . U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .
                     (Option L i n e Item)
                    10/24/2012


                    OPTION PERIOD FOUR; The P e r i o d of Performance
                    s h a l l be from October 24, 2013 through October
                    23, 2014.

                    DETENTION SERVICES lAW                THE    PERFORMANCE WORK                                                                          0.00
                    STATEMENT ( E s t i m a t e d               bed c a p a c i t y )

                    The Government's minimum q u a n t i t y o f

                   Continued          ...




  NSN 7M9-0I-IS3-8C87
                                                                                                                                 OPTHMWI. FORU SX (4.86)
                                                                                                                                 SpaaondtiyCSA
                                                                                                                                 F»H(4aCFR)&3.110




Confidential                                                                                                                             GEO-State 00270471


                                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                                  Page 11 of 190
                                        REFERENCE NO OF DOCUMENT BEING CONTINUED                                                     PAGE         OF
    CONTINUATION SHEET                  HSCEDM-lO-D-00001
                                                                                                                                       10               42
   NAME OF OFFEROR OR CONTRACTOR
   GEO GROUP INC        THE
                                       SUPPLIED/SERVICES                                             QUANTITY UNIT   UNrr PRICE                    AMOUNT
                                               (B)                                                     (C)              (E)                            (F)



                                                                         t o be     ordered
               v i a task order.
               (Option L i n e Item)
               10/24/2013

               Bed-day r a t e f o r                              . This i s a                                                                                   0.00
               f u l l y burdened r a t e . U n i t o f I s s u e DA i s
               e q u i v a l e n t to Bed-Day.
               ( O p t i o n L i n e Item)
               10/24/2013

               Bed-day r a t e f o r q u a n t i t i e s i n e x c e s s of                                                                                      0.00
               bed-days. T h i s i s a f u l l y burdened r a t e . U n i t                  of
               I s s u e DA i s e q u i v a l e n t to Bed-Day.
               (Option L i n e Item)
               10/24/2013

               TRANSPORTATION SERVICES lAW                    THE    PERFORMANCE WORK                                                                            0.00
               STATEMENT.
               (Option L i n e Item)
               10/24/2013

               T r a n s p o r t a t i o n F i x e d F l a t Rate f o r                                                                                          0.00
               P a s s e n g e r V e h i c l e s and
               P a s s e n g e r V e h i c l e s . U n i t of I s s u e MO     is
               e q u i v a l e n t to Month,
               (Option L i n e Item)
               10/24/2013

               E s t i m a t e d F u e l Cost f o r                               Passenger                                                                      0.00
               V e h i c l e s for                  miles.       C o n t r a c t o r s h a l l not
               exceed the amount shown w i t h o u t p r i o r a p p r o v a l by
               t h e C o n t r a c t i n g O f f i c e r . T h i s i s a Not-To-Exceed
               of                          U n i t of I s s u e MO i s e q u i v a l e n t t o
               Month.
               (Option L i n e Item)
               10/24/2013

               E s t i m a t e d F u e l Cost f o r                                                                                                              O.OO
               Passenger V e h i c l e s for                       miles.
               C o n t r a c t o r s h a l l not exceed the amount shown
               w i t h o u t p r i o r a p p r o v a l by the C o n t r a c t i n g
               Officer.           T h i s i s a Not-To-Exceed o f
               U n i t of I s s u e MO i s e q u i v a l e n t to Month.
               ( O p t i o n L i n e Item)
               10/24/2013

               E s t i m a t e d T r a v e l Cost i n c l u s i v e of Lodging and                                                                               0.00
               Meals & I n c i d e n t a l Expenses ( M l i E ) f o r D e t e n t i o n
               C o n t i n u e d ...




                                                                                                                                  OPTIONAl. F O n U X B <4.«6)
                                                                                                                                  SpnnmdbyQSA
                                                                                                                                  FAR(48CFR) 63.Ito




Confidential                                                                                                                              GEO-State 00270472


                                                                                                                              Ex. 2 to Martin Decl.
                                                                                                                                   Page 12 of 190
                                             REFERENCE NO OF DOCUMENT BEING CONTINUED                                                  PAGE       OF
   CONTINUATION SHEET                        HSCEDM-lO-D-00001                                                                                      1    ^
                                                                                                                                         11             42
   NAME OF OFFEROR OR CONTRACTOR

   GEO GROUP INC THE
   ITEM NO                                   SUPPLIES/SERVICES                                          QUANTITY UNIT   UNIT PRICE                 AMOUNT
      (A)                                            <B)                                                  (C)              (E)                          (F)
                      O f f i c e r s exceeding the s t a n d a r d working hours.
                      Cost i s based on a c t u a l c h a r g e s p e r o c c u r r e n c e ,
                      not t o exceed t h e a l l o w a b l e F e d e r a l T r a v e l
                      R e g u l a t i o n r a t e s / c o s t s i n e f f e c t on t h e d a t e s of
                      t r a v e l . C o n t r a c t o r s h a l l not e x c e e d t h e amount
                      shown without p r i o r a p p r o v a l by t h e C o n t r a c t i n g
                      O f f i c e r . T h i s i s a Not-To-Exceed o f
                      U n i t o f I s s u e LO i s e q u i v a l e n t t o L o t .
                       ( O p t i o n L i n e Item)
                      10/24/2013

     4002E        OVERTIME                                                                                                                                      0,00
                  Overtime must be pre-approved by t h e Government
                  and t r a c k e d by t h e c o n t r a c t o r ( i n c l u d i n g name o f
                  approver, hours approved, and d a t e o f a p p r o v a l ) .
                  Overtime hours not used i n any b a s e o r o p t i o n
                  p e r i o d w i l l not r o l l o v e r t o t h e next performance
                  p e r i o d . The c o n t r a c t o r s h a l l not exceed t h e
                  amount shown without p r i o r a p p r o v a l by t h e
                  C o n t r a c t i n g O f f i c e r . U n i t o f I s s u e HR i s
                  e q u i v a l e n t to Hour.
                  (Option L i n e Item)
                  10/24/2013

     4003         D e t a i n e e Volunteer Wages f o r t h e Detainee Work                                      LO     114,975.00                              0.00
                  Program. Reimbursement f o r t h i s l i n e item w i l l be
                  a t t h e a c t u a l c o s t o f $1.00 p e r day p e r d e t a i n e e .
                  C o n t r a c t o r s h a l l not exceed t h e amount shown
                  w i t h o u t p r i o r approval by t h e C o n t r a c t i n g
                  O f f i c e r . Unit o f I s s u e LO i s e q u i v a l e n t t o L o t .
                   ( O p t i o n L i n e Item)
                  10/24/2013

                  The t o t a l amount o f award: $305,519,843.60. The
                  o b l i g a t i o n f o r t h i s award i s shown i n box 15G.




  MSN75M-01-IM.4067
                                                                                                                                     OPTIONAL FORU 116 (4.8S)
                                                                                                                                     Spomoreai^OSA
                                                                                                                                     FAR(4»CfR)S3.11»




Confidential                                                                                                                                GEO-State 00270473


                                                                                                                                 Ex. 2 to Martin Decl.
                                                                                                                                      Page 13 of 190
   SECTION C - DESCRIPTION/SPECIFICATIONS




        Statement of Objectives
           Detention Services
Seattle Area Contract Detention Facility
         HSCEDM-10-D-OOOOl




                    12




                                            Ex. 2 to Martin Decl.
                                                 Page 14 of 190
                                                                                       HSCEDM-10-D-OOOOl


                                                       Table of Contents

               C.l     U.S. IMMIGRATION AND CUSTOMS E N F O R C E M E N T GOALS                  Page 14
               C.2     PURPOSE                                                                  Page 14
               C.3     CONTRACT O B J E C T I V E S - TOP L E V E L                             Page 14
               C.4     SPECIFIC O B J E C T I V E S                                              Page 15
               C.5     PERFORMANCE M E A S U R E S                                              Page 15
               C.6     PARTNERING PHILOSOPHY                                                    Page 16
               C.7     P L A C E OF P E R F O R M A N C E                                        Page 16
               C.8     PERIOD O F PERFORMANCE                                                   Page 16
               C.9     CONSTRAINTS                                                              Page 16
               C. 10   QUALITY A S S U R A N C E S U R V E I L L A N C E PLAN (QASP)            Page 17




                                                              13



Confidential                                                                                      GEO-State 00270475


                                                                                            Ex. 2 to Martin Decl.
                                                                                                 Page 15 of 190
                                                                                                 HSCEDM-lO-D-00001


                                              STATEMENT OF OBJECTIVES

                            U. S. I M M I G R A T I O N AND C U S T O M S E N F O R C E M E N T
                                                DETENTION SERVICES



               Cl       U . S. I M M I G R A T I O N AND C U S T O M S E N F O R C E M E N T G O A L S

               The United States Department of Homeland Security (DHS), U.S. Immigration & Customs Enforcement
               (ICE) is responsible for the detention, health, welfare, transportation and deportation of illegal aliens in
               removal proceedings, and aliens subject to final order of removal from the United States. ICE houses
               detainees in Contract E)etention Facilities (CDF), Service Processing Centers (SPC), and other federal,
               state, local and private facilities.

               €.2      PURPOSE

               C.21     I C E D R O Mission

               The mission of the Detention and Removal Operations Program (DRO) is the planning, management, and
               direction of broad programs relating to the supervision, detention and deportation of detainees who are in
               the United States illegally. These activities are chiefly concemed with the processing and enforcement of
               departure from the United States of detainees who have entered illegally or have become removable after
               admission.

               in implementing its mission, DRO is responsible for carrying out all orders for the securing and departure
               activities of detainees who are designated in removal proceedings and for arranging for the detention of
               detainees when such becomes necessary and prescribed by law.

               C.2.2    Statement of Objectives

               This Statement of Objectives (SOO) is for performance-based services and applies to designated ICE
               solicitations and contracts for detention and transportation services at contractor-owned and contractor-
               owned facilities. This SOO sets forth the contract objectives and other relevant information that applies to
               solicitations and contracts that incorporate this SOO.

               C.23     Performance Woric Statement

               This SOO and the relevant solicitation contain ICE-developed model performance work statements (PWS)
               that are germane to the designated location. The solicitation invites offerors to modify the model PWS(s)
               and propose a PWS that both compiles with ICE operational and legal requirements and specifically
               correlates with the offeror's proposed solution. Accordingly, a final PWS will become a part of the
               resultant contract. See Attached Sample Performance Work Statement.

               CJ       CONTRACT OBJECTIVES - TOP L E V E L
               C.3.1 A fully controlled, secured, safe and supervised facility and its detainees will be achieved, with no
               detainee escapes and no unauthorized entries.
               C.3.2 The staffing of fiilly trained, knowledgeable and responsive detention officers (armed/unarmed) and
               support personnel, including managers, who have proper security clearances and efficiently carry out the law
               enforcement and administrative duties required by the contract, laws and regulations.
               C.3.3 The timely acquiring and/or accomplishing of training, certifications, licenses, drug testing, uniforms,
               equipment, supplies and vehicles necessaiy to provide the full range of required detention and transportation



                                                                     14



Confidential                                                                                                           GEO-State 00270476


                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                 Page 16 of 190
                                                                                                HSCEDM-10-D-OOOOl


               services seven (7) days a weeic, twenty-four (24) hours per day throughout the contract period of
               performance.

               C.4      SPECIFIC OBJECTIVES

               C.4.1    Facility Security anii Control

               Each facility is fully guarded and controlled. Access and egress points are fully secured to ensure that no
               escapes and unauthorized entries occur. Records and reports are maintained and submitted in a timely and
               accurate manner. Detainee inspections, counts, handling and supervision are carried out in a timely,
               courteous and, i f applicable, force-appropriate manner. Contraband will be secured, controlled, inventoried
               and timely reported to ICE, as prescribed under the applicable contract(s).

               C.4.2    Healtii, Safety and Emergency

               The facility shall be fully compliant with all applicable health and safety codes and standards. Detainee
               supervision shall be effective so as to minimize and quickly stop disturbances. Medical services and
               responses to injuries and illness shall be prompt and provide the proper medical care and attention.

               C.43     Property, Equipment, Supplies and Information

               Government-owned property, equipment, supplies and information shall be safeguarded, timely
               mventoried, and controlled, in accordance with applicable procedures. Firearm usage and storage at
               facilities shall be in accordance with ICE and state standards and licensing requirements. All valuables,
               whether Government-owned, contractor-owned, detainee-owned, or contraband, will be properly
               controlled, secured, managed and released or disposed of.

               C.4.4    Contractor Employee Training

               The Contractor's employees satisfactorily complete all required training on schedule and properly perform
               their duties during the course of the contract period of performance. The employees' performance, reports,
               response to situations, and other duties are in accordance with the standards, procedures, and training that
               apply to the circumstances at hand.

               C.5      PERFORMANCE MEASURES
               The following measures are applicable to this SOO and resultant PWS. The PWS may include additional
               objectives and measures that are relevant and specific to the site for which services are being acquired.

               C.5.1 All guard posts are staffed and patrols and inspections are accomplished in accordance with the
               contract and applicable standards. No escapes and unauthorized entries occur. Records and reports are
               maintained and submitted in a timely and accurate manner. Detainee inspections, counts, handling and
               supervision are carried out in a timely, courteous and, if applicable, force-appropriate manner.

               The contractor's preventive actions, searches and detection processes shall ensure that all contraband is
               timely seized, controlled and reported to ICE officials. No loss or misplacement of contraband or odier
               controlled items occur.

               C.5.2 No health and safety code violations occur. Emergency safety plans are complete, effective and in
               place. Detainee supervision minimizes and stops disturbances within 3 minutes following occurrences.
               Responses to injuries and illness are provided immediately in the cases of emergencies, and within one
               hour in cases of non-emergency situations.

               C.5 J    Government-owned property, equipnient, supplies and information are safeguarded, inventoried,
               and controlled, in accordance with applicable contract requirements and procedures. No loss of property by




                                                                    15



Confidential                                                                                                         GEO-State 00270477


                                                                                                          Ex. 2 to Martin Decl.
                                                                                                               Page 17 of 190
                                                                                  HSCEDM-lO-D-00001


negligence or theft occurs. Inventory reports of controlled property are submitted on time, and detainee
property is accurately logged, secured and retumed.

No accidents or violations of firearm usage occur and weapon storage at facilities shall be in accordance
with ICE and state standards and licensing requirements. Firearm safety is exercised and no unauthorized
use or firings occur.

C.5.4 The Contractor's employees satisfactorily complete all required training on schedule and properly
perform then- duties during the course of the contract period of performance. The employees' performance,
reports, response to situations, and other duties are in accordance with the standards, procedures, and
training that apply to the circumstances at hand. No more than 10% of the contractor's employees require
remedial or repeat training per year due to poor or substandard performance.

C.6       PARTNERING PHILOSOPHY
A major mtent of this acquisition is to create a "partnership" between ICE and the Contractor. ICE intends
to structure the contract in a manner that ensures the Contractor's goals and objectives are in alignment
with those of ICE. Superior performance on the Contractor's part will have both an indirect and direct
effect on the accomplishment of ICE's mission. Within the context of the ICE/Contractor partnership, ICE
does not use the terms "partner" and "partnership" as legal terms. The ICE/Contractor partnership will
reflect the attributes of an open, collaborative, customer-oriented, and professional relationship, fn addition
to meeting the program objectives, the contractor is encouraged to:
      1.   Consistently take steps to understand ICE's crucial national security mission, its business issues
           and opportunities, and its responsibilities under Section 287(g) of the Illegal Immigration Reform
           and Immigrant Responsibility Act;
      2.   Work collaboratively with other Federal, state and local law enforcement organizations,
           contractors, govemment agencies, and business partners to ensiu'e success; and
      3.   Under a performance-based contract, performance measures and metrics will be used extensively
           to monitor contractor perfonnance. ICE and the Contractor will monitor progress using agreed-
           upon performance metrics.

C.7        PLACE OF PERFORMANCE
Program objectives for this SOO will be monitored by and reported to the U. S. Immigration and Customs
Enforcement, Office of Acquisition Management-Laguna, 24000 Avila Road, Room 3104, Laguna Niguel,
CA 92677. The detention and transportation work will be performed at the Seattle, Washington area.

C.8        PERIOD O F PERFORMANCE

The anticipated total period of performance of each contract is five years, inclusive of any options.

C.9       CONSTRAINTS
The following constraints comprise the statutory, regulatory, policy and operational considerations that will
impact the contractor. The contractor is expected to become familiar with all constraints affecting the work
to be perfonned. These constraints may change over time; the contractor is expected to be knowledgeable
of any changes to the constraints and perform in accordance with the most current version of the
constraints. Constraints include, but are not limited to:
     a) Memoranda of Understanding between ICE and uidividual law enforcement jurisdictions that may
         apply
     b) Department of Homeland Security Management Directive (MD) 11042.1 - Safeguarding Sensitive
         but Unclassified (For Official Use Only) Information
      c)   Department of Homeland Security Management Directive (MD) 11050.2 - Personnel Security and
           Suitability Program
      d) Other applicable Executive Orders and Management Directives




                                                      16




                                                                                             Ex. 2 to Martin Decl.
                                                                                                  Page 18 of 190
                                                                                                    HSCEDM-lO-D-00001


                     e)   Post Orders
                     0 General Directives
                     g) American Correctional Association (ACA) Standards for Adult Detention Facilities (most current
                        edition) and the most recent copy of the supplement issued every two years. A copy is obtainable
                        for purchase through the Internet website http://www.aca.ore/store^ookstore/
                     h)   ICE/ DHS Officer's Handbook (current and future editions, as issued)
                     i)   A Guide to Proper Conduct and Relationships with Aliens and the General Public -
                          http://onlineplus.uscis.dhs.gov/lpbinplus/lpext.dll/lnfobase/ddm/ddm-l/ddm-
                          10477?fNemplates&fn=document-frame.htm#ddm-apDendix-32-26-I
                   j)     The ICE/DHS Performance Base Detention Standards - A copy is obtainable on the Internet
                          website http://www.ice.gov/partners/dro/PBNDS/index.htm
                    k)    All rules and regulations goveming usage offirearms,public buildings and grounds
                    1)    All regulations provided to the Contractor through the COTR
                   m) Computer Security Act of2002
                   n)     The Patriot Act of2001
                   o)     The Illegal Immigration Reform and Immigrant Responsibility Act (IIAIRA), P. L. 104-208
                   p)     Federal Acquisition Regulations (FAR) and Department of Homeland Security Acquisilion
                          Regulations (HSAR)
                   q) Applicable federal, state facility codes, rules, regulations and policies
                   r)     Applicable federal, state and local labor laws and codes
                   s)     Applicable federal, state and local firearm laws, regulations and codes
                   t)     Alignment with extemal sources (e.g. state and local law enforcement organizations)
                   u)     Pre-clearance approvals are required for access to ICE field staff, facilities and information
                   v) Pre-employment suitability clearance is required for contract employees before any access is
                      granted to ICE field staff, facilities and information
                   w) All applicable environmental requirements, including Executive Orders and Management
                      Directives
                   x)     Existing lease agreements
                   y)     DHS Non-Disclosure Agreement Requirements
                   z)     Organizational Conflict of Interest Provisions
               Accomplishments of some ACA standards are augmented by DHS/ICE policy and/or procedure. In these
               instances, the PWS identifies and provides direction for the enhanced requirements. In cases where other
               standards conflict with DHS/ICE policy or standards, DHS/ICE policy and standards prevail.

               CIO        Quality Assurance Surveillance Plan (QASP)
               ICE has developed a Quality Assurance Surveillance Plan (QASP), which sets forth the procedures and
               guidelines that ICE will use to inspect the technical performance of the Contractor. It presents the financial
               values and mechanisms for applying adjustments to the Contractor's invoices as dictated by work
               performance measured to the desired level of accomplishment.

               The puipose of the QASP is to:

                   1.     Define the roles and responsibilities of participating Govemment officials.
                   2.     Define the types of work to be performed.
                   3.     Describe the evaluation methods that will be employed by the Govenunent in accessing the
                          Contractor's performance.
                   4. Describe the process of performance documentation.




                                                                      17



Confidential                                                                                                               GEO-State 00270479


                                                                                                              Ex. 2 to Martin Decl.
                                                                                                                   Page 19 of 190
               SECTION D - PACKAGING AND MARKING

                             HSCEDM-lO-D-00001




                     This section is intentionally left blank.




                                       18




Confidential


                                                                 Ex. 2 to Martin Decl.
                                                                      Page 20 of 190
                                                                                                          HSCEDM-10-D-OOOOl


                                          SECTION E - INSPECTION AND ACCEPTANCE

               52.246-4 Inspection of Services - Fixed-Price (AUG 1996)
           (a) Definition: Services, as used in this clause, includes services performed, workmanship, and material fumished or
               utilized in the perfonnance of services.
           (b) The Contractor shall provide and maintain an inspection system acceptable to the Govemment covering the
               services under this contract. Complete records of all inspection work performed by the Contractor shall be
               maintained and made available to the Govemment during contract performance and for as long afterwards as the
               contract requires.
           (c) The Govemment has the right to inspect and test al! services called for by the contract, to the extent practicable
               at all times and places during the term of the contract. The Govemment shall perform inspections and tests in a
               manner that will not unduly delay the work.
           (d) If the Govemment performs inspections or tests on the premises of the Contractor or a subcontractor, the
               Contractor shall fiimish; and shall require subcontractors to fiimish, at no increase in contract price, all
               reasonable facilities and assistance for the safe and convenient performance of these duties.
           (e) If any of the services do not conformed with the contract requirements, the Govemment may require the
               Contractor to perfonn the services again in conformity with contract requirements, at no increase in contract
               amount. When thc defects in services cannot be corrected by re-performance, the Govenunent may -
                 (1) Require the Contractor to take necessary action to ensure that future performance conforms to contract
                     requirements; and
                 (2) Reduce the contract price to reflect the reduced value of the services performed.
           (0 I f the Contractor fails to promptly perform the services again or to take the necessary action to ensure future
               performance in conformity with contract requirements, the Govemment may -
                 (1) By contract or otherwise, perform the services and charge to the Contractor any cost incurred by the
                     Govenunent that is directly related to the performance of such service; or
                 (2) Teiminate the contract for default.
           E.1 - Inspection by the GovemmeDt
           The Government has the right to inspect the posts manned by the Contractor's personnel. The COTR will note
           deficiencies and refer them to the Contractor for conective action. After taking corrective action, the Contractor shall
           inform the COTR in writing.
           The Government shall have the right to inspect all services and work that is performed by the Contractor. The
           Govemment has the right to review, collect, or seize documents, materials, logs, books, reports, and equipment. The
           Govemment has the right to test equipment and tools used by the Conlractor, or its employees. The Govemment shall
           not unduly disrapt or delay Contractor woric when inspecting.
           E.2 - Methodology to Be Used to Monitor the Contractor's Performance
           100 Percent Inspection: This is the most appropriate method for tasks with stringent perfotmance requirements, e.g.,
           where safety or health is a concem. With this method, performance is inspected and evaluated at each occurrence.
           Random Sampling: This is the most appropriate method for frequently recurring tasks. With random sampling,
           services are sampled sporadically to determine if the level of performance is acceptable.
           Planned Inspection: This method is appropriate to evaluate tasks at a set time.
           Customer Complaint: This method is based on subjective opinions regarding performance standards and includes
           data elements necessary to begin an mvestigation. Any required service can have a valid Customer Compliant as an
           altemative method of surveillance.
           E J - Customer Complaint
           All Customer Complaints will be reviewed by the COTR. The COTR shall verify the perfonnance and determine the
           validity of the compliant. The COTR will notify the Project Manager ofthe customer compliant, annotating the time
           of the notification on the Customer Compliant. The Project Manager will respond in writing to the COTR within two
           (2) working days of notification.


                                                                       19



Confidential                                                                                                             GEO-State


                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                    Page 21 of 190
                                                                                                            HSCEDM-lO-D-00001


                                           SECTION F - D E L I V E R I E S OR PERFORMANCE

               52.242-15 Stop-Work Order (AUG 1989)

               52.242-17 Government Delay of Work (APR 1984)

               F.l - Period of Performance
               The period of performance for the Base Period shall commence upon the start date specified in the Notice to Proceed
               and continues for a period of twelve (12) months.

               F.2 - Notice to the Government of Delays
               If the Contractor has difficulty or anticipates difficulty meeting performance requirements, the Contractor shall
               immediately notify the Contracting Officer and the COTR in writing. The Contractor shall give pertinent details.
               This data is information only. The Govemment receipt of this information shall not be construed as Government
               waiver of any delivery schedule, rights or remedies provided by law or under this contract.

               F.3 - Deliverables of Written Documentation

               Written documentation and/or deliverables must be submitted as prescribed in Section J-Attachment 4.

               F.4 - Reporting Requirements
               The Contractor shall prepare and submit a Monthly Status Report concurrently with each invoice presented for
               payment to the COTR. Thc report shall cover the terra for which the invoice is submined and shall list by site any
               significant events that occurred during the reporting period with respect to the accomplishments ofthe tasks, a
               summary of what work was accomplished, problems and resolutions (address problem areas, results obtained
               relating to previously identified problem areas, and recommendations involving impact on technical, price and
               scheduling).

               F.5 - Monetary Adjustments for Unsatisfactory and Non Performance of Required Standards
           ICE developed a model Quality Assurance Surveillance Plan (QASP) see Section J-Attachment 2, which sets forth
           the procedures and guidelines that ICE will use to inspect the technical performance ofthe Contractor. It presents
           the potential withholdings and mechanisms for applying adjustments to the Contractor's invoices as dictated by
           work performance measured to the desired level of accomplishment.
                   1.   Define the roles and responsibilities of participating Govemment officials.
                   2.   Defme the types of work to be performed.
                   3.   Describe the evaluation methods that will be employed by the Govemment in assessing the Contractor's
                        performance.

                   4.   Describe the process of performance documentation

           F.6 - Report Cards on Contractor Performance
           Contractor performance information is relevant for award of future Govemment contracts. Performance information
           includes such things as a Contractor's ability to conform to contract requirements and specifications, adherence to
           contract schedules, and commitment to customer satisfaction.
           Federal agencies are required to evaluate Contractor perfonnance. The Govemment completes and forwards the
           Contractor performance evaluation to the Contractor for review within 30 calendar days at the end of each period of
           performance or contract year. The Contractor has 30 days to make comments, rebut the statements, or add
           information that will be made part ofthe official record. Contractor performance evaluations shall be available to
           contracting personnel o f other Federal agencies to make responsibility determinations on future contract actions.




                                                                       20



Confidential                                                                                                           GEO-State 00270482


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 22 of 190
                                                                                                                    HSCEDM-10-D-OOOOl


                                          SECTION G - CONTRACT ADMINISTRATION DATA

               G.l - CONTRACT ADMINISTRATION OFFICE
                        DHS, Immigration & Customs Enforcement
                        OfUce of Acquisition Management-Laguna
                        24000 Avila Road, Room 3104
                        Uguna Niguel, CA 92677

               G.1.1 - CONTRACTING OFFICER'S AUTHORITY
               The Contracting Officer is the only person authorized to approve changes in any of the requirements under this
               contract. Notwithstanding any clause contained elsewhere in this contract, the said authority remains solely with the
               Contracting Officer.
               In the event the Contractor effects any change at the direction of any person other than the Contracting Officer,
               including any change beyond the scope of authority given to the duly authorized Contracting Officer's
               Representative identified in the contract, the change will be considered to have been made without authority and no
               adjustment will be made in the contract cost to cover any increase in charges incurred as a result thereof. The
               Contracting Officer has the authority to perform any and all post-award functions in administering and enforcing
               this contract in accordance with its terms and condition. The Contracting Officer may execute contract
               modifications de-obligating unexpended DHS/ICE dollar balances considered excess to known contracting
               requirements.
               All modifications and/or changes to this contract must be in writing, signed and approved by the Contracting
               Ofiicer.

               G.2 - CONTRACTING OFFICER'S TECHNICAL REPRESENTATIVES (COTR(s))
                   a.    The Contracting Officer's Technical Representatives (COTR(s)) below are designated to coordinate the
                         technical aspects of this contract and inspect items/services/invoices fiimished hereunder, however, he/she
                         shall not be authorized to change any terms and conditions of the resultant contract, inciuding price.
                   b.    The COTRs are authorized to certify (but not to reject or deny) invoices for payment in accordance with
                         Item G-3. The authority to reject or deny performance and associated invoice payment is expressly
                         reserved for the Contracting Officer.
                   c.    The Contracting Officer Representatives are:
                         Primary: James Gronewold. Tel » (253) 779-6060
                         Secondary: Thomas Giles. Tel # (253) 779-6080
                         Immigration & Customs Enforcement
                         Detention & Removal Operations-Seattle
                         The COTR(s) are responsible for monitoring the performance of work under this contract. In no event,
                         however, will any understanding, agreement, modification, change order or other matter deviating fi-om the
                         terms and conditions of this contract be effective or binding upon the Govemment unless formalized by
                         proper contractual documents executed by the Contracting Officer, The COTR(s) may give technical
                         direction to the Contractor that fills in details, requires pursuit of certain lines o f inquiry or otherwise serves
                         to facilitate the Contractor's compliance with the contract.
                         To be valid, the technical directions by the COTR{s):
                         •    Must be consistent with the general scope of work set for the in this contract
                         •   May not constitute new assignment of work nor change the expressed terms, conditions or
                             specifications of this contract, and
                         •   Shall not constitute a basis for any increase in the contract's estimated cost or extension to the contract
                             or period of performance.
                         In the event any Govemment technical direction is interpreted by the Contractor to fall within the clause of
                         this conoract entitled 'CHANGES" (FAR 52.243-1 Altemate I), the Contractor shall not implement such



                                                                            21




Confidential                                                                                                                    GEO-State 00270483


                                                                                                                     Ex. 2 to Martin Decl.
                                                                                                                          Page 23 of 190
                                                                                                              HSCEDM-10-D-OOOOl


                        direction bur shall notify the Contracting Ofiicer in writing of such interpretation within ten (10) working
                        days after the contractor's receipt of such direction.
                        If after reviewmg the information presented by the Contractor, the Contracting Officer is ofthe opinion that
                        such direction is within the purview of the "Changes" clause and considers such change desirable, a
                        unilateral direction will be issued to the contractor to proceed pursuant to the authority granted in that
                        clause.
                        In the event a determination is made that it is necessary to avoid a delay in performance ofthe contract, thc
                        Contracting Officer may direct the contractor to proceed with the implementation ofthe technical direction
                        pending receipt of the information to be submitted by the contractor. Should the Contracting Officer later
                        determine that a change direction is appropriate; the written direction issued hereunder shall constimte the
                        required change direction.

               G J - SUBMISSION OF INVOICESA'OUCHERS FOR PAYMENT OF SERVICES
               ICE shall pay for accepted services rendered under this contract When invoicing on a monthly basis, the Contractor
               shall include the required information with the actual number of bed days, mileage, stipend, labor hours, and travel
               costs or as listed contract line items performed at die agreed contract price. Contract Number and/or Task Order
               Number must be clearly marked on the invoice. All invoices shall be submitted via one ofthe following methods:
                   a) . By Mail:
                       DHS, ICE Burlington Finance Center (BFC)
                       P.O. Box 1620
                       Williston. VT 05495-1620
                       Attn: ICE-DRO-FOD-FSE
                   b) . By Fax: 802-288-7658 (include a cover sheet with point of contact and number of p^es)
                   c) . Bv Email: lnvoice.Consolidation@dhs.gov
           Invoices submitted by otherthan these three methods will be retumed. The Contractor Taxpayer Identification
           Number (TIN) must be registered in the Central Contractor Registration fhttp://www.ccr^ovt prior to award and
           shall be notated on every invoice submitted to ICE to ensure prompt payment provisions are met. The ICE program
           office identified in the delivery order/contract shall also be notated on every invoice.
           I f deficiencies and errors were found on the invoice, BFC shall remm the invoice and will notify the COTR and
           Contracting Officer regarding invoice deficiencies and errors. For perfonnance issues and deficiencies, the COTR
           shall notify and forward the invoice to die Contracting Officer for contractual action.




                                                                        22




Confidential                                                                                                              GEO-State 00270484


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                     Page 24 of 190
                                                                                                           HSCEDM-10-D-OOOOl


                                    SECTION H - SPECIAL CONTRACT REQUIREMENTS

           H.l - CLAUSE AND PROVISION NUMBERING:

           The clauses and provisions in this document are in numerical order but may not be numbered sequentially.

           H.2 - BACKGROUND AND SECURITY CLEARANCE PROCEDURES
           The Contractor shall process all background investigations through the ICE Security Office via the COTR prior to
           contract start date. ICE shall have complete control over granting, denying, suspending, and terminating
           employment suitability checks for Contractor employees and prospective employees. If the COTR receives a report
           indicating the unsuitability of any employee or prospective employees, the COTR shall infonn the Contractor that
           the Govemment will not allow the individual on site. See Section J-Attachment 10 for the E-QIP instmctions and
           forms.

           H J - PRICING OF MODIFICATIONS
           The Contractor, in connection with any proposal he makes for a contract modification, shall fiunish a price breakdown,
            itemized as required by the Contracting Officer. Unless otherwise directed, the breakdown shall be in sufficient detail to
           permit an analysis of all labor, equipment, subcontract, and overhead costs, as well as profit, and shall cover all work
            involved in the modification, whether such work was deleted, added, or changed. Any amount claimed for subcontracts
           shall be supported by a similar price breakdown. Base line values and percentages used to prepare the proposal shall be
           as ^reed upon by the Contractor and Contracting Officer. In addition, if the proposal includes a time extension,
           justifications therefore, will also be fiimbhed. The proposal, widi all supporting documentation, shall be fumished by
           the date specified by the Contracting Officer.

           H.4 - ORDERING ACTIVITY
           Supplies or services to be fiimished under this contract shall be ordered by issuance of task orders issued by a
           Contracting Officer, Immigration & Customs Enforcement, Office of Acquisition Management, Detention
           Management (DMVLaguna, Califomia.

           H.5 - INDEMNIFICATION
           A. Responsibility for Govemment Property
               1.   The Contractor assumes fiill responsibility for and shall indemnify the Govemment against any and all
                    losses or damage of whatsoever kind and nature to any and all Govemment property, including any
                    equipment, supplies, accessories, or partsfiimished,while in his custody and care for storage, repairs, or
                    service to be performed under the terms of this contract, resulting in whole or in part from thc negligent
                    acts or omissions of the Contractor, any subcontractor, or any employee, agent or representative ofthe
                    Contractor or subcontractor.
               2.   I f due to the fault, negligent acts (whether of commission or omission) and/or dishonesty ofthe Conbactor or its
                    employees, any Govemment-owned or conutilled property is lost or damaged as a result ofthe Contractor's
                    performance of this contract, the Contractor shall be responsible to the Govemment for such loss or damage,
                    and the Govemment, at its option, may in lieu of payment thereof, require die Contractor to replace at his own
                    expense, all property lost or damaged.
           B. Hold Harmless and Indemnification Agreement
               The Contractor shall save and hold harmless and indemnify the Govemment against any and all liabilify claims, and
               cost of whatsoever kind and nature for injury to or death of any person or persons and for loss or damage to any
               Contractor property or property owned by a third party occumng in connection with or in any way incident to or
               arising out ofthe occupancy, use, service, operation, or performance of work under the terms of this contract,
               resulting in whole or in partfi^omthe acts or omissions of the Contractor, any subcontractor, or any employee, agent,
               or representative of die Contractor or subcontractor.
           C. Govemment's Right of Recovery
               Nothing in the above paragraphs shall be considered to preclude the Govemment fi-om receiving the benefits of any



                                                                      23




Confidential                                                                                                              GEO-State 00270485


                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                    Page 25 of 190
                                                                                                           HSCEDM-lO-D-OOOOl


                   insurance the Contractor may cany which provides for the indemnification of any loss or destruction of, or damages
                  to property in the custody and care of the Contractor where such loss, destruction or damage is lo Govemment
                  property. The Contractor shall do nothing to prejudice the Govemment's right to recover against third parties for
                  any loss, desuruction of, or damage lo Govemment property, and upon die request of die Contracting Officer shall, at
                  die Govemment's expense, fiimish to the Govemment all reasonable assistance and cooperation (including
                  assistance in the prosecution of suit and the execution of instruments of assignment in favor ofthe Govemment) in
                  obtaining recovery.
               D. Govemment Liability
                  The Govemment shall not be liable for any injury to the Contractor's personnel or damage to the Contractor's
                  property unless such injury or damage is due to negligence on the part of die Govemment and is recoverable under
                  die Federal Torts Claims Act, or pursuant to odier Federal statutory authority.




                                                                       24




Confidential                                                                                                             GEO-State 00270486


                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                    Page 26 of 190
                                                                                                              HSCEDM-lO-D-00001




                                                     SECTION I - CONTRACT CLAUSES


               52.252-2 Clauses Incorporated by Reference (FEB 1998)
               This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in
               full text. Upon request, the Contracting Officer will make their full text available. Also, the fiill text of a clause
               may be accessed electronically at this/these address: www.amet.gov/far

               52.202- 1 Definitions (JUL 2004)

               52.203-3 Gratuities (APR 1984)

               52.203-5 Covenant Against Contingent Fees (APR 1984)

               52.203-6 Restrictions on Subcontractor Sales to the Government (SEP 2006)

               52.203-7 Anti-Kickback Procedures (JUL 1995)

               52.203-8 Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity (JAN 1997)

               52.203-10 Price or Fee Adjustment for Illegal or Improper Activity (JAN 1997)

               52.203-12 Limitation on Payments to Influence Certain Federal Transactions (SEP 2007)

               52.203-13 Contractor Code of Business Ethics and Conduct (DEC 2008)

               52.203-14 Display of Hotline Poster(s) (DEC 2007)

               (b) (3) DHS OIG Hottine Poster; httt)://www.dhs.gov/xoig/assets/DHS OIG Hotlincpdf

               52.203- 15 Whistle Protections under the American Recovery and Reinvestment Act of 2009 (MAR 2009)

               52.204-4 Printed or Copied Double-Sided on Recycled Paper (AUG 2000)

               52.204-7 Central Contractor Registration (APR 2008)

               52.204-9 Personal Identity Verification of Contractor Personnel (SEP 2007)

               52.204-10 Reporting Subcontract Awards (SEP 2007)

               52.209-6 Protecting the Government's Interest When Subcontracting with Contractors Debarred, Suspended,
                        or Proposed for Debarment (SEP 2006)

               52.215-2 Audit and Records - Negotiation (MAR 2009)

               52.215-8 Order of Precedence - Uniform Contract Format (OCT 1997)

               52.215-10 Price Reduction for Defective Cost or Pricing Data (OCT 1997)

           52.215-11 Price Reduction for Defective Cost or Pricing Data - Modifications (OCT 1997)

           52.215-12 Subcontractor Cost or Pricing Data (OCT 1997)

           52.215-13 Subcontractor Cost or Pricing Data - Modifications (OCT 1997)



                                                                        25



Confidential                                                                                                              GEO-State 00270487


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                     Page 27 of 190
                                                                                                                HSCEDM-10-D-OOOOl


               52.215-14 inJegrity of Unit Prices (OCT 1997)

               52.215-15 Pension Adjustments and Asset Reversions (OCT 2004)

               52.215-18 Reversion or Adjustment of Plans for Postrctirement Benefits (PRB) Other Than Pensions
                         (JUL 2005)

           52.215-19 Notification of Ownership Changes (OCT 1997)

               (a) The Contractor shall make the following notifications in writing:
                  (1) When the Contractor becomes aware that a change in its ownership has occurred, or is certain to occur, diat
                      could result in changes in the valuation of its capitalized assets in the accounting records, the Contractor shall
                      notify die Administrative Contracting Ofiicer (ACO) widiin 30 days.
                  (2) The Contractor shall also notify the ACO within 30 days whenever changes to asset valuations or any odier
                      cost changes have occurred or are certain to occur as a result of a change in ownership.
           (b) The Conttactor shall -
                  (1) Maintain current, accurate, and complete inventoiy records of assets and dieir costs;
                  (2) Provide die ACO or designated representative ready access to die records upon request;
                  (3) Ensure that all individual and grouped assets, their capitalized values, accumulated depreciation or
                      amortization, and remaining useful lives are identified accurately before and af^er each ofthe Contractor's
                      ownership changes; and
                  (4) Retain and continue to maintain depreciation and amortization schedules based on the asset records
                      maintained before each Contractor ownership change.
           (c) The Contractor shall include the substance of this clause in all subcontracts under this contract diat meet the
               applicability requirement of FAR 15.408(k).

           52.215-21 Requirements for Cost or Pricing Data or information Other Than Cost or Pricing Data -

                          Modifications (OCT 1997)

           52.216- 18 Ordering (OCT 1995)

           Contract Award; Last Day of 4"" Option Period, i f exercised.

           52.216-19 Order Limitations (OCT 1995)
           (a) Minimum order. When the Govemment requires supplies or services covered by this contract in an amount of
               less than:
                     CLIN 1 - Detention Service                                           Bed-Days
                  The Govemment is not obligated to purchase, nor is die Contractor obligated to fumish, diose supplies or
                  services under die contract.

           (b) Maximum order. The Contractor is not obligated to honor -
                  (1) Any order for a single item in excess of:


                  (2) Any order for a combination of items in excess of 100 percent of (b) (1) above; or
                 (3) A series of orders fi-om the same ordering office widiin 5 days diat together calls for quantities exceeding the
                     limitations in subparagraph (b) (1) or (2) of diis section.
           (c) I f this is a requirements contract (i.e., includes die Requirements clause at subsection 52.216-21 of die Federal
               Acquisition Regulation (FAR)), the Govemment is not required to order a part of any one requirement fi-om die


                                                                         26



Confidential                                                                                                                GEO-State 00270488


                                                                                                                 Ex. 2 to Martin Decl.
                                                                                                                      Page 28 of 190
                                                                                                                HSCEDM-10-D-OOOOl


                  Contractor if that requirement exceeds the maximum-order limitations in paragraph (b) of this section.
               (d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall honor any order exceeding the
                   maximum order limitations in paragraph (b), unless that order (or orders) is reuimed to the ordering office within
                   5 days after issuance, with written notice stating the Contractor's intent not to ship die item (or items) called for
                   and the reasons. Upon receiving this notice, the Govemment may acquire the supplies or services from another
                   source.

           52.216-22 Indefinite Quantity (OCT 1995)
           The final day of die 4* option period, i f exercised.

           52.217- 8 Option to Extend Services (NOV 1999)
           30 days

           52.217-9 Option to Extend the Term ofthe Contract (MAR 2000)
           (a) 30 days; 60 days

           (c) 60 months under FAR 52.217-8

           52.219-8 Utilization of Small Business Concerns (MAY 2004)

           52.219-9 Small Business Subcontracting Plan (APR 2008)

           52.219-16 Liquidated Damages - Subcontracting Plan (Jan 1999)
           (a) "Failure to make a good faidi effort to comply witii the subcontracting plan", as used in this clause, means a
               willful or intentional failure to perform in accordance with the requirements of die subcontracting plan approved
               under die clause in this confract entitled "Small Business Subcontracting Plan," or willfiil or intentional action to
               fiiistrate die plan.
           (b) Performance shall be measured by applying the percentage goals to the total actual subcontracting dollars or, i f a
               commercial plan is involved, to die pro rata share of acmal subcontracting dollars attributable to Govemment
               contracts covered by the commercial plan. If, at conttact completion, or in the case o f a commercial plan, at die
               close of die fiscal year for which the plan is applicable, the Contractor has failed to meet its subcontracting goals
               and die Contracting Officer decides in accordance widi paragraph (c) of diis clause that the Contractor failed to
               make a good faidi effort to comply with its subconUacting plan, established in accordance with the clause in diis
               contract entitled "Small Business Subcontracting Plan." the Contractor shall pay the Govemment liquidated
               damages in an amount stated. The amount of probable damages attributable to the Contractor's failure to comply
               shall be an amount equal to the actual dollar amount by which the Contractor failed to achieve each subcontiact
               goal.
           (c) Before the Contracting Officer makes a final decision that the Contractor has failed to make such good faith
               effort, die Contracting Officer shall give die Contractor written notice specifying the failure and permitting die
               Contractor to demonstrate what good faith efforts have been made and to discuss the matter. Failure to respond
               to die notice may be taken as an admission that no valid explanation exists. If, after consideration of all die
               pertinent data, die Contracting Officerfindsthat the Contractor failed to make a good faidi effort to comply with
               die subcontracring plan, die Contracting Officer shall issue a final decision to diat effect and require that die
               Contractor pay die Govemment liquidated damages as provided in paragraph (b) of diis clause.
           (d) Widi respect to commercial plans; the Contracting Officer who approved die plan will perform the functions of
               the Conuacting Officer under this clause on behalf of all agencies with contracts covered by that commercial
               plan.
           (e) The Contractor shall have the right of appeal, under the clause in this contract enthled. Disputes, from any final
               decision of the Conuacting Officer.
           (f) Liquidated damages shall be in addition to any other remedies that the Govemment may have.




                                                                         27



Confidential                                                                                                                GEO-State 00270489


                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                       Page 29 of 190
                                                                                                           HSCEDM-lO-D-OOOOl


               52.219-28 Post-Award Small Business Program Representation (MAR 2009)

               52.222-1 Notice to the Govemment of Labor Disputes (FEB 1997)

               52.222-3 Convict Labor (JON 2003)

               52.222-4 Contract Work Hours and Safety Standards Act - Overtime Compensation (JUL 2005)

               52.222-21 Prohibition of Segregated Facilities (FEB 1999)

               52.222-26 Equal Opportunity (MAR 2007)

               52.222-35 Equal Opportunity for Special Disabled Veterans, Veterans ofthe Vietnam Era, and Other Eligible
                         Veterans (SEP 2006)

           52.222-36 Aflirmatlve Action for Workers with Disabilities (JUN 1998)

           52.222-37 Employment Reports on Special Disabled Veterans, Veterans ofthe Vietnam Era, and Other
                     Eligible Veterans (SEP 2006)

           52.222-39 Notification of Employee Rights Concerning Payment of Union Dues or Fees (DEC 2004)
           (a) Definition. As used in this clause-
                  United States means the 50 States, die District of Columbia, Puerto Rico, the Northern Mariana Islands,
                  American Samoa, Guam, the U.S. Virgin Islands, and Wake Island.
           (b) Except as provided in paragraph (e) of diis clause, during the term of this contract, the Contractor shall post a
               notice, in the form of a poster, informing employees of their rights conceming union membership and payment
               of union dues and fees, in conspicuous places in and about all its plants and offices, including all places where
               notices to employees are customarily posted. The notice shall include die following infomiation (except that the
               information pertaining to National Labor Reladons Board shall not be included in nodces posted in die plants or
               offices of carriers subject to die Railway Labor Act, as amended (45 U.S.C. 151-188)).
           Notice to Employees
           Under Federal law, employees cannot be required to join a union or maintain membership in a union in order to
           retain their jobs.
           Under certain conditions, the law pennits a union and an employer to enter into a union-security agreement
           requiring employees to pay uniform periodic dues and initiation fees. However, employees who are not union
           members can object to the use of dieir payments for certain purposes and can only be required to pay their share of
           union costs relating to collective bargaining, contract administration, and grievance adjustment.
           I f you do not want to pay diat portion of dues or fees used to support activities not related to collective bargaining,
           contract administration, or grievance adjustment, you are enfitled to an appropriate reduction in your payment. I f
           you believe that you have been required to pay dues or fees used in part to support activities not related to collective
           bargaining, contract administration, or grievance adjustment, you may be entitled to a refund and to an appropriate
           reduction ui fiiture payments.
           For fiuther information concerning your rights, you may wish to contact the National Labor Relations Board
           (NLRB) eidier at one of its Regional offices or at the following address or toll fi-ee number:
                  National Labor Reladons Board
                  Division of Information
                  1099 14di Street. N.W.
                  Washington, DC 20570
                  1-866-667-6572
                  1-866-316-6572 (TTY)




                                                                      28



Confidential                                                                                                           GEO-State 00270490


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 30 of 190
                                                                                                                 HSCEDM-lO-D-00001


               To locate the nearest NLRB office, see NLRB's website at http://www.nlrb.gov.
               (c) The Contractor shall comply with all provisions of Executive Order 13201 of February 17,2001, and related
                   implementing regulations at 29 CFR Part 470, and orders ofthe Secretary o f Labor.
               (d) In the event diat the Contractor does not comply with any of die requirements set forth in paragraphs (b), (c), or
                  (g), the Secretary may direct that diis contract be cancelled, terminated, or suspended in whole or in part, and
                  declare the Contractor ineligible for further Govemment contracts in accordance with procedures at 29 CFR part
                  470, Subpart B-Compliance Evaluations, Complaint Investigations and Enforcement Procedures. Such odier
                  sanctions or remedies may be imposed as are provided by 29 CFR Part 470, which implements Executive Order
                   13201, or as are otherwise provided by law.
               (e) The requirement to post die employee notice in paragraph (b) does not apply to~
                  (1) Contractors and subcontractors that employ fewer than IS persons;
                  (2) Contractor establishments or constmction work sites where no union has been formally recognized by the
                      Contractor or certified as die exclusive bargaining representadve of the Contractor's employees;
                  (3) Contractor establishments or constmction work sites located in a jurisdiction named in the definition of die
                      United States in which the law of diat jurisdiction forbids enforcement of union-security agreements;
                  (4) Contractor facilities where upon die written request of the Contractor, die Department of Labor Deputy
                      Assistant Secretary for Labor-Management Programs has waived die posting requirements widi respect to any
                      of die Contractor's facilities if die Deputy Assistant Secretary finds diat the Contractor has demonstrated diat-
                     (i) The facility is in all respects separate and distinct from activities of die Contractor related to die
                          performance o f a contract; and
                     (ii) Such a waiver will not interfere widi or impede the efTectuation of die Executive order; or

                  (5) Work outside the United States that does not involve the recmitment or employment of workers widiin the
                      United States.
               (0 The Department of Labor publishes the official employee notice in two variations; one for contractors covered by
                  the Railway Labor Act and a second for all other contractors. The Contractor shall--
                  (1) Obtam the required employee notice poster from the Division of Interpretations and Standards, Office of
                      Labor-Management Standards, U.S. Department of Labor, 200 Constitution Avenue, NW, Room N-5605,
                      Washington, DC 20210, or from any field office ofthe Department's Office of Labor-Management Standards
                     or Office of Federal Connact Compliance Programs;
                  (2) Download a copy of the poster from die Office of Labor-Management Standards website at
                      http://www.olms.dol.gov: or
                  (3) Reproduce and use exact duplicate copies ofthe Department of Labor's official poster,
               (g) The Contractor shall include the substance of this clause in every subcontract or purchase order that exceeds the
                   simplified acquisition threshold, entered into in connection with this contract, unless exempted by the
                   Department of Labor Deputy Assistant Secretary for Labor-Management Programs on account of special
                   circumstances in die national interest under authority of 29 CFR 470,3{c). For indefinite quantity subcontracts,
                   the Contractor shall include die substance of this clause if the value of orders in any calendar year ofthe
                   subcontract is expected to exceed die simplified acquisition direshold. Pursuant to 29 CFR Part 470, Subpart B -
                   Compliance Evaluations, Complaint Investigations and Enforcement Procedures, die Secretary of Labor may
                   direct die Contractor to take such action in the enforcement of diese regulations, including die imposition of
                   sanctions for noncompliance whh respect to any such subcontract or purchase order. I f die Contractor becomes
                   involved in litigation with a subcontractor or vendor, or is direatened widi such involvement, as a result of such
                   direction, the Connactor may request die United States, through Ihe Secretary of Labor, to enter into such
                   litigation to protect the interests of the United States.

           52.222-41 Service Contract Act of 1965, as Amended (NOV 2007)

           52.222-42 Statement of Equivalent Rates for Federal Hires (MAV 1989)
               in compliance widi the Service Contract Act of 1965, as amended, and die regulations ofthe Secretary of Labor (29



                                                                          29



Confidentiai                                                                                                                 GEO-State 00270491


                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                       Page 31 of 190
                                                                                                            HSCEDM-lO-D-00001


               CFR Part 4), this clause identifies the classes of service employees expected to be employed under the contract and
               states the wages and fringe benefits payable to each if they were employed by the contracting agency subject to the
               provisions of 5 U.S.C. 5341 or 5332.

               This Statement isfor Information Only: Il is not a Wage Determination
               Employee Class                              Monetary Wage         Fringe Benefits
               Accounting Clerk II (GS-3)                  $12.48                     $3.49
               General Clerk {GS-4)                        $14.01                     $3.92
               Personnel Assistant II (GS-4)               $14.01                     S3.92
               Personnel Assistant III (GS-5)              $15.68                     $4.39
               Secretary 11 (GS-5)                         $15.68                     $4.39
               Janitor (WG-2)                              $12.44                     $3.48
               General Maintenance Wrkr (WG-8)             $20.70                     S5.80
               General Maintenance Wrkr Sup (WG-8/2)       $21.57                     $6.04
               Court Security Officer (GS-6)               $17.47                     $4.89
               Detention Officer (GS-6)                    $17.47                     $4.89
               Recreation Specialist (GS-7)                $19.42                     $5.44
               Recreation Specialist Supv (GS-9)           $23.75                     $6.65
               Licensed Practical Nurse 11 {GS-4)          $14.01                     $3.92
               Laborer, Ground Maintenance (WG-3)          $13.42                     $3.76
               Food Service Worker (WG-2)                  $12.44                     $3.48
               Cook 1 (WG-6)                               $17,90                     $5.01
               Cook II (WG-8)                              $20.70                     $5.80
               Records Clerk (GS-4)                        $14.01                     $3.92
               Stock Clerk (WG-4)                          $14.90                     $4.17
               Warehouse Specialist (WG-5)                 $16.41                     $4.59

               52.222-43 Fair Labor Standards Act and Service Contract Act - Price Adjustment (Multiple Year and Option
                         Contracts) (SEP 2009)

               52.222-50 Com bating Trafficking in Persons (FEB 2009)

               52.222-54 Employment Eligibility Verification (JAN 20096)

               52.223-2 Affirmative Procurement of Biobased Products under Service and Construction Contracts
                        (DEC 2007)

               52.223-6 Drug-Free Workplace (MAY 2001)

               52.223-10 Waste Reduction Program (AUG 2000)
               (a) Definitions. As used in this clause -
           Recycling means the series of activities, including collection, separation, and processing, by which products or
           odier materials are recovered from the solid waste sfream for use in the form of raw materials in the manufacture of
           products other than fiiel for producing heat or power by combustion.
           Waste prevention means any change in the design, manufacturing, purchase, or use of materials or products
           (including packaging) to reduce their amount or toxicity before they are discarded. Waste prevention also refers to
           the reuse of products or materials.
           Waste reduction means preventing or decreasing die amount of waste being generated dvough waste prevention,



                                                                       30



Confidential                                                                                                           GEO-State 00270492


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 32 of 190
                                                                                                            HSCEDM-10-D-OOOOl


               recycling, or purchasing recycled and environmenlally preferable products.
               (b) Consistent with the requirements of Section 701 of Executive Order 13101, die Contractor shall establish a
                   program to promote cost-effective waste reduction in all operations and facilities covered by diis contract. The
                   Contractor's programs shali comply with applicable Federal, State, and local requirements, specifically including
                   Section 6002 of die Resource Conservation and Recovery Act (42 U.S.C. 6962, et seq.) and implementing
                   regulations (40 CFR Part 247).

               52.223-12 Refrigeration Equipment and Air Conditioners (MAY 1995)

               52.223-14 Toxic Chemicai Release Reporting (AUG 2003)

               52.223-15 Energy Efficiency in Energy-Consuming Products (DEC 2007)

               52.223- 17 Affirmative Procurement of EPA-Designated Items in Service and Construction Contracts
                          (MAY 2008)

               52.224- 1 Privacy Act Notification (APR 1984)
           The Contractor will be required to design, develop, or operate a system of records on individuals, to accomplish an
           agency fiincrion subject to die Privacy Act of 1974, Public Law 93-579, December 31, 1974 (5 U.S.C.552a) and
           applicable agency regulations. Violation of die Act may involve the imposition of criminal penalties.

               52.224- 2 Privacy Act (APR 1984)

           52.225- 1 Buy American Act - Supplies (FEB 2009)

           52.225- 13 Restrictions on Certain Foreign Purchases (JUN 2008)

           52.226- 6 Promoting Excess Food Donation to Nonprofit Organizations (MAR 2009)

           52.227- 1 Authorization and Consent (DEC 2007)

           52.227-2 Notice and Assistance Regarding Patent and Copyright Infringement (DEC 2007)

           52.227-14 Rights in Data-General (DEC 2007)

           52.229-3 Federal, State, and Local Taxes (APR 2003)

           52.232-1 Payments (APR 1984)

           52.232-8 DIscounte for Prompt Payment (FEB 2002)

           52.232-9 Limitation on Withholding of Payments (APR 1984)

           52.232-11 Extras (APR 1984)

           52.232-17 Interest (OCT 2008)

           52.232-18 Availability of Funds (APR 1984)

           52.232-19 Availability of Funds for the Next Fiscal Year (APR 1984)

           September 30,2009; September 30,2009

           52.232-23 Assignment of Claims (JAN 1986)

           52.232-25 Prompt Payment (OCT 2008)

           52.232-33 Payment by Electronic Funds Transfer - Central Contractor Registration (OCT 2003)
           52.233- 1 Disputes (JUL 2002)



                                                                       31



Confidential                                                                                                           GEO-State 00270493


                                                                                                              Ex. 2 to Martin Decl.
                                                                                                                   Page 33 of 190
                                                                                                           HSCEDM-10-D-OOOOl


               52.233-3 Protest after Award. (AUG 1996)

               52.233-4 Applicable Law for Breach of Contract Claim (OCT 2004)

               52.237-3 Continuity of Services (JAN 1991)

               52.237-11 Accepting and Dispensing of Sl Coin (SEP 2008)

               52.242- 13 Bankruptcy (JUL 1995)

               52.243- 1 Changes - Fixed-Price (AUG 1987) - Alternate I (APR 1984)

               52.244-6 Subcontracts for Commercial Items (AUG 2009)
           (a) Definitions. As used in this clause-
                "Commercial item" has die meaning contained Federal Acquisition Regulation 2.101, Definitions.
                "Subcontract" includes a transfer of commercial items between divisions, subsidiaries, or affiliates ofthe
                Contractor or subcontractor at any tier.
           (b) To the maximum extent practicable, the Contractor shall incorporate, and require its subcontractors at all tiers to
                incorporate, commercial items or nondevelopmental items as components o f items to be supplied under this
               contract
           (c) (1) The Contractor shall insert the following clauses in subcontracts for commercial items:
               (i) 52.203-13, Contractor Code of Business Ediics and Conduct (Dec 2008) (Pub. L. 110-252, Title V I , Chapter
                    1 (41 U.S.C. 251 note)), i f the subcontract exceeds $5,000,000 and has a performance period of more dian
                    120 days. In altering this clause to identify the appropriate parties, all disclosures of violation of die civil
                    False Claims Act or of Federal criminal law shall be directed to die agency Office of die Inspector General,
                   with a copy to die Contracting Officer.
               (ii) 52.203-15, Whistleblower Protections Under the American Recovery and Reinvestment Act of2009 (Section
                     1553 of Pub. L. 111-5), i f die subcontract is fiinded under die Recovery Act.
               (iii) 52.219-8, Udlization of Small Business Concems (May 2004) (15 U.S.C. 637(d)(2) and (3)), if die
                   subcontract offers further subcontracting opportunities. I f die subcontract (except subcontracts to small
                   business concems) exceeds $550,000 ($1,000,000 for constmction of any public facility), the subcontractor
                   must include 52.219-8 in lower tier subcontracts diat offer subcontracting opportunities.
               (iv) 52.222-26, Equal Oppormnity (Mar 2007) (E.O. 11246).
               (v) 52.222-35, Equal Oppormnity for Special Disabled Veterans, Veterans ofthe Vietnam Era, and Other
                    Eligible Veterans (Sep 2006) (38 U.S.C. 4212(a));
               (vi) 52.222-36, Affinnative Action for Workers wilh Disabilities (Jun 1998) (29 U.S.C. 793).
               (vii) 52.222-39, Notification of Employee Rights Conceming Payment of Union Dues or Fees (Dec 2004) (E.O.
                      13201), if flow down is required in accordance widi paragraph (g) of FAR clause 52.222-39).
               (viii) 52.222-50, Combating Trafficking in Persons (Feb 2009) (22 U.S.C. 7104(g)).
               (ix) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. App. 1241
                     and 10 U.S.C. 2631), i f flow down is required in accordance with paragraph (d) of FAR clause 52.247-64.
              (2) While not required, the Contractor may flow down to subcontracts for commercial items a minimal number of
                  additional clauses necessary to satisfy its contractual obligations.
           (d) The Contractor shall include die tenns of this clause, including this paragraph (d), in subcontracts awarded under
               this contract.

           52.245- 1 Government Property (JUN 2007)

           52.246-25 Limitation of Liability - Services (FEB 1997)

           52.245-9 Use and Charges (JUN 2007)

           52.248-1 Value Engineering (FEB 2000)
           (a) General. The Contractor is encouraged to develop, prepare, and submit value engineering change proposals
               (VECP's) voluntarily. The Contractor shall share in any net acquisition savings realized from accepted VECP's,
               in accordance with the incentive sharingratesin paragraph (f) below.




                                                                     32



Confidential                                                                                                           GEO-State 00270494


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 34 of 190
                                                                                                                 HSCEDM-10-D-OOOOi


               (b) Definitions.
                  "Acquisition savings," as used in tliis clause, means savings resulting from the application o f a VECP to
                  contracts awarded by the same contracting office or its successor for essentially the same unit. Acquisition
                  savings include -
                  (1) Instant confract savings, which are the net cost reductions on diis, the instant contract, and which are equal to
                      die instant unit cost reduction multiplied by die number of instant contract units affected by die VECP, less
                     die Contractor's allowable development and implementation costs;
                  (2) Concurrent conoact savings, which are net reductions in the prices of odier contracts that are defmitized and
                      ongoing at the time the VECP is accepted; and
                  (3) Future contract savings, which are die product of die future unit cost reduction, multiplied by die number of
                     future contract units in the sharing base. On an instant contract, future contract savings include savings on
                     increases in quantities after VECP acceptance that are due to contract modificadons. exercise of options,
                     additional orders, and fimding of subsequent year requirements on a multiyear contract

                    "Collateral costs," as used in this clause, means agency cost of operation, maintenance, logistic support, or
                    Govemment-fimiished property.

                    "Collateral savings," as used in this clause, means diose measurable net reductions resulting from a VECP in
                    the agency's overall projected collateral costs, exclusive of acquisition savings, whether or not die acquisition
                    cost changes.

                   "Contracting office" includes any contracting office that the acquisition is transferred to, such as another
                   branch ofthe agency or another agency's office that is performing a joint acquisition action.

                   "Contractor's development and implementation cosu," as used in this clause, means those costs the Contractor
                   incurs on a VECP specifically in developing, testing, preparing, and submitting die VECP, as well as diose
                   costs die Contractor incurs to make the confractual changes required by Govemment acceptance o f a VECP.

                   "Future unit cost reduction," as used in this clause, means the instant unit cost reduction adjusted as die
                  Contracting Officer considers necessary for projected leaming or changes in quantity during the sharing period.
                  It is calculated at the time the VECP is accepted and applies either -

                  (1) Throughout die sharing period, unless the Contracting Officer decides that recalculation is necessary because
                      conditions are significantly different from those previously anticipated; or

                  (2) To the calculation of a lump-sum payment which cannot be revised later.

                  "Govemment costs," as used in this clause, means those agency costs that resuh directly from developing and
                  implementing die VECP, such as any net increases in the cost of testing, operations, maintenance, and logistics
                  support. The term does not include the normal administrative costs of processing the VECP or any increase in
                  diis contract's cost or price resulting from negative instant contract savings.

                  "Instant contract," as used in diis clause, means this contract, under which the VECP is submitted. It does not
                  include increases in quantities after acceptance of the VECP that are due to contract modifications, exercise of
                  options, or additional orders. If diis is a multiyear contract, the term does not include quantities funded after
                  VECP acceptance. I f diis contract is a fixed-price conU-act with prospective price redetermination, die term refers
                  to die period for which firm prices have been established.

                 "Instant unit cost reduction" means the amount of the decrease in unit cost of performance (without deducting
                 any Contractor's development or implementation costs) resulting from using die VECP on this, the instant
                 contract. I f this is a service contract, the instant unit cost reduction is normally equal to the number of hours per
                 line-item task saved by using the VECP on this contract, multiplied by the appropriate contract labor rate.

                 "Negative instant contract savings" means the increase in the cost or price of this contract when the acceptance of



                                                                         33



Confidential                                                                                                                 GEO-State 00270495


                                                                                                                   Ex. 2 to Martin Decl.
                                                                                                                        Page 35 of 190
                                                                                                           HSCEDM-10-D-OOOOl


               a VECP results in an excess of the Contractor's allowable development and implementation costs over the
               product ofthe instant unit cost reduction multiplied by the number of mstant contract units affected.

               "Net acquisition savings" means total acquisition savings, including instant, concurrent, and future contract
               savings, less Govemment costs.

               "Sharing base," as used in this clause, means the number of affected end items on contracts of die contracting
               office accepting the VECP.

               "Sharing period," as used in diis clause, means die period beginning with acceptance of die first unit
               incorporating the VECP and ending at a calendar date or event determined by the contracting officer for each
               VECP.

               "Unit," as used in this clause, means the item or task to which the Contracting Officer and die Contractor agree
               die VECP applies.

               "Value engineering change proposal (VECP)" means a proposal that -

               (1) Requires a change to diis, the instant contract, to implement; and

               (2) Results in reducing the overall projected cost to the agency without impauing essential functions or
                   characteristics; provided, that it does not involve a change -

                  (i) In deliverable end item quantities only;

                  (ii) In research and development (R&D) end items or R&D test quantities diat is due solely lo results of
                       previous testing under this contract; or

                 (iii) To die contract type only.

        (c) VECP preparation. As a minimum, the Contractor shall include in each VECP die information described in
            subparagraphs (c) (1) through (8) below. If the proposed change is affected by contractually required configuradon
            management or similar procedures, the instructions in diose procedures relating to format, identification, and priority
            assignment shall govern VECP preparation. The VECP shall include die following:
           (1) A description of die difference between die existing contract requirement and the proposed requirement, the
               comparative advantages and disadvantages of each, a justification when an item's function or characteristics are
               being altered, die effect ofthe change on the end item's perfonnance, and any pertinent objective test data.
           (2) A list and analysis ofthe contract requirements that must be changed if the VECP is accepted, mcluding any
               suggested specification revisions.
           (3) Identification of the unit to which the VECP applies.
           (4) A separate, detailed cost estimate for
               (i) the affected portions of the existing contract requirement and
               (ii) die VECP.
               The cost reduction associated with die VECP shall take into account the Contractor's allowable development and
                implementation costs, including any amount attributable to subcontracts under die Subcontracts paragraph of tiiis
               clause, below.
           (5) A description and estimate of costs die Govemment may incur in implementing die VECP, such as test and
               evaluation and operating and support costs.
           (6) A prediction of any effects the proposed change would have on collateral costs to the agency.
           (7) A statement of die time by which a conUact modification accepting the VECP must be issued in order to achieve
               die maximum cost reduction, noting any effect on the contiact completion time or delivery schedule.
           (8) Identification of any previous submissions of the VECP, including the dates submitted, the agencies and contract
               numbers involved, and previous Govemment actions, i f known.

        (d) Submission. The Conhractor shall submit VECP's to the Contracting Officer, unless this contract states odierwise. I f
            this contract is administered by odier tiian the contracting office, the Contractor shall submit a copy ofthe VECP


                                                                     34



Confidential                                                                                                          GEO-State


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 36 of 190
                                                                                                            HSCEDM-10-D-OOOOl


               simultaneously to the Contracting Officer and to the Administrative Contractmg Officer,

         (e) Government action.
             (1) The Contracting Officer will notify the Conhactor of the status of the VECP within 45 calendar days after the
                contracting office receives it. I f additional time is required, the Contracting Officer will notify the Contractor
                widiin the 45-day period and provide die reason for the delay and the expected date ofthe decision. The
                Govemment will process VECP's expeditiously; however, it will not be liable for any delay in acting upon a
                VECP.
            (2) If die VECP is not accepted, die Contracting Officer will notify die Contractor in writing, explaining the reasons
                for rejection. The Conti-actor may withdraw any VECP, in whole or in part, at any time before it is accepted by
                die Government. The Contracting Officer may requu-e diat die Contractor provide written notification before
                undertaking significant expendihires for VECP effort.
            (3) Any VECP may be accepted, m whole or in part, by the Conti-actuig Officer's award ofa modification to diis
                contract ching this clause and made eidier before or within a reasonable time after contract perfonnance is
                completed. Until such a contract modification applies a VECP to diis contract, the Contractor shall perform in
                accordance with die existing contract. The decision to accept or reject all or part of any VECP is a unilateral
               decision made solely at the discretion of the Contracting Officer.

        (0 Sharing rates. If a VECP is accepted, die Conhactor shall share in net acquisition savings according to die
           percentages shown in die table below. The percentage paid die Conti-actor depends upon -
           (1) This contract's type (fixed-price, incentive, or cost-reimbursement);
           (2) The sharing arrangement specified in paragraph (a) above (incentive, program requirement, or a combination as
              delineated in die Schedule); and
           (3) The source ofttiesavings (the instant contiact, or concurrent and future contiracts), as follows:

                                        CONTRACTOR'S SHARE OF NET ACQUISITION SAVINGS
                                                       (Figures in percent)

                    Contract Type                Incentive (Voluntary)                      Program Requirement
                                                                                            (Mandatory)
                                                 Instant Contract Rate Concurrent and Future Instant       Concunent and
                                                                       Contract Rate         Contract Rate Future Contract
                                                                                                           Rate
                    Fixed-price (includes;
                    fixed-price-award-
                    fee; excludes other
                    fixed-price incentive
                    contracts)
                    Incentive (fixed-price
                    or cost) (other than
                    award fee)
                    Cost-reimbursement     i
                    (mcludes cost-plus-    \
                    award-fee; excludes     i
                    other cost-type
                    incentive Contracts)     |

           * The Contacting Officer may increase the Conhactor's sharing rate to as high as          percent for each VECP.
           ** Same sharing arrangement as die contract's profit or fee adjustment formula.
           •** The Coniracting Officer may increase the Contractor's sharing rate to as high as        percent for each VECP.
           (g) Calculating net acquisition savings.
                 (1) Acquisition savings are realized when
                    (i) the cost or price is reduced on the instant contiact,


                                                                          35



Confidential                                                                                                           GEO-State 00270497


                                                                                                              Ex. 2 to Martin Decl.
                                                                                                                   Page 37 of 190
                                                                                                                HSCEDM-10-D-OOOOl


                     (ii) reductions are negotiated in concurrent contracts,
                     (iii) future contracts are awarded, or
                     (iv) agreement is reached on a lump-sum payment for future contract savings (see subparagraph (i) (4)
                        below).
                     Net acquisition savings are fust realized, and the Contractor shall be paid a share, when Govenunent costs
                     and any negative instant cono-act savings have been fiilly offset against acquisition savings.
                  (2) Except in incentive condacts, Govemment costs and any price or cost increases resulting from negative
                      instant contract savings shall be offset against acquisition savings each time such savings are realized until
                      they are fiilly oflFset. Then, the Contractor's share is calculated by multiplying net acquisition savings by the
                      appropriate Contractor's percentage sharingrate(see paragraph (0 above). Additional Contractor shares of
                      net acquisition savings shall be paid to the Conhactor at the time realized.
                  (3) If this is an incentive contract, recovery of Government costs on the instant contract shall be deferred and
                      offset against concunent and future contract savings. Tlie Contractor shall share through the contract
                      incentive stracture in savings on the instant connact items affected. Any negative instant contract savings
                      shall be added to the target cost or to the target price and ceiling price, and the amount shall be offset against
                      concurrent and future contract savings.
                  (4) If the Govemment does not receive and accept all items on which it paid the Contractor's share, the
                      Contractor shall reimburse the Govemment for the proportionate share of these payments.
               (h) Contract adjustment. The modification accepting the VECP (or a subsequent modification issued as soon as
                    possible after any negotiations are completed) shall -
                  (1) Reduce the contract price or estimated cost by the amount o f insUnt contract savings, unless this is an
                      incentive contract;
                  (2) When the amount of instant contract savings is negative, mcrease the contract price, target price and ceiling
                      price, target cost, or estimated cost by that amount;
                  (3) Specify die Contractor's dollar share per unit on future contracts, or provide die lump-sum payment;
                  (4) Specify the amount of any Govemment costs or negative instant contract savings to be offset in determining
                      net acquisition savings realized from concurrent or future contract savings; and
                  (5) Provide die Contractor's share of any net acquisition savings under the instant contract in accordance with the
                      following:
                     (i) Fixed-price contracts ~ add to contract price.
                     (ii) Cost-reimbursement contracts ~ add to contract fee.
           (i) Concurrent and future contract savings.
                  (1) Payments ofthe Contractor's share of concurrent and future contract savings shall be made by a modification
                      to the instant contract in accordance with subparagraph (h)(5) above. For incentive contracts, shares shall be
                      added as a separate finn-fixed-price line item on die instant contract. The Contractor shall mamtain records
                      adequate to identify the first delivered unit for 3 years after fmal payment under diis contiact.
                 (2) The Contracting Ofiicer shall calculate the Contractor's share of concurrent contract savings by -
                     (i) Subtiacting ftom the reduction in price negotiated on die concunent contiact any Govemment costs or
                         negative instant contract savings not yet offset; and
                     (ii) Multiplying die result by the Contractor's sharing rate.
                 (3) The Contracting OfRcer shall calculate the Conuactor's share of fiiUire contract savings by -
                     (i) Multiplying die future unit cost reduction by the number of future contract units scheduled for delivery
                         during die sharing period;
                     (ii) Subtracting any Govemment costs or negative instant contract savings not yet offset; and
                     (iii) Mukiplying the result by the Contractor's sharing rate.
                 (4) When die Govemment wishes and the Contractor agrees, die Conuactor's share of future contract savings
                     may be paid in a single lump sum rather dian in a series of payments over time as future contracts are
                    awarded. Under this altemate procedure, the fiiture contiact savings may be calculated when the VECP is


                                                                         36



Confidentiai                                                                                                                GEO-State 00270498


                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                       Page 38 of 190
                                                                                                               HSCEDM-lO-D-00001


                      accepted, on the basis of the Contracting Officer's forecast ofthe number of units fhat will be delivered
                      during thc sharing period. The Contractor's share shall be included in a modification to this contract (see
                      subparagraph (h) (3) above) and shall not be subject to subsequent adjustment
                  (S) Alternate no-cost settlement method. When, in accordance with subsection 48.104-4 ofthe Federal
                      Acquisition Regulation, the Govemment and the Contiactor mutiially agrees to use the no-cost settlement
                      mediod, the following applies:
                      (i) The Contractor will keep all the savings on die instant contiact and on its concurrent contracts only.
                      (ii) The Govemment will keep all die savings resulting from concurrent contracts placed on odier sources,
                           savings from all future contracts, and all collateral savings.
               (j) Collateral savings. I f a VECP is accepted, die Contiacting Officer will increase the instant contract amount as
                   specified in paragraph (h)(5) of diis clause, by a rate fitim 20 to 100 percent, as determined by the Contracting
                   Officer, of any projected collateral savings detennined to be realized in a typical year of use after subtiacting any
                   Government costs not previously offset However, die Contractor's share of collateral savings will not exceed the
                   contract's finn-fixed-price, target price, target cost, or estimated cost, at the time the VECP is accepted, or
                   5100,000, whichever is greater. The Contiacting Officer will be die sole detenniner ofthe amount of collateral
                   savings.
               (k) Relationship to other incentives. Only tiiose benefits of an accepted VECP not rewardable under performance,
                   design-to-cost (production unit cost operating and support costs, reliability and maintainability), or similar
                   incentives shall be rewarded under this clause. However, die targets of such incentives affected by the VECP
                   shall not be adjusted because of VECP acceptance. I f tiiis contiact specifies targets but provides no incentive to
                   surpass them, the value engineering sharing shall apply only to die amount of achievement better than target
               (1) Subcontracts. The Contiactor shall include an appropriate value engineering clause in any subcontiact of
                   $100,000 or more and may include one in subcontiacts of lesser value. In calculating any adjustment in this
                   contiact's price for instant confract savings (or negative instant confract savmgs), die Contractor's allowable
                   development and implementation costs shall include any subcontractor's allowable development and
                   implementation costs, and any value engineering incentive payments to a subcontractor, clearly resulting from a
                   VECP accepted by die Govemment under diis contiact. The Contractor may choose any anangement for
                   subconfractor value engineering incentive payments; provided diat die payments shall not reduce die
                   Govemment's share of concunent or fiiture contract savings or collateral savings.
               (m) Data. The Conti:actor may resfrict the Govemment's right to use any part o f a VECP or die supporting data by
                   marking die following legend on the affected parts:
                   These data, fiimished under the Value Engineering clause of contract TBD. shall not be disclosed outside the
                   Government or duplicated, leed, or disclosed, in whole or in part, for any purpose odier dian to evaluate a value
                   engineering change proposal submitted under the clause. This restriction does not limit the Govenunent's right
                   to use information contained in these data i f it has been obtained or is otherwise available from die Contractor
                   or fit>m anodier source without limitations.
                   If a VECP is accepted, die Contiactor hereby grants die Govemment unlimited rights in die VECP and
                   supporting data, except that, with respect to data qualifying and submitted as limited rights technical data, die
                   Govemment shall have the rights specified in the contract modification implementing the VECP and shall
                   appropriately mark die data. (The temis "unlimited rights" and "limited ri^ts" are defined in Part 27 ofthe
                   Federal Acquisition Regulation.)

           52.249-2 Termination for Convenience ofthe Government (Fixed-Price) (MAY 2004)

               52.249-8 Default (Fixed-Price Supply and Service) (APR 1984)

           52.251-1 Government Supply Sources (APR 1984)

           52.253-1 Computer Generated Forms (JAN 1991)

           3052.204-70 Security Requirements for Unclassified Information Technology Resources (JUN 2006)
           (a) The Contractor shall be responsible for Information Technology (IT) security for all systems connected to a



                                                                         37



Confidential                                                                                                                GEO-State 00270499


                                                                                                                 Ex. 2 to Martin Decl.
                                                                                                                      Page 39 of 190
envelopes is prohibited by postal regulations. I f you receive incoming social or legal mail, it will be opened in your
presence and inspected for contraband.

You must use the following address to send or receive mail at this facility':

                         Your Full Name, Your "A" Number
                         1623 East J Street, Suite 5
                         Tacoma, W A 98421

I f you do not accept the mail or permit it to be inspected, it will be retumed to the sender. Your mail will not be read; it
w i l l only be examined for contraband.

You w i l l not be allowed to receive packages without advance arrangements, approved by the Warden. You will pay the
postage for sending packages for oversized or overweight mail. Please f i l l out a MR-001 Postage Authorization form and
submit it widi your package. The contents o f any outgoing or incoming packages w i l l be inspected in your presence.

I f you are indigent (defined as a detainee who has an account balance o f $15.00 or less and has not exceeded that amount
forthe previous 10 consecutive days):
•     You may send up to three personal letters per week, weighing no more than two ounces each, at no cost to you.
•     A reasonable number o f legal (special) correspondences may also be sent at no cost to you.
•     Please fill out a MR-001 Postage Authorization form and submit it with your letters.

Subscriptions to publications, magazines and catalogs are not allowed. The facility' subscribes to certain magazines that
are available to you in your unit. Books must be requested in advance via a "Request to Receive a Package or Property"
form. The title(s) o f t h e book(s) must appear on the "Request" form. Books must be paperback and must come direcdy
fi-om a publisher or an authorized bookstore / outlet.

Any mail received after you depart the facility w i l l be endorsed, "No Fonvarding Address, Retum to Sender". A l l such
mail w i l l be retumed to the Post Office.

ACCEPTANCE OF DETAINEE PROPERTY (ONLY CLOTHING)

I f you have been notified that you are scheduled for removal in the near fiiture, you may be eligible to have family /
fi-iends bring in or mail in clothing. You should:
•   Submit an electronic "Kite" to your ICE Officer explaining your need and requesting authorization. Including the
    Name, address and telephone # o f the person bring in the items.
•   I f approved, your ICE Officer w i l l complete the process and perform the necessary' notifications within seven days o f
    your departure.

S P E C I A L CORRESPONDENCE

"Special correspondence" is the temi for detainees' written communications to or from private attomeys and other legal
representatives; govemment attomeys; judges, courts; embassies and consulates; the President and Vice President o f t h e
United States, members o f Congress, the Department o f Justice (inchiding ICE and the Office o f t h e Inspector General);
the I.H.S.C.; administrators of grievance systems; and representatives of tlie news media.

Correspondence w i l l only be treated as special correspondence i f the title and office o f the sender (for incoming
correspondence) or addressee (for outgoing correspondence) is clearly visible on the envelope, clearly indicating that the
correspondence is special.

Staff w i l l not treat outgoing correspondence as special i f the name, title, and office o f the recipient are not clearly
identified on the envelope to provide a clear indication that the mail is special.



                                                         Page 22 of 42
                                                                                                4.1.4 Detainee Handbook 10/31/14




                                                                                                              GEO-State 002705


                                                                                                  Ex. 2 to Martin Decl.
                                                                                                       Page 40 of 190
                                                                                                              HSCEDM-10-D-OOOOl


                   DHS network or operated by the Contractor for DHS, regardless of location. This clause applies to all or any
                   part of die contract that includes infonnation technology resources or services for which the Contractor must
                   have physical or electronic access to sensitive infonnation contained in DHS unclassified systems that directly
                   support the agency's mission.
               (b) The Contractor shall provide, implement, and maintain an IT Security Plan. This plan shall describe the
                   processes and procedures that will be followed to ensure appropriate security of IT resources that are developed,
                   processed, or used under this contract.
                   (1) Widiin 30 days after contract award, the contractor shall submit for approval its IT Security Plan, which
                       shall be consistent with and fiartiier detail the approach contained in the Offeror's proposal. The plan, as
                       approved by the Contracdng Officer, shall be incorporated into the contract as a compliance document.
                   (2) The Contractor's IT Security Plan shall comply with Federal laws that include, but are not limited to, die
                       Computer Security Act of 1987 (40 U.S.C. 1441 et seq.); the Govenunent Infonnation Security Refonn Act
                       of2000; and die Federal Information Security Management Act of2002; and widi Federal policies and
                       procedures diat include, but are not limited to, OMB Circular A-130.
                   (3) The security plan shall specifically include instructions regarding handling and protecting sensitive
                       information at the Contractor's site (including any information stored, processed, or transmitted using the
                       Contractor's computer systems), and die secure management, operation, maintenance, progranuning, and
                       system administration of computer systems, networks, and telecommunications systems.
               (c) Examples of tasks diat require security provisions include—
                   (1) Acquisition,ti^ansmissionor analysis of data owned by DHS with significant replacement cost should die
                       contractor's copy be corrupted; and
                   (2) Access to DHS networks or computers at a level beyond diat granted die general public (e.g., such as
                       bypassing a firewall).
               (d) At the expuation of the contiact, die contractor shall return all sensitive DHS information and IT resources
                   provided to die contractor during the contract, and certify that all non-public DHS information has been purged
                   fi-om any conhactor-owned system. Components shall conduct reviews to ensure diat die security requirements
                   in the contiact are implemented and enforced.
               (e) Widiin 6 months after contract award, die contractor shall submit written proof of IT Security accreditation to
                   DHS for approval by the DHS Contiacting Officer. Accreditation will proceed according to die criteria of die
                   DHS Sensitive System Policy Publication, 4300A (Version 2.1, July 26,2004) or any replacement publication,
                   which die Contracting Officer will provide upon request. This accreditation will include a final security plan,
                   risk assessment, security test and evaluation, and disaster recovery plan/continuity of operations plan. This
                   accreditation, when accepted by the Conti-acting Officer, shall be incorporated into the contract as a compliance
                   document. The contiactor shall comply widi the approved accreditation documentation.

           3052.204-71 Contractor Employee Access (JUN 2006)
           (a) "Sensitive Information," as used in this Chapter, means any infonnation, die loss, misuse, disclosure, or
                unaudiorized access to or modification of which could adversely affect die national or homeland security
                mterest, or die conduct of Federal programs, or die privacy to which individuals are entitled under section 552a
                of title 5, United States Code (the Privacy Act), but which has not been specifically audiorized under criteria
                established by an Executive Order or an Act of Congress to be kept secret in die interest of national defense,
                homeland security or foreign policy. This defmition includes the following categories of information:
                   (1) Protected Critical Infiastructure Information (PCII) as set out in die Critical Infiastructure Infonnation Act
                       of2002 (Tide I I , Subtitle B, of die Homeland Security Act, Pub. L. 107-296,196 Stat. 2135), as amended,
                       the implementing regulations thereto (Title 6, Code of Federal Regulations, part 29) as amended, the
                       applicable PCII Procedures Manual, as amended, and any supplementary guidance officially communicated
                       by an authorized official of the Department of Homeland Security (including die PCII Program Manager or
                       his/her designee);
                   (2) Sensitive Security Infonnation (SSI), as defined in Title 49, Code of Federal Regulations, part 1520, as
                       amended, "Policies and Procedures of Safeguarding and Conhrol of SSI," as amended, and any
                       supplementary guidance officially communicated by an authorized official ofthe Departtnent of Homeland




                                                                        38



Confidential                                                                                                             GEO-State 00270500


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                     Page 41 of 190
                                                                                                                HSCEDM-10-D-OOOOl


                       Security (including die Assistant Secretary for die Transportation Security Administration or his/her
                       designee);
                   (3) Information designated as "For Official Use Only," which is unclassified information o f a sensitive namre
                       and the unaudiorized disclosure of which could adversely impact a person's privacy or welfare, the conduct
                       of Federal programs, or other programs or operations essential to die national or homeland security interest;
                       and
                   (4) Any information diat is designated "sensitive" or subject to other controls, safeguards or protections in
                       accordance with subsequently adopted homeland security information handling procedures.
               (b) "Information Technology Resources" include, but are not limited to, computer equipment, networking
                   equipment, telecommunications equipment, cabling, network drives, computer drives, network software,
                   computer software, software programs, intranet sites, and internet sites.
               (c) Contractor employees working on this contract must complete such forms as may be necessary for security or
                   odier reasons, including the conduct of background investigations to determine suitability. Completed forms
                   shall be submitted as directed by the Contiacting Officer. Upon the Contiacting Officer's request, die
                  Contiactor's employees shall befingerprinted,or subject to other investigations as required. All contractor
                  employees requiring recurring access to Govemment facilities or access to sensitive information or IT resources
                  are required to have a favorably adjudicated background investigation prior to commencing work on this contract
                  unless this requirement is waived under Departmental procedures.
               (d) The Contracting Officer may require the contractor to prohibit individualsfi-omworking on die contract if the
                   govemment deems dieu- initial or continued employment contrary to die public interest for any reason, including,
                   but not limited to, carelessness, in subordination, incompetence, or security concems.
               (e) Work under this contiact may involve access to sensitive information. Therefore, the Conti-actor shall not
                  disclose, orally or in writing, any sensitive uiformation to any person unless authorized in writing by the
                  Contiacting Officer For those contractor employees audiorized access to sensitive information, the contractor
                  shall ensure that diese persons receive haining conceming the protection and disclosure of sensitive information
                  both during and afler connact performance.
               (0 The Contractor shall include the substance of this clause in all subcontracts at any tier where die subconft-actor
                  may have access to Govemment facilities, sensitive information, or resources.

           3052.209-70 Prohibition on Contracts with Corporate Expatriates (JUN 2006)
           (a) Prohibitions Section 835 of the Homeland Security Act, 6 U.S.C. 395, prohibits die Department of Homeland
               Security fi-om entering into any contiract with a foreign incorporated entity which isti-eatedas an inverted
               domestic corporation as defined in diis clause, or with any subsidiary of such an entity. The Secretary shall waive
               the prohibition with respect to any specific contract if the Secretary determines that the waiver is required in the
               interest of national security.
           (b) Definitions. As used in this clause:
                  Expanded AJfdiated Group means an affiliated group as defined in section 1504 (a) ofthe Intemal Revenue Code
                  of 1986 (without regard to section 1504 (b) of such Code), except diat section 1504 of such Code shall be applied
                  by substituting 'more dian 50 percent* for "at least 80 percent' each place it appears.
                  Foreign Incorporated Emity means any entity which is, or but for subsection (b) of section 835 ofthe Homeland
                  Security Act, 6 U.S.C. 395, would be, treated as a foreign corporation for purposes of die Internal Revenue Code
                  of 1986.
                  Inverted Domestic Corporation means a foreign incorporated entity shall be treated as an inverted domestic
                  corporation if, pursuant to a plan (or a series of related tiansactions)
                  (1) The entity completes the direct or indirect acquisition of substantially all of die properties held directly or
                      indirectly by a domestic corporation or substantially all of the properties constituting a trade or business o f a
                      domestic parmership;
                  (2) After the acquisition at least 80 percent of die stock (by vote or value) ofthe entity is held
                     (i) In the case of an acquisition wilh respect to a domestic corporation, by former shareholders ofthe
                         domestic corporation by reason of holding stock in the domestic corporation; or



                                                                          39



Confidential                                                                                                                GEO-State 00270501


                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                       Page 42 of 190
                                                                                                                 HSCEDM-10-D-OOOOl


                      (ii) In the case ofan acquisition with respect to a domestic partnership, by former parmers ofthe domestic
                           partnership by reason of holding a capital or profits interest in the domestic partnership; and
                   (3) The expanded affiliated group which after the acquisition includes die entity does not have substantial
                       business activities in the foreign counhy in which or under the law of which the entity is created or organized
                       when compared to die total business activities of such expanded affiliated group.
                  Person, domestic, and foreign have the meanings given such terms by paragraphs (I), (4), and (5) of section
                  7701(a) of die Intemal Revenue Code of 1986, respectively.
               (c) Special mles. The following definitions and special rules shall apply when determinmg whether a foreign
                   incorporated entity should be treated as an inverted domestic corporation.
                  (1) Certain Stock Disregarded. For the purpose of heating a foreign mcorporated entity as an inverted domestic
                      corporation these shall not be taken into account in determining ownership:
                      (i) Stock held by members of die expanded affiliated group which includes die foreign incorporated entity; or
                      (ii) stock of such entity which is sold in a public offering related to die acquisition described in subsection
                           (b)(1) of Section 835 ofthe Homeland Security Act, 6 U.S.C. 395(b)(1).
                  (2) Plan Deemed In Certain Cases. If a foreign incorporated entity acquues directly or indirectly substantially all
                      ofthe properties of a domestic corporation or parmership during the 4-year period beginning on the date
                      which is 2 years before die ownership requirements of subsection (b)(2) are met, such actions shall be treated
                      as pursuant to a plan.
                  (3) Certain Transfers Disregarded. The tiansfer of properties or liabilities (including by contribution or
                      distribution) shall be disregarded if such tiansfers are part of a plan a principal purpose of which is to avoid
                      the purposes of this section.
               (d) Special Rule for Related Partnerships. For purposes of applying section 835(b) of die Homeland Security Act, 6
                   U.S.C. 395(b) to the acquisition of a domestic partnership, except as provided in regulations, all domestic
                   partnerships which are under common confa-ol (widiin the meaning of section 482 of die Intemal Revenue Code
                   of 1986) shall be treated as a partiiership.
               (e) Treatment of Certain Rights.
                  (1) Certain rights shall be treated as stocks to die extent necessary to reflect the present value of all equitable
                      interests incident to the transaction, as follows:
                      (i) warrants
                     (ii) options
                     (iii) Contiracts to acquire stock
                     (iv) Convertible debt instilments; and
                     (v) Other similar interests.
                  (2) Rights labeled as stocks shall not beti-eatedas stocks whenever it is deemed appropriate to do so to reflect the
                      present value of die transaction or to disregard transactions whose recognition would defeat the purpose of
                      Section 835.
               (f) Disclosure. The Offeror under this solicitation represents that (Check one):
                     it is not a foreign incorporated entity that should beti-eatedas an inverted domestic corporation pursuant to
                     die criteria of (HSAR) 48 CFR 3009.104-70 through 3009.104-73;
                     it is a foreign incorporated entity tiiat should be treated as an inverted domestic corporation pursuant to die
                     criteria of (HSAR) 48 CFR 3009.104-70 through 3009.104-73, but it has submitted a request for waiver
                     pursuant to 3009.104-74, which has not been denied; or
                     it is a foreign incorporated entity diat should be treated as an inverted domestic corporation pursuant to die
                     criteria of (HSAR) 48 CFR 3009.104-70 through 3009.104-73, but it plans to submit a request for waiver
                     pursuant to 3009.104-74.
           (g) A copy ofthe approved waiver, i f a waiver has already been granted, or die waiver request, i f a waiver has been
               applied for, shall be attached to die bid or proposal.




                                                                          40



Confidential                                                                                                                 GEO-State 00270502


                                                                                                                   Ex. 2 to Martin Decl.
                                                                                                                        Page 43 of 190
                                                                                                 HSCEDM-lO-D-00001


               3052J; 15-70 Key Personnel or Facilities (DEC 2003)

               The Key Personnel or Facilities under this Contract:
                   1) Warden/Facility Director
                   2) Assistant Warden/Assistant Facility Director
                   3) Supervisory Detention Officers
                   4)   Training Officers
                   5) Quality Assurance Manager

                   6)   Corporate Security Officer

               3052.219-70 Small Business Subcontracting Plan Reporting (JUN 2006)

               3052.222-70 Strikes or Picketing Affecting Timely Completion ofthe Contract Work (DEC 2003)

               3052J22-7i Strikes or Picketing Affecting Access to a DHS Facility (DEC 2003)

               3052.242-71 Dissemination of Contract Infonnation (DEC 2003)

               3052.242-72 Contracting Officer's Technical Representative (DEC 2003)

               3052.245-70 Government Property Reports (JUN 2006)




                                                                      41



Confidential                                                                                                 GEO-State 00270503


                                                                                                  Ex. 2 to Martin Decl.
                                                                                                       Page 44 of 190
                                                                                            HSCEDM-lO-D-00001


                       SECTION J - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS


               ATTACHMENT 1     Sample Performance Work Statement                                          53 pages

               ATTACHMENT 2     Quality Assurance Surveillance Plan                                        29 pages

               ATTACHMENT 3     Wage Determination 2005-2567, Revision 12                                  I I pages

               ATTACHMENT 4     Deliverables                                                                2 pages

               ATTACHMENT 5     ICE Body Armor Policy                                                       6 pages

               ATTACHMENT 6     DRO Policy and Procedure Manual (Appendix 32-1 Vehicle Ordering Menu)...    7 pages

               ATTACHMENT 7     E-QIP Instructions and Fonms                                               28 pages




                                                            42


Confidential                                                                                         GEO-State 00270504


                                                                                            Ex. 2 to Martin Decl.
                                                                                                 Page 45 of 190
               U.S. Department of Homeland Security
               Immigration and Customs Enforcement

                       HSCEDM-10-D-OOOOl




                    Performance Work Statement
                          Detention Services
               Seattle Area Contract Detention Facility


                            Attachment 1




Confidential                                              GEO-State 00270505


                                                   Ex. 2 to Martin Decl.
                                                        Page 46 of 190
                                                                                                     HSCEDM-10-D-OOOOl



                                                         TABLE OF CONTENTS


               I.     EXPLANATION OF TERMS/ACRONYMS                                                     Pg 1

               H.     PERFORMANCE WORK STATEMENT

                      A.   Introduction                                                                  pgj
                      B.   General                                                                      Pgg
                      C.   Exclusivity                                                                  Pg 9
                      D.   Quality Control                                                              Pg 9
                      E.   Quality Assurance Surveillance Plan (QASP)                                   Pg |0
                      F.   Contractor's Failure to Perfonn Required Services                            Pg 10
                      G.   Inspection by Regulatory Agencies                                            Pg 10
                      H.   Perfonnance Evaluation Meetings                                              Pg 10
                      I.   Contractor's Employee Rules                                                  Pg 10
                      J.   ICE Operations Manual                                                        Pg 11
                      K.   Facility Staffing Plan and Key Personnel                                     pg 11
                      L.   Employee Standards                                                           Pg 12
                      M.   Training Program                                                             Pg 13
                      N.   Housing, Healdi and Medical Care, Transportation, and Stationary Guards      Pg 13

               III.   PERSONNEL

                      A.   Minimum Standards of Employee Conduct                                        Pg 17
                      B.   Minimum Personnel Qualification Standards                                    Pg 18
                      C.   Healdi Requirements for All Detention Officers                               Pg 18
                      D.   Random Drug Testing                                                          Pg 19
                      E.   Contraband Program and Inspection                                            Pg 19
                      F.   Removal from Duty                                                            Pg 19
                      G.   Tour of Duty Restrictions                                                    Pg 21
                      H.   Dual Positions                                                               Pg 21
                      I.   Post Relief                                                                  pg2]
                      J.   Personnel Files                                                              Pg2l
                      K.   Uniform Requirements                                                         Pg21
                      L.   Permits and Licenses                                                         Pg22
                      M.   Encroachment                                                                 Pg 22
                      N.   Work Schedules                                                               Pg22

               IV.    BACKGROUND AND CLEARANCE PROCEDURES

                      A.   Security Requirements                                                        Pg 23
                      B.   Suitability Determination                                                    Pg 23
                      C.   Background Investigations and Required Fonns                                 Pg24
                      D.   Continued Eligibility                                                        Pg24
                      E.   Employment Eligibility                                                       Pg 25
                      F.   Security Management                                                          Pg 25
                      G.   Information Technology Security Clearance                                    Pg 25
                      H.   Information Technology Security Training and Oversight                       Pg25




                                                                    (i)




Confidential                                                                                                    GEO-State 00270506


                                                                                                      Ex. 2 to Martin Decl.
                                                                                                           Page 47 of 190
                                                                                                   HSCEDM-10-D-OOOOl



           V.     TRAINING

                  A.   General Training Requirements                                                   Pg26
                  B.   Supervisory Training                                                            Pg28
                  C.   Proficiency Testing                                                             Pg28
                  D.   Certified Instructors                                                           Pg28
                  E.   Training Documentation                                                          Pg 28

           VI.    REQUIRED SERVICES - ADMINISTRATION AND MANAGEMENT

                  A. Manage Information System for Collecting, Retrieving, Storing,
                     and Reporting Detainee [Retention                                                 Pg 28
                  B. Manage the Receiving and Discharge of Detainees                                   Pg 29
                  C. Manage and Account for Detainee Assets (Funds, Property)                          Pg 29
                  D. Securely Operate die Facility                                                     Pg 29
                  E. Establish and Maintain a Program for the Prevention of Sexual Abuse/Assault       Pg 30
                  F. Establish and Maintain a Program for Suicide Prevention and Intervention          Pg 30
                  G. Enforce die Detainee Disciplinary Policy                                          Pg 30
                  H. Maintain Detainee Accountability                                                  Pg 30
                  I. Collect and Disseminate Intelligence Information                                  Pg 30
                  J. Provide Security Inspection System                                                Pg30
                  K. Maintain Institutional Emergency Readiness                                        Pg 31
                  L. Manage Computer Equipment and Services in Accordance
                     with all Operational Security Requirements                                        Pg 31

           VII.   FACILITV SECURITY AND CONTROL

                  A.   Security and Control (General)                                                  Pg 31
                  B.   Unaudiorized Access                                                             Pg32
                  C.   Direct Supervision of Detainees                                                 Pg 32
                  D.   Log Books                                                                        Pg32
                  E.   Records and Reports                                                             Pg32
                  F.   Detainee Counts                                                                 Pg32
                  G.   Daily Inspections                                                               Pg 33
                  H.   Conti-ol of Contiaband                                                          Pg33
                  I.   Keys and Access Control Devices                                                 Pg 33
                  J.   Control of Chemicals                                                            Pg33
                  K.   Post Orders                                                                     Pg33
                  L.   Deviation from Prescribed Schedule Assignments                                  Pg 33
                  M.   Use of Force Policy                                                             Pg33
                  N.   Use of Restiaints Policy                                                        Pg 34
                  O.   Intelligence Information                                                        Pg 34
                  P.   Notification and Public Disclosures                                             Pg 34
                  Q.   Lost and Found                                                                  Pg 34
                  R.   Escapes                                                                         Pg34
                  S.   Con-espondcnce and Other Mail                                                   Pg 35
                  T.   Evacuation Plan                                                                 Pg35
                  U.   Injury, Illness, and Reports                                                    Pg 35
                  V.   Protection of Employees                                                         Pg35
                  W.   Medical Requests                                                                Pg35
                  X.   Emergency Medical Evacuation                                                    Pg 35
                  Y.   Sanitation and Hygienic Living Conditions                                       Pg 36




                                                               (ii)




Confidential                                                                                                   GEO-State 00270507


                                                                                                    Ex. 2 to Martin Decl.
                                                                                                         Page 48 of 190
                                                                                        HSCEDM-lO-D-00001


           VIII.   DETAINEE RIGHTS, RULES, DISCIPLINE, AND PRIVILEGES

                   A. General                                                               Pg 36

           IX.     MANAGE A DETAINEE WORK PROGRAM

                   A. General                                                               Pg 36

           X.      HEALTH SERVICES

                   A. Hospitalization of Detainees                                          Pg36

                   B. Manage a Detainee Death                                               Pg 37

           XL      FOOD SERVICES

                   A. Manage Food Service Program in a Safe and Sanitary Environment        Pg 37

           XII.    DETAINEE SERVICES AND PROGRAMS

                   A. Manage Detainee Clothing, Linens, and Bedding                         Pg 37
                   B. Manage Multi-Denominational Religious Services Program                Pg 37
                   C. Provide for a Detainee Recreation Program                             Pg 37
                   D. Manage and Maintain a Commissary                                      Pg 37
                   E. Manage and Maintain a Detainee Telephone System                       Pg 38
                   F. Provide for the Special Needs of the Female Detainee Population       Pg 38
                   G. Law Library                                                           Pg38
                   H. Physical Plant                                                        Pg38
           XIIL    PROPERTY ACCOUNTABILITY

                   A. General                                                               Pg 43
                   B. Facility, Equipment, Materials, Supplies, and Insuucdons
                      Fumished by the Govemment                                             Pg 43

           XIV.    FIREARMS/BODY ARMOR

                   A. Firearms Requirements                                                 Pg 44
                   B. Body Armor Requirements                                               Pg 45




                                                                (iii)




Confidential                                                                                    GEO-State 00270508


                                                                                        Ex. 2 to Martin Decl.
                                                                                             Page 49 of 190
                                                                                                      HSCEDM-10-D-OOOOl


               I.   EXPLANATION OF TERMS/ACRONYMS

                    1.   ADMINISTRATIVE SEGREGATION: A fonn of separation from the general population used
                         when the continued presence of the detainee in the general population would pose a dveat to life,
                         property, self, staff, or other detainees or to die security or orderly running of the facility. This
                         housing status also includes detainees who require protective custody, those who cannot be placed
                         in the local population because they are en route to anodier facility (holdovers), those who are
                         awaiting a hearing before a disciplinary panel, and diose requiring separation for medical reasons.
                    2.   ADULT LOCAL DETENTION FACILITY f ALDF>: A facility which detains persons over die
                         age of 18.
                    3.   ALIEN: Any person who is not a citizen or national of die United Slates.
                    4.   AMERICAN CORRECTIONAL ASSOCIATION f ACA^: The American Correctional
                         Association is die oldest and largest intemational correctional association in the world. ACA
                         serves all disciplines within die corrections profession and is dedicated to excellence in evety
                         aspect of die field.
                    5.   BED-DAY: The total billable cost to lhe Government to maintain and house one detainee for one
                         day. Bed-day means a detainee lhat occupies a bed in a housing unit or a detainee in custody for
                         at least 4 hours in either a holding cell or staging area (not bodi). I f die detainee is moved from
                         die holding cell or staging ai%a into a housing unit the same day, only one bed day charge is
                         allowable. Bed day means day in not day out, and all days in between. The contractor may charge
                         for day of arrival, but not day of departure.
                    6.   BED-DAY RATE: The rate charged for each individual detamee per day. Bed-day rate is an all-
                         inclusive burdened rate to include all costs inclusive of duect costs, indirect costs, overhead and
                         profit necessaiy to provide die detention and food service requirements described in die PWS.
                    7.   BOOKING: Il is a procedure for die admission of an ICE detainee, which includes searching,
                         fingerprinting, photographing, medical screening, and collecting personal history data Booking
                         also includes the inventory and storage of die individual's accompanying personal property.
                    8.   BUREAU OF PRISONS fBOP): The U.S. Federal Bureau of Prisons protects society by confming
                         offenders in the confroiled environments of prisons and community-based facilities dial are safe,
                         humane, cost-efficient, and appropriately secure, and diat provide work and other self-
                         improvement opportunities to assist offenders in becoming law-abiding citizens.
                    9.   CLASSIFICATION: A process for determining the needs and requirements of aliens for whom
                         detention has been ordered and for assigning them to housing units and programs according to
                         their needs, security risk level, and existing resources of the facility.
                    10. CONTRABAND: Items that pose a threat lo the security of people or property. A contraband
                        item fits into eilher the category of hard or soft contraband as defined below:
                         a.   Hard Contraband: Any item that is inherently dangerous as a weapon or tool of violence, e.g.,
                              a knife, explosives, a "zipgun," brass knuckles. Because hard contraband presents an
                              unmediate physical threat in or to the facility, a detainee found in possession of hard
                              contraband could face disciplinary action or criminal prosecution.
                         b.   Soft Contraband: Any item that presents a nuisance, which does not pose a direct and
                              immediate direat to an individual's safety. None-die-Iess, soft contraband has the potential to
                              create dangerous or unsanitary conditions in die facility, such as excess papers diat create a
                              fire hazard, food items that are spoiled or retained beyond the point o f safe consumption, etc.
                    11. CONTRACTING OFFICER (CO): An employee ofthe Govemment responsible for die complete
                        conduct and integrity of the contracting process, including administration after award. The only
                        individual audiorized to issue changes to this contract.
                    12. CONTRACTING OFFICER'S TECHNICAL REPRESENTATIVE fCOTR): An employee of the
                        Govemment responsible for monitoring all technical aspects and assisting in administering the
                        contract.

                                               Attachment I - Perfonnance Woric Statement
                                                              Page 4 of53




Confidential                                                                                                           GEO-State 00270509



                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 50 of 190
                                                                                                HSCEDM-lO-D-00001


               13. CONTRACTOR: The entity, which provides die services, descrilied in diis Perfomiance Woric
                   Statement.
               14. CONTRACTOR EMPLOYEE: An employee o f a private Contractor hired to perform a variety o f
                   detailed services under diis contract.
               15. CONTROL ROOM: Integrates all intemal and extemal security communications networks within
                   a secure room. Activities conducted within the conn-ol room have a critical impact on the
                   institiition's orderly and secure operation.
               16. CREDENTIALS: Document providing prinraiy source verification including education, training,
                   licensure, experience, board certification, and expertise ofan employee.
               17. DEPARTMENT OF HOMELAND SECURITY (DHSV A department of die United States
                   Government, which includes U.S. Immigration and Customs Enforcement (ICE).
               18. DEPARTMENT OF JUSTICE (DOJ): A department of die United States Govemment, which
                   includes the Executive Office of Immigration Review (EOIR), the Federal Bureau of Investigation
                   (FBI), the Federal Bureau of Prisons (BOP), and tiie U.S. Marshals Service (USMS).
               19. DESIGNATED SERVICE OFFICIAL: An employee of U.S. Immigration and Customs
                   Enforcement designated in writing by ICE OPficer-In-Charge (OIC) to represent ICE on matters
                   pertaining to die operation of die facility.
               20. DETAINEE: Any person confined under die auspices and the authority of any Federal agency.
                   Many of those being detained may have substantial and varied criminal histories.
               21. DETAFNEE RECORDS: Information conceming fhe mdividual's personal, criminal and medical
                   histoiy, behavior, and activities while in custody, inciuding, but not limited to:
                    1.   Detainee, Personal Property
                   2.    Receipts, Visitors List, Photographs
                   3.    Fingerprints, Disciplinary Infi-actions
                   4.    Actions Taken, Grievance Reports, Medical
                   5.    Records, Work Assignments, Program Participation
                   6.    Miscellaneous Correspondence, etc.
               22. DETENTION AND REMOVAL OPERATIONS fPROV A division within ICE, whose mission
                   is the plaiming, management, and direction of broad programs relating to the supervision,
                   detention, and deportation of detainees who are in Uie United States illegally.
               23. DETENTION OFFICERS: Contiactor's uniformed staff members responsible for the security,
                   care, transportation, and supervision of detainees during all phases of aclivity in a detention
                   facility. The officer is also responsible for the safety and security of the facility.
               24. DETENTION STANDARDS COMPLIANCE UNIT (DSCm: The purpose of die DSCU is lo
                   develop and prescribe policies, standards, and procedures for ICE detention operations and to
                   ensure detention facilities are operated in a safe, secure, and humane condition for bodi detainees
                   and staff.
               25. DIRECT SUPERVISION: A method of detainee management that ensures continuing direct
                   contact between detainees and staff by posting an officer(s) inside each housing unit Officers in
                   general housing units are not separated fi-om detainees by a physical barrier Officers provide
                   fi-equent, non-scheduled observation of and personal interaction with detainees.
               26. DIRECTIVE: A document issued by die U.S. Govemment and signed by the President
                   Departmental Secretary, or an Assistant Secretary that establishes policy, delegate authority,
                   and/or assigns responsibilities.
               27. DISCIPLINARY SEGREGATION: A unit housing detainees who commit serious mle violations.




                                          Attachment 1 - Performance Work Statement
                                                         Page 5 of53




Confidential                                                                                                    GEO-State 00270510



                                                                                                      Ex. 2 to Martin Decl.
                                                                                                           Page 51 of 190
                                                                                                 HSCEDM-lO-D-00001


               28. DIVISION OF IMMIGRATION HEALTH SERVICES a3IHS>: A unit within the U.S. Public
                   Health Service dedicated to providing medical services for ICE facilities.
               29. ENTRY ON DUTY (EOD): The first day the employee begins performance at a designated duty
                   station on this contract.
               30. ENVIRONMENTAL ANALYSIS AND EVALUATION fEAE^: This document initiates die
                   analysis and evaluation of environmental effects of proposed actions, and contemplates alternative
                   proposals. This document is the basis for deciding whether or not an Environmental Assessment
                   is required.
               31. ENVIRONMENTAL ASSESSMENT (EA): Specific document summarizing the results of
                   thorough analyses of environmental impacts caused by proposed actions. This document is the
                   basis for deciding whether or not an Environmental Impact Statement is required.
               32. ENVIRONMENTAL IMPACT STATEMENT (EISV Comprehensive document provides full and
                   fair discussion of significant envuronmental impacts caused by the proposed action{s). It also
                   states the reasonable alternatives, which would avoid or minimize the adverse impact(s) or
                   enhance the quality of the human environment.
               33. EMERGENCY: Any significant disruption of normal facility procedure, policy, or activity caused
                   by riot, strike, escape, fire, medical exigency, natural disaster, or other serious incident.
               34. EMERGENCY CARE: Care for an acute illness or unexpected serious health care need that
                   cannot be deferred until die next scheduled sick call.
               35. EXECUTFYE OFFICE OF IMMIGRATION REVIEW fEOIRI: An agency of DOJ.
               36. FACILITY: The physical plant and grounds in which the Contiactor's services are operated.
               37. FACILITY ADMINISTRATOR: The official, regardless of local title (e.g., jail administrator.
                   Facility Director, superintendent), who has the ultimate responsibility for managing and operating
                   die contract detention facility. The qualifications for the holder of this office shall be consistent
                   with ACA standards.
               38. FIRST AID: Health care for a condition tiiat requires immediate assistancefr^oman individual
                   trained in first aid care and the use of the facility's first aid kits.
               39. FLIGHT OPERATIONS UNIT (¥OU): The FOU, located in Kansas City, MO, is die principal
                   mass air transportation and deportation coordinatuig entity within DRO. It manages govemment
                   and contiact flights to the southern tier of the United States, Caribbean, and nordiem South
                   America and orchestiates DRO flight standardization and safety. It works in coordination with
                   JPATS (see defmition below).
               40. GOVERNMENT: Refers to die United States Govemment.
               41. GRIEVANCE: A written complaint filed by a detainee with the facility administrator conceming
                   personal healdi/welfare or the operations and services of die facility.
               42. HEALTH AUTHORITY: The physician, health administiator, or agency on-site that is
                   responsible for health care services pursuant to a written agreement, contract, or job description.
               43. HEALTH CARE: The action taken, preventive and therapeutic. To provide for die physical and
                   mental well being of die detainee population. Healdi care may include medical services, dental
                   services, mental healtii services, nursing, personal hygiene, dietary services, and environmental
                   conditions at the facility.
               44. HEALTH CARE PERSONNEL: Duly licensed individuals whose primary duties are to provide
                   health services to detainees in keeping with their respective levels of health care training or
                   experience.
               45. HEALTH UNIT (HU): The physical area in the facility and organizational unit set-aside for
                   routine health care and sick call. The HU is the designated part of die facility for die delivery of
                   care to detauiees on an ambulatory or observation basis.


                                          Attachment 1 - Performance Work Statement
                                                         Page 6 of53




Confidential                                                                                                      GEO-State 00270511



                                                                                                       Ex. 2 to Martin Decl.
                                                                                                            Page 52 of 190
                                                                                               HSCEDM-10-D-OOOOl


               46. IMMIGRATION AND CUSTOMS ENFORCEMENT (ICE): A law enforcement agency within
                   the U.S. Department of Homeland Security.
               47. IMMEDIATE RELATIVES: Spouses, children (including stepchildren and adopted children) and
                   theu- spouses, parents (including stepparents), brothers and sisters (including stepbrothers and
                   sisters and half-brothers and sisters) and their spouses.
               48. INCIDENT REPORT: A written document reporting an event, such as minor disturbances, officer
                   misconduct, any detainee rule infiacdon, etc.
               49. JUSTICE PRISONER AND ALIEN TRANSPORTATION SYSTEM (JPATS): DOJ's prisoner
                   transportation system operated by the U.S. Marshal Service (USMS), sometimes referred as to as
                   die "airiift." It works in coordination widi FOU (see definition above).
               50. JUVENILE DETAINEE: Any detainee under die age of eighteen (18) years unless the juvenile
                   has been determined to be emancipated in an appropriate state judicial proceeding, or is an
                   individual who has been incarcerated due to a conviction for a criminal offense as an adult.
               51. LIFE SAFETY CODE: A manual published by Thc National Fire Protection Association
                   specifying minimum standards for fire safety necessary in the public interest.
               52. LOG BOOK: The official record of post operadons and inspections.
               53. MAN-HOUR: Man-hour means productive hours when the required services are performed.
                   Only productive hours can be billed and invoiced.
               54. MEDICAL RECORDS: Separate records of medical examinations and diagnosis maintained by
                   die responsible physician or nurse. The following information fi-om these records shall be
                   tiansferred to the detainee record: date and time of all medical examinations; and, copies of
                   standing or direct medical orders fi'om the physician to die facilify staff.
               55. MEDICAL SCREENING: A system of structured observation and/or initial health assessment to
                   identify newly-arrived detainees who could pose a health or safefy threat to themselves or odiers.
               56. MILEAGE RATE: a fiilly burdened rate inclusive of the mileage rate in accordance with General
                   Service Administration Federal Travel Regulation, vehicle equipment, maintenance, and fliel costs
               57. NON-CONTACT VISITATION: Visitation that resti-icts detainees fi-om having physical contact
                   with visitors using physical barriers such as screens and/or glass. Voice communications between
                   die parties are typically accomplished with telephones or speakers.
               58. NON-DEADLY FORCE; The force a person uses with the purpose of not causing or which
                   would not create a substantial risk of causing deadi or serious bodily harm.
               59. NOTICE TO PROCEED (NTP): Written notification from die Government to die Contractor
                   staring the date diat the Conhactor may begin work, subject to the conditions of die contiact.
               60. OFFICE OF PROFESSIONAL RESPONSIBILITY. PERSONNEL SECURITY UNIT fOPR-
                   PSU): The ICE oflfice, which implements a component-wide personnel security program.
               61. ON CALL/REMOTE CUSTODY OFFICER POST: These posU shall be operated on demand by
                   die COTR and shall include, but is not limited to, escorting and custody of detainees for hearings,
                   ICE interviews, medical watches, and any odier location requested by die COTR.
               62. PAT DOWN SEARCH: A quick patting of die detainee's outer clodiing to determine the
                   presence of contraband.
               63. PERFORMANCE WORK STATEMENT f PWS): That portion of die contract, which describes
                   die services to be performed under the contract.
               64. POLICY: A definite written course or method of action, which guides and determines present and
                   future decisions and actions.
               65. POST ORDERS: Written orders diat specify the duties of each position, hour-by-hour, and the
                   procedures the post officer will follow in carrying out those duties.


                                         Attachment 1 - Performance Work Statement
                                                        Page 7 of53




Confidentia!                                                                                                    GEO-State 00270512



                                                                                                     Ex. 2 to Martin Decl.
                                                                                                          Page 53 of 190
                                                                                                  HSCEDM-IO-D-OOOOI


               66. PREVENTIVE MAINTENANCE: A system designed to enhance the longevity and/or usefiilness
                   of buildings and equipment in accordance with a planned schedule.
               67. PROCEDURE: The detailed and sequential actions that must be executed to ensure that a policy
                   is implemented. It is the method of performing an operation or a manner of proceeding on a
                   course of action. It differs from a policy in that it directs action required to perform a specific task
                   within the guidelines o f tiiat policy.
               68. PRODUCTIVE HOURS: These are hours when the required services are perfonned and can be
                   billed
               69. PROJECT MANAGER: Contiactor employee responsible for on-site supervision of all
                   Contractor employees, with the audiority to act on behalf of die Contractor. The Project Manager
                   cannot simultaneously serve in die role of manager and Detention Officer or Supervisory
                   Detention Officer.
               70. PROPERTY: Refers to personal property belonging to a detainee.
               71. PROPOSAL: The written plan submitted by the Contractor for consideration by ICE in response
                   to die Request for Proposal (RFP).
               72. PUBLIC HEALTH SERVICE fPHS): An agency ofthe United States Department of Healdi and
                   Human Services.
               73. OUALIFIED HEALTH PROFESSIONAL: Physicians, dentists, and odier professional and
                   technical workers who by state law engage in activities that support, complement or supplement
                   thefimctionsof physicians and/or dentists who are licensed, registered, or certified, as appropriate
                   to dieir qualifications, to practice.
               74. OUALITY ASSURANCE: The actions taken by the Government to assure requirements of die
                   Performance Work Statement (PWS) are met.
               75. OUALITY ASSURANCE SURVEILLENCE PLAN fOASP): A Government-produced
                   document that is based on the premise that die Contractor, and not the Government, is responsible
                   for die day-to-day operation of the &cility and all die management and quality control actions
                   required to meet the terms of the contract and is based on the American Correctional Association
                   (ACA), Standards for Adult Local Detention Facilities (ALDF) and ICE Perfonnance Based
                   National Detention Standards (PBNDS). The role of die Govemment in quality assurance is to
                   ensure perfonnance standards are achieved and maintained. The QASP validates diat the
                   Contractor is complying with DRO-mandated quality standards in operating, maintaining, and
                   repauing detention facilities.
               76. OUALITY CONTROL (OC): The Contractor's inspection system, which covers all the services
                   to be performed under the contract. The actions dial a Contractor takes to control die production
                   of services so diat they meet the requirements stated in the contract.
               77. OUALITY CONTROL PLAN (OCP): A Contractor-produced document that addresses critical
                   operational performance standards for services provided.
               78. RESPONSIBLE PHYSICIAN: A person licensed to practice medicine with whom the facility
                   enters into a contractual agreement to plan for and provide health care services to the detainee
                   population of the facility.
               79. RESTRAINT EOUIPMENT: This includes but is not limited to: handcuffs, belly chains, leg
                   u-ons, stiaight jackets, flexi cuffs, sofi (leatiier) cuffs, and leg weights.
               80. SAFETY EOUIPMENT: This includes but is not limited to fire fighting equipment, i.e., chemical
                   extinguisher, hoses, nozzles, water supplies, alarm systems, portable breathing devices, gas masks,
                   fans, first aid kits, stretchers, and emergency alarms.
               81. SALLYPORT: An enclosure situated eidier in the perimeter wall or fence to die facility or within
                   the interior of the facility, containing gates or doors at both ends, only one of which opens at a



                                          Attachment 1 - Performance Work Statement
                                                         Page 8 of53




Confidential                                                                                                        GEO-State 00270513



                                                                                                          Ex. 2 to Martin Decl.
                                                                                                               Page 54 of 190
                                                                                                  HSCEDM-10-D-OOOOl


                   time. This method of entry and exit helps to ensure that there shall be no breach in thc perimeter
                   or interior security of the facility.
               82. SECURITY DEVICES: Locks, gates, doors, bars, fences, screens, hardened ceilings, floors, walls
                   and barriers used to confine and control detainees. In addition, electronic monitoring equipment,
                   security alarm systems, security light units, auxiliary power supply, and odier equipment used to
                   maintain facility security.
               83. SECURITY PERIMETER: The outer portions ofa facility, which actually provide for secure
                   confinement of detainees.
               84. SECURITY RISK - HIGH. MEDIUM. LOW
                   High Risk Level - (Level 3) Detainees exhibit behavioral problems, or manifest a pattem of such
                       behavior, or have a history of violent and/or criminal activity.
                   Medium Risk Level - (Level 2) Detainees exhibit minor behavioral problems or have a history of
                      nonviolent criminal behavior
                   Low Risk Level - (Level 1) Detainees exhibit no behavioral problems and have no history of
                      violent criminal behavior
               85. SENSITIVE INFORMATION: Any information which could affect the national interest, law
                   enforcement activities, the conduct of federal programs, or the privacy to which individuals are
                   entitled under Title 5, U.S. Code, Section 552a. All Detainee records are considered sensitive
                   information.
               86. SIGNIFICANT EVENT NOTIFICATION REPORT (SEN^: A written document reporting a
                   special event (e.g., the use of force, use of chemical agents, discharge of firearms).
               87. SPECL\L MANAGEMENT UNIT (SMLD: A housing unit for detainees in administrative or
                   discipluiary segregation.
               88. STANDING MEDICAL ORDERS: Written orders, by a physician, to medical personnel for the
                   definitive treatment o f identified minor, self-limiting conditions and for on-site treatment o f
                   emergency conditions.
               89. PERFORMANCE WORK STATEMENT (PWS): That portion of die contract, which describes
                   the services to be performed under the contract.
               90. STRIP SEARCH: An examination ofa detainee's naked body for weapons, contiaband, and
                   physical abnormalities. This also includes a thorough search of all of the individual's clothing
                   while not being wom.
               91. SUITABILITY CHECK: Security clearance process for Contiactor and all Contiactor Employees
                   to determine favorable suitability to work on a Govemment contract.
               92. TOUR OF DUTY: No more than 12 hours in any 24-hour period with a minimum of eight hours
                   off between shifts, except as directed by state or local law.
               93. TRAINING: An organized, planned, and evaluated activity designed to achieve specific leaming
                   objectives. Training may occur on site, at an academy o f tiaining center, ai an instimtion of h i ^ e r
                   leaming, through contiact service, at professional meetings or dwough closely supervised on-die-
                   job training. Meetings of professional associations are considered training when diere is clear
                   evidence of the above elements. All trainers must be certified and certification shall by approved
                   by die COTR or ICE-designee.
               94. TRANSPORTATION COSTS: All materials, equipment and labor necessary to respond to
                   requests by designated officials for secure movement of detainees firom place to place necessary
                   for processing, hearings, interviews, etc.
               95. TRANSPORTATION SERVICE COST: An all-inclusive or burdened rate. Cost includes but is
                   not limited to labor, equipment, material, supplies, and odier related costs necessary to respond to
                   requests by designated officials for movement of detainees fi-om place to place necessary for


                                          Attachment 1 - Performance Work Statement
                                                         Page 9 of53




Confidential                                                                                                       GEO-State 00270514


                                                                                                        Ex. 2 to Martin Decl.
                                                                                                             Page 55 of 190
                                                                                               HSCEDM-10-D-OOOOl


                   processing, court hearings, interviews, doctor's appointments, JPATs/airports, and transporting in-
                   between detention facilities (counties, state and federal).
               96. TRAVEL COST: Cost inclusive of lodging and meals and incidental expenses (MI&E) for
                   Transpoitation Ofiicers exceeding the standard working hours. Cost is based on actual charges per
                   occurrence, not to exceed die allowable Federal Travel Regulation rates/costs in effect on the dates
                   of travel.
               97. WEAPONS: This includes but is not limited to firearms, anununition, knives, slappers, billy
                   clubs, elech-onic defense modules, chemical weapons (mace), and nightsticks.




                                          Attachment 1 - Performance Work Statement
                                                        Page 10 of 53




Confidential                                                                                                    GEO-State 00270515



                                                                                                      Ex. 2 to Martin Decl.
                                                                                                           Page 56 of 190
                                                                                                    HSCEDM-lO-D-00001


               I I . PERFORMANCE WORK STATEMENT

               A. Introduction
                  This Performance Work Statement (PWS) sets forth the contract performance requirements for the
                  management and operation of a Contractor-owned/Contractor-operated detention facility for federal
                  detainees. The Department of Homeland Security (DHS) component, U.S. Immigration and Customs
                  Enforcement (ICE), will award a contract of such to house detainees on a 24 hour per day, seven day
                  per week, 365 day per year basis.
                  The Contractor shall fumish all personnel, management, equipment, supplies, and services necessary
                  for performance of all aspects of the connact. Unless explicitly stated otherwise, the Contractor is
                  responsible for all costs associated widi and incurred as part of providing the services outlined ui this
                  connact.
                  The Contractor shall fumish one facility diat will accommodate 1,575 adult detainees. Five percent of
                  die 1,500 beds (75 beds) shall be in a special housing unit (segregation). Existing and/or new
                  constmction will be considered for diis requirement. It should be noted that the five percent special
                  housing unit is in addition to die 1,500 bed rated capacity required.
                  At time of conbact award, the Contractor shall begin performance for operational capacity of 1,000
                  beds. Within six months of contract award, the Contractor must be able to begin performance for fiill
                  operational capacity (1,575 beds) and shall notify the CO that the facilify is ready to begin accepting
                  detainees. This may occur earlier at therequestof the Contractor, but only i f ICE determines the
                  Contactor is capable of accepting detainees.
                  If an existing facilify without expansion is utilized and accepted, the Contractor, widiin 90 days o f
                  contract award, must be able to begin performance for fiill operational capacity and shall notify the CO
                  diat the facility is ready to begin accepting detainees. This may occur earlier at the request of die
                  Contractor, but only i f ICE determines the Contractor is capable of accepting detainees.
                  In eidier instance, the CO will issue a Notice to Proceed before die facility begins to accept detainees.
                  The facility shall be located widiin 30 driving miles of Seattle Tacoma (SeaTac) Intemational Airport
                  in die state of Washington. The facility shall be located within appropriate proximity and access to
                  emergency services (medical, fu-e protection, law enforcement, etc.).
                  The Contactor shall ensure diat die facility operates in a manner consistent with die mission of the
                  Department of Homeland Security (DHS) and ICE Detention and Removal Operations (DRO). ICE
                  Detention and Removal Operations promotes safety and national security by ensuring the departure
                  from the United Stales of all removable illegal residents throu^ the fair and effective enforcement of
                  die nation's immigration laws. While in custody, ICE must ensure that such individuals are housed in
                  a safe, secure, and humane environment and their statutory and constitutional rights are safeguarded.
                  In housing detainees, the Contractor is required to perform in accordance with the ICE Performance
                  Based National Detention Standards (PBNDS), American Correctional Association (ACA), Standards
                  for Adult Local Detention Facilities (ALDF), and Standards Supplement, Standards for Healdi
                  Services in Jails, National Commission on Correctional Health Care (NCCHC), and state and local
                  laws on firearms for all locations. Some ACA standards are augmented by ICE policy and/or
                  procedure. In cases where odier standards conflict with DHS/ICE Policy or Standards, DHS/ICE
                  Policy and Standards prevail. ICE inspectors or Government-contracted staff will conduct periodic
                  and unscheduled inspections of the facilities to assure compliance ofthe aforementioned standards. In
                  addition, die Contractor shall provide fiill and complete cooperation for any request or investigadon
                  conducted by tbe Govemment.
                  It is essential that the Conuactor be fully prepared to accept responsibility for performing the
                  requirements of the contract, thus ensuring die safety and security of die community. Therefore, ICE
                  may perform required assessments to ensure contract compliance prior to issuance of the Notice to
                  Proceed (NTP).




                                             Attachment 1 - Performance Work Statement
                                                            Page 11 of53




Confidential                                                                                                         GEO-State 00270516


                                                                                                          Ex. 2 to Martin Decl.
                                                                                                               Page 57 of 190
                                                                                                     HSCEDM-10-D-OOOOl


                    I f ICE determines diat the Contractor is capable of accepting detainees, die NTP will be issued by the
                    Connracdng ORicer. The Contractor shall be prepared to begm perfonnance for full operational
                    capacity and accept detainees immediately upon issuance of die NTP.
                    Detainees are classified as High (Level 3), Medium (Level 2), or Low Risk (Level I ) . The male
                    population shall consist of all diree levels; however the female population shall consist of only
                    Medium (Level 2) and Low (Level I). Upon discovery that a detainee may be a juvenile, die
                    Contractor shall immediately notify the COTR or ICE-designee and follow die instructions of the
                    COTR or ICE-designee.
                    The Conlractor shall be responsible for detainee record keeping services and personal property in
                    accordance with Section V I of the PWS. The Contractor shall create and update die records and the
                    Government will store the records. AU records will remain the property of the U.S. Govemment.
                    Unless odierwise specified, all plans, policies, and procedures, including those identified in die ACA
                    standards, shall be developed by the Contractor and submitted in writing to the CO for review and
                    concurrence prior to issuance ofthe NTP. Once written concurrence has been granted by the CO,
                    diese plans, policies, and procedures shall not be modified without the prior written approval ofthe
                    CO. The Contractor does not have a right of refusal and shall take all refenals from ICE. Further, die
                    Contractor shall not add any non-ICE detainee population to the facility from any other entity without
                    the expressed prior written approval of the CO.

               B.   General
                    The Contractor shall abide by ail laws, mles, and regulations applicable to operations and die business
                    entity. The contractor shall pay particular attention to the following mles, duties, and powers listed on
                    Statement of Objective (SOO) C.9.
                    All services must comply widi die Performance Work Statement (PWS) and all applicable federal,
                    state, and local laws and standards. Should a conflict exist between any of these standards, the most
                    stringent shall apply. I f the Contractor is unable to determme which standard is more stringent, the
                    Contracdng Officer (CO) shall determine the appropriate standard.
                    The COTR does not have die authority to modify the stated terms of the contract, or approve any
                    action that would result in additional charges to the Govemment. The CO will make all modifications
                    in wridng.
                    The Govemment reserves its rights to conduct announced and unannounced inspections of any part of
                    the facility at any time and by any method to assess contract performance.
                    The Contractor shall have 18 months from commencement of this contract to become ACA accredited.
                    The Contractor shall, widiin nine months firom the date of NTP, formally apply for accreditation to die
                    ACA. The Contractor shall fumish written proof of such application to die COTR within five days of
                    the application. The Contractor shall maintain continual compliance with applicable ACA standards
                    and supplements during the performance of the contract, unless otherwise specified by die CO. Once
                    full accreditation has been obtained, die Conhactor shall maintain diis accreditation throughout the life
                    of the contract, inclusive of any option periods exercised.
                    This PWS contains numerous references which direct the Contractor to notify, contact, or provide die
                    CO with information or data. Post-award, the CO may formally designate other Govemment
                    individuals to assumetiioseresponsibilities.
                    The Contractor is responsible for a Quality Conti-ol Plan (QCP), which ensures all requirements of this
                    PWS are achieved. The specific requirements for the QCP are fiirther detailed within diis PWS.
                    All records related to contract performance shall be retained in a retrievable format for three years.
                    Except as otherwise expressly provided in this PWS, the Contractor shall, upon completion or
                    termination of the resulting contiact, tiansmit to the Govemment any records related to performance o f
                    the contract, in a format acceptable to die CO and COTR.
                    The Contractor shall comply with all stamtes, regulations, and guidelines firom the National Archives
                    and Records Administration. Records and information management functions are required and

                                              Attachment I - Performance Work Statement
                                                             Page 12 of 53




Confidential                                                                                                          GEO-State 00270517


                                                                                                           Ex. 2 to Martin Decl.
                                                                                                                Page 58 of 190
                                                                                                       HSCEDM-lO-D-00001


                  mandated by the following laws and regulations: Chapters 21,29,31, and 33 of Title 44, United States
                  Code; 36 CFR 12; 41 CFR 201 subchapters A and B; OMB Circular A-130; and DOJ Order 2710.8A,
                  Removal and Maintenance of Documents. Criminal penahies for unlawfully destroying, damaging,
                  removing, or improperly handling or releasing federal records are addressed in Chapters 37 and 101 of
                  Title 18, United States Code.
                  The Contractor shall protect, defend, indemnify, save, and hold harmless die United States
                  Govemment and its employees or agents, fi-om and against any and all claims, demands, expenses,
                  causes of action, judgments and liability arising out of, or m connection widi. any negligent acts or
                  omissions of die Conhactor, its agents, sub-contractors, employees, assignees, or anyone for whom the
                  Contractor may be responsible. The Contractor shall also be liable for any and all costs, expenses and
                  attomeys fees incurred as a result of any such claim, demand, cause of action, judgment or liability,
                  including diose costs, expenses, and attorneys' fees incurred by the United States Government and its
                  employees or agents. The Contractor's liability shall not be limited by any provision or limits o f
                  insurance set forth in the resulting contract.
                  In awarding the contract, the Govemment does not assume any liability to third parties, nor will the
                  Govemment reimburse the Contractor for its liabilities to third parties, widi respect to loss due to
                  death, bodily injury, or damage to property resulting in any way from the performance of the contract
                  or any subcontiact under this conuact.
                  The Contractor shall be responsible for all litigation, including the cost of litigation, brought against it,
                  its employees or agents for alleged acts or omissions. The CO shall be notified in writing of all
                  litigation pertaining to this contract and provided copies of any pleadings filed or said litigation widiin
                  five working days ofthe fding. The Contractor shall cooperate with Govemment legal staff and/or the
                  United States Attomey regarding any requests pertaining to federal or Contractor litigation.
                  Policy and procedures shall be developed which ensure a positive relationship is maintained whh all
                  levels of the federal judiciary. The Contractor's procedures shall ensure a tracking system is
                  established which mandates that all judicial inquiries and program recommendations are responded to
                  in a timely and accurate manner. All judicial inquiries and Contractor responses, specifically related to
                  a detainee, shall be made part of the detainee's file.
                  The Contiactor shall notify the COTR when a member of the United Suites Congress or any media
                  outlet requests information or makes a request to visit the facilify, per the ICE PBNDS on News Media
                  Interviews and Tours. The Contractor shall coordinate all public information related issues with the
                  CO. All press statements and releases shall be cleared, in advance, with the ICE Office of Public
                  Affairs, which can be reached through the Internet website:
                  httpV/www.ice.eov/about/news/contact.htm.
                  The Contractor shall ensure employees agree to use appropnate disclaimers clearly stating die
                  employees' opinions do not necessarily reflect the position of the United States Govemment in any
                  public presentations they make or articles they write that relate to any aspect of contiact performance
                  or the facilify operations.

               C. Exclusivity
                  The Contractor agrees that the facilify is to be for the exclusive use of ICE and its detainee population.
                  No other agency will be allowed to use the facilify to house its detainees, prisoners, or inmates without
                  prior approval ofthe COTR or ICE-designated employee. I f given approval, a separate bed day rate
                  shall be negotiated with the odier agency and ICE shall not be responsible for payment related to beds
                  used by another agency. The other agency will be separately invoiced for the beds it uses. The
                  duration ofthe use of beds will be determined on a case by case basis.

               D. Qualify Control
                  The Contractor is responsible for management and qualify contiol actions necessary to meet die qualify
                  standards set fordi in die contract. The Contractor shall provide a Quality Conti-ol Plan (QCP) to die
                  CO for concunence not later than the post award conference (or as directed by the CO). The CO will
                  notify the Contractor of concurrence or required modifications to the plan before the contract start date.

                                             Attachment I - Performance Work Statement
                                                            Page 13 of 53




Confidential                                                                                                             GEO-State 00270518


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 59 of 190
                                                                                                      HSCEDM-10-D-OOOOl


                    The Contractor must make appropriate modifications and obtain concurrence of the plan by the CO
                    before the contract start date. A Notice to Proceed will be issued upon CO concurrence of the QCP, so
                    long as it does not violate any applicable FAR regulation.

                    The Contractor shall provide an overall Quality Confrol Plan (QCP) diat addresses critical operational
                    performance standards for the services required under this contract. The QCP shall ensure that services
                    will be maintained at a uniform and acceptable level. At a minimum, the Contractor shall review and
                    update the QCP policies and procedures on an annual basis. The Contractor shall audit facility
                    operations monthly for compliance with die QCP. The Contractor shall notify the Govemment 48
                    hours ui advance of die audit to ensure the COTR is available to participate. The Contiactor's QCP
                    shall identify deficiencies, appropriate corrective action(s), and timely implementation plan(s) to die
                    COTR.
               I f die Contractor proposes changes in the QCP after conUact award, die Contractor shall submit diem to the
               COTR for review. I f die COTR concurs with die changes, the COTR shall submit the changes to die CO.
               The CO may modify the conti-act to include these changes.

               E. Qualify Assurance Surveillance Plan (QASP)
                  ICE developed a Qualify Assurance Surveillance Plan (QASP) pursuant to die requirements of die
                  sample PWS. It presents the financial values and mechanisms for applying adjustinents to the
                  Contractor's invoices as dictated by woric performance measured to the desired level of
                  accomplishment.
                    1.   The purpose of the QASP is to:
                         a.   Define die roles and responsibilities of participating Govemment officials.
                         b.   Define die types of work to be performed.
                         c.   Describe the evaluation mediods that will be employed by the Govemment in assessing the
                              Contractor's performance.
                         d.   Describe the process of performance documenmtion.
                    2.   Roles and Responsibilities of Participating Govemment Officials
                         a.   The COTR(s) will be responsible for monitoring, assessing, recording, and reporting on die
                              technical performance of die Contiactor on a day-to-day basis. The COTR(s) will have
                              primary responsibility for completing "Quality Assurance Surveillance Forms" to document
                              dieir inspection and evaluation of die Contiactor's work performance.
                         b.   The Contracting Officer (CO) or designee has overall responsibilify for evaluating the
                              Contiactor's performance in areas of contract compliance, contiact administration, and cost
                              and property control. The CO shall review die COTR's evaluation of die Contractor's
                              performance and invoices. I f applicable, deductions will be assessed in accordance with die
                              evaluation of the Contiactor's performance, e.g., monetary adjustments for inadequate
                              performance.

               F.   Contractor's Failure to Perform Required Services
                    Therightsof the Govemment and remedies described in this section are in addition to all odier rights
                    and remedies set forth in the contract. Specifically, the Govemment reserves its rights under the
                    hispection of Services and Tennination clauses. Any reductions in the Contiactor's invoice shall
                    reflect die contiact's reduced value resulting fi-om die Contiactor's failure to perform required services.
                    The Contiactor shall not be relieved o f fiill performance ofthe services hereunder and may be
                    termuiated for default based upon inadequate performance of services, even if a reduction was
                    previously taken for any inadequate performance.




                                               Attachment 1 - Performance Work Statement
                                                              Page 14 of 53




Confidential                                                                                                            GEO-State 00270519


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 60 of 190
                                                                                                        HSCEDM-10-D-OOOOI


               G. Inspection by Regulatory Agencies
                    Work described in die contract is subject to inspection by other Government agencies. The Contractor
                    shall participate in responding to all requests for information and inspection or review findings by
                    regulatory agencies.

               H. Performance Evaluation Meetings
                    The Contractor's representatives shall meet with the COTR(s) on a weekly basis or as deemed
                    necessary by either party. These meetings will provide a management level review and assessment of
                    Contractor performance, and a discussion and resolution of problems.

               I.   Contractor's Employee Rules
                    The Contractor shall provide employee rules, which, at a minimum, addresses the following:
                    1.   Organization
                    2.   Recruiting procedures
                    3.   Opportunities for Equal Employment
                    4.   Qualifying for jobs, job descriptions, responsibilities, salaries, and fringe benefits
                    5.   Screening employees for illegal drug use
                    6.   Holidays, leave, and woric hours
                    7.   Personnel records, employee evaluations, promotion, and retirement
                    8. Traming
                    9.   Standards of conduct, disciplinary procedures, and grievance procedures
                    10. Resignation and termination
                    11. Employee-management relations
                    12. Security, safety, health, welfare, and injury incidents
                    The Contractor shall provide a copy of the rules to die Contractor's employees at die facility. Upon
                    request by the COTR, the Contractor shall document to the Govemment that all employees have
                    reviewed a copy of the manual.

               J.   ICE Operations Manual
                    The Contractor shall maintain Appendix 26-1, Detention Operations Manual (commonly known as
                    Performance Based National Detention Standards) of the Detention and Removal Operations Policy
                    and Procedure Manual (DROPPM) diat contains ICE written policy, plans, and procedures. The
                    Contiactor shall make the manual available to all employees. Every employee shall certify in writing
                    that he or she has read, fiilly understands, and agrees to comply widi the procedures outlined in the
                    manual. Thc Contiactor shall maintain these certifications and fumish them to die COTR if requested.

               K. Facility Staffing Plan and Key Personnel
                    The Contractor shall provide a staffing plan that addresses at a minimum the staffing requnements and
                    key personnel to be employed in connection with this contiact as outlined in the PWS. The Contractor
                    shall staff the post-positions in accordance with the Contractor-submitted and Government-
                    acknowledged Conhractor Staffing Plan. The number, type and distiibution of staff as described in die
                    contract-staffing plan shall be maintained throughout the term of the contract. Written requests to
                    change the number, type, and/or disnibution of staff described in the staffing plan must be submined to
                    the CO, through the COTR, for approval prior to implementation. Staffing levels shall not fall below a
                    monthly average of 95% of the total ICE-approved staffing plan. The approved staffing levels for
                    detention/correctional officers shall not fall below a monthly average of 95%. If stafTing levels fall
                    below 95% in either category, die CO may instigate invoice deductions or with-holdings, as described
                    in die QASP.



                                                 Attachment 1 - Performance Work Statement
                                                                Page 15 of 53




Confidential                                                                                                            GEO-State 00270520



                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                       Page 61 of 190
                                                                                                HSCEDM-10-D-OOOOl


               Each month, the Contractor shall submh to the COTR the current average monthly vacancy rate, and
               indicate any individual positions that have been vacant more than 120 days. Failure to fill any
               individual position within 120 days of the vacancy may result in an equitable adjustment by the CO
               from the monthly invoice. ICE may calculate the deduction refroactive to day one of the vacancy,
               excluding the days for ICE's conditional approval process, startmg on the day of receipt and
               concluding on the day conditional approval is granted.

               1.   Minimum Staffing Requirements
                    The Contractor shall fully staff the facility to secure, control, and supervise detainees in custody
                    regardless of thc detainee population. Thc Contractor shall ensure daily Detention Officer
                    Assignment rosters, by shift, for die duration ofthe contract. The assignment rosters shall indicate
                    the number of staff, job tides, names, hours, and days of work for each post. The daily roster shall
                    be posted 24 hours in advance. Shift rosters must be provided to the COTR on a daily basis.

               2.   Supervisory Staffing
                    The Contiactor is responsible for die satisfactory supervision of its employees at ail times.
                    Satisfactory supervision includes verifying attendance at all posts and poshions, and upholding the
                    work requirements of all personnel assigned under the conbact. The Conbactor shall provide die
                    COTR widi die names of Supervisory Detention Officers designated by the Conbactor before
                    commencement of services.
                    In the absence of the approved Warden, another qualified person who meets the Warden position
                    and security clearance requnements shall temporarily fill diat position. This individual shall
                    perform only job duties of the Warden in providing oversight and direction to contract Detention
                    Officers and interfacing with ICE COTRs and/or designated ICE Officers and the Contracting
                    Officer on all conbacl-related matters.

               3.   Key Personnel
                    The Conuacting Officer shall provide written approval before any employee is assigned to
                    perform duties under this contract. The Contractor shall have key personnel employed and
                    available for duty before the Conbactor can begin contract performance. Any subsequent changes
                    to key personnel must meet these criteria and be approved in writing by the Contracting Officer.
                    The following are considered key personnel forthe contract. The Contractor may use other tides,
                    a. Warden/Facility Director, The Warden/Facility Director shall hold an accredited bachelor's
                       degree in an appropriate discipline, or significant military or corrections experience of a
                       minimum 15 years, and have at least five years of related administrative experience, and have
                       knowledge of program objectives, policies, procedures, and requirements for managing a
                       secure detention/correctional facility. The degree requirement may be satisfied by completion
                       of a career development program that includes work-related experience, bammg, or college
                       credits at a level of achievement equivalent to the bachelor's degree, as practiced in the
                       federal hhring process. The official holding this position, even in an acting capacity, shall meet
                       ACA requfremcnts.
                    b.   Assistant Warden/Assistant Facility Director. The Assistant Warden/Facility Director shall
                         hold an accredited bachelor's degree in an appropriate discipline, or have a minimum of three
                         years of related industry experience, and have knowledge of program objectives, policies,
                         procedures, and requirements for managing a secure detention/correctional facility. The
                         official holding this position, even in an acting capacity, shall meet ACA requfrements.
                    c    Supervisory Detention Officers. Supervisors must be bustworthy and must have a
                         minimum of one year of experience as a detention officer and two years of successfiil
                         experience in field supervision (e.g., civilian community law enforcement, commercial or
                         industrial guard service, or security service supervisory positions). The two-year requirement
                         may be satisfied by completion of a career development program that includes work-related



                                           Attachment 1 - Performance Work Statement
                                                         Page 16 of 53




Confidential                                                                                                     GEO-State 00270521


                                                                                                       Ex. 2 to Martin Decl.
                                                                                                            Page 62 of 190
                                                                                                       HSCEDM-10-D-OOOOl


                              experience, training, or college credits at a level of achievement equivalent to the basic
                              requirement, as practiced in the federal huing process.
                         d.   Training Officers. Certified instructors shall conduct all instrucrion and testing of Contract
                              personnel. A state or national level recognized institudon certification of instructors is
                              mandatory unless othenvise approved in writing by the COTR. Certification of instructors
                              may be established by documentation of past experience in teaching positions or by successful
                              completion of a coinse of trauiing for qualifying personnel as instructors. The COTR must
                              approve the insmictor prior to any training.
                         e.   Quality Assurance Manager. The Quality Assurance Manager shall hold an accredited
                              bachelor's degree in an appropriate discipline, or have a minimiun of three years of related
                              industry experience, and have knowledge of program objectives, policies, procedures, and
                              requirements for managing a secure detention/correctional facility.
                         f.   Corporate Security Officer. The Corporate Security Officer shall hold an accredited
                              bachelor's degree in an appropriate discipline, or have a minimum of three years of related
                              industry experience, and have knowledge of program objectives, policies, procedures, and
                              requfrements for securing a detention/correctional facility. The individual will interface with
                              the OPR-PSU through the COTR on all security matters, to include physical, personnel, and
                              protection of all Govemment information and data accessed by the Contractor and die
                              position will be located at die facility.
                         To establish and maintain a congenial line of communication with the Contractor, the Contractor's
                         Warden/Facility Director and die COTR shall work together as a team to ensure that required
                         work is accomplished in an efficient and proper manner There should be no hesitation to call
                         special meetings to discuss and resolve serious problems.
                    4.   Organizational Chart
                         The Contractor shall provide an organizational chart that describes the stmcture of authority,
                         responsibility, and accountability within the facilities. The Contractor shall update this chart as
                         necessary. The Contractor shall make die chart available for review by the CO or COTR upon
                         request.

               L.   Employee Standards
                    All employees shall meet die highest standards of professionalism and personal integrity. Standards of
                    professionalism include competency, training, appearance, and behavior. The Contractor shall perfonn
                    pre-employment suitability checks for all employees and prospective employees. The Conhactor shall
                    take disciplinary action against employees who disregard diose standards.


               M . Training Program
                    The Contractor shall establish a training program for all employees, which incorporates the training
                    requirements set forth in the ACA Standards and Subsection V of the PWS. The haining plan shall
                    include proficiency testing (if required), uistmctor(s) and instmctor qualifications, course descriptions,
                    and detailed lesson plans that include subject matter and methods of presentation, course objectives,
                    smdent evaluation procedures, and the location and duration of training. No less than 30 days afier
                    contract award and before contract perfonnance begin the Contractor shall submit the training plan to
                    the COTR for review. The Contractor is not to begin training until the COTR has approved the training
                    plan.

               N. Housing, Health and Medical Care, Transportation, and Stationary Guards
                    The Contractor shall provide detention services, to include detainee welfare, transportation, and record
                    keeping services for ICE, in support of die detention and removal process, per ICE PBNDS.




                                                Anachment 1 - Performance Work Statement
                                                              Page 17 of 53




Confidential                                                                                                               GEO-State 00270522


                                                                                                              Ex. 2 to Martin Decl.
                                                                                                                   Page 63 of 190
                                                                                              HSCEDM-10-D-OOOOl


               1.   Detention Site Standards
               The Contractor shall ensure diat detention sites confonn to ACA and DHS Standards. A fire and
               emergency plan shall exist and shall be aggressively managed. The Conhactor shall ensure
               facilities conformance to the following:
               a.   Be clean and vermin/pest fi-ee.
               b.   Have a suitable waste disposal program.
               c.   The Contractor shall provide and distribute suitable linens (sheets, pillow cases, towels, etc.).
                    The Contractor shall launder and change linens per ICE PBNDS.
               d.   The Conhactor shall provide and distribute appropriate clean blankets.
               e.   f h e Contractor shall ensure fire and emergency exits remain unimpeded to permit prompt
                    evacuation of detainees and staff" members in an emergency.
               f   The Conhactor shall provide and distribute articles of personal hygiene (e.g., soap, personal
                   deodorant, toothbrush, toodipaste, comb, toilet paper, shaving equipment, and female sanitary
                   items).
               For safety, security, and sanitation purposes, an inspection of the detainee housing areas shall be
               conducted by a supervisor at a minimum of once per shift. The inspection shall be logged into die
               security logbook and be available for review by the COTR or ICE designee.
               All locks, windows, walls, floors, ventilators, covers, access panels, and doors shall be checked
               daily for operational wear and detainee tampering. The Contractor shall take immediate action to
               repan all defective equipment.
               The facility shall be subjecl to periodic and random inspections by the COTR, ICE designee, or
               odier officials to insure compliance with ICE Standards. Deficiencies shall be immediately
               rectified or a plan for correction submined by the Conlractor to the COTR for approval.

               2.   Health and Medical Care
               The Contractor shall comply with written policies and procedures for appropriately addressing the
               healdi needs of detauiees in ICE custody. Wrilten policies and procedures shall include, but not be
               limited to, the following:
               a.   Policies and procedures for accessing 24-hour emergency medical care for ICE detauiees.
               b.   Policies and procedures for prompt summoning of emergency medical personnel.
               c.   Policies and procedures for evacuation of detainees, i f deemed necessary by qualified medical
                    personnel.
               d.   Policies, procedures, and post procedures for duty officers to ensure that medical emergencies
                    are recognized and promptly attended to.
               e.   The Conlractor shall notify the COTR and/or ICE designee of all detainee requests for die
                    need ofmedical treatment. These requests shall be addressed with urgency.


               3.   Medical Services
               The Contractor shall nol be responsible for the provision of health care services for ICE detainees
               at die facility. Such services shall be provided by Division of Immigration Healdi Services
               (DIHS).
               The Contractor shall ensure that its employees solicit each detainee for health complaints and
               deliver complaints in \vriting lo the medical and health care staff.
               The DIHS acts as the agent and final health authority for ICE on all off-site detainee medical and
               health-related matters. The relationship of the DIHS to the detainee equals that of physician to
               padent. The Contractor shall solicit DIHS approval before proceedmg with non-emergency, off-
               site medical care (e.g., off site lab testing, eyeglasses, cosmetic dental prosdielics, and dental care
               for cosmetic purposes). The Contractor shall submit supporting documentation for non-routine.

                                      Attachment I - Perfonnance Work Statement
                                                     Page 18 of 53




Confidential                                                                                                   GEO-State 00270523


                                                                                                     Ex. 2 to Martin Decl.
                                                                                                          Page 64 of 190
                                                                                             HSCEDM-lO-D-00001


               off-site medical/healtli services to DIHS. For medical care provided outside the facility, the DIHS
               may determine diat an altemative medical provider or institution is more cost-effective or more
               aptly meets the needs o f ICE and the detainee. ICE may refuse to reimburse the Contractor for
               non-ema-gency medical costs incurred that were not pre-approved by the DIHS. The Contractor
               shall send requests for pre-approval for non-emergency off-site care to:
                   United States Public Healtii Service
                   Division of Immigration Healdi Services
                   1220 L Street NW, Suite 500
                   Washington, DC 20005
                   Phone: (202) 732-0100           Fax: (202) 732-0095
               The Contiactor is to notify all medical providers approved to furnish off-site healdi care of
               detauiees to submit their bills in accordance with instinctions provided to:
                   VA Fmancial Service Center
                   Atm: Ms Angela Eppard
                   Claims Division
                   1651 Woodward Sti-eet
                   Austin, TX 78772
                   Phone: (512) 460-5656            Fax: (512) 460-5158
               The Contractor agrees to accept and provide for the secure custody, care, and safekeeping of
               detainees in accordance with the State, and local laws, standards, policies, procedures, or court
               orders applicable to the operations of the facility.

               Facilitv Requirements for Infectious Disease Screening
               The Contiactor will ensure diat there is adequate space to provide medical intake screening
               including a tuberculosis (TB) screening chest x-ray within the intake processing area. In order to
               prevent die spread of airbome infectious disease or cross contamination of zones witiiin the
               facility, the HVAC system in the intake screening area will be constructed to exhaust to the
               exterior and prevent air exchange between the intake screening area and any other area within the
               facility.

               Infectious Disease Screening
               In order to prevent die tiansmission of TB to the resident population of a detention facility, die
               Contractor will provide adequate space to perform TB screening as part of the routine infectious
               disease screening process. Detainees will remain isolated from the rest of die facility population
               (remain in the intake screening area) until die chest x-ray report is obtained and the interpretation
               verifies diat the detainee is free of mfectious TB (turnaround time for chest x-ray interpretation
               should be four hours or less). Detainees who are found to be infected or where there is a
               possibility that they are infected will be assigned to a respiratory isolation unit until tieatment or
               further testing is done and die detainee is no longer infectious.

               Teleradiology Medical Provider
               The Contiactor shall provide adequate space for die use of services of the ICE Teleradiology
               Service Provider (ITSP). The cost of die equipment; maintenance o f the equipment; tiaining of
               staff; anangements for interpretation of the x-rays by credentialed radiologists; and tiansmission
               of data to and from die Detention Facility are provided by the ITSP and charged directly to ICE.
               The Contractor shall coordinate with the ITSP to ensure adequate space is provided for the
               equipment, connectivity and electiical services are installed, immediate 24/7 access to equipment
               for service and maintenance by ITSP technicians is granted, a teleradiology coordinator is
               appointed and available for training by the ITSP, and medical staff is available to perform the
               screening exams and receive reports.




                                      Anachment 1 - Performance Work Statement
                                                    Page 19 of 53




Confidential                                                                                                   GEO-State 00270524


                                                                                                    Ex. 2 to Martin Decl.
                                                                                                         Page 65 of 190
                                                                                                  HSCEDM-10-D-OOOOl


               4.   Armed Transportation Services:
                    a.   The Contractor shall provide all such ground transportation services as may be required to
                         transport detainees securely, m a timely manner, to locations as dnected by the COTR or
                         designated ICE official, including the transportation of detainees to various appointments.
                         When officers are not providing transportation services, the Contactor shall assign the
                         employees to supplement security duties widiin the faciiity as directed by die COTR or
                         designated ICE official. However, the primary function of these officers is transportation.
                         Duties as duected by the COTR utilizing these officers shall not incur any additional expenses
                         to the Govemment.
                         The Contractor shall assign, at a minimum, two person teams oftiansportationofficers on a
                         daily basis distinbuted diroughout a 24 hour period 7 days a week including weekends and
                         holidays. The COTR shall approve the number of teams assigned to any shift or period of
                         time in order to meet the needs of ICE tiansportation requirements.
                         The COTR may determine on a case-by-case basis, per the ICE PBNDS on Transportation by
                         Land (taking into account the distance traveled, the status of detainees transported, number of
                         stops, etc.) that a two-person team is not necessary for some tiansportation routes. In all other
                         cases, a minimum of two officers shall be assigned, as described above.

                    b.   The Contiactor shall fiunish suitable vehicles in good condition, approved by die
                         Government, to safely provide die required transportation services per facility as listed below.
                         The Contractor shall comply with all federal and state laws widi regard to inspections,
                         licensing, and registration for all vehicles used for tiansportation. The Contractor shall
                         provide parking spaces for the required vehicles at or directly adjacent to the facility.
                         Nodiing in this conUact shall restrict the Contractor fi-om acquiring additional vehicles as
                         deemed necessary by the Contractor at no cost to the Govemment. The Contractor shall not
                         allow employees to use their privately owned vehicles to transport detainees. The Contractor
                         shall fumish vehicles equipped with interior security features in accordance with ICE PBNDS
                         includmg physical separation of detainees from guards. The Contractor shall provide the
                         interior security specification of die vehicles to ICE for review and approval prior to
                         mstallation. Vehicles fiimished by the Contractor shall be equipped with mterior security
                         features such as, but not limited to: door lock conh-ols, window locks, a wire cage with
                         acrylic panel between the driver seat and the rear passenger seats, and provide physical
                         separation of detainees fiom Detention Officers.
                         In the event oftiansportationservices involving distances that exceed a standard eight hour
                         workday to complete, die Confractor shall be reimbursed for related costs of lodging and
                         meals commensurate widi the U.S. General Services Administiation rates for such within the
                         geographical area of occurrence. Any incurred overtime pay for such services will be
                         reimbursed in accordance with Section B of the contiact The Contractor shall comply widi
                         ICE tiansportation standards related to the number of hours the Contractor employee may
                         operate a vehicle. Ovemight lodging resultmg fi-om transportation services shall be approved
                         in advance by the COTR or designated ICE official.
                         The tiansportation shall be accomplished in the most economical manner For example, it
                         may be non-economical and inappropriate for four detainees to be transported in a 48-person
                         vehicle.
                         The Contiactor personnel provided for die above services shall be of die same qualifications,
                         receive the same training, complete the same security clearances, and wear the same uniforms
                         as diose Contiactor personnel provided in the odier areas of this contiact Transportation
                         officers shall have the required state licenses for commercial drivers widi the proper
                         endorsement limited to vehicles with Automatic Transmission and meet die federal and
                         Washington State Department of Licensing for Medical Certifications at
                         www.dol.wa.gov/driverslicense/cdlmedicaI.html.
                         All dansportation Detention Officers shall be armed in the performance of diese duties.

                                           Attachment 1 - Performance Work Statement
                                                         Page 20 of 53




Confidentiai                                                                                                       GEO-State 00270525


                                                                                                         Ex. 2 to Martin Decl.
                                                                                                              Page 66 of 190
                                                                                         HSCEDM-10-D-OOOOl




               The Contractor shall supply and maintain restraining equipment, per the ICE PBNDS on
               Transportation. ICE personnel reserve the right to approve such restraining equipment, as
               well as die right to inspect such restraining equipment.
               The Contractor shall, upon order of the COTR, or upon his or her own decision in an urgent
               medical situation, transport a detainee to a hospital location. An officer, or officers, shall keep
               die detainee under constant supervision 24 hours per day until the detainee is ordered released
               from the hospital, or at the order of the COTR. The Contractor shall then transport the
               detainee to the detention site.
               The COTR may duect the Contractor to transport detainees to unspecified, miscellaneous
               locations. As a part of the release process, upon the release of a detainee from die facility
               (e.g., release on bond, supervised release, or case termination), die Conoactor, when
               requested by die COTR or ICE-designated official, shall transport the released detamee to a
               local transportation area, such as a bus station or taxi stand.
               When thc COTR provides documents to the Contractor conceming die detainee(s) to be
               transported and/or escorted, the Contractor shall deliver these documents only to the named
               audiorized recipients or his or her designee. The Contractor shall ensure die material is kept
               confidential and not viewed by any person other dian the audiorized recipient.
               The Contractor shall establish a fiilly operational communication system compatible with ICE
               communication equipment that has direct and immediate contact witfi all nansportadon
               vehicles and post assignments. Upon demand, the COTR shall be provided with current statiis
               of all vehicles and post assignment employees.
               Failure of die Contractor to comply fully with die detainee(s) departure as pre-scheduled shall
               result in the Contractor having deductions and/or with-holdings made for non-performance.
               As directed by the COTR, the Conuactor shall escort detainee(s) to and from die Anchorage,
               Alaska (ANC) Airport at die cost of the Govemment.
               ICE anticipates nonnal transportation requirements other than hospital visits and local needs
               consisting of the following. The mileage is based on a start location of Seattle Tacoma
               (SeaTac) Intemational Airport in the state of Washington, plus 30 miles per route to allow for
               geographic diversity:
               Seattle area transportiition includes, but is not limited to below schedules and routes. The
               COTR may direct the Contractor to transport detainees to unspecified miscellaneous locations
               with the same conditions as listed in Sub-Section 4 Armed Transportation Services.

                   Route                   Destination                           Frequency              Round-tirip
                                                                                                        mileage per
                                                                                                            trip
                       1.    Blaine, Washington                          2 times every weekday*             310
                       2.    Spokane, Washington                         Up to 3 times per week             620
                       3.    Wenatchee, Washington                       Up to 3 times per week             300
                       4.    Tri-Cities (via Yakima),                    Every Weekdays*                    510
                             Washington
                       5.    Portland, Oregon                            Every weekday*                      390
                       6.    Medford, Oregon                             Up to 3 times per week              930
                       7.    Seattle local runs **                       Every weekday*                      500
                       8.    Portland local runs **                      Every weekday*                      500
                       9.    Eugene local runs **                        Every weekday*                      500
                       10.   Flight Operations Unit Support
                             (JPATs and successor entity):                                               80 (King);
                             1. King County International                Up to 3 times per week          140 (Paine)
                                Airport or
                             2. Paine Field Airport


                                 Attachment 1 - Performance Work Statement
                                               Page 21 of 53




Confidential                                                                                              GEO-State 00270526


                                                                                                Ex. 2 to Martin Decl.
                                                                                                     Page 67 of 190
                                                                                                      HSCEDM-10-D-OOOOl




                            * Every weekday means non-holiday woric days; on occasion, a route may be required on a
                            weekend day, tiius excluding a route during a weekday.

                            ** Local Runs: A local run begins and ends in die city designated or at an agreed location by
                            the COTR. i.e. The Seattle local run (mileage) begins at the Seattle Field Office or otiier
                            approved location near Seattle. Jail pick-ups or detainee tiansportation takes place
                            diroughout the meti-o area and at the conclusion of the day's work the local run is concluded
                            at die start location or at a COTR approved location. This same method would be used for
                            Portland and Eugene, in diat die local run (mileage) for Portland and Eugene would begin and
                            end intiioselocations at a COTR approved location.

                   5.   Stationary Detention Services:
                        a. The Conttactor agrees to provide stationary guard services on demand by the COTR and shall
                           include, but is not limited to, escorting and guarding detainees to medical or doctor's
                           appointinents, hearings, ICE interviews, and any odier remote location requested by the COTR,
                           includmg hotel watches as necessary. Officers performmg these duties shall be armed
                           nansportation officers. Qualified detention officer personnel employed by die Contiactor
                           under its policies, procedures, and practices will perform such services. The Contractor agrees
                           to augment such practices as may be requested by ICE to enhance specific requirements for
                           security, detainee monitoring, visitation, and contiaband control. Public contact is prohibited
                           unless authorized in advance by die COTR.
                        b. The Contractor shall be authorized two officers for each such remote location, unless additional
                           officers are requhed, per the direction of the COTR or designated Agency official.

                   6.   Effectuating Departure of Detainees
                        Contract employees shall effecmate departures. Effectuating departure requires Contract
                        employees to perform detainee-related activity included but not limited to: positive identification,
                        documentation preparation and review, Uransportation, escorting, inspecting and evaluating aircraft
                        to ascertain unobservable exits do not exist which could allow escape, placing detainee on proper
                        departing aircraft, remaining at the gate until aircraft is airborne and verifyuig verbally with carrier
                        gate attendant that aircraft is in ffight, certify deparhire in writing to the COTR, and retuming all
                        DHS documentation to the appropriate DHS supervisor upon completing the escort assignment.
                        In addition, Contiact employees shall, when required by proper authorify, affirm, swear, and
                        witness to all actions of effectuating departure that were accomplished, performed, carried-out,
                        and done and in transactions involving the detamee(s), when required in a legal setting, deposition,
                        or court of law.

               I I L PERSONNEL

               The Contractor shall employ personnel whose qualifications are commensurate with job responsibilities
               and authorify levels. The Contractor shall assure that employees meet the standards of competency,
               tiaining, appearance, behavior, and integrify. The Contiactor will effect disciplinary or adverse action
               against employees who disregard those standards.

               A. Minimum Standards of Employee Conduct
                   The Conttactor shall develop standards of employee conduct and corresponding disciplinary actions
                   that are consistent with the following standards of conduct. All employees shall certify in writing that
                   they have read and understand the standards. A record of this certificate must he provided to the
                   COTR prior to die employees beginning work under this contiact. The Conttactor shall hold
                   employees accountable for their conduct based on these standards, which are not restricted to, but must
                   mclude:




                                              Attachment 1 - Performance Work Statement
                                                             Page 22 of 53




Confidential                                                                                                          GEO-State 00270527


                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                 Page 68 of 190
                                                                                                     HSCEDM-lO-D-00001


                  1.   Employees shall not display favoritism or preferential treatment to one detainee, or group of
                       detainees, over another.
                  2.   Employees shall not discuss or disclose information from detainee files or immigration cases,
                       except when necessary in the perfoimance of duties under this contract.
                  3.   The employee may not interact with any detainee except in a relationship that supports the
                       approved goals of the facility. Specifically, employees shall not receive nor accept any personal
                       (tangible or intangible) gift, favor, or service, from any detainee, any detainee's family, or
                       associate no matter how trivial die gifi, favor, or service may seem, for themselves or any
                       members of their family. In addition, die employee shall not give any gift, favor, or service to
                       detainees, detainee's family, or associates.
                  4.   The employee shall not enter into any business relationship with detainees or dieir families (e.g.,
                       selling, buying, or trading personal property).
                  5.   The employee shall not have any outside or social contact with any detainee, his or her family, or
                       associates, except for those activities, which are part of the facility program and a part of the
                       employee's job description.
                  6.   All employees are required to immediately report to die Warden/Facility Director or ICE
                       Supervisor any criminal or non-criminal violation or attempted violafion of these standards.
                  7.   The Contractor shall report all violations or attempted violations of the standards of conduct or
                       any criminal acfivity immediately to die COTR. Violations may resuk in employee removal from
                       die facility. Failure on the part of the Conttactor eidier to report a Icnown violation or to take
                       appropriate disciplinary action against offending employee or employees shall subject the
                       Conttactor to appropriate action mcluding possible tennination of the contract for default.
                  8.   The Conttactor shall not employ any penon whose employment would present an acmal or
                       apparent conflict of mterest. The Conttactor is specifically prohibited from hiring active duty
                       militaty personnel and civilians employment by the Govemment to perform work under this
                       contract.

               B. Minimum Personnel Qualincation Standards
                  The Conttactor must agree that each person employed by the finm or any subcontractor(s) shall have a
                  social security card issued and approved by the Social Security Administration and shall be a United
                  States chizen or a person lawfully admitted into the United States for permanent residence, have
                  resided in the U.S. for the last five years (unless abroad on official U.S. govemment duty), possess a
                  high school diploma or equivalent (GED), and obtain a favorable Suitability for Employment
                  determhiation. Each employee of the Contractor and of any subconttactor(5) must complete and sign a
                  Form 1-9, "Employment Eligibility Verificafion," before commencing work. The Conbactor shall
                  retain die original Form 1-9 and shall fumish the COTR with a copy of the Form 1-9 before the
                  employee commences work. The Contractor shall be responsible for acts and omissions of its
                  employees and of any subcontractor(s) and their employees.
                  bl addition, each contiact employee shall meet die following requirements in accordance widi die contiact
                  requirements;
                  1.   All employees shall be a minimum of 21 years of age.
                  2.   Employees shall have general experience that demonstrates die following:
                       a.   The ability to greet and deal tactfully with the general public;
                       b.   Capability of understanding and applying written and verbal orders, mles, and regulations.
                            All personnel shall be literate and be able to interpret printed mles and regulations, detailed
                            written orders, tiaining instmctions and materials, and must be able to compose reports;
                       c.   Good judgment, courage, alertness, an even temperament, and render satisfactory
                            performance through knowledge of his/her position responsibilities;



                                              Attachment 1 - Performance Work Statement
                                                            Page 23 of 53




Confidential                                                                                                          GEO-State 00270528


                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                 Page 69 of 190
                                                                                                       HSCEDM-lO-D-00001


                         d.   Ability to maintain poise and self-control during situations that involve mental stress, such as
                              fues, explosions, civil disturbances, and building evacuations.
                        3. All employees on this contact must maintain current/physical residency in the continental United
                          States.

               C. Health Requirements for All Detention Oflicers
                   The Contractor shall assign only employees who are in good health to woric under diis contract.
                   Employees shall be widiout physical defects or abnormalities that would interfere widi performing
                   duties. All Detention Officers who work under this contract shall pass a medical examination
                   conducted by a licensed physician within 30 days prior to initial assignment.
                   The Contractor shall have a collaborative agreement with a fiilly licensed certified independent clinic
                   and laboratory for the purpose of accomplishing the Standard Form 88, Medical Record - Report of
                   Medical Examination. Transportation officers will require bodi SF 88 and DOT 649F (DOT physical).
                   The Medical Record - Report of Medical Examination, Standard Form 88, shall evidence die physical
                   fitness of each Detention Officer. If requested by the COTR, die Contractor shall make medical
                   records of contract employees available for review. The Contractor will keep one duplicate copy of
                   each Standard Form 88. Prior to the officer's initial assignment or reassigmnent to die ICE site, the
                   Contiactor shall certify in writing to the COTR that each Detention Ofiicer is in full compliance with
                   the following:
                   1.    Detention Officers must be fi-ee from any serious physical illnesses, ailments, or maladies,
                         including epilepsy. This also includes odier diseases diat may be transmitted to and result in the
                         disablement of otiier persons.
                   2.    Detention Officers are required to have the following: (a) correctable distant vision must be equal
                         to or better Uian 20/20 in each eye; (b) binocular distant vision must be correctable to 20/20; (c)
                         monocular vision is generally disqualifying; depth perception must be equal to or better than 70
                         seconds of arc; (d) peripheral vision must be normal; (e) color vision must be normal. Acceptable
                         measure of color discrimination is the Ishihara color (14 plates). X-chrome lenses are not
                         acceptable to ICE as a means of correcting color deficiencies. Any disease or condition, which
                         interferes with a person's vision, may be considered disqualifying. Cases will be reviewed on a
                         case-by-case basis by the COTR.
                   3.    Detention Officers are required to be able to hear in die frequency range fiom 500-2000 hertz
                         (Hz), the deficit should not exceed 30 decibels in eidier ear. At 3000 Hz, the deficit should not
                         exceed 40 decibels in eidier ear. Any disease or condition, which interferes with die ability to
                         hear, may be considered disqualifying. Cases will be reviewed on a case-by-case basis by the
                         COTR.
                   4.    Detention Officers shall not have heart, lung, skeletal, or odier physical defects that would impair
                         dieir ability to perform effectively in either normal or emergency situations.
                   5.    Detention Officers shall possess unimpaired use of hands, arras, legs, and feet. Detention Officers
                         shall be able lo run when necessary and be capable of handling portable fire extinguishers,
                         buildmg fire hoses, and related equipment.
                   6.    Detention Officers shall be able to wear all necessary equipment, or odier protective items.
                   7.    Officers shall be mentally alert and emotionally stable with an absence of detectable neurotic or
                         psychoneurotic conditions that would affect dieir ability to act during a stressfiil situation
                         involving mental stress.
                   8.    As required by die Occupational Safety and Health Administration, 29 CFR, Part 1910.1035
                         (Occupational Exposure to Tuberculosis), all employees in occupations with high-risk exposure
                         are required to have a TB Skin Test completed annually. The Contractor shall accomplish a
                         baseline test on all newly hired employees. Each employee must have a TB Skin Test Certificate
                         prior to entering on his/her first day of duty. The Contractor shall be responsible for re-testing of
                         employees annually.

                                                Attachment 1 - Performance Work Statement
                                                               Page 24 of 53




Confidentiai                                                                                                            GEO-State 00270529


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 70 of 190
                                                                                                    HSCEDM-lO-D-00001


                    9.   The Contractor shall report immediately any changes to ( I ) through (8) above, in a Detention
                         Officer's health status to the COTR. I f the COTR determines that Contractor employees do not
                         meet minimum health standards, the Conbactor's employee must undergo a "Fimess for Duty"
                         examination at no cost to the Govemment.

               D. Random Drug Testing
                    The Contractor shall have a random dmg-screening program. ICE may require dmg screening for
                    cause at any time. The Conbactor shall order and accomplish dmg screenmg at the Contractor's
                    expense. A laboratory approved by the National Institute o f Drag Abuse (NIDA) must perform the
                    screenmg. The Conbactor shall provide die results of all such drug screening to the COTR within 24
                    hours after receipt.

               E. Contraband Program and Inspection
                    A conbaband conbol program shall be established in accordance with ICE PBNDS on Contraband and
                    the ACA standards on the conbol of conbaband.

                    The Conbactor's employees are subject to random conbaband inspection in accordance with facility
                    standards and policies. ICE may require contraband screening and inspection for cause at any time.
                    Upon notification of a violation by the COTR, the Contractor shall immediately remove the employee
                    from performing duties under diis contract. The Contractor shall revoke employees' credentials,
                    complete required disposition, and immediately notify the COTR when the employee is removed from
                    duty.

               F.   Removal from Duty
                    If the COTR or the Contractor receives and confirms disqualifying information concerning a
                    Conbactor employee, the Contractor shall, upon notification by the COTR, immediately remove the
                    employee from performing duties under diis contract. The Conbactor shall revoke the employee's
                    identification credentials and complete any required dispositions. The Conbactor shall immediately
                    nodfy the COTR when the employee is removed from duty. Disqualifying information includes but is
                    not lunited to the following:
                    1.   Conviction o f a felony, a crime of violence, domestic violence, or a serious misdemeanor within
                         the last five (5) years.
                    2.   Possessing a record of arrests for continuing offenses.
                    3.   Falsification of infonnation entered on suitability forms.
                    4.   Non-payment of court ordered payments (child support, liens, etc.) or excessive delinquent debt as
                         detennined by credit check.
                    5.   Misconduct or negligence in prior employment, which would, have a bearing on efficient service
                         in the position in question, or would interfere with or prevent effective accomplishment by the
                         employing agency o f its duties and responsibilities.
                    6.   AICOIK)! abuse of a nature and duration, which suggests that the applicant or appointee would be
                         prevented from performing die dudes ofthe position in question, or would constitute a direct
                         threat to die property or safety of others.
                    7.   Illegal use of narcotics, dmgs, or odier conbolled substances, without evidence of substantial
                         rehabilitadon.
                    8.   Introduction of contraband into or unto die facility.
                    ICE may direct the Contractor to remove any employee who has been disqualified either for security
                    reasons or for being unfit to perform his/her duties as determined by the COTR or the Conbacting
                    Officer The Conbactor shall take action immediately and notify the COTR when the employee is
                    removed from duty. A determination of being unfit fbr duty may be made from, but is not limited to,
                    incidents of delinquency set forth below:

                                               Anachment 1 - Performance Work Statement
                                                            Page 25 of 53




Confidential                                                                                                         GEO-State 00270530


                                                                                                           Ex. 2 to Martin Decl.
                                                                                                                Page 71 of 190
                                                                                                         HSCEDM-lO-D-00001



                   1.   Violation of tlie Rules and Regulations Governing Detention facilities set forth in ICE
                        Publications entitled "Detention Officer Handbook;"
                  2.    Violation of the Rules and Regulations Goveming Public Buildings and Grounds, 41 CFR 101¬
                        20.3;
                  3.    Neglect of duty, including sleeping while on duty, loafing, unreasonable delays or failures to carry
                        out assigned tasks, conducting personal affairs during official time, leaving post without relief,
                        and refiising to render assistance or cooperation in upholding the integrity of the security program
                        at die work sites;
                  4.    Falsification or unlawfiil concealment, removal, mudlation, or desmiction of any official
                        documents or records, or concealment of material facts by willfiil omissions from official
                        documents or records;
                  5.    Theft, vandalism, immoral conduct, or any odier criminal actions;
                  6.    Possessing, selling, consuming, or being under the influence of intoxicants, dmgs, contraband, or
                        substances which produce similar effects;
                  7.    Unediical or improper use of official authority or credentials;
                  8.    Unauthorized use of communication equipment or govemment property;
                  9.    Misuse of equipment or weapons;
                   10. Violations of security procedures or regulations;
                   11. Recurring tardiness;
                   12. Undue fratemization with detainees as determined by the COTR;
                   13. Repeated failure to comply with visitor procedures as determined by the COTR;
                   14. Performance, as determined by investigation by the Confracting Officer, involving acquiescence,
                       negligence, misconduct, lack of diligence, good judgment, and/or good common sense resulting
                       in, or contributing to, a detainee escape;
                   15. Failure to maintain acceptable levels of proficiency or to fiilfill training requfrements;
                   16. Changes in an employee's ability to meet the physical and/or mental health requirements of this
                       contract;
                   17. Contractor employee who is under investigation by any law enforcement agency will be removed
                       from dudes pending outcome of the disposition.
                  At the direction of the COTR, the Contractor shall reassign confract employees who have been arrested
                  or who have alleged misconduct to duties that do not pennit direct contact with detainees pending the
                  disposition of the charges. Any alleged misconduct shall be reported immediately to die COTR. I f
                  such reassignments are not available, the Contractor shall remove the employee from work under diis
                  contract and other ICE contracts.

               G. Tour of Duty Restrictions
                  The Conhactor shall not utilize any unifonned contract employee to perfonn duties under diis contract for
                  more than 12 hours in any 24-hour period, and shall ensure diat such employees have a minimum of eight
                  hours off between shifts. Audiorization is required ftom die COTR prior to an employee perfonning
                  services that exceed 12 hours. If an employee is performing other duties for either the Contractor or
                  another employer, diose hours shall count against die 12-hour limitation.

               H. Dual Positions
                  In die event that a supervisory detention officer is not available for duly die Conttactor shall provide a fiill-
                  dme supervisor as a replacement.




                                              Attachment I - Performance Work Statement
                                                             Page 26 of 53




Confidential                                                                                                               GEO-State 00270531


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                     Page 72 of 190
                                                                                                         HSCEDM-10-D-OOOOl


                    A contract employee shall not hold the position of Detention Officer and Supervisory Detention Officer
                    simultaneously. The COTR will document and refer to the Confracting Officer the failure ofthe
                    Contractor to provide necessary personnel to cover positions.

               I.   Post Relief
                    As mdicated in die post orders, die Detention Officer shall not leave his or her post undl relieved by
                    anodier Detention Officer. When die Contractor or Conbactor's Supervisors audiorize rest or relief
                    periods, die Contractor shall assign undesignated officers to perform the duties of the Detention Officers
                    on break.

               J.   Personnel Files
                    The Contractor shall maintain a system of personnel files, and make all personnel files available to the
                    CO and the COTR upon request. These files shall be maintained and current for die duration of the
                    employee's tenure under the contiact. The files shall contain verification of tiaining and experience
                    and credentials for all the staff.

               K. Uniform Requirements
                    These requirements apply to Supervisory Detention Officers and Detention Officers who perform work
                    under the contract
                    1. Uniforms:
                         The Contractor shall provide uniforms to its employees. The design and color of die Contractor's
                         uniforms, patches, badges, and odier identifiable markings shall not be similar m color or style to
                         those wom by ICE officers. All officers performing under diis contiact shall wear uniforms ofthe
                         same style and color while on duty. Lettered breast badges and cap insignia must indicate the rank of
                         audiority and be prominently displayed as part of each uiufomi. A shoulder patch on die left shoulder
                         should distinctly identify the Conbactor. The officer shall not wear any other identification of the
                         Conttactor on the unifonn. Each officer shall wear an identification nametag over die right breast
                         shirt pocket
                         Unifomis and equipment do not have to be new, but shall be in good condition and meet die standards
                         at start of dufy. Officers not in proper uniform shall be considered "not ready for dufy/not on duty"
                         until properly unifonned. All unifomis shall be clean, neat, and in good order. Uniforms that are
                         flayed, stained, faded, or consklered too wom by die COTR shall be replaced by the Conbactor
                         The complete uniform consists of seasonal attire that includes appropriate shirt, pants, belt
                         (mandatory), cap (mandatory), jacket, shoes or boots (mandatory), dufy belt, mini-mag flashlight
                         and holder, handheld radio handcuff holder, and key-holder The Contractor shall ensure that each
                         officer has a complete uniform while performing assignments under this connact.
                         Prior to die contiact performance d^e, die Conttactor shall document to die COTR die uniform and
                         equipment items that have been issued to each employee. The COTR shall approve or disapprove any
                         uniform apparel. The Contiactor shall provide a submittal of the uniform or any uniform changes to
                         die COTR for approval.

                    2.   Idendfication Credentials:
                         The Contiactor shall ensure that all employees both unifonned and non-uniformed (if applicable) have
                         the required identification credentials in their possession while on the premises. The Contiactor
                         identification credential document shall contain die following:
                         a.   A photograph that is at least one inch square diat shows die fiill face and shoulders of the
                              employee and is no more dian 30 days old when die Contractor issues the credential.
                         b.   A printed document that contains personal data and description consisting of the employee's
                              name, gender, birdi date, height weight hair color and eye color, as well as the date of
                              issuance, and signatxu-e of die employee.


                                                Attachment I - Performance Work Statement
                                                               Page 27 of 53




Confidential                                                                                                                 GEO-State 00270532


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                     Page 73 of 190
                                                                                                        HSCEDM-lO-D-00001


                         c.   To avoid the appearance ofhaving Govemment issued badges, the contractor shall not
                              possess wallet type badges or credentials. All credentials shall be approved by the COTR or
                              other ICE tfesignated official.

               L.   Permits and Licenses
                    1.   Business Permits and Licenses
                         The Contiactor shall obtain all required permits and licenses by the date of contract award. The
                         Contractor must (depending on dte state's requirements) be licensed as a qualified security service
                         company in accordance widi die requfrements of die district, municipality, county, and state in which
                         die ICE woric site is located. Throughout die term of diis conUact, the Contractor shall mamtain
                         current pennits/business licenses and make copies available for Govemment inspeaion. The
                         Contractor shall comply widi all applicable federal, state, and local laws and all applicable
                         Occupational Safety and Healdi AdminisUation (OSHA) standards.
                    2.   Licensing of Employees
                         The Contiactor shall ensure each employee has registiation, commissions, permks, and licenses as
                         required by die distiict, municipality, county, and state in which ICE work site is perfonned prior to
                         EOD. The Contiactor shall verify all licenses and certifications. I f applicable, all Contractor staff
                         shall possess a current license/registtation, in die state in which they are practicing.
                    3. Jurisdiction
                         The Contiactor's authority under tiiis contract is limited to space or posts tiiat are under the charge
                         and conn-ol of ICE. The Contractor shall not extend its services into any odier areas.

               M. Encroachment
                    Contiact employees shall not have access to Govemment equipment, documents, materials, and
                    telephones for any purpose odier dian as authorized by ICE. Contract employees shall not enter any
                    restricted areas ofthe detention centers unless necessary for die perfonnance of their duties.

               N. Work Schedules
                    The Contractor shall follow die criteria described below when establishing work schedules, contact
                    relief, rest periods, and starting and stopping work.

                    1.   Post Work Schedules
                         One week ui advance, die Contractor shall prepare supervisory and Detention Officer work-
                         schedules, for a two-week period, and shall post diem in work areas or locker rooms. A
                         manpower report shall be submitted to the COTR on a monthly basis. Schedules shall be prepared
                         on a form designated by ICE. Changes in duty hours shall also be posted on diis form in sufficient
                         time to ensure 24-hour advance notice. At the completion of each shifi, the Contiactor shall, upon
                         request of the COTR, also provide an employment report listing (copies of tht sign-in sheets
                         (GSA Form 139, Record of Arrival and Departure from Buildings during Security Hours] for each
                         shift) for each employee who actually worked, work classification, post assignments, and hours
                         worked, as well as total hours worked by supervisory and non-supervisory employees to die
                         COTR. A Contiactor Supervisor shall conduct regular post checks to ensure personnel are on
                         duty. When a contiact employee is not being utilized at a given piost, the Contractor at die
                         direction of die COTR or ICE Supervisor on Duty may reassign him/her to anodier post.

                    2.   Starting and Stopping Work
                         The Contractor is responsible for all employees to be dressed in full uniform and ready to begin
                         work promptly at die beginning of each shift. Each employee shall remain at the duty locations
                         until the shift is completed.




                                                Attachment 1 - Perfomiance Woric Statement
                                                              Page 28 of 53




Confidential                                                                                                              GEO-State 00270533


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                     Page 74 of 190
                                                                                                         HSCEDM-10-D-OOOOl



                     3.   Recording Presence
                          The Contractor shall du-ect its employees to sign in when reporting for work, and to sign out when
                          leaving at the end of their period of duty. The Contractor's supervisory and regular personnel are
                          required to register at the applicable work site(s) and shall use GSA Form 139. The Govemment
                          shall specify the registration points, which will be at the protected premises, and the Contractor
                          shall utilize those points for this purpose.
                          Officers, working as supervisors, shall make the designation "Supervisor" in the rank column on
                          GSA Form 139; all others will enter "On Duty." The applicable post or position numbers may be
                          entered m the "relief column affer mutual concurrence between ICE and the ConUactor.
                          Each line on GSA Form 139, or other forms designated by ICE must be completed in
                          chronological order, without exception. Lines may not be left blank between signatures. I f an
                          entire line is used to enter a calendar date to separate individual workdays, a one-line limit for
                          each date entered will be followed. Erasures, obliterations, superimposed, or double entries of any
                          type on any one line are unacceptable and will not be processed for payment. I f errors are made in
                          signatures, times, post numbers, or duty status on this form, the next line immediately following
                          the line containing such errors, will be used to record all corrected informadon. A single line will
                          be drawn through the entue line on which such mistakes appear. The Contractor must attach a
                          detailed memorandum explaining the reasons for the mistakes to each form containing erroneous
                          entries.

                     4.   Rest Periods
                          When the Contractor, or a contract supervisor, audiorizes rest and relief periods for the contract
                          employees, a substitute officer shall be assigned to the duty location.

                     5.   Work Relief
                          When the work assignments require that the Contractor's employees do not leave the assigned
                          duty locations until a substimte officer has provided relief, this condition shall be explicitly stated
                          on GSA Form 2580, Guard Post Assignment Record, or odier forms designated by ICE COTR.
                          The Contractor shall enforce the procedure without exceptions.

               IV.    BACKGROUND AND CLEARANCE PROCEDURES

               A. Security Requirements
                     DHS has determined that performance of the tasks as described in this Performance Work Statement
                     and any subsequent contract and modifications or amendments thereto requires that the Contractor,
                     subcontractor(s), vendor(s), etc. (herein known as Contractor) have access to sensitive DHS
                     infonnation, and diat the Contractor will adhere to the following.

               B. Suitability Determination
                     DHS shall have and exercise full contol over granting, denying, widiholding, or terminating
                     unescorted govemment facility and/or sensitive Govemment information access for Contractor
                     employees, based upon the results of a background investigation. DHS may, as it deems appropriate,
                     authorize and make a favorable entry on duty (EOD) decision based on preliminary security checks.
                     The favorable EOD decision would allow the employees to commence work temporarily prior to die
                     completion of the full investigation. The granting of a favorable EOD decision shall not be considered
                     as assurance that a full employment suitability authorization will follow as a result thereof The
                     granting of a favorable EOD decision or a fiill employment suitability determination shall in no way
                     prevent, preclude, or bar die wididrawal or termination of any such access by DHS, at any time during
                     the term of die contract. No employee of die Contiactor shall be allowed to EOD and/or access
                     sensitive uiformation or systems without a favorable EOD decision or suitability determination by the
                     Office of Professional Responsibility, Personnel Security Unit (OPR-PSU). No employee of die
                     Contractor shall be allowed unescorted access to a Contract Detention Facility or any Govenunent


                                                 Attachment I - Performance Work Statement
                                                                Page 29 of 53




Confidential                                                                                                              GEO-State 00270534


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                     Page 75 of 190
                                                                                                     HSCEDM-lO-D-00001


                  faciUty or facility used in fiirtiierance of DHS activities witiiout a favorable EOD decision or suitability
                  determination by the OPR-PSU.

               C. Bacl^ound Investigations and Required Forms
                  Contract employees (to include applicants, temporaries, part-rime, and replacement employees) under
                  the conhact, needing access to sensitive informarion, shall undergo a position sensirivity analysis based
                  on die duties each individual will perfonn on the conhact. The results of the position sensitivity
                  analysis shall identify the appropriate background investigation tobe conducted. Background
                  investigations will be processed through die OPR-PSU. Prospective Contractor employees with
                  adequate security clearances issued by the Defense Indusbial Security Clearance Office (DISCO) may
                  not be required to submit complete security packages, as the clearance issued by DISCO may be
                  accepted. Prospective Contractor employees without adequate security clearances issued by DISCO
                  shall submit the following completed forms to die Personnel Security Unit through the COTR, no less
                  than five days before the starting date of the contract or five days prior to die expected entry on duty of
                  any employees, whether a replacement, addition, subcontiactor employee, or vendor:
                   1. Standard Form 85P, "Questionnau-e for Public Trust Poshions" Form and the Standard Form 85 PS
                      will be submitted via e-QIP (electronic Questionnaires for Investigation Processing)
                  2. E-Quip Signature Forms (3), Signature Form, Release of Information Form and Release of Medical
                     Infonnation Form (2 copies of each)
                  3. FD Fonn 258, "Fingerprint Card" (2 Cards)
                  4. Foreign National Relatives or Associates Statement
                   5. DHS 11000-9, "Disclosure and Authorization Pertaining to Consumer Reports Pursuant to the Fair
                      Credit Reporting Act"
                  6. Optional Form 306 Declaration for Federal Employment (applies to Contiactors as well).
                  Required forms will be provided by DHS at the time of award of the contract. Only complete
                  packages will be accepted by the OPR-PSU. Specific inshiictions on submission of packages will be
                  provided upon award of the contract.
                  Be advised diat unless an applicant requiring access to sensitive information has resided in the U.S. for
                  three of the past five years, the Govenunent may not be able to complete a satisfactory background
                  investigation. In such cases, DHS retains die right to deem an applicant as ineligible due to
                  insufficient background information.
                  The use of Non-U.S. citizens, including Lawftil Permanent Residents (LPRs), is not permitted in die
                  perfonnance of this conbact for any position that involves access to, development of, or maintenance
                  to any DHS IT system.

               D. Continued Eligibility
                   If a prospective employee is found to be ineligible for access to Govemment facilities or information,
                   die COTR will advise the Conttactor diat the employee shall not continue to work or to be assigned to
                   work under the contract.
                  OPR-PSU may require drug screenmg for probable cause at any time and/or when the Conttactor
                  independently identifies circumstances where probable cause exists. The Contractor must post the ICE
                  "Dmg Free Workplace Policy" in all conttact work areas.
                  OPR-PSU may require reinvestigations when derogatory information is received and/or every five
                  years.
                   DHS reserves the right and prerogative to deny and/or restrict the facility and uiformation access of
                   any Contractor employee whose actions are in conflict with the standards of conduct, 5 CFR 2635 and
                   5 CFR 3801, or whom DHS determines to present a risk of compromising sensitive Govemment
                   information to which he or she would have access under this contract.


                                              Attachment 1 - Performance Work Statement
                                                             Page 30 of 53




Confidential                                                                                                           GEO-State 00270535


                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                 Page 76 of 190
                                                                                                   HSCEDM-10-D-OOOOl


                  The Contractor will report any adverse information coming to his or her attention conceming contract
                  employees under die contract to the OPR-PSU through the COTR. Reports based on rumor or
                  innuendo should not be made. The subsequent termination of employment of an employee does not
                  obviate the requirement to submit this report. The report shall include the employees' name and social
                  security number, along with the adverse information being reported.
                  The COTR or odier ICE-designated official shall nodfy OPR-PSU of all terminations/resignations
                  within five days of occurrence. The Contractor will retum any expired DHS issued identification cards
                  and building passes, or those of terminated employees to the COTR. If an identification card or
                  building pass is not available to be retumed, a report must be submitted to the COTR, referencuig die
                  pass or card number, name of individual to whom issued, the last known location, and disposition of
                  the pass or card. The COTR will remm die identification cards and building passes to the responsible
                  Unit.

               E. Employment Eligibility
                  The Conttactor shall agree that each employee working on this connact will have a Social Security
                  Card issued and approved by the Social Security Administiation. The Contractor shall be responsible
                  to the Govemment for acts and omissions of its own employees and for any subconttactor(s) and their
                  employees.
                  Subject to existing law, regulations and/or other provisions of diis contiact, illegal or undocumented
                  aliens will not be employed by the Contractor, or on this contiract. The Contractor will ensure that this
                  provision is expressly incorporated into any and all subcontracts or subordinate agreements issued in
                  support of this contract.

               F. Security Management
                  The Contractor shall appoint a senior official to act as the Corporate Security Officer. The individual
                  will interface widi the OPR-PSU through the COTR on all security matters, to include physical,
                  personnel, and protection of all Govemment information and data accessed by the Contractor.

                  The COTR and die OPR-PSU shall have die right to inspect the procedures, methods, and facilities
                  utilized by the Conttactor in complying with the security requirements under diis conttact. Should the
                  COTR detemfiine that the Contiactor is not complying wilh the security requirements of this contiact;
                  die Contiactor will be infonned in writuig by the Conuacting Officer of the proper action to be taken
                  in order to effect compliance with such requirements.
                  The following computer security requirements apply to both Department of Homeland Security (DHS)
                  operations and to the former Immigration and Naturalization Service operations (FINS). These entities
                  are hereafter referred to as die Department.

               G. Information Technology Security Clearance
                  When sensitive govemment information is processed on department telecommunications and
                  automated information systems, die Contiactor agrees to provide for the administtative control of
                  sensitive data being processed and to adhere to the procedures goveming such data Conttactor
                  personnel must have favorably adjudicated background investigations.
                  Contractors who fail to comply wilh Department security policy are subject to having their access to
                  Department IT systems and facilities terminated, whether or not the failure results in criminal
                  prosecution. Any person who improperly discloses sensitive uiformation is subject to criminal and
                  civil penalties and sanctions under a variety of laws (e.g.. Privacy Acl).

               H. Information Technology Security Training and Oversight
                  All conhactor employees using Department automated systems or processing Department sensitive
                  data will be required to receive Security Awareness Training. This training will be provided by the
                  appropriate component agency of DHS.


                                             Attachment I - Performance Work Statement
                                                            Page 31 of 53




Confidential                                                                                                        GEO-State 00270536


                                                                                                          Ex. 2 to Martin Decl.
                                                                                                               Page 77 of 190
                                                                                                   HSCEDM-10-D-OOOOl


                   Contractors involved with management, use, or operation of any IT systems that handle sensitive
                   infonnation within or under the supervision ofthe Department, shall receive periodic tramuig at least
                   annually in security awareness and accepted security practices and systems rules of behavior.
                   Departtnent conttactors, with significant security responsibilides, shall receive specialized training
                   specific to dieir security responsibilides annually. The level of ttaining shall be commensurate with
                   the mdividual's duties and responsibilides and is intended to promote a consistent understandmg of the
                   principles and concepts of telecommunications and IT systems security.
                   All personnel who access Departtnent information systems will be contmually evaluated while
                   performing these duties. Supervisors should be aware of any unusual or mappropriate behavior by
                   personnel accessing systems. Any unaudiorized access, sharing of passwords, or otiier questionable
                   security procedures should be reported to the local Security Office or Information System Security
                   Officer (ISSO).

               V. TRAINING

               All tiaining shall be conducted in accordance with the ICE PBNDS on Staff Training. Detention Officers
               shall not perfonn duties under this conti-act until they have successfully completed all inhial tiaining and
               the COTR receives written certification from the Conttactor. Any remuneration or pay due to die
               Conttactor employee m accordance with U.S. Departtnent of Labor regulations for any ttauiing time is die
               responsibility ofthe Conttactor. Altemative or E-tiaining techniques, unless approved in writing by the CO
               via tiie COTR, shall not be used. The ttauiing sit shall be provided at no additional cost to the Govemment.

               A. General Training Requirements
                   All Officers must have the training described in the ACA Standards and ui this sub-section. The
                   Contractor shall provide the requued refresher courses or have an institution acceptable to the COTR
                   to provide die ttaining. Failure of any employee to complete training successfully is sufficient reason
                   to disqualify him or her from duty.
                   All new Detention Officers will receive 60 hours of basic ttaining, not to include fireanns, prior to
                   EOD and 40 hours of on-the-job tiaining. The Contractor's Trammg Officer will be responsible for
                   administering an on-the-jobframingprogram for new employees. A senior Detention Officer, at all
                   times during this latter 40-hour period, must accompany the Detention Officen. The Contiactor's
                   Training Officer shall send a copy of the documentation to the COTR upon successfiil completion of
                   die employee's on-the-job training.
                   hi addition, afier completion of the first 100 hours of training, the Contractor has 60 days to complete
                   an additional 40 hours of tiaining for each employee. During the remainder of the first year on duty,
                   die Conttactor shall cause the employee to have an additional 40 hours of ttaining for a total of 180
                   hours within the fust year of employment. The training program must directly relate to the employee's
                   assigned position and afford application of necessary job skills.

                   1.   Basic Training Subjects
                   Officers must complete the following list of basic tiaining subjects. The course tide is followed by the
                   estimated hours of training for that subject and shall be ui accordance with die ACA and ICE PBNDS.

                        a.   In-service Orientation/Social Diversity                                     2 HRS
                        b.   Counseling Techniques/Suicide Prevention and Intervention'*                 2 HRS
                        c.   Conduct/Duties/Ethics and Courfroom Demeanor                                2 HRS
                        d.   Bomb Defense and Threats                                                    I HR
                        e.   Telephone Communications/Radio Procedures                                    1 HR
                        f    Annual IT Security Training                                                  1 HR
                        g.   Fire and other Emergency Procedures                                         2 HRS
                        h.   Treatinent and Supervision of Detainees                                     2 HRS


                                              Attachment 1 - Performance Work Statement
                                                             Page 32 of 53




Confidential                                                                                                         GEO-State 00270537


                                                                                                          Ex. 2 to Martin Decl.
                                                                                                               Page 78 of 190
                                                                                                HSCEDM-lO-D-00001


                    i.   ICE Use of Force Policy                                                     2 HRS
                    j-   Security Metliods/Key Contol/Count                                           IHR
                    k.   Procedures/Observational Techniques                                         4 HRS
                    1.   EEO/Sexual Harassment                                                       2HRS
                    m. Detainee Escort Techniques                                                     IHR
                    n.   ICE Paperwork/Report Writing                                                2HRS
                    0.   Detainee Searches/Detainee Personal Property                                4HRS
                    P-   Property/Contraband                                                         2 HRS
                    q-   Detamee Rules and Regulations                                               2HRS
                    r.   First Aid*                                                                  4HRS
                    s.   Cardiopulmonary Resuscitadon (CPR)*                                         4HRS
                    t.   Blood-bome Pathogens*                                                       2 HRS
                    u.   Self Defense                                                                 8HRS
                    V. Use of Restraints                                                             5 HRS
                    w. Fuearms Training                                                                **
                    X. Sexual Abuse/Assault Prevention and Intervention*                             2 HRS
                    y-   ICE Performance Based Nadonal Detention Standards                           2 HRS
                    All training shall be conducted in a classroom or on-the-job training environment and shall be in
                    accordance with the ACA and PBNDS. On-line training is specifically prohibited to meet these
                    requirements, unless approved in writing by the COTR.
                    * Critical Training Subjects
                    ** Firearm Training for Detention Officers who are required to provide Armed Transportation
                    shall be in accordance with state licensing requirements. The Contractor shall certij proficiency
                    every quarter.

               2.   Refresher Training
                    Every year die Conhactor shall conduct 40 hours of Refresher Training for all Detention Officers
                    including Supervisory Detention Officers. Refresher training shall consist of these cridcal subjects
                    listed above and a review of basic training subjects and odiers as approved by ICE.

                    The Conhactor shall coordinate recertification in CPR and First Aid widi die ICE trainuig staff.
                    This training shall be provided at no cost to the Govemment. Annually, upon completion, the
                    Contractor shall provide documentation of refresher fraining to the COTR.
                    In addition to the refresher frainmg requirements for all Detention Officers, supervisors must
                    receive refiesher tiaining relating to supervisory duties.

               3.   On-the-Job Training
                    After completion ofthe minimum of 60 hours basic fraining, all Detention Officers will receive an
                    additional 40 hours of on-the-job training at specific post positions. This trainuig includes:
                    a    Audiority of supervisors and organizational code of conduct.
                    b.   General information and special orders.
                    c.   Security systems operational procedures.
                    d.   Facility self-protection plan or emergency operational procedures.
                    e.   Disturbance Contiol Team fraining.




                                           Attachment I - Performance Work Statement
                                                          Page 33 of 53




Confidential                                                                                                      GEO-State 00270538


                                                                                                       Ex. 2 to Martin Decl.
                                                                                                            Page 79 of 190
                                                                                                  HSCEDM-10-D-OOOOl


                  4.    Training during Initial 60 Day Period
                        The Contiactor shall provide an additional 40 hours of training for Detention Ofiicers widiin 60
                        days after completion of first 100 hours of haining. The Contractor shall provide the training
                        format and subjects, for approval by die COTR and/or CO, prior to the commencement of training.

                  5.    Basic First Aid and CPR Training
                        All Contiactor employees shall be named in basic first aid and CPR. They must be able to:

                        a.   Respond to emergency situations within three minutes.
                        b.   Perform cardiopulmonary resuscitation (CPR).
                        c.   Recognize warning signs of impending medical emergencies.
                        d.   Know how to obtain medical assistance.
                        e.   Recopize signs and symptoms of mental illness.
                        f.   Administer medication.
                        g.   Know die universal precautions for protection against blood-bome diseases.


               B. Supervisory Training
                  All new Supervisory Detention Officers assigned to perform work under diis contract must
                  successfiilly complete a minimum of 40 hours of formal supervisory uaining provided by the
                  Contractor prior to assuming duties. This training is in addition to mandatory training requirements for
                  Detention Officers. Supervisory haining shall include the following management areas:
                   1.   Techniques for issuing written and verbal orders                       2 HRS
                  2.    Uniform clothing and grooming standards                                1 HR
                  3.    Security Post Inspection procedures                                    2 HRS
                  4.    Employee motivation                                                    1 HR
                  5.    Scheduling and overtime controls                                       2 HRS
                  6.    Man^erial public relations                                             4 HRS
                  7.    Supervision of detainees                                               4 HRS
                   8.   Odier company policies                                                 4 HRS
                  Additional classes are at the discretion of the Contractor with die approval of the COTR.
                  The Contractor shall submit documentation to the COTR, to confuin that each supervisor has received
                  basic trauiuig as specified in the basic training curriculum.

               C. Proficiency Testing
                  The Contractor shall give each Detention Officer a written examination consisting of at least 25
                  questions after each ttaining course is completed. The Contiactor may give practical exercises when
                  appropriate. The COTR will approve the questions before the Contiactor can administer the
                  examuiation. To pass any examination, each officer must achieve a minimum score of 80 percent or
                  better. The Conhactor must provide the COTR with die eligible Detention Officer's completed exam
                  before the Detention Officer may be assigned to duties under die conuacl. Should an employee fail the
                  written test on the inilial attempt, he or she shall be given additional tiaining by the Contiactor and be
                  given one additional opportunity to retake the test. If the employee fails to complete and pass the test
                  the second time, the Contractor shall remove the employee from duties on this conhact.




                                              Attachment I - Performance Work Statement
                                                             Page 34 of 53




Confidential                                                                                                        GEO-State 00270539


                                                                                                          Ex. 2 to Martin Decl.
                                                                                                               Page 80 of 190
                                                                                                   HSCEDM-10-D-OOOOl



               D. Certified Instructors
                   Certified insfructors siiall conduct all instruction and testing. A state or nationally recopized
                   institution shall certify instructors unless odierwise approved in writing by die COTR. Certifications
                   of instructors may be established by documentation of past experience in teaching positions or by
                   successfiil completion o f a course of tiainmg for qualifying personnel as instiiictors. The COTR must
                   approve die instructor prior to die nainuig course.

               E. Training Documentation
                   The Contiactor shall submit a training forecast and lesson plans to the COTR or ICE designee, at least
                   30 days prior to all tiaining. The tiaining forecast shall provide date, time, and location of scheduled
                   trammg and afford the COTR observation/evaluation opportunity.
                   The Conuactor shall certify and submit the baining hours, type of training, date and location of
                   training, and name of the instructor monthly for each employee to the COTR or ICE designee.

               V I . REQUIRED SERVICES • ADMINISTRATION AND MANAGEMENT

               A. Manage Information System for Collecting, Retrieving, Storing, and Reporting Detainee
                  Detention
                   All detainee files are to be prepared, maintained, retired, and disposed of in accordance with ICE
                   policy. Policy and procedures shall be developed to ensure the confidentiality and security of all
                   detainee files.

               B. Manage the Receiving and Discharge of Detainees
                   In accordance widi ICE PBNDS, the Contiactor will provide for die admitiing and releasing of
                   detainees to protect the health, safety, and welfare of each individual. During die admissions process,
                   detainees undergo screening for medical purposes, have dieir files reviewed for classification purposes,
                   submit to a standard body search, and are personally observed and certified regarding the examination,
                   categorization, inventorying, and safeguarding of all personal belongings. This shall include
                   fingeiprinting of detainees.
                   The Contiactor shall comply with the ICE policy on Admission and Release when entering deuinee
                   admission and release data.
                   The intake process shall include, at a minimum, a medical and social screening prior to detainee
                   release into the general population.
                   The Contractor shall provide a detainee classification system that adheres to the requirements ofthe
                   ICE policy on Detainee Classification, and ensures detainees are classified appropriately using
                   objective criteria. Detainees will be classified and kept physically separate from detainees in other
                   categories. Detainees will be classified upon arrival, before being admitted to the general detainee
                   population. The Contractor will periodically re-classify detainees, in accordance with the ICE PBNDS.
                   When female deUiinees arc housed, they will be issued a separate color uniform than male detainees.

               C. Manage and Account for Detainee Assets (Funds, Property)
                   The Contractor will provide for the control and safeguarding of detainees' personal property. This will
                   include: die secure storage and retum of funds, valuables, baggage, and other personal property; a
                   procedure for documentation and receipting of surrendered property; and the initial and regularly
                   scheduled uiventories of alt funds, valuables, and other property. In accordance with the PBNDS,
                   every housing area shall include a designated storage area. This area shall contain a lockable or odier
                   securable space for storing detainees' authorized personal property.
                   The Contractor shall have written standard procedures for inventory and receipt of detainee fiinds and
                   valuables diat adheres to the requirements of ICE policy on Funds and Personal Property; and
                   Detention and Removal Operations Policy and Procedure Manual (DROPPM) Update: Chapter 30:
                   Detainee Property Management. Written procedures shall be established for retuming funds,

                                              Attachment 1 - Performance Work Statement
                                                             Page 35 of 53




Confidential                                                                                                          GEO-State 00270540


                                                                                                          Ex. 2 to Martin Decl.
                                                                                                               Page 81 of 190
                                                                                                     HSCEDM-10-D-OOOOl


                    valuables, and personal property to a detainee being transferred or released that adheres to the
                    requirements of ICE policy. The Contractor shall ensure that all detainees who are scheduled for either
                    transfer or release are given all fiinds (in cash) immediately prior to leaving the facility. Confiscated
                    foreign currency funds are to be retumed to die detainee. This includes die out-processing of detainees
                    on all removal flights. For such removal flights, the Conhactor will provide all necessary items for
                    removal processing.

               D. Securely Operate the Facility
                    Policy and procedures for the maintenance and security of keys and locking mechanisms shall be
                    developed, in accordance with ICE policy. The procedures shall include, but are not limited to:
                    method of inspection to expose compromised locks or locking mechanisms; method of replacement for
                    all damaged keys and/or locks; a preventive maintenance schedule for servicing locks and locking
                    mechanisms and method of logging all work performed on locks and locking mechanisms; policy for
                    reshicdng security keys from 24 hour issue or removal from die institution; and mediod of issuing
                    emergency keys.
                    Staff responsible for lock maintenance shall receive training and be certified from a Govemment
                    approved fraining program specializing in the operation of locks and locking mechanisms.
                    The Conbactor shall provide constant armed perimeter surveillance of the facility. Surveillance may
                    be provided via a minimum of one motorized security pabol.
                    In accordance with ICE Policy, the Conbactor shall develop policies and procedures regarding
                    detainee use of diose classified controlled tools and equipment most likely to be used in an escape or as
                    a weapon. Further, the Conbactor shall ensure that detainee usage of those classified conbolled tools
                    and equipment is only under direct Contractor staff supervision.

               E. Establish and Maintain a Program for the Prevention of Sexual Abuse/Assault
                    The Contractor shall develop and implement a comprehensive sexual abuse/assault prevention and
                    intervention program in accordance with the ICE PBNDS on Sexual Abuse and Assault Prevention and
                    Intervention. This program shall include training and/or information that is given separately to both
                    staff and detainees.

               F. Establish and Maintain a Program for Suicide Prevention and Intervention
                    The Contractor shall develop and implement a comprehensive suicide prevention and intervention
                    program in accordance with ICE policy. This program shall include baining and/or infomiation that is
                    given separately to both staff and detainees.

               G. Enforce the Detainee Disciplinary Policy
                    The Conbactor shall comply with ICE PBNDS disciplinary policy. Facility authorities shall take
                    disciplinary action against any detainee who is not in compliance with the mles and procedures of the
                    facility.

               H. Maintain Detainee Accountability
                    At least four counts will be conducted every 24 hours with at least one per shifr. All counts shall be
                    documented in separate logs maintained in the applicable locations where detainees are housed, die
                    conbol center, and shift supervisor's office and shall be maintained for a minimum of 30 days. Count
                    records must be available for review and secured away from the detainee populatkm. The Contractor
                    shall develop and implement a comprehensive population count program, in accordance with ICE
                    policy.

               I.   Collect and Disseminate Intelligence Information
                    Policy and procedures for collecting, analyzing, and disseminating intelligence informadon regarding
                    issues affecting safety, security, and the orderly mnning of the facility shall be developed. This


                                              Attachment 1 - Performance Work Statement
                                                             Page 36 of 53




Confidential                                                                                                          GEO-State 00270541



                                                                                                           Ex. 2 to Martin Decl.
                                                                                                                Page 82 of 190
                                                                                                       HSCEDM-lO-D-00001


                    information shall include, but not be limited to: gang affiliations; domestic terrorist groups; tracking of
                    detainees having advanced skills m areas of concem (locksmiths, gunsmiths, explosives, and
                    computers, etc.); narcotics tiafficking; mail and correspondences; detainee financial infonnation;
                    detainee telephone calls; visiting room activity; and actions of high profile detainees. The Contiactor
                    shall share all intelligence information widi the Government.

               J.   Provide Security Inspection System
                    The Contiactor will develop and maintain a security inspection system with the aun of conti-ollmg the
                    inti-oduction of contiaband mto die facility, ensure fecility safety, security and good order, prevent
                    escapes, maintain sanitary standards, and eliminate fire and safety hazards. The Contiactor's
                    inspections program will meet die requirements of ICE PBNDS for Facility Security and Conti*ol.
                    The Contractor shall report all criminal activity related to die performance of this contiact to die
                    appropriate law enforcement investigative agency and to the COTR.
                    The Govemment may investigate any incident pertaining to performance of this contiact. The
                    Contractor shall cooperate with the Govemment on all such investigations. The Contiactor shall
                    immediately report all serious incidents to the COTR. Serious uicidents include, but are not limited to
                    the following: activation of distiu-bance conh^il team(s); disturbances (including gang activities, group
                    demonstrations, food boycotts, work strikes, work place violence, civil disturbances/protests); staff
                    uses of force including use of ledial and less-lethal force (includes detainees m resttaints more than
                    eight hours); assaults on stafC'detainees resulting in injuries that require medical attention (does not
                    include routine medical evaluation after the incident); fires; fights resulting in injuries requiring
                    medical attention; full or partial lock-down of die facility; escape; weapons discharge; suicide
                    attempts; deadis; declared or non-declared hunger soikes; adverse incidents tiiat atnact unusual interest
                    or significant publicity; adverse weather; fence damage; power outages; bomb threats; high profile
                    detainee cases admitted to a hospital; significant environmental problems that impact the facility
                    operations; tiansportation accidents (e.g., airlift, bus) resulting in injuries, death or property damage;
                    and sexual assaults.
                    Pursuant to ICE msti-uctions, die Conhactor shall counteract civil disturbances, attempts to commit
                    espionage or sabotage, and other acts that adversely affect die normal site conditions, the security and
                    safety of personnel, property, detainees, and the general public.

               K. Maintain Institutional Emergency Readiness
                    The Conttactor shall submit an institutional emergency plan diat will be operational prior to issuance
                    of die NTP, per die ICE PBNDS on Emergency Plans. The plan shall receive the concurrence ofthe
                    COTR prior to unplementation and shall not be modified widiout die fialher written concurrence of the
                    CO.
                    The Contiactor shall have written agreements with appropriate state and local authorities that will
                    allow the Conttactor to make requests for assistance in die event of any emergency incident diat would
                    adversely affect the community.
                    Likewise, the Conttactor shall have in place, an intemal corporate nation-wide staff contii^ency plan
                    consistuig of employees who possess the same expertise and skills required of staff working directly
                    on this contract. At die discretion of ICE, these employees would be requued to respond to an
                    institutional emergency at the conhacted facility if deemed necessary.
                    The emergency plans shall include provisions for two or more disturbance conti-ol teams. Protective
                    clodiing and equipment for each team member and 30 percent of all additional facility staff members
                    shall be provided by the Contiactor, and maintained in a secure location outside the secure perimeter o f
                    the facility.
                    Any decision by ICE or other federal agencies to provide and/or direct emergency assistance will be at
                    die discretion of die Govemment. The Contractor shall reimburse die Govemment for any and all
                    expenses incurred in providing such assistance.



                                               Attachment I - Performance Work Statement
                                                              Page 37 of 53




Confidential                                                                                                               GEO-State 00270542


                                                                                                              Ex. 2 to Martin Decl.
                                                                                                                   Page 83 of 190
                                                                                                       HSCEDM-10-D-OOOOl


                    Attempts to apprehend any escapee(s) shall be in accordance with the Emergency Plan, which shall
                    comply with ICE PBNDS regarding Emergency Plans.
                    The Contractor shall submit to die COTR a proposed inventory of intervention equipment (e.g.,
                    weapons, munitions, chemical agents) intended for use during performance of diis contract. In
                    accordance with ICE policy, the use of electro-muscular disruption (EMD) devices is prohibited. The
                    COTR, prior to issuance of the NTP, shall provide concurrence of the intervention equipment. The
                    approved intervention equipment inventory shall not be modified without prior written concurrence o f
                    the CO.
                    The Contractor shall obtain the appropriate authority from state or local law enforcement agencies to
                    use force as necessary to maintaui the security of die facility. The use of force by the Contractor shall
                    at all times be consistent widi all applicable policies of ICE PBNDS on Use of Force.

               L.   Manage Computer Equipment and Services in Accordance with all Operational Security
                    Requirements
                    The Contractor shall comply with all federal security and privacy laws and regulations established to
                    protect federal systems and data. The Contractor shall uiform all personnel of the confidential nature
                    of ICE detainee information.
                    The Contractor shall resfrict access of data mformation pertaming to ICE detainees to authorized
                    employees widi no appropriate clearance who requfre this mformation in the course of their official
                    dudes.
                    In accordance widi the Freedom of Information/Privacy Act (FOIA/PA), die Contractor may not
                    disclose information obtamed pertaining to ICE detainees to a diird party widiout written permission
                    from the COTR.
                    The Contractor shall develop a procedural system to identify and record unauthorized access, or
                    attempts to access ICE detamee information. The Conttactor shall notify die COTR or ICE-designee
                    within four hours of a security incident.

               V I I . FACILITY SECURITY AND CONTROL

               A. Security and Control (General)
                    The Contractor shall maintain a copy of facility post orders for employee review within the areas o f
                    assigiment, aiKl shall initiate responses to any incidents as outlined in the post orders. The Contractor
                    employees shall write reports of incidents as outlined in the post orders.
                    The Conttactor shall operate and control all designated points of access and egress on die site; such as,
                    detainee housing units, pods, barracks, courtrooms, medical facilities, and hold rooms. The Conttactor
                    shall inspect all packages carried ui or out of site in accordance widi ICE procedures. The Contractor
                    shall comply with ICE security plans.
                    The Conttactor shall comply with all ICE PBNDS pertaining to the security and confrol of the
                    detendon facilities. The Confractor shall adhere to local operating procedmes within each facility.

               B. Unauthorized Access
                    The Conttactor shall detect and detain persons attempting to gam unauthorized access to the site(s)
                    identified in this conttact.

               C. Direct Supervision of Detainees
                    The Conttactor shall provide supervision of all detainees in all areas, inciuding supervision in detainee
                    housmg and activity areas, to permit Detention Officers to hear and respond promptly to emergencies.
                    The Conttactor shall assign a minimum of one officer to directly supervise and monitor each occupied
                    housing unit. This position is separate from the housing confrol post.



                                                Attachment I - Performance Work Statement
                                                               Page 38 of 53




Confidential                                                                                                              GEO-State 00270543



                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                    Page 84 of 190
                                                                                                        HSCEDM-lO-D-OOOOl


               D. Log Books
                    The Contractor shall be responsible for completion and documentation of, for each shift, the following
                    infonnation in the logbooks:
                    1.   Activities that have an impact on the detainee population (e.g., detainee counts, shakedowns,
                         detainee movement in and out of the site, and escorts to and from court).
                    2.   Shift activities (e.g., security checks, meals, recreation, religious services, property lockers,
                         medical visits).
                    3.   Entry and exit of vehicles and persons other than detainees, ICE staff, or Conhactor staff (e.g.,
                         attomeys and odier visitors).
                    4.   Fire drills and unusual occurrences.

               E. Records and Reports
                    The Contractor shall fimiish, on a daily basis, a manifest of all detainees currently detained in die
                    facility. The manifest shall contain die following information for each detamee: " A " File Number
                    (system of numbering supplied by ICE); office received from; name; date of birth; gender; nationality;
                    date of arrival; number of days the detainee has been in die facility; and type of release, if applicable.
                    The manifest shall be transmitted in a Microsoft Excel format.
                    The Confractor shall provide monthly status reports to the COTR or ICE designee. Such reports shall
                    include a monthly key indicator report, which indicates the key personnel positions of the facility (e.g.,
                    position title, name of the employee, vacancies and lengdi of vacancies, dates of service, additional
                    comments). These monthly reports shall be submitted to die COTR or ICE designee by the fifth of
                    each month for the previous mondi's activities and staffing.
                    The Confractor shall prepare required orders, instmctions, and reports of accidents, security violations,
                    fires, and bomb threats. The reports shall be maintained, on file, conceming all activities in connection
                    with duties and responsibilities for the services perfonned under this contract. A l l such records shall
                    be kept using a system with a written policy, which allows the reports to be made available to die
                    Government for inspecdon.
                    The Confractor shall, at the request of ICE, prepare any special or other reports, or issue fiirdier orders
                    and instmction as may be required in support of work withui the scope of diis confract. The
                    distribution, format, and dme elements for these reports shall be directed by Govemment requirements.

               F.   Detainee Counts
                    The Contractor shall monitor detainee movement and physically count detainees as directed in die ICE
                    Detentions Operations Manual and post orders. (For the ICE Detention Operations Manual, please see
                    http://www.ice.gov/parmers/dro/PBNDS/index.htm) The Contractor shall be responsible for
                    documenting the physical detainee counts in the logbook. The Contractor shall ensure ICE procedures
                    are followed when the physical detainee count does not show all detainees are accounted f o r At a
                    minimum, official detainee counts shall take place four times per day and at least once per shift or as
                    directed by the COTR or ICE designee. All counts shall be documented m separate logs maintained in
                    die applicable locations where detainees are housed, confrol center, and shift supervisor's office and
                    shall be maintained for a minimum of 30 days.

               G. Daily Inspections
                    The Detention Officers shall conduct daily inspections of all security aspects of the site. They shall
                    check all bars, locks, windows, walls, floors, ventilation covers, glass panels, access plates, protective
                    screens, doors, lights, and equipment for operational wear and detainee tampering. The Detention
                    Oflicers shall also report slippery floor surfaces. This documentation shall be made daily in a logbook.
                    Problems discovered during these inspections shall be clearly identified in the documentation.




                                                Attachment I - Performance Work Statement
                                                               Page 39 of 53




Confidential                                                                                                                 GEO-State 00270544



                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                    Page 85 of 190
                                                                                                     HSCEDM-lO-D-00001


                    The Confractor shall also notify the COTR of any abnormalities or problems. The Contractor shall
                    unmediately notify the COTR or ICE designee on dufy of any physical facility damage. Written
                    documentation of any problem areas shall be submitted to die COTR by die end of the shift.

               H . Control of Contraband
                    The Conttactor shall conduct searches for contraband at least once daily, in all areas in which detainees
                    have access. Searches shall be random and unannounced. During the searches, detainee possessions
                    shall be disturbed as little as possible, Confraband items shall be unmediately confiscated, logged into
                    die Conttaband logbook m accordance widi ICE PBNDS, and tumed over to die COTR or ICE-
                    designee on dufy. The Conttactor shall document records of the searches m a logbook and forward a
                    report to die COTR withui 24 hours after discovery of die contraband items.

               I.   Keys and Access Control Devices
                    The Conttactor shall adhere to key conttol policies, in accordance widi ICE PBNDS Key and Lock
                    Confrol: The Conttactor shall operate and enforce the personnel admitting and identification systems,
                    and package inspection procedures in accordance with security guidelines at the protected premises
                    prescribed by ICE PBNDS.
                    The Contractor shall accept registered mail and parcels, in accordance with ICE-approved procedures.
                    The Conttactor shall be responsible for the disfribution of all received mail and parcels.

               J.   Control of Chemicals
                    The Conttactor shall adhere to ICE PBNDS, ACA, and OSHA established procedures, applicable laws,
                    and regulations goveming the storage and inventoty of all flammable, toxic, and caustic materials used
                    for janitorial cleaning, laundry maintenance, vehicle maintenance, and other applicadons.

               K. Post Orders
                    The ConOactor shall develop post orders, policies and procedures, and instmcdons necessary for
                    proper performance at each duty post. Each post will have a separate post order. The Conttactor is
                    responsible for compliance with all such orders, policies and procedures, and instmctions. ICE shall
                    approve all post orders prior to implementation of them.
                    The Conttactor shall make post orders available to all Conttactor employees. Each Detention Officer
                    shall certify, in writing, that he or she understands and agrees to comply widi all post orders, policies
                    and procedures, and.instinictions prior to being initially assigned to diat post. The Conttactor shall
                    retain Detention Officer Certifications and make them available to the COTR upon request.

               L . Deviation from Prescribed Schedule Assignments
                    The Contiactor is authorized to deviate from the scheduled assignment when unusual conditions or
                    cfrcumstances so demand, and i f prior approval is received from the COTR. All deviations shall be
                    recorded in die daily logbook. When die COTR is not available, die Contiactor shall notify ICE-
                    designee inunediately or as soon as Is practically possible.

               M . Use of Force Policy
                    ICE restricts the use of physical force by Detention Officers to instances of justifiable self-protection,
                    protection of others, and protection of property and prevention of escapes. Physical force may only be
                    used to the degree necessaiy to safeguard die well being of the detainee(s) and others ui the immediate
                    area. The following policies pertain to use o f force:
                    1.   In no case shall physical force be used as punishment or discipline.
                    2.   The Conbactor shall adhere to ICE Policy Statement on the use of deadly and non-deadly force to
                         mclude the use of intermediate and deadfy weapons.




                                               Attachment 1 - Performance Woric Statement
                                                             Page 40 of 53




Confidential                                                                                                            GEO-State 00270545



                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 86 of 190
                                                                                                     HSCEDM-10-D-OOOOl


                   3.   The respective Detention Officer shall immediately report all instances of use of physical force to
                        his or her immediate supervisor. Prior to leaving his or her shift, the Supervisory Detention Officer
                        shall prepare a written report and submit it to the Warden/Facility Director, who shall review,
                        approve, and provide the report to the COTR or ICE-designee within 24 houn of the incident.
                   4.   The physical force report shall include:
                        a. An accounting of the events leading to the use of force.
                        b.   A precise description ofthe incident to mclude date, time, place, type of force used, and
                             reasons for employing force.
                        c.   A description of the person (Detention Officers or detainees) who suffered described injuries,
                             if any, and the treatment given.
                        d.   A list of all participants and witnesses (Contractors, detainees, and ICE personnel) to the
                             incident.
                   5.   The calculated use of force must be in accordance widi the ICE PBNDS and requires, at a
                        minimum, the following:
                        a.   The formulation of an After Action Review Team, which must mclude the participadon of the
                             COTR.
                        b.   An After Acrion Report submitted to die COTR withm 30 days of die incident, widi
                             corrective acrions note4 i f applicable.
                        c.   Video footage of die incident must be made available for ICE review.

               N. Use of Restraints Policy
                   The Contractor shall comply with ICE written policy and procedures goveming the use of restraint
                   equipment. Restraints shall never be applied as punishment for more time than is necessary.
                   Restraints shall be used only as a precaution against escape during transfer to prevent detainee self-
                   injury, injury to others, property damage, or for medical reasons under direction of the Health
                   Authority. Restramts consist of handcuffs, waist restraints, and leg resttaints. When directed by the
                   COTR, the Detention Officer may use disposable nylon sttaps ui lieu of handcuffs or leg restraints ui
                   emergencies, mass arrest situafions, or if a detainee's wrists or ankles are too large for conventional
                   restraints. ICE prohibits the Contractor from using all other restraint devices.

               O. Intelligence Information
                   The Contractor shall notify the COTR or ICE-designee immediately on issues which could impact the
                   safety, security, and the orderly operation of the facility.

               P. Notification and Public Disclosures
                   There shall be no public disclosures regarding this conttact made by the Contractor (or any
                   subconttactors) without review and approval of such disclosure by ICE Public Affairs and express
                   permission granted by die ICE Conuacting Officer. The Govemment considers such informarion
                   privileged or confidential.

               Q. Lost and Found
                   The Conttactor shall log and maintain all lost and found articles and shall report all items to the COTR
                   or ICE-designee. The Conttactor shall adhere to the requirements contained in the ICE PBNDS for
                   Funds and Personal Property.

               R. Escapes
                   The Conttactor shall take all appropriate measures to prevent escapes. The Conttactor shall norify die
                   COTR or ICE-designee immediately if an escape or an attempted escape has occurred. The Conttactor
                   shall provide die COTR and ICE-designee with a written report prior to tite end of die shift. The
                   Contractor shall be held to the following standards conceming escapes:


                                              Attachment 1 - Performance Work Statement
                                                            Page 41 of53




Confidential                                                                                                             GEO-State 00270546



                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                 Page 87 of 190
                                                                                                      HSCEDM-10-D-OOOOl


                    1.   The Contractor assumes absolute liability for the escape of any detainee in its control.
                    2.   The Conhactor shall provide written policies and procedures regardmg die actions to be taken in
                         the event of an escape. This document must include reporting requirements for all conhact
                         employees, escorts, supervisors, and management personnel. These procedures shall meet the
                         approval of die COTR, be reviewed at least annually, and updated as necessary.
                    3.   Escapes shall be grounds for removing die responsible Contractor Employee(s) from duty if die
                         Contractor Employee(s) is/are detennined by the Contractor or die COTR to be negligent,
                         reckless, or intendonal. Notice of removal shall be provided to die Confracting Officer.
                    4.   Corrective actions to prevent future escapes or attempted escapes shall be taken immediately and
                         communicated to the COTR for approval. A written report of the remedial action shall be due to
                         the COTR within 24 hours ofan escape or attempted escape.
                    5.   An escape is deemed an egregious violation of any applicable ICE PBNDS and subject to an
                         expedited processing of a Conhact Discrepancy Report resulting in a deduction or wtdi-holding.

               S.   Correspondence and Other Mail
                    In accordance with ICE PBNDS, the Contractor shall ensure that detainees are able to send and receive
                    correspondence in a timely manner subject to limitations required for the safety, security, and orderly
                    operation of die facility. The Conhactor shall disfribute detainee mail widiin 24 hours of its arrival at
                    the facility.

               T.    Evacuation Plan
                    The Confractor shall fumish 24 hour emergency evacuation procedures.
                    The Conhactor shall develop a written evacuation and altemate staging plan for use in the event of a
                    fire or major emergency, per ICE PBNDS regarding emergency plans.

               U. Injury, Illness, and Reports
                    The Contractor shall immediately assist employees, detainees, or others on the premises in need of
                    immediate help or who are injured or ill. Conbactor employees shall provide first aid when necessary.
                    The Conttactor shall immediately notify the COTR or ICE-designee about all incidents diat result in
                    physical harm to or threaten the safefy, health, or welfare of any person at the site including job-related
                    injiuies. If a detainee requires immediate medical attention, the Detention Officer shall notify die
                    medical provider as well as the COTR and/or ICE-designee.
                    The Contractor shall submit a follow-up written report to the COTR withm 24 hours of the occurrence.
                    The Contractor shall cooperate with ICE in reviewing serious incidents. A serious incident means any
                    incident resulting in injury to a detainee, Contractor staff, ICE staff, or properfy damage.
                    The Contractor shall submit a monthly injury report summary containing, but not limited to, name,
                    time/date, location, cfrcumstances, care rendered, current status. Worker's Compensation status, and
                    reference to identification of initial report.

               V. Protection of Employees
                    The Conttactor shall develop plans that comply with ICE comprehensive plans and procedures to
                    safeguard employees against exposure of blood home padiogens. The ICE plan is based upon OSHA
                    standards found in die Employee Occupational Safety and Heaith (EOSH) Manual,

               W. Medical Requests
                    The Conttactor shall adhere to ICE policies and procedures regarding detainee medical requests al
                    http://www.ice.gov/doclib/pbnds/pdgmedical care.pdf If a detainee requires immediale medical
                    attention, die Detention Officer shall immediately notify his or her Supervisor via radio or telephone.
                    The Conbactor's Supervisor will, in tum, notify the medical provider as well as the COTR and/or ICE-
                    designee.

                                               Attachment 1 - Performance Work Statement
                                                             Page 42 of 53




Confidential                                                                                                            GEO-State 00270547


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 88 of 190
                                                                                                     HSCEDM-10-D-OOOOl




               X. Emergency Medical Evacuation
                  The Contractor shall develop and implement written policies and procedures tiiat define emergency
                  health care evacuation of detaineesfi-omwithin the facility.
               Y. Sanitation and Hygienic Living Conditions
                    The Contiactor shall comply with the requirements ofthe Occupational Safety and Health Act of 1970
                    and all codes and regulations associated widi 29 CFR 1910 and 1926. The Contiactor shal! comply
                    with all applicable ICE, federal, state and local laws, stamtes, regulations, and codes. In the event
                    diere is more than one reference to a safety, health, or environment requirement in an applicable, law,
                    standard, code, regulation, or ICE policy, the most suingent requuement shall apply.

               V I I I . DETAINEE RIGHTS, RULES, DISCIPLINE, AND PRIVILEGES

               A.   General
                    The Conbactor shall supervise, observe, and protect detainees fi-om personal abuse, discrimination,
                    corporal punishment, personal injuty, property damage, harassment, or violation of detainee's civil
                    rights. Contract personnel shall adhere to ICE policies and procedures, and die PBNDS.
                    In accordance with ICE PBNDS, die Conbactor shall permit detainees to: access the law library, legal
                    materials, facilities, and equipment; have document copy privileges; and have die opportunity to
                    prepare legal documents.

               IX. MANAGE A DETAINEE WORK PROGRAM

               A.   General
                    Detamee labor shal! be used in accordance widi the detainee work plan developed by the Conbactor,
                    and will adhere to the ICE PBNDS on Voluntary Work Program. The detainee woric plan must be
                    voluntary, and may include work or program assignments for indusbial, maintenance, custodial,
                    service, or odier jobs. The detainee work program shall not conflict with any odier requirements ofthe
                    conbact and must comply with all applicable laws and regulations.
                    Detainees shall not be used to perform the responsibilities or duties of an employee of die Contractor.
                    Detainees shall not be used to perfonn work in areas where sensitive documents are maintained
                    (designated ICE workspace). Custodial/janitorial services to be performed m designated ICE work
                    space will be die responsibility of die Conbactor
                    Appropriate safety/protective clodiing and equipment shall be provided to detainee workers. Detainees
                    shall not be assigned work that is considered hazardous or dangerous. This includes, but is not limited
                    to, areas or assignments requiring great heights, extreme temperahu-es, use of toxic substances, and
                    unusual physical demands.
                    The Contiactor shall supply sufficient Detention Officers to monitor and conbol detainee work details.
                    Unless approved by the COTR, these work details must be within the security perimeter.
                    It will be the sole responsibility of ICE to determine whedier a detamee will be allowed to perfonn on
                    voluntary work details and at what classification level. All detainees shall be searched when diey are
                    retumed firom work details.

               X. HEALTH SERVICES

                    Healdi services will be provided by the Govemment. The Contiactor shall provide adequate space for
                    such health services.

               A. Hospitalization of Detainees
                    Upon order of the COTR or designated ICE officer, or in an emergency siniation, the Contractor shall
                    take custody of and safeguard detainee(s) at a hospital or clinic when the detainee(s) are undergoing

                                              Attachment 1 - Performance Work Statement
                                                             Page 43 of 53




Confidential                                                                                                         GEO-State 00270548



                                                                                                           Ex. 2 to Martin Decl.
                                                                                                                Page 89 of 190
                                                                                                       HSCEDM-10-D-OOOOl


                      medical examination. The contract employee will remain until relieved by another contract employee.
                      Twenty-four hour custody shall be maintained, with constant visual observation when practicable. The
                      detainees shall not use the telephones unless the Contractor receives prior approval from the COTR or
                      odier designated ICE official. The confract employees shall not fraternize with cimic/hospital staff or
                      with casual visitors to die clinic/hospital. Detainee visitation is not permitted at the hospital. To
                      prevent any situation which could result in a breach of security, requests for visitation while the
                      detainee is in detention, including hospital detention shall be pre-approved by die COTR(s) or odier
                      designated ICE official prior to allowuig access to the detainee. The Conttactor is obligated to relay
                      messages as requested by the detainee to ICE COTR or odier designated ICE official.

               B. Manage a Detainee Death
                      The Conttactor shall comply widi ICE PBNDS regarding Terminal Illness, Advanced Directives, and
                      Deadi in the event of a detainee injuiy or death. In die event of a detainee deadi, die Conttactor shall
                      unmediately nodfy the COTR or ICE designated official and submit a written report within 24 hours.
                      The Contractor shall fingerprint die deceased. Staff members performing the fingerprinting shall date
                      and sign the fingerprint card to ensure that a positive identification has been made and file the card in
                      die detainee's file. Personal property of the deceased shall be inventoried and forwarded to the
                      designated family member, the nearest of kin, or die Consular Officer of die detainee's countty of legal
                      residence.
                      I f deadi is due to violence, accident surrounded by unusual or questionable cfrcumstances, or is sudden
                      and die deceased has not been under immediate medical supervision, the Contractor shall notily the
                      coroner ofthe local jurisdiction to request a review of the case, and if necessary, examination of the
                      body.
                      The Conttactor shall establish coroner notification procedures outlining such issues as performance of
                      an autopsy; that will perform the autopsy, obtaining state-approved deadi certificates, and local
                      nansportation ofthe body.
                      The Conttactor, in coordination with the COTR or ICE-designee, shall ensure the body is tumed over
                      to die designated family member, the nearest of kin, or die Consular OfTicer of the detainee's countty
                      of legal residence.

               X I . FOOD SERVICE

               A. Manage Food Service Program in a Safe and Sanitary Environment
                      The Contractor shall provide detainees with nutritious, adequately varied meals, prepared in a sanitary
                      manner while identifying, developing, and managing resources to meet die operational needs of die
                      food service program.
                      Hie Conttactor shall provide a sack meal for detainees in custody and diose who are absent during any
                      meal. Further, the Contractor shall provide sack meals as requested by ICE staff The contents of the
                      sack meals must be approved by COTR or designee.
                      At the COTR's request, the Conttactor shall provide sack meals for detauiees in ICE custody, but not
                      yet on the Contractor's premises.
                      The Conbactor shall identify, develop, and manage food service program policy, procedures, and
                      practices in accordance with the ICE PBNDS on Food Service.

               XII.     DETAINEE SERVICES AND PROGRAMS

               A. Manage Detainee Clothing, Linens, and Bedding
                      The Conbactor shall issue and exchange detainee clothing, linen, and bedding in accordance with the
                      ICE PBNDS on Personal Hygiene.




                                                Attachment 1 - Performance Work Statement
                                                               Page 44 of 53




Confidential                                                                                                           GEO-State 00270549


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                  Page 90 of 190
                                                                                                  HSCEDM-10-D-OOOOl


               B. Manage Multi-Denominational Religious Services Program
                  The Conuactor shall ensure detainees of different religious beliefs will be provided reasonable and
                  equiwble opportunity to practice dieir respective faiths. The religious services program shall comply
                  widi all elements of die ICE PBNDS on Religious Practices. The Contractor shall provide a full-time
                  FTE non-denominational chaplain.

               C. Provide for a Detainee Recreation Program
                  The Contractor shall develop adequate and meaningful recreation programs for detainees at die facility.
                  The Contiactor shall ensure that sufficient Detention Officers are assigned to supervise all recreation
                  activities. The detainee recreation program will comply with all elements of the ICE PBNDS on
                  Recreation.

               D. Manage and Maintain a Commissary
                  A commissary shall be operated by die Contractor as a privilege to detainees who will have die
                  opportunity to purchase from the commissary at least once per week. These items will not include
                  those items prohibited by the Warden/Facility Director. All items available at the commissary must be
                  approved by die COTR or ICE-designee. The commissary inventory shall be provided to die COTR
                  upon request. Notice of any price increases must be provided to the COTR. The Contiactor may
                  assess sales tax to the price of items, i f state sales tax is applicable.
                   Revenues shall be maintained in a separate account and not commingled with any odier funds. I f fimds
                   are placed in an interest bearing account, the interest eamed shall be credited to the detainees. Any
                   expenditure of fiinds from the account shall only be made with die approval of the Contracting Officer.
                   Any revenues eamed in excess of diose needed for commissary operations shall be used solely to
                   benefit detainees at the facility.
                   At die end ofthe contiact period, or as dfrected by the Contracting Officer, a check for any balance
                   remaining in this account shall be made payable to the Treasury General Trust Fund and
                   given/transmitted to die Contractmg Ofiicer.
                   Detainees are permitted to receive fiinds from outside sources (i.e., from family, fiiends, bank
                   accounts). Outside funds or diose generated from work may be used to pay for products and services
                   from the conunissary.

               E. Manage and Maintain a Detainee Telephone System
                   The Contractor shall provide detainees with reasonable and equitable access to telephones as specified
                   in ICE PBNDS on Telephone Access. Telephones shall be located in an area that provides for a
                   reasonable degree of privacy and a minimal amount of environmental noise during phone calls.
                   If authorized to do so under applicable law, the Confractor shall monitor and record detainee
                   conversations. If detainee telephone conversations can be monitored under applicable law, the
                   Conttactor shall provide notice to detauiees ofthe potential for monitoring. However, the Conhactor
                   shall also provide procedures at die facility for detainees to be able to place unmonitored telephone
                   calls to their attomeys.
                   Telephoneratesshall not exceed the dominant carrier tariff rate and shall conform to all applicable
                   federal, state, and local telephone regulations.
                   The ICE designated Detainee Telephone Services (DTS) vendor will be die exclusive provider of
                   detainee telephones for this facility. The DTS conttactor shall be allowed to install vending debit
                   machines and shall receive 100 percent of all revenues collected by sale of prepaid debit services. The
                   DTS provider shall be responsible for fiunishing all mventoiy and supply of prepaid debit cards to the
                   Conttactor. Thc DTS provider shall be responsible for the costs incurred for installation ofthe
                   equipment, any monthly telephone charges incurred from the operation of DTS, and die maintenance
                   and operation of the system. The Contractor shall not be entitled to any commissions, fees, or
                   revenues generated by the use of die DTS or die detainee telephones.


                                             Attachment 1 - Performance Work Statement
                                                            Page 45 of 53




Confidential                                                                                                        GEO-State 00270550


                                                                                                         Ex. 2 to Martin Decl.
                                                                                                              Page 91 of 190
                                                                                                      HSCEDM-10-D-OOOOI


                    The Contractor shall inspect telephones for serviceability, in accordance with ICE policies and
                    procedures. The Contractor shall notify the COTR or ICE designees of any inoperable telephones.

               F.   Provide for thc Special Needs of the Female Detainee Population
                    The Contractor shall provide programs and services to meet the special needs of the female detainee
                    population, including die provision of feminine hygiene products for the female detainee population.

               G. Law Library
                    The Contractor shall provide secure space within the secure perimeter, eidier a dedicated room or a
                    muhipurpose room for books and materials to provide a reading area - "Law Library" - in accordance
                    widi die ICE PBNDS on Law Libraries and Legal Material.

               H. Physical Plant
                    The facility operation and maintenance shall ensure diat delainees are housed in a safe, secure, and
                    humane manner All equipment, supplies, and services shall be Contractor-fiimished except as
                    otherwise noted.
                    The facility, whether new construction expansion or an existing physical plant, shall be designed,
                    constructed, operated, and maintained in accordance with all applicable federal, state, and local laws,
                    regulations, codes, guidelines, and policies. In the event of a conflict between federal, state, or local
                    codes, regulations or requiremenU, the most stringent shall apply. In the event there is more than one
                    reference to a safety, heailh, or environmental requirement in an applicable law, standard, code,
                    regulation or Govemmeni policy, the most sbingent requirement shall apply.
                    The facility shall provide housing configurations commensurate with the security needs of the
                                  population.
                    The facility, whether new constmction expansion or existing physical plant, shall comply with 40
                    U.S.C. 619, which stipulates compliance with nationally recognized codes and comply with the latest
                    edition in effect on the date of proposal submission of one of the following codes:
                    1.   The Uniform Building Code (UBC), widi die Stale of facility location's Amendments
                    2.   The Building Officials and Code Administrators (BOCA) National Building Code (NBC)
                    3.   The Standard Building Code (SBC)
                    In die event the jurisdiction in which die facility is located does not mandate use of UBC, BOCA NBC
                    or SBC, then die facility shall comply vridi the BOCA NBC. Whedier the fecility is new consfruclion
                    or an expansion ofan existing physical plant fire protection and life safety issues shall be governed by
                    die latest edition of the National Fire Protection Association (NFPA) IOI Code for Safety to Life fi-om
                    Fire in Buildings and Stmctures and applicable National Fire Codes (NFC). Should conflicts occur
                    between NBC and NFC, NFC shall apply.
                    E.O. 12699, as amended by E.O. 13286 - Whether new constmction expansion or existing physical
                    plant, die facility shall comply with the Seismic Safety of Federal and Federally Assisted or Regulated
                    New Building Constmction. The seismic safety requirements as set forth in either die 1991
                    International Conference of Building Officials, the UBC, the 1992 BOCA, NBC (or die 1992
                    Amendments to die Southem Buildmg Code Congress) or SBC are die mmimum standards. Should
                    die code applicable for the stale in which the facility is located be more sUingent than the other codes
                    set fordi herein; die stale code shall prevails.
                    The facility, whether new consmiction expansion or existing physical plant, shall comply with the
                    requirements of the Architectural Barriers Act of1968 as amended and the Rehabilitation Act of 1973
                    as amended. The standards for facility accessibility by physically handicapped persons as set forth in
                    "Unifonn Federal Accessibility Standards/Fed Std. - 795 4/01/88 Edition" QJ?hS) shall apply. A l l
                    areas of the buildings and site shall meet these requirements.
                    Activities, which are implemented ui whole or in part with federal funds, must comply wilh applicable
                    legislation and regulations established to protect die human or physical environment and to ensure
                    public opportunity for review. The Conteactor shall remain in compliance with federal statutes during

                                               Anachment 1 - Performance Work Statement
                                                            Page 46 of 53




Confidential                                                                                                           GEO-State 00270551


                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                 Page 92 of 190
                                                                                                 HSCEDM-10-D-OOOOl


               performance of the contract including, but not limited to, the following Acts: Clean Air, Clean Water,
               Endangered Species, Resources Conservation and Recovery; and odier applicable laws, regulations
               and requirements. The Contractor shall also comply with all applicable lunitations and mitigation
               identified in any Environmental Assessment or Environmental Impact Statement prepared in
               conjunction with the contract pursuant to the National Environmental Policy Act, 42 U.S.C. 4321.
               The Contractor shall be responsible for and shall indemnify and hold the Govemment hannless for any
               and all spills, releases, emission, disposal and discharges of any toxic or hazardous substance, any
               pollutant, or any waste, whedier sudden or gradual, caused by or arising under die performance of the
               contract or any substance, material, equipment, or facility utilized. For the puiposes of any
               environmental statute or regulation, the Conhactor shall be considered the "owner and operator" for
               any facility utilized in die performance of die conhact, and shall indenmify and hold die Govemment
               hannless for die failure to adhere to any applicable law or regulation established to protect die human
               or physical environment. The Conhactor shall be responsible in die same maimer as above regardless
               of whether activities leading to or causuig a spill, release, emission or discharge are performed by the
               Contractor, its agent or designee, a detainee, visitors, or any third party.
               If a spill(s) or release(s) of any substance mto the environment occur, die Conhactor shall immediately
               repon the incident to the COTR or ICE designated official. The liability for die spill or release of such
               substances rests solely with the Conhactor and its agent.
               A safety program shall be maintained in compliance widi all applicable Federal, state and local laws,
               stamtes, regulations and codes. The Conhactor shall comply with the requirements of die
               Occupational Safety and Health Act of1970 and all codes and regulations associated with 29 CFR
               1910 and 1926.
               Fire Alarm Systems and Equipment - All fire detection, communication, alarm, annunciation,
               suppression and related equipment shall be operated, inspected, maintained and tested in accordance
               with the most current edition of die applicable NEC and Life Safety Codes.
               The Conbactor shall provide outside lighdng sufficient to illuminate the entire facility and secure
               perimeter with at least 1.5 candlepower per square foot in all areas.
               For new constmction expansion or existing physical plant, final and completed, the Conbactor prior to
               issuance ofthe NTP shall submit design/consfruction documents to die COTR. For all new
               constmction expansion, the consbuction schedule shall be updated to reflect current progress and
               submined to die COTR on a monthly basis. Government staff will make periodic visits during
               construction to verify Contractor progress and compliance with contract requirements. As-built
               drawings and current drawings of die buildings and site utilities shall be maintained in a secure
               location during consbuction and contract performance. These updates shall be provided to the COTR
               within 30 days of any changes made. Site utilities include, but are not limited to: water and sewer
               lines; gas lines; tunnels; steam lines; chilled water lines; recording layouts; elevations; modifications;
               additions; etc. Two copies of the as-built drawings shall be provided to the COTR in AUTOCAD
               release 14.0 on a CD-ROM no later than 90 days after issuance ofthe NTP.
               Promptly after die occurrence of any physical damage to the facility (including disturbances), the
               Conbactor shall report such damage to the COTR or ICE designated official. It shall be die
               responsibility of the Conuactor to repair such damage, to rebuild or restore the instimtion.
               A number of Govemment staff will be on-site to monitor contract performance and manage other
               Govemment interests associated widi operation of die facility. Govemment staff will have fiill access
               to all areas of die facility. Conhactor access to Govemment required space must be pre-approved by
               the COTR. In cases of emergency the Contractor shall notify the COTR promptly.
               The Conbactor shall provide operational space for ICE, Office of Principal Legal Advisor (OPLA),
               and Executive Office for immigration Review (EOIR) operations. Supplied design drawings are to be
               used as a guide regarding space for EOIR fimctions. ICE will make evaluations of each individual
               offer regarding EOIR space and make determinations of best value to the Govemment. All office and
               multiple use space shall be complete with appropriate electiical, communication, and phone
               connections.


                                          Anachment I - Perfonnance Work Statement
                                                        Page 47 of 53




Confidential                                                                                                     GEO-State 00270552



                                                                                                       Ex. 2 to Martin Decl.
                                                                                                            Page 93 of 190
                                                                                               HSCEDM-lO-D-00001




               1.   I C E Support Space
                    Refer to ICE Design Standards for specific office and woricstation sizes and specific fiunisliing
                    requirements for 1,575 beds. The Standards include but are not limited to the following:
                    A total of 44 offices and 55 workstations as outlined below:
                    •   1 Office - Assistant Field Office Director
                    •    I Office - Officer in Charge
                    •   I Office - Assistant Officer in Charge
                    •   1 Office - Intelligence Officer
                    •   I Office - Chief Immigration Enforcement Agent
                    •   1 Office - Mission Support Specialist
                    •   2 Offices - Contracting Officer's Technical Representative
                    •   2 Workstations - Mission Support Assistant
                    •   I Workstation - Receptionist
                    •   I Office - Intelligence Research Specialists
                    •   1 Workstation - OIC Secretary
                    •   6 Offices - Supervisory Detention and Deportadon Officers
                    •   24 Offices - Deportation Officers
                    •   24 Workstations - Deportation Removal Assistants
                    •   1 Office - Training Officer
                    •   1 Office - Detention Operations Supervisor
                    •   3 Offices - Supervisory Immigration Enforcement Agents
                    •   27 Workstations - Immigration Enforcement Agents
                    •   File rooms (see Standards for size and quantity)
                    •   Conference rooms adjacent to or within ICE area (see Standards for size and quantity)
                    •   Employee break rooms (see Standards for size and quantity)
                    •   Employee gun lockers that meet die PBNDS
                    •   Employeefimesscenter/weight room that includes adequate locker room area with showers
                        and restrooms
                    •   ICE Armory per the Detendon Standards
                    •   Training room
                    •   Consulate Affairs room

               2.   OPLA Space
                    OPLA Space Requirements - based on a 1,575 Bed Correctional Detention Facility (if OPLA shall
                    be located or relocated elsewhere in die complex):
                    Refer to ICE/OPLA Design Standards for specific office and workstation sizes and specific
                    fiiniishing and utility requirements for a 1,575 bed Connact Detention Facility. Allfiimitureand
                    case goods shall be fiunished by the Contractor in accordance with ICE/OPLA Design Standards.
                    The Standards include but are not limited to the following:
                    •   Supervisory Attomey hard walled office (see Standards for size)
                    •   12 - Attorney hard walled offices (see Sumdards for size)


                                          Attachment 1 - Performance Work Statement
                                                        Page 48 of 53




Confidential                                                                                                    GEO-State 00270553



                                                                                                     Ex. 2 to Martin Decl.
                                                                                                          Page 94 of 190
                                                                                               HSCEDM-lO-D-00001


                    •   4 - Legal Technician workstations (see Standards for size)
                    •    1 - Mail/File Clerk workstation (see Standards for size)
                    •   1 - Conference room/Law Library (see Standards for size)
                    •   1 - Break room (see Standards for size)
                    •   I - Supply room (see Standards for size)
                    •   1 - Storage/Copier room (see Standards for size)
                    •   1 - Support workstation for fax/scanner/network printer (see Standards for size)
                    •   Separate entrance for OPLA staff is requested with access to parking lot, which must be ADA
                        compliant.
                    •   OPLA Support Space must be provided per die ICE/OPLA Design Standards
                    •   OPLA space shall be contiguous.

               3.   EOER Space
                    EOIR Space Requirements - based on a 1,575 Bed CDF (if the court shall be located or relocated
                    elsewhere in die complex):
                    Refer to ICE/EOIR Design Standards for specific office and workstation sizes and specific
                    fumishmg and utility requirements for a 1,575 bed Conttact Detention Facility. All furniture and
                    case goods shall be furnished by the Conttactor in accordance with ICE/EOIR Design Standards.
                    The Standards include but are not limited to the following:
                    •   5 Courttooms and accompanying office and support space shall be as per die ICE/EOIR
                        Design Standards. The courttooms shall be sized as follows: 3 courtrooms shall be at die size
                        per the design guide at 850 square feet, and 2 shall be at 650 square feet. Each courtroom
                        should have the capability to hold live court as well as conduct hearings via tele-video. All
                        fumiture and case goods shall befiimishedby the Contractor ui accordance with ICE/EOIR
                        Design Guide and specifications. Any expansion space shall be contiguous to existmg court
                        space/fimction.
                    •   5 Courtroom Sub-Lobby (see Standards for size)
                    •   I Judges' secure corridor (see Standards for size)
                    •   I Public/detainee secure corridor (see Standards for size)
                    •   15 Offices/enclosed spaces/functions (see Standards for size)
                    •   15 Workstations (see Standards for size)
                    •   I Visitation space (pro-bono room) must be provided to meet the ACA and NDS standards
                    •   Separate enhance forjudges and staff is required with complete security system and access to
                        parkhig lot, which must be ADA compliant
                    •   EOIR Support Space must be provided per the ICE/EOIR Design Standards
                    •   EOIR space shall be contiguous.

               For further EOIR space requuements, please see Executive Officefor Immigration Review - Design
               Standards for ICE/DRO Service Processing Centers and Contract Detention Facilities, May 12,2006.

               For further ICE and OPLA space requirements, please see Contract Detention Facility (CDF) Design
               Standards for Immigration and Customs Enforcement (ICE), May 14,2007; addendums: ICE Cabling
               Standards; Phone Specifications.

               Govenunent space shall be clunate controlled and located consistent whh the administrative office
               space for the Contiactor's staff. Government-occupied space shall be separatefi-om,but accessible to,
               detainee housing units and die centtalized vishing area. Government-occupied space shall also be

                                         Attachment 1 - Performance Work Statement
                                                          Page 49 of 53



Confidential                                                                                                  GEO-State 00270554



                                                                                                     Ex. 2 to Martin Decl.
                                                                                                          Page 95 of 190
                                                                                                 HSCEDM-10-D-OOOOl


               secure and inaccessible to Contractor staff, except when specific permission is granted by on-site ICE,
               EOIR, or OPLA staff. The Confractor shall be responsible for all maintenance, security, and janitorial
               costs associated with space designated for Govemment staff.

               4.   Additional Requirements
                    a.   Furniture
                         All fumiture and case goods shall be fimiished by the Contractor in accordance widi ICE
                         Design Guide and specifications, which include ICE support space and all operational
                         components which include EOIR, OPLA, and DIHS space as requued in accordance widi die
                         ICE Design Standards.
                    b.   I C E IT Equipment
                         ICE will provide and install IT equipment in office spaces for ICE personnel only, to include
                         computer workstations and screens, pruiters, and fax machines. All infrastructure, cabling,
                         and interfacing equipment shall be provided by the Contractor at time of
                         consfruction/expansion.
                         NOTE: ICE IT system must be a complete, independent, and physically separate system
                               from the Contractor's IT system. The system shall serve all operational components:
                               ICE, OPLA, and DIHS. EOIR shall have a separate system widiin EOIR IT space as
                               per die EOIR Design Standards.
                    c.   Communication Equipment
                         The Contractor shall purchase, install and maintain a complete and operating communication
                         system, which includes but is not limited to: cabling, fiber optics, patch panels, landing
                         blocks, cfrcuits, PBX and voice mail, phone sets and odier supporting infrasfructure and
                         supporting system in compliance with ICE specifications. Separate billing to ICE shall be
                         established on all recurring service fees for communications and IT. Systems shall be
                         installed specifically for ICE use.
                         NOTE: ICE communication system must be a complete, independent, and physically
                               separate systemfromthe Contractor's communication system, and billed separately.
                               The system shall serve all operational components: ICE, OPLA, and DIHS. EOIR
                               shall have a separate system within EOIR IT space as per the EOIR Design
                               Standards.
                    d.   Visitation and Holding Space
                         Sufficient space shall be provided for contact and non-contact visitation and group and
                         individual holding rooms, mcluding designated space to permit appropriate screening and
                         searching of bodi detainees and visitors in visitation areas. The Contractor shall provide at a
                         minimum 25 non-contact rooms (at least 60 square feet each) and a minimum of 10 private,
                         non-monitored attomey-client (detainee) rooms (at least 100 square feet each). Space shall be
                         provided for die storage of visitors' personal items not allowed into die visiting area.
                    e.   I C E Detention Standards
                         The Confractor shall provide a facility that will support and deliver all ofthe environmental
                         and physical requirements to ensure total compliance widi the current ICE PBNDS. A facility
                         includes all service and support detention areas.
                         NOTE: ICE will review and approve all design documents, and maintain approval of final
                               inspection of the facility before occupancy.
                    f.   Parking Spaces
                         The Contractor shall provide no less dian 100 parking spaces on-site at the facility exclusively
                         for Govemment use.



                                          Anachment 1 - Performance Work Statement
                                                        Page 50 of 53




Confidential                                                                                                      GEO-State 00270555



                                                                                                        Ex. 2 to Martin Decl.
                                                                                                             Page 96 of 190
                                                                                                      HSCEDM-lO-D-00001


                         The Contractor shall ensure that video cameras monitor hallways, exits, and common areas. A
                         qualified individual shall be responsible for monitoring this system inside and outside the
                         buildmg. Considering that the videos will be recordings of residents who may be seeking asylum
                         or other considerations under U.S. immigration law, the Contractor is required to maintain the
                         tapes and may not release them to anyone, unless approved by DHS. The Conbactor shall develop
                         a plan for keeping the videos for the duration of the project period and destmction of diem upon
                         completion of the program.

               XIII. PROPERTY ACCOUNTABILITY

               A. General
                    The Conbactor personnel shall not permit any Govemment property to be taken away or removed from the
                    premises.
                    The Conbactor shall enact practices to safeguard and protect Govemment property against abuse, loss, or
                    any odier such incidents. Govemment property shall be used only for official business.
                    All Govemment property fiunished under this contract shall remain property of the Govemment
                    throughout the contract term. ICE shall makitain a written inventory of all Govemment property issued to
                    die Conttactor for perfonnance hereunder. Upon expiration or tennination of diis conbact, die Contractor
                    shall render a written accounting to die COTR of all such property. The Conbactor shall assume all risk,
                    and shall be responsible for any damage to or loss of Govemment fiunished property used by Conbactor
                    employees. Nonnal wear and tear will be allowed.
                    The Conbactor, upon expiration or termination of services, shall immediately transfer to the COTR,
                    any and all Government property in its possession or ui the possession of any individuals or
                    organizations under its conbol, except as odierwise provided for in this contract. The Conbactor shall
                    cooperate fiilly in bansferruig property to die successor Contractor. The Govemment shall withhold
                    final payment until adjustments are made for any lost property.

               B.   Facility, Equipment, Materials, Supplies, and Instructions Furnished by the Government
                    The Govemment will fimiish the following property at no cost to the Conbactor:
                    Copies of die detention standards cited in die PWS and one copy of all pertinent operadonal manuals shall
                    be provided prior to startuig work under the conbact. The Conbactor shall be responsible for duplication
                    of diese standards for Contractor employees.
                    Adminisbative forms, Equal Employment Opportunity, Occupational Safety and Health
                    Administration, Service Contract Act, Dmg Free Posters, and DHS OIG hoUine poster, as required in
                    this contract. As applicable Deparbnent of Homeland Security (DHS) work orders will be issued to
                    die Conttactor via DHS Form 1-203, Order to Detain or Release Alien.
                    ICE office space equipment, such as, but not limited to: office telephones, copying machines, fax
                    machines, computer equipment, and typewriters for Government use. The Govemment shali be
                    respons9)le for installation of conduit and data lines within die dedicated Govemment office space.

               XIV. FIREARMS / BODY ARMOR

               A. Firearms Requirements
                    The Conbactor shall provide newfirearmsand maintain sufficient licensedfirearmsand ammunition
                    to equip each armed Detention Officer and armed supervisor(s) with a licensed weapon while on duty.
                    Firearms may be re-issued to new replacement employees throughout the life ofthe conbact as long as
                    thefirearmis in serviceable condition.
                    Personalfireannsshall not be used. A licensed gunsmidi, in writing, shall certify allfirearmssafe and
                    accurate.




                                               Attachment 1 - Perfonnance Work Statement
                                                              Page 51 of 53




Confidential                                                                                                          GEO-State 00270556



                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                 Page 97 of 190
                                                                                                HSCEDM-10-D-OOOOl


               Firearms shall be standard police service-type, semi-automatic capable of firing hollow-point
               ammunidon that meets the recommendadons ofthe fireanns manufacturer. Ammunition will be
               factory load only - no reloads. The Contractor shall adhere to the manufacUner's specifications
               regarding ammunition retention, e.g., ammunition shall be properly rotated and older ammunidon
               utilized prior to utilization of newer ammunition.
               The Conhactor shall provide sufficient ammunition for each armed Detention Ofiicer, including
               uniformed contract supervisor(s); diey shall be issued duee full magazines.
               The Contractor shall account for allfirearmsand ammunition daily.
               If any weapons or ammunition are missingfi-omdie inventory, the COTR shall be notified
               immediately.
               Allfireannsshall be licensed by the State.
               Fu-earms shall be mspected. This shall be documented by the Warden/Facility Durector.
               Loading, unloading, and cleaning of thefirearmsshall only take place in designated areas.
               The firearms shall be cleaned and oiled as appropriate to ensure optimum operating conditions.
               Firearms shall be carried with die safety on, if applicable, widi a round in the chamber
               The Contiactor shall maintain appropriate and ample supplies offirearms'upkeep and maintenance
               equipment (cleaning solvents, lubricating oil, rods, brushes, patches, and otiier nonnal maintenance
               tools).
               The Contiactor shall provide a complete listing of licensedfirearmsby serial numbers and by each safe
               location to die COTR prior to beginning performance under this contract.
               These lists shall be kept current through the terms of die contiact and posted widiin each firearm's
               safe.
               The Contiactor shall obtain and maintain on file appropriate State and municipality permits and
               weapons permits for each officer.
               A copy of this permit shall be provided to the COTR at least du-ee working days prior to the
               anticipated assignment date of any individual.
               The Contiactor shall ensure that its employees have all permits and licenses in their possession at all
               times while in performance of this contract.
               The Contractor shall provide safes/vaults for storage of fireanns and ammunition, for each location
               where firearms are issued or exchanged, which meet agency requirements and are approved for the
               storage offireannsand ammunition.
               The COTR is responsible for approving the proposed safes/vaults prior to usage. Contract supervisors
               and guards shall make accurate receipt and retum entries on a Firearms and Equipment Conti-ol
               Register.
               Except when issuing or retuming ammunition orfireanns,each safe/vault shall remain locked at all
               times.
               The Contiactor shall be responsible for having die combination of each safe/vault changed at least
               once every six months, or more ofien if circumstances warrant.
               The Conbaaor shall certifyfirearmstraining to the COTR.
               The Contractor shall certify proficiency every quarter.
               The Conttactor shall provide an ICE approved intermediate weapon(s).
               The Contractor shall assign one or more conttactor staff to the positions ofi 1) Ammunition Conttol
               Officer and 2) Firearms Conttol Officer, per ICE PBNDS.



                                         Attachment I - Perfonnance Work Statement
                                                        Page 52 of 53




Confidential                                                                                                     GEO-State 00270557



                                                                                                       Ex. 2 to Martin Decl.
                                                                                                            Page 98 of 190
                                                                                                  HSCEDM-10-D-OOOOl


               B.   Body Armor Requirements
                    The Conuactor shall provide body armor to all armed Detention Officers and armed supervisor(s).
                    Body armor shall be wom while on armed duty.
                    The body armor shall meet all requirements as set forth in the ICE Body Armor Policy. See Section J,
                    Anachment 4.
                    The Conuactor shall procure replacement body armor if the body armor becomes unserviceable, ill-
                    fitting, worn/damaged, or at die expiration of service life.
                    All armed Detendon Officers and armed supervisors need to be made aware of die health risks
                    associated widi die wearing ofbody armor in high heat/high humidity conditions and/or during
                    sttenuous exertion. When Detention Officers and supervisors are required to wear body armor, they
                    shall be provided opportunities to re-hydrate and remove the body armor as necessary.
                    The use of personally owned body armor is not authorized.




                                             Attachment 1 - Performance Work Statement
                                                           Page 53 of 53




Confidential                                                                                                     GEO-State 00270558



                                                                                                        Ex. 2 to Martin Decl.
                                                                                                             Page 99 of 190
                                                HSCEDM-10-D-OOOOl




               U.S. Department of Homeland Security
               Immigration and Customs Enforcement

                       HSCEDM-lO-D-00001




                Quality Assurance Surveillance Plan
                         Detention Services
               Seattle Area Contract Detention Facility

                            Attachment 2




Confidential                                               GEO-State 00270559


                                                    Ex. 2 to Martin Decl.
                                                        Page 100 of 190
                                                                     HSCEDM-lO-D-00001




                                                 Table of Contents


               1.   INTRODUCTION                                                    1
               2. DEFINITIONS                                                       1
               3. QUALriY CONTROL PLAN                                              2
               4. METHODS OF SURVEE^LANCE                                           2
               5. FUNCTIONAL PERFORMANCE AREAS AND STANDARDS                        3
               6. FAILURE TO MEET PERFORMANCE STANDARDS                             4
               7. NOTIFICATIONS                                                     4
               8. DETAINEE/MEMBER OF PUBLIC COMPLAINTS                              5
               9. ATTACHMENTS                                                       6
               Attachment A - Perfonnance Requirements Summary                       7
               Attachment B - Contract discrepancy Report                           11
               Attachment C - On-Site Compliance Monitoring Tool                     12
               Attachment D - Staffing Plan                                         27




Confidential                                                                     GEO-State 00270560



                                                                         Ex. 2 to Martin Decl.
                                                                             Page 101 of 190
                                                                                                     HSCEDM-10-D-OOOOl



                               QUALITY ASSURANCE SURVEILLANCE PLAN
                            IMMIGRATION AND CUSTOMS ENFORCEMENT (ICE)
                         OFFICE OF DETENTION AND REMOVAL OPERATIONS (DRO)

               1.     INTRODUCTION

               The Govemment's Quality Assurance Surveillance Plan (QASP) is based on the premise diat the
               Contractors, and not the Government, are responsible for the day-to-day operation of the CDF, the delivery
               of secure housing of the detainees. Stationary Detention Services and Transportation of detainees, and all
               the management and quality control actions required to meet die terms of the contiact. The role ofthe
               Govemment in quality assurance is to ensure performance standards are achieved and maintained. The
               Contiactor is requued to develop a comprehensive program of inspections and monitoring actions and to
               document its approach in a Quality Conm>l Plan (QCP). The Contractor's QCP, upon approval by die
               Govemment, will be made a part of the resultant contract.

               This QASP is designed to provide an effective surveillance mediod to monhor die Contiactor's
               performance relative to die requirements listed ui the contiact. The QASP illustrates the systematic method
               the Govemment (or its designated on-site representative) will use to evaluate the services the Conuactor is
               required to fumish.

               This QASP is based on the principle that the Government must validate that die Contractor is complyuig
               with Immigration and Customs Enforcement, Detention and Removal Operations (ICE/DRO) mandated
               quality standards in providing security, detention, and nansportation services. Perfomiance standards
               address all facets of guard services, detainee handling, including the related administrative, safety, health,
               facility, records management, food,ti-ansportation,etc. Efficient management by die Contractor and use of
               an approved QCP will ensure diat the facility is operating widiin acceptable quality levels.

               2.     DEFINITIONS

               Acceptable Quality Level: The minimum level of quality that will be accepted by the Govemment in
               order to meet the performance standards.

               Contracting Officer's Technical Representative (COTR): The COTR mteracts with die Contiactor to
               inspect and accept services/work performed m accordance with the technical standards prescribed ui die
               contract. The Contracting Officer issues a written memorandum that appoints the COTR. Odier
               individuals may be designated to assist in the inspection and quality assurance surveillance activities.

               Deduction: Funds may be deducted from a monthly invoice for an egregious act or event, or if die same
               deficiency contbiues to occur. The Contractor will be notified immediately if such a sitiiation arises. The
               Contracting Officer in consultation with the Program Office will determine the amount ofthe deduction.
               Amounts deducted are not recoverable. The assessment of deductions does not preclude the Confracting
               Officer fi-om initiating other applicable contiact actions and remedies, if applicable.

               Functional Area: A logical grouping of performance standards.

               Measures: The mediod for evaluating compliance widi the standards.

               PBNDS: Performance Based National Detention Standards

               Performance Requirements Summary (Attachment A): The Performance Requirements Summary
               (PRS) depicts what die Govemment intends to qualitatively inspect. The PRS is based on die staUitory,
               regulatory, policy and operational considerations that will impact the conhact as listed on die SOO, Section
               C.9.




                                          Attachment 2 - Quality Assurance Surveillance Plan
                                                            Page 1 of29



Confidential                                                                                                         GEO-State 00270561


                                                                                                           Ex. 2 to Martin Decl.
                                                                                                               Page 102 of 190
                                                                                                      HSCEDM-lO-D-00001


               The PRS identifies perfonnance standards grouped into seven functional areas, and quality levels essential
               for successful performance of each requirement. The PRS is used by the Govemment revieweis (or dieir
               designated representadve) when conducting quality assurance surveillance to guide them through the
               mspection and review processes for assessing compliance in meeting Govenunent standards.

               Performance Standards: The performance standards are established m the DRO ICE Performance Based
               National Detention Standards (PBNDS) and contained in die Detention Operations Manual, at
               http://www.ice.eov/partners/dro/opsmanual/index.htin. as well as die ACA standards for Aduh Local
               Detention Facilities (ALDF). Other standards may also be defined in the contract.

               Withholding: Amount of mondily invoice payment widiheld pending correction of a deficiency. See
               Attachment A for uiformation on percentage of invoice amount that may be withheld for each fimctional
               area. Funds withheldfrompayment are recoverable (see Sections 5 and 6) if die COTR and Contiacting
               Ofificer confirm resolution/conection and approve in vniting, and should be included ui the next month's
               mvoice.

               3.       QUALITY CONTROL PLAN

               As a part of its agreement with die Govemment, die Conuactor is requfred to develop, hnplement, and
               maintain a Quality Contiijl Plan (QCP) that describes the mediods it will use to review its perfonnance to
               ensure it conforms to the perfonnance requirements. Such reviews are performed by the Contractor in
               order to validate its operations, and assure the Govemment that the services meet die perfonnance
               standards.

               The Contiactor's QCP shall include monitoring methods that ensure and demonstiate its compliance with
               die performance standards. This includes inspection methods and schedules that are consistent with die
               regular reviews conducted by DRO, The reports and odier results generated by the Contiactor's QCP
               activities shall be provided to the COTR as requested.

               Thefi-equencyand type of the Contiactor's reviews should be consistent with what is necessary to ensure
               compliance with the performance standards, but no lessfrequentlythan what is described in the
               Govemment's monitoring instmment/worksheets (see Attachment C).

               The Conttactor is encouraged not to limit its inspection to only the processes oudined in the Govemment's
               standard; however, certain key documents must be produced by the Contiactor to assure the Govenunent
               diat the services meet the perfonnance standards. Some of the documentation diat must be generated and
               made available to die COTR for inspections is listed below. The list is intended as illustiarive and is not
               all-inclusive. The Contractor must develop and implement a program that addresses the specific
               requfrement of each standard and die means it will use to document compliance.

                    •    Written policies and procedures to implement and assess operational requfrements of the standard
                    •    Documentation and record keeping ensuring ongoing operational compliance with the standards
                         (e.g., inventories, logbooks, register of receipts, reports)
                    •    Staff trainuig records
                    •    Confract Discrepancy Reports (CDR)
                    •    Investigative reports
                    •    Medical records
                    •    Records of investigative actions taken
                    •    Equipment inspections

               4.       METHODS OF SURVEILLANCE

               The Goveniment will inspect the facility and operations using worksheets it developed for this purpose.
               All fecilities will be subject to an annual fiill facility review usmg the procedures oudined in the Detention
               Management Conttol Program (DMCP), as well as the ACA Standards for ALDF. More frequent

                                           Attachment 2 - Quality Assurance Surveillance Plan
                                                             Page 2 of29



Confidential                                                                                                           GEO-State 00270562


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                 Page 103 of 190
                                                                                                   HSCEDM-10-D-OOOOl


               inspections may be required by the COTR. The Govemment's annual full facilityreviewswill use the
               monitoring checklists (see Attachment C) embedded in the standards to assess overall perfonnance, by
               reviewing specific items within the seven fimctional areas on a daily, weekly, monthly, and/or quarterly
               basis. Bodi annual and routine uispections will include areviewof the Contractor's QCP activities
               including die reports and results generated by them.

               The COTR or designee will evaluate die Contiactor's performance by (a) conductmg site visits to assess
               thefecilityand detainee health and welfare conditions, (b) reviewing documentation, and (c) uiterviewing
               the Contiactor's personnel and/or detainees. NOTE: For day-to-day activities, the Govemment will
               conduct its surveillance using the worksheets created for this purpose, along with die Contract Deficiency
               Reports (CDR); (see Attachment B) and the "Contract Performance Monitoring Tool" set forth in
               Attachment C. Where ICE/DRO standards are referenced for aimualreviewpurposes, the "Monitoring
               Instiiiments" and "Verification Sources" identified in the ICE/DRO standard will be used.

               4.1 Site Visits: Site visits are used to observe actual performance and to conduct interviews to determine
               the extent of compliance with performance standards, and to ensure any noted deficiencies are effectively
               addressed and corrected as quickly as possible. All Govemment facilities will have an on-site COTR
               designee. Routine reviews may mvolve direct observation of the Contractor's personnel performing tasks,
               uiteracting with detainees and other staff members, and/or reviewing documentation that demonstrates
               compliance with the DRO performance based national detention standards. On-site inspections may be
               performed by the ICE COTR or by odier parties designated as representatives of ICE. hispections may be
               planned (e.g., annual inspections and the regularly scheduled inspections identified in Attachment C) or ad-
               hoc.

               4.2 Ad-Hoc: These inspections are unscheduled and will be conducted as a result of special uiterests or
               unexpected conditions arisingfromroutine monitoring of the Contractor's QCP, an unusual occurrence
               pertaining to die agreement, or other ICE concems. These inspections may also be used as a follow-up to a
               previous uispection. Inspection findings will be provided to die Contractor as appropriate.

               When visiting a site, either the COTR or a designated third party may conductttiefrown inspections of
               Contiactor's performance activities, or accompany the Contiactor's designated Quality Conttol Inspector
               (QCI) on scheduled uispections. The COTR may also immediately inspect the same area as soon as the
               QCI has completed the quality conti-ol inspection to determine if any surveillance areas were overlooked.
               The COTR may also inspect an area prior to the QCI and compare results. The COTR willrecordall
               findings; certain deficiencies noted will be provided in wrking and must be conected within a reasonable
               amount of time in the CDR (see Attachment B).

               43 Review of Documentation: The Contractor must develop and maintain all documentation as
               prescribed in the performance standards (e.g., post logs, policies, and records of corrective actions). In
               addition to die documentation prescribed by die standards, the Contiactor must also develop and maintain
               documentation that demonstiates dieresultsof its own inspections as prescribed in its QCP. The COTR
               willreviewboth forms of documentation to affirm diat the facility conditions, policies/procedures, and
               handling of detainees all conform to die performance standards stated herein. When reviewing die
               Contiactor's documentation, the Govemment may review 100 percent of the documents, or a representative
               sample. Documentation may be reviewed during a site visit, or at periodic pomts diroughout die period of
               performance.

               4.4 Interviews and Other Feedback: The COTR will interview key members of die Contiactor's staff,
               detainees, and other Goveniment personnel to ascertain current practices and the extent of compliance with
               the perfonnance standards.

               5.    FUNCTIONAL PERFORMANCE AREAS AND STANDARDS

               To facilitate the performance review process, the requfred performance standards are organized into seven
               functional areas corresponding to dierequirementsin die Performance Work Statement (PWS). Each
               functional arearepresentsa proportionate share (i.e., weight) of the monthly invoice amount payable to the

                                          Attachment 2 - Quality Assurance Surveillance Plan
                                                            Page 3 of 29



Confidential                                                                                                       GEO-State 00270563



                                                                                                         Ex. 2 to Martin Decl.
                                                                                                             Page 104 of 190
                                                                                                   HSCEDM-10-D-OOOOl


               Contractor based on meeting the performance standards. Payment withholdings will be based on these
               percentages and weights applied to die overall monthly invoice.

               ICE may unilaterally change the functional areas and associated standards affiliated with a specific
               functional area. The Contracting Officer will notify the Contractor at least 30 calendar days in advance of
               implementation of the new standard(s). If the Conttactor is not provided widi die notification, adjustment
               to die new standards must be made widiin 30 calendar days after notification. If any change affects pricuig,
               die Conttactor may submit a request for equitable price adjustment in accordance widi the "Changes"
               clause. ICE reserves die ri^t to develop and implement new inspection techniques and insttactions at any
               time during perfomiance without advance notice to die Contractor, so long as die standards are not more
               stringent than those being replaced, unless agreed upon by the parties.

               6.     FAILURE TO M E E T PERFORMANCE STANDARDS

               Performance of services in confonmance with the PRS standards is essential for die Conttactor to receive
               full payment as identified in the conttact. The Conttacting Officer may take deductions against the
               monthly mvoices for unsatisfactory performance documented through surveillance of die Conuactor's
               activities gained through site inspections, reviews of documentation (including monthly QCP reports),
               interviews, and odier feedback. As a result of its surveillance, the Conttactor will be assigned the
               followingratingrelative to each performance standard:

                Rating            Description
                Acceptable        Based on die measures, the performance standard is demonsttated.
                                  Based on the measures, compliance with most of die attributes of the performance
                Deficient         standard is demonsttated and observed with some area(s) needing improvement.
                                  There are no critical areas of unacceptable perfonnance
                                  Based on the performance measures, the majority of a perfonnance standard's
                At-Risk
                                  attributes are not met.

               Using the above standards as a guide, die Contracting Officer will implement adjustments to die
               Conbactor's monthly invoice as prescribed in Attachment A.

               Rather than widiholding fiinds until a deficiency is conected, diere may be times when an event or a
               deficiency is so egregious that die Govemment deducts (vs. "withholds") amountsfromdie Contiactor's
               monthly mvoice. This may happen when an event occurs, such as an escape,ttafficaccident due to
               Contractor's negligence, or sexual abuse, when a particular deficiency is noted three or more times without
               conection, or when the Contractor has failed to taketimelyaction on a deficiency about which he/she was
               properly and timely notified. The amount deducted will be consistent with the relative weight ofthe
               fimctional performance area where the deficiency was noted. The deduction may be a one-time event, or
               may continue until the Conttactor has either corrected die deficiency, or made substantial progress in the
               conection.

               Further, a deficiency found in one functional area may lie into another If a detainee escaped, for example,
               a deficiency would be noted in "Security and Conti-ol," but may also relate to a deficiency m die area of
               "Administtation and Management."

               7.     NOTIFICATIONS

               (a) Based on the inspection ofthe Contractor's performance, the COTR will document instances of
                   deficient or at-risk performance (e.g., noncompliance with the standard) using the CDR form located at
                   Attachment B. To die extent practicable, issues should be resolved informally, with the COTR and
                   Contractor working together When documentation of an issue or deficiency is required, die
                   procedures set forth ui this section will be followed.




                                          Anachment 2 - Quality Assurance Surveillance Plan
                                                           Page 4 of 29



Confidential                                                                                                       GEO-State 00270564


                                                                                                         Ex. 2 to Martin Decl.
                                                                                                             Page 105 of 190
                                                                                                     HSCEDM-10-D-OOOOl


               (b) When a CDR is requked to document performance issues, it will be submiaed to the Contractor widi a
                   date when a response is due. Upon receipt of a CDR, the Conhactor must unmediately assess the
                   simation and either correct die deficiency as quickly as possible or prepare a correcdve action plan. In
                   either event, the Contractor must retum the CDR with the action planned or taken noted. After the
                   COTR reviews the Contractor's response to die CDR includmg its plan/remedy, the COTR will either
                   accept die plan or correction or reject the correction or plan for revision and provide an explanation.
                   This process should take no more than one week. The CDR should not be used as a substitiite for
                   quality control by die Contractor.

               (c) The COTR and CO, in addition to any other designated ICE official, shall be notified immediately in
                   the event of all emergencies. Emergencies include, but are not limited to die following: activation of
                   disturbance conh-ol team(s); disturbances (includmg gang activities, group demonstiations, food
                   boycotts, work stiikes, wotlc-place violence, civil disturbances/protests); staff use of force inciuding
                   use of lethal and less-ledial force (includes detainees in restiaints more dian eight hours); assaults on
                   stafFdetainees resuhing in injuries requning medical attention (does not mclude routine medical
                   evaluation after die incident);fightsresulting in injuries requiring medical attention; fires; fiill or
                   partial lock down of thefecUity;escape; weapons discharge; suicide attempts; deaths; declared or non-
                   declared hunger strikes; adverse uicidents that attract unusual interest or significant publicity; adverse
                   weather (e.g., hurricanes,floods,ice/snow storms, heat waves, tornadoes); fence damage; power
                   outages; bomb threats; cenhal detainee monitoring cases admitted to a community hospital; wittiess
                   security cases taken outside die facility; significant environmental problems diat impact the facility
                   operations;tiansportationaccidents (airilft, bus, etc.) resulting in injuries, deadi, or property damage;
                   and sexual assaults. Note diat in an emergency situation, a CDR may not be issued until an
                   investigation has been completed.

               (d) If die COTR concludes that the deficient or at-risk performance warrants a withholding or deduction,
                   the COTR must include the complete CDR (with official responsefromConhactor) in its mondily
                   report to DRO Headquarters, with a copy to the Conttactmg Officer. The CDR must be accompanied
                   by the COTR's mvestigation report and written recommendation for any withholding. If conttactual
                   action mcluding a withholding or deduction is appropriate, DRO headquarters will forward the CDR
                   and supportuig information to die Contracting Officer for action. The Conttactmg Officer will
                   consider the COTR's recommendation and forward the CDR along with any relevant supporting
                   information to the Conttactor in order to confirm or further discuss the prospective cure, mcluding the
                   Govemment's proposed course of action. As described in Section 6 above, portions of the monthly
                   invoice amount may be witidield until suchtimeas the corrective action is completed, or a deduction
                   may be taken.

               (e) Following receipt of the Contiactor's notificationtiiatthe correction has been made, the COTR may re-
                   inspect the facility. Based upon the COTR's findings, he/she will reconunendtfiatthe Contracting
                   Officer continue to withhold a proportionate share of die payment until die correction is made, or
                   accept die correction asfinaland release the lull amount widiheld for that issue.

               (0 If funds have been widiheld and either the Govemment or the Contractor termmates the contract, those
                  fiinds will not be released. The Conttactor may only receive withheld payments upon successful
                  correction of an instance of non-compliance. Further, die Confractor is not relieved of full
                  performance of die required services hereunder; the contract may be termuiated upon adequate notice
                  from the Govemment based upon any one instance, or failure to remedy deficient performance, even if
                  a deduction was previously taken for any inadequate performance.

               (g) The COTR will maintaui a record of all open and resolved CDRs.

               8.    DETAINEE/MEMBER OF PUBLIC COMPLAINTS
               The detainee and the public are the ultimate recipients of the services identified in this contract. Any
               complaints made known to the COTR will be logged and forwarded to the Conttactor for remedy. Upon


                                           Attachment 2 - Quality Assurance Surveillance Plan
                                                             Page 5 of29



Confidential                                                                                                          GEO-State 00270565



                                                                                                           Ex. 2 to Martin Decl.
                                                                                                               Page 106 of 190
                                                                                                    HSCEDM-lO-D-00001


               notification, the Contractor will be given a pre-specified number of hours after verbal notification fiom d>e
               COTR to address die issue. The Contiactor will submit documentation to the COTR regarding die actions
               taken to remedy the situation. If die complaint is found to be invalid, the Contractor will document its
               findings and notify the COTR.

               9.     ATTACHMENTS

                     A. Performance Requuements Summary

                     B. Contract Discrepancy Report

                     C. On-Site Performance Monitoring Tool

                     D . Staffing Plan




                                          Attachment 2 - Quality Assurance Surveillance Plan
                                                            Page 6 of 29



Confidential                                                                                                         GEO-State 00270566



                                                                                                           Ex. 2 to Martin Decl.
                                                                                                               Page 107 of 190
                                                                                                                                                        HSCEDM-10-D-OOOOI



                                                     Attachment A - Performance Requirements Summary

  FUNCTIONAL                                                                                                                      ACCEPTABLE                  WITHHOLDING
                               PERFORMANCE                              PERFORMANCE                      METHOD O F
     AREA/                                                                                                                            QUALITY                   CRITERIA
                       STANDARD (NDS, ICE POLICIES, PWS)                  MEASURE                       SURVEILLANCE
    WEIGHT                                                                                                                             LEVEL
      Safety          PBNDS References: Part 1 - SAFETY            Performance measures are         • Annual review of facility   Performance fully      A Contract Discrepancy Report
      (20%)           1)   Emergency Plans;                        reflected in thc monitoring        using Detention             complies with all      that cites violations of cited
                      2)   Environmental Health and Safety;        instrument that accompanies each   Management Control          elements of            PBNDS and PWS (contract)
  (Addresses a safe   3)   Transportation (by Land).               standard or in the supplemental    Program (DMCP)              standard al a level    sections that provide a safe
  work environment                                                 performance monitoring tool        procedures and based upon   no less than           work environment for staff,
      for StaiT,      PWS Section References:                      issued by the COTR                                             acceptable (see        volunteers, contractors and
                      II-N. 1 Detention Site Standards                                                thc perfonnance standard
     volunteers,                                                                                    • Periodic reviews in         Section 6 of the       detainees, pennits the Contract
                      II-N.2 Health and Medical Care               Annual review of facility using                                                       Officer to withhold or deduct
   contractors and                                                                                    accordance with thc         QASP)
                      II-N.3 Medical Services                      Detention Management Control                                                          up to 20% ofa monthly
     detainees)                                                                                       attached performance
                      II-N.4 Armed Transportation Services         Program (DMCP) procedures and                                                         invoice until thc Contract
                      VI-J    Provide Security Inspection System                                      monitoring tool
                                                                   based upon thc performance                                                            Officer determines there is full
                      VII-J Control of Chemicals                                                    • Monthly review of
                                                                   standard                                                                              compliance with thc standard
                      VII-T Evacuation Plan                                                           corrective action plan
                                                                   Periodic reviews in accordance     results                                            or section.
                      XI-A Food Service
                                                                   with the contract performance    • Ad-hoc reviews as needed
                                                                   monitoring tool (see attached)   • CDRs
      Security         PBNDS References: Part 2 - SECURITY         Perfonnance measures are         • Annual review of facility Performance fully        A Contract Discrepancy Report
       (25%)           4)   Admission and Release;                 reflected in the monitoring        using Detention           complies with all        that cites violations of PBNDS
                       5)   Classification System;                 instrument that accompanies each   Management Control        elements of              and PWS (contract) sections
  (Addresses protect 6)     Contraband;                            standard or in the supplemental    Program (DMCP)            Standard al a level      that protect the community,
    the community,     7)   Facility Security and Control;         performance monitoring tool        procedures and based upon no less lhan             staff, contractors, volunteers,
   staff, contractors, 8)   Funds and Personal Property;           issued by thc COTR                 the perfonnance standard  acceptable (sec          and detainees from harm,
    volunteers, and    9)   Hold Rooms in Detention Facilities;                                     • Periodic reviews in       Section 6 of the         permits the Conttact Ofllcer to
                                                                   Annual review of facility using
     detainees from    10)  Key and Lock Control;                                                     accordance with thc       QASP)                    withhold or deduct up to 25%
                                                                   Detention Management Conttol
         harm)         11)  Population Counts;                                                        attached performance                               ofa monthly invoice until thc
                                                                   Program (DMCP) procedures and
                       12)  Post Orders;                                                              monhoring tool                                     Contract Officer determines
                                                                   based upon the performance
                       13)  Searches of Detainees;                                                  • Monthly review of                                  there is full compliance with
                       14)  Sexual Abuse and Assault Prevention    standard                                                                              the standard or section.
                                                                                                      corrective action plan
                            and Intervention;                      Periodic reviews in accordance     results
                       15)  Special Management Units;              with the conttact performance    • Ad-hoc reviews as needed
                       16)  Staff-Detainee Communication;          monitoring tool (see attached)   • CDRs
                       17)  Tool Control;
                       18)  Use of Force and Restraints.




                      PWS Section References:
                      H-N.S Detention Services (Stationary)


                                                                   Quality Assurance Plan - Attachment A
                                                                                Page 7 of 27


Confidential                                                                                                                                                         GEO-State 00270567

                                                                                                                                                                 Ex. 2 to Martin Decl.
                                                                                                                                                                     Page 108 of 190
                                                                                                                                                              HSCEDM-10-D-OOOOl


  FUNCTIONAL                                                                                                                            ACCEPTABLE                  WITHHOLDING
                                PERFORMANCE                                  PERFORMANCE                      METHOD O F
     AREA/                                                                                                                                QUALITY                     CRITERIA
                        STANDARD (NDS, ICE POLICIES, PWS)                      MEASURE                       SURVEILLANCE
    WEIGHT                                                                                                                                 LEVEL
                       II-N.6Effectuating Departure of Detainees
                       HI    Personnel
                       III-I Keys and Access Control Devices
                       III-K Post Orders
                       III-E ConUtiband Program and Inspection
                       VI-A  Manage and Account for Detainee
                             Assets
                       VI-B Manage thc Receiving and Discharge of
                             Detainees
                       VI-E Establish and Maintain a Program for
                             Prevention of Sexual Abuse/Assault
                       VJ-K Maintain Institutional Emergency
                             Readiness
                       Vii   Facility Security and Control
                       XIV-A Firearms Requirements
                       XIV-B Body Armor
                       XI-A Food Service


       Order           PBNDS Reference: Part 3 - ORDER                 Performance measures are           • Annual review of facility   Performance fully      A Contract Discrepancy Report
       (10%)            19) Disciplinary System.                       reflected in the monitoring          using Detention             complies wilh all      that cites violations of PBNDS
                                                                       instrument that accompanies each     Management Control          elements of            and PWS (contract) sections
      (Addresses       PWS Section References:
                                                                       standard or in the supplemental      Program (DMCP)              standard at a level    that maintain an orderly
       contractor       VIII Detainee Rights. Rules, Discipline, and   performance monitoring tool          procedures and based upon   no less than           environment with clear
   responsibility to         Privileges                                issued by the COTR                   thc performance standard    acceptable (see        expectations of behavior and
     maintain an                                                                                          • Periodic reviews in         Section 6 of the       systems of accountability
        orderly                                                        Annual review of facility using
                                                                                                            accordance with thc         QASP)                  permits the Conu-act Officer to
                                                                       Deiemion Management Conuol
  environment with                                                                                          attached performance                               withhold or deduct up to 10%
                                                                       Program (DMCP) procedures and
  clear expectations                                                                                        monitoring tool                                    ofa monthly invoice until Ihc
                                                                       based upon thc performance
   of behavior and                                                                                        • Monthly review of                                  Conuact Officer determines
                                                                       standard
      systems of                                                                                            corrective action plan                             there is iiill compliance with
    accountability)                                                    Periodic reviews in accordance       results                                            the standard or section.
                                                                       with the contract performance      • Ad-hoc reviews as needed
                                                                       monitoring tool (see attached)     • CDRs




                                                                       Quality Assurance Plan - Attachment A
                                                                                    Page 8 of 27


Confidential                                                                                                                                                               GEO-State 00270568

                                                                                                                                                                       Ex. 2 to Martin Decl.
                                                                                                                                                                           Page 109 of 190
                                                                                                                                                              HSCEDM-10-D-OOOOl




         Care             PBNDS References: Part 4 - CARE               Performance measures arc reflected    • Annual review of facility      Performance fully         A Contract Discrepancy
        (25%)              20) Food Service;                            in thc monitoring instrument that       using Detention Management     complies wilh all         Report that cites violations
                           21) Hunger Strikes;                          accompanies each standard or in thc     Control Program (DMCP)         elements of standard      of PBNDS and
 (Addresses contractor     22) Medical Care;                            supplemental perfonnance                procedures and based upon      at a level no less than   PWS(contract) sections that
     responsibility to     23) Personal Hygiene;                        monitoring tool issued by the COTR      the performance standard       acceptable (see           provide for the basic needs
  provide for the basic    24) Suicide Prevention and Intervention;                                           • Periodic reviews in            Section 6 of thc          and personal care of
                                                                        Annual review of facility using
   needs and personal      25) Terminal Illness, Advanced                                                       accordance with the attached   QASP)                     deuiinees. permits the
                               Directives, and Death.                   Detention Management Control
    care of detainees)                                                                                          performance monitoring tool                              Contract Officer to withhold
                                                                        Program (DMCP) procedures and                                                                    or deduct up to 25% ofa
                          PWS Section References:                       based upon thc perfomiance            • Monthlyreviewof corrective
                                                                                                                action ptan results                                      monthly invoice until the
                           Vl-F Kstablish & Maintain Program for        Slandard
                                                                                                              • Ad-hoc reviews as needed                                 Contract Officer dclenmines
                                  Suicide Prevention and Intervention
                                                                        Periodic reviews in accordance with   • CDRs                                                     there is full compliance with
                           VII.U Injury, Illness, and Reports
                                                                        thc conUacl performance monitoring                                                               the standard or section.
                           VII.W Medical Requests
                           VIl.X Emergency Medical Evacuation           lool (see aUached)
                           VII.Y Sanitation and Hygienic Living
                                  Conditions
                           IX. I) Manage a Detainee Death
                           X. A Mospitali/iition of Detainees
                           XI     Food Services
                           Xll.F Provide for Special Needs of Female
                                  Detainee Population
                           Xll-A Manage Detainee Clothing, Linen,
                                  and Bedding
      Activities          PBNDS References: Part 5 - ACTIVITIES         Performance measures arc rcncctcd     • Annual review of facility      Performance fully         A Contract Discrepancy
       (10%)               26) Correspondence and Other Mail;           in thc monitoring instrument lhat       using Detention Management     complies wilh all         Repon that cites violations
                           27) Escorted Trips for Non-Medical           accompanies each standard or in thc     Control Program (DMCP)         elements of standard      ofPBNDSandPWS
 (Addresses contractor         Emergencies;                             supplemental performance                procedures and based upon      at a level no less than   (contract) sections that
   responsibilities to     28) Marriage Requests;                       monitoring tool issued by the COTR      thc performance slandard       acceptable (see           reduce the negative effects of
  reduce the negative      29) Recreation;                                                                    • Periodic reviews in            Section 6 of the          confinement permits the
                                                                        Annual review of facility using
       effects of          30) Religious Practices;                                                             accordance with lhe attached   QASP)                     Contract Officer to withhold
                           31) Telephone Access;                        Detention Management Control
     confinement)                                                                                               performance monitoring lool                              or deduct up lo 10% of a
                          32) Visitation;                               Program (DMCP) procedures and
                                                                                                              • Monthly review of corrective                             monthly invoice until the
                          33)  Voluntary Work Program.                  based upon the performance
                                                                                                                action plan results                                      Contract Officer determines
                                                                        standard
                                                                                                              • Ad-hoc reviews as needed                                 there is full compliance with
                          PWS Section References:
                                                                        Periodic reviews in accordance with   • CDRs                                                     ihc standard or section.
                           1I-N.4 Armed Transportation Services
                           VII.S Correspondence and Other Mail          Ihe conuact performance monitoring
                                                                        tool (sec attached)
                           IX     Manage a Detainee Work Program
                           XII    Detainee Services and Programs
                           XII.E Detainee Telephone System




                                                                        Quality Assurance Plan - Attachment A
                                                                                     Page 9 of27


Confidential                                                                                                                                                                  GEO-State 00270569


                                                                                                                                                                          Ex. 2 to Martin Decl.
                                                                                                                                                                              Page 110 of 190
                                                                                                                                                            HSCEDM-10-D-OOOOl


       Justice          PBNDS References: Part 6 - JUSTICE           Performance measures arc reflected     • Annual review of facility      Performance fully         A Contract Discrepancy
        (0%)             34) Detainee Handbook;                      in the monitoring instmment that         using Detention Management     complies with all         Report that cites violations
                         35) Grievance System;                       accompanies each standard or in the      Conuol Program (DMCP)          elements of standard      of PBNDS and PWS sections
 (Addresses contractor   36) Law Libraries and Legal Materials;      supplemental performance                 procedures and based upon      at a level no less than   that treat detainees fairly and
 responsibilities to     37) Legal Rights Group Presentations.       monitoring tool issued by thc CO I R     the performance standard       acceptable (see           respect their legal righls,
 Ucat detainees Tairly                                                                                      • Periodic reviews in            Section 6 ofthe           permits the Contract Officer
 and respect their      PWS references:
                                                                                                              accordance widi the attached   QASP)                     to withhold or deduct up to
 legal rights-At this   Xtl-G Law Library
                                                                                                              performance monitoring tool                              2ero% ofa monthly invoice
 Contract Detention                                                                                         • Monthly review of corrective                             until the Contract Officer
 Facility, perfomiance                                                                                        aclion plim results                                      determines there is full
 of theqiplicable                                                                                           • Ad-hoc reviews as needed                                 compliance wilh the standard
 PBNDS are Ihc                                                                                              • CDRs                                                     or section.
 responsibility of ICE
 and are not ilic
 responsibilily oflhc
 Contractor)
  Administration and PBNDS References; Part 7 - -ADMIN &             Performance measures are reflected     • Annual review of facility      Performance fully       A Contract Discrepancy
       Management       MANAGEMENT                                   in the monitoring instrument lhat        using Detention Management     complies wilh all       Report that cites violations
          (10%)          38)    Detention Files;                     accompanies each standard or in thc      Control Program (DMCP)         elements of standard of PBNDS and PWS sections
                         39) News Media Interviews and Tours;        supplemental performance                 procedures and based upon      at a level no less lhan that require thc Contractor's
 (Addresses contractor 40) StafrTraining;                            monitoring tool issued by thc COTR       the perfonnance standard       acceptable (sec         administration and
    responsibilities to  41) Transfer of Detainees;                                                         • Periodic reviews in            Section 6 oflhc         management ofthe facility in
      administer and                                                                                          accordance with the attached   QASP)                   a professional and
                        PWS references:
 manage the facility in                                                                                       performance monitoring tool                            responsible manner
    a professional and   Il-D Quality Control Plan
                                                                                                            • Monthly review of corrective                           consistent with legal
   responsible manner    Il-E Quality Assurance Surveillance Plan
                                                                                                              aclion plan results                                    requirements, pennits thc
                         II-I  Contractor's Employee Manual
  consistent with legal                                                                                     • Ad-hoc reviews as needed                               Confract Ofllccr to withhold
                         I I-J  ICE Operations Manual
      requirements)                                                                                         • CDRs                                                   or deduct up to 10% ofa
                         Il-K Facility SialTing Plan and Key
                                                                                                                                                                     monthly invoice until thc
                               Personnel
                                                                                                                                                                     ConUact Ofllcer determines
                         II-L Employee Slandards
                                                                                                                                                                     there is full compliance with
                         ll-M Training Program
                                                                                                                                                                     the standard or section.
                         V     Training
                        VI- A Manage Information System for
                               Collecting, Retrieving, Storing and
                               Reporting Detainee Detention
                        VII- P Notification and Public Disclosures
                        VII- A Ihrough Y except H and J-
                        VII-O Intelligence Information
                        VI l-Q Lost and Found
                        VII-U Injury Illness and Reports
                        VII-V Protection of Employees
                        XI-A Food Services




                                                                     Quality Assurance Plan - Attachment A
                                                                                 Page 10 of 27


Confidential                                                                                                                                                               GEO-State 00270570

                                                                                                                                                                       Ex. 2 to Martin Decl.
                                                                                                                                                                           Page 111 of 190
                                                                                                                              HSCEDM-lO-D-00001
                                               Attachment B - Contract Discrepancy Report

                                                                                                                        I. CONTRACT NUMBER
                                      CONTRACT DISCREPANCY REPORT

               Report Number:                                                                                          Date:
               2. TO: (Contractor and Manager Name)                                     3. FROM: (Name of COTR)




                                                                              DATES
               COKTRACTOR NOTinCATlON                 CONTRACTOR RESPONSE DUE i RETURNED BY CONTRACTOR                     ACTION COMPLETE
                                                      BY

           4. DISCREPANCY OR PROBLEM (Describe in Detail: Include reference in PItV Direclm: Allach conlinualion sheet if necessary.)




               5. SIGNATURE OF CONTRACTING OFFICER S TECHNICAL REPRESENTATIVE (COTR)


                                                                                        7. FROM. (Conlractor)
               6.T0:(C0ra)




               8. CONTRACTOR RESPONSE AS TO CAUSE. CORRECTIVE ACTION AND ACTIONS TO PREVENT RECURRENCE. ATTACH
                CONTINUATION SHEET IF NECESSARY. (Cue applicable Q.A. program procedures arnewA.W. procedures.)




               9. SIGNATURE OF CONTRACTOR REPRESENTATIVE                                                                   10 DATE



               11. GOVERNMENT EVALUATION OF CONTRACTOR RESPONSE/RESOLUTION PLAN; iAcctplable response plan, partial acceptance of response plan,
               rejection: allach conlinualion sheet ifnecessary)




               12. GOVERNMENT ACTIONS (Pa}mem wahhoUmg. cure notice, show cause, other.)




                                                                     CLOSE OUT
                                                        NAME AND TTXLE                                 SIGNATURE                         DATE
                       CONTRACTOR
                         NOTIFIED

                             COTR


                      CONTRACnNG
                        OFFICER



                                                      Quality Assurance Plan - Attachment B
                                                                  Page 11 of 27


Confidential                                                                                                                            GEO-State 00270571


                                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                                   Page 112 of 190
                                                                                                                                         HSCEDM-10-D-OOOOl

                                                                                                                             U.S. Immigration
                                    Attachment C - On-Site Compliance Monitoring Tool                                        and Customs
                                        Detention and Removal Operations                                                     Enforcement
                                                  •
                                                                                                         . Rating    Corrective Action
               VV               •
                                       PERFORMAlNrE \fONITORJNG MEASITRE                                  A/D/RyNA
       r —Wm
           LI                       ItJ^m'eir&ency Plans " ^ ,•  iA- .. 34f

                        •• c.
                           A.       Staff trained, and able to identify signs of detainee unrest
                           B.       Written plans locate emergency shut off valves and switches


                         • D.
                                    Evacuation routes primary and secondary
                                    A complete set of emer^gency plans is available
                                    Facility conducts mock emergency exercises throughout the

                         1
                         • H.
                           F.
                                    year to test specific plans
                                    Staff work stoppage plan is available
                                    The facility meets annually with local, state, & federal officials
                           c.       to discuss MOUs and cooperative contingency plans
                                    2, Environmental Health^and' Safety
                    -      A.       System for stonng/issuing/maintaining hazardous materials
                           B.       Complete inventories of hazardous materials maintained
                                    A complete list of MSDS readily accessible to staff and
                           C.       detainees
                           D.       Fire prevention/control/evacuation plan
                           E.       Conduct fire/evacuation drills according to schedule/standard
                           F.       Staff trained to prevent contact with blood and bodily fluids
                           G.       Emergency generators are tested bi-weekly
                                    Every employee and detamee using flammable, toxic, or caustic
                                    materials receives advance training in their use, storage, and
                           H.       disposal
                                    Safety Office (or officer) maintains files of inspection reports;
                           I.       Including correcdve acdons taken
                           J.       Facility appears clean and well maintained
                                    Allflammableand combustible materials (liquid and aerosol)
                           K.       are stored and used according to label recommendations
       A = ACCEPTABLE D = DEFICIENT R=RISK N/A = NOT APPLICABLE


                                                                  Quality Assurance Plan - Attachment C
                                                                              Page 12 of 29



Confidential                                                                                                                                    GEO-State 00270572

                                                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                                                 Page 113 of 190
                                                                                                                                                      HSCEDM-lO-D-00001

                                                                                                                          Rating       Corrective Action
                                                                                                                                                                 'Duc^iite
                                                 P R g i i M i l ^ i ^ ' M M r P R I N C MEASURE                         A/D/R/NA     Repaired / Conunents
       1.   J                                ^3.JI^ji^n8^orCBtion(By]Land^ ~.
                                              Documentation indicating safety repairs are completed
                                              immediately and vehicles are not used until they have been
                                  A.          repaired and inspected, is available for review
                                  B.          Oflicers use a checklist during every vehicle inspecdon
                                              Transporting oflficers limit driving time to 10 hours in any 15 hour
                                  C.          period when transporting detainees
                                              Two officers with valid Commercial Drivers Licenses, (CDL's)



                        •
                                  D.          required in any bus transporting detainees
                                              Policies and procedures are in place addressing the use of
                                  B           restraining equipment on transportation vehicles
                                              Vehicles have 2 way radios, cellular telephones, equipment boxes
                                  F.          in accordance with the Use of Force standard
                                  G.          Vehicles have written contingency plans on board
                              f   •   •• (
                                             4.. Aiiifiissibn Snid:^
                                  A.          ICE information is available for initial classification
                  • '             B.          Medical screening taking place within timeframes
                                  C.          Inventory detainee personal effects
                                  D.          Detainee funds accountability in place for admin/release
                                  E.          All visual searches documented and are not routine in procedure
                                  F.         Appropriate clodiing and bedding issued
                                              Orientation material in English, Spanish or most prevalent second
                  ¥ •             G.          language
                                             'fslGiaifiicaflonWsteitf"                  J i         t"*              •    .     'Ji
                                  A.          All detainees classified appropriately upon arrival
                                  B.          Reassessment and reclassification process in place

                                  Housing assignments are based upon classification
                                  C.
                                  Work assignments are based upon classificadon system
                                  D.
                                  Detauiees are assigned color coded uniforms/wrist bands to reflect
                   •;v-.
                              E. classification level
       A = A C C E P T A 3LE D = D E F I C I E N T R = RISK N/A = NOT A P P L I C A B L E




                                                                           Quality Assurance Plan - Attachment C
                                                                                       Page 13 of 29



Confidential                                                                                                                                                   GEO-State 00270573

                                                                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                                                                 Page 114 of 190
                                                                                                                                                HSCEDM-10-D-OOOOl


               Frequency                                                                                         Rating         Corrective i^^pn
                                                                                                                                                               Due Date
                                         PERFORMANCE MONITORING MEASURE.                                        A/p/R/NA       Required / Cbnutienis     {
                                     hi^j:£!0Qfrabandi.;                                            ".•'>'"•,
                                A.    Policy in place for handling contraband
                                B.    Conbaband disposed of properly and documented
                                C.    Facility stafT make a concerted effort to cond-ol contraband
                                      liracaiti?Seialri($';attd€^                                                          • "" '     .                  • i

                        m
                                A.    StafT are required to conduct security check of assigned areas
                                B.    All visitors officially recorded in a visitor log book
                                c.
                        m
                                      Front entrance staff inspect ID of everyone entering/exiting
                               D.     Maintain a log of all incoming and departing vehicles


                        ••     E,     Housing unit searches occur at irregular times
                               F.     Area searches documented in log book
                               G.     Daily/Monthly fence checks completed and logged
                                      Facility adminisUator or designee and department heads visit


                       •
                               H.     housing units and activity areas weekly
                                      Comprehensive staffing analysis determines staffing needs and
                                ,.    plans



                       •
                                      Essential posts and positions are filled with qualified personnel
                                      Officers monitor all vehicular traffic entering and leaving the
                               K.     facility

                       1
                                      The facility has a written policy and procedures to prevent the

                       •       L.
                                      introduction of contraband into the facility or any of its
                                      components
                                      Security ofiicer posts located in or immediately adjacent to
                                      detainee living areas to permit oflicers to see or hear and respond
                                      prompdy to emergency sihiations. Personal contact and
                               M.     interaction between staff and detainees is required and facilitated
                                      Daily procedures include: perimeter alarm system tests; physical
                               N.     checks of the perimeter fence; documenting the results

                       1
                       1
                                    Tools taken into the secure area of dte facility are inspected and
                               0.   inventoried before entering and prior to departure
                                    The facility has in place a procedure and practice to gather,
                                    analyze and utilize uitelligence information to include areas such
                                    as STGs, narcotics Uafficking, financial info, telephone
                               P. surveillance, high profile detainees, visiting room activities, etc
          m i                 9- The facility shares intelligence information with ICE
      A = A C C E P T A B L E D = D E F I C I E N T R = RISK N/A = NOT A P P L I C A B L E
                                                                    Quality Assurance Plan - Attachment C
                                                                                Page 14 of 29



Confidential                                                                                                                                             GEO-State 00270574

                                                                                                                                                       Ex. 2 to Martin Decl.
                                                                                                                                                           Page 115 of 190
                                                                                                                                              HSCEDM-10-D-OOOOI

               Freq neney                                                                                               R?<Mig •    ^Corrective Action .   .Due
                                          I - I ^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^
               •9                                       PERFORMANCE MONITORING MEASURE                                 A/D/R/fiA   Required / Comments ' . Date ;
                                                 8. Funds ahdl;iPersonal
                                           A.   Inventory personal property/funds is maintained
                                           B.   Funds/valuables documented on receipt
                                           C.   Detainees property searched for contraband
                                    1      D.   Staff forward arriving detainees medication to medical staff
                    ,:         1           E.   Detainee funds are deposited into the cash box
                         . • 1                  Staff secure every container used to store property with a tamper-proof


                                    •
                                           F,   numbered strap
                                                Quarterly audits of detainee baggage & luggage are conducted, verified, and
                                          c.    logged
                                                9; HoId;:Rdoms in Detention Facilities.
                                          A.    Detainees are not held in hold rooms longer dian 12 hours
                                          B.    All detainees pat searched prior to placement in hold room
                                          C.    Maintain detention log for each detainee in hold room
                                  w m      D.   Written evacuation plan posted for each hold room


                                  •
                                  H        E.   Hold rooms contain sufficient seating for the number of detainees held



               ••                          F.   Hie maximum occupancy for die hold room will be posted
                                                No bunks/cots/beds or other related make shift sleeping apparatuses are
                                          G.    permitted inside hold rooms
                                          H.    Male and females are segregated from each odier at all times
                                              Detainees are provided with basic personal hygiene items such as water,
                                           1. soap, toilet paper, cups for water, feminine hygiene items, diapers and wipes
                                              Officers closely supervise the detention hold rooms. Hold rooms are
                           ', * •
                                           J. irregularly monitored every 15 minutes


                                          A.    Maintain inventories of all keys/locks/locking devices
                                          B.    Emergency keys are available for all areas of the facility
                              -
                                    m i   C.    Chit system used to issue security equip./keys/radios
                                          D.    Policy regarding restricted keys present and followed by staff
                                                Facility has a key accountability policy and procedures to ensure key


                                    •
                                           E.   accountability. The keys are physically counted daily
                                                Locks and locking devices are continually inspected, maintained, and
                                           F.   inventoried
      A = ACCEPTABLE D = DEFICIENT R = RISK N/A = NOT APPLICABLE
                                             Quality Assurance Plan - Attachment C
                                                         Page 15 of 29



Confidential                                                                                                                                         GEO-State 00270575


                                                                                                                                                   Ex. 2 to Martin Decl.
                                                                                                                                                       Page 116 of 190
                                                                                                                                                                          HSCEDM-10-D-OOOOl

                                     ..   .
               m       uenc                                                                                                   'iRafiiigi,
                                                                                                                                                   Corrective Acrion '
                                                                                                                                A/D/R/                                                     DueDatc
                                                                                                                                                  Required / Coinmente
                       liJSii                           PERFORMANCE MONITORING MEASURE                                           NA
                                                                                                                                            i •   :    •       ••   • ,       •     •••M
               I:.- •••:)
                                              A.    Staff conduct formal count at least once per 8 hour shift/ 3x per day
                                              B.    At least two ofiicers participate in count for each area
                                              C.    Recount conducted when incorrect count is reported
                                              D.    Face to photo count conducted as necessary
                                              E.    Each detainee positively identified during count
                        (' "
                           -"^^^ •                  12.^08t Ordiers
                                                   Every post has a post order, current & signed by the facility
                                              A.   adminisUator
                        %^                    B.   Housing unit officers record all detainee activity in a log
                                              C.   Supervisor visits each housing area once per shift
                        J -                        Staff sign post orders, regardless of whether the assignment is
                                              D.   temporary, permanent, or due to an emergency
                                                   Anyone assigned to an armed post qualifies with the post weapons
                                              E.   before assuming post duty
                                                   13. Sf»rcbM of iDetaiaed!                                   ~
                                              A.   Unit shakedowns are conducted
                                              B.   Random shakedowns conducted & documented
                                                   The facility employs a schedule to insure that all areas of the facility
                                              c.   are roudnely searched
                                              D.   Canines are not used for force, intimidadon, or control of detainees.
                               ri                  [ 14. Sexual! Abase Md Assault Plravetiti^                                               !••"'•         .              .   • -      •
                                                   The facility has a Sexual Abuse and Assault Prevention and
                                              A.   Intervention Program
                                              B.   Detainees are advised of the program




                               •
                                                   All staff are trained, inidally and in annual refresher training, in the
                                              C.   prevention and intervention areas
                                                   Sexual Assauh Awareness Notice is posted on all housing unit
                                              D.   bulletin boards
       A = ACCEPTABLE D = DEFICIENT R = RISK N/A = NOT APPLICABLE




                                                                                 Quality Assurance Plan - Attachment C
                                                                                             Page 16 of 29



Confidential                                                                                                                                                                           GEO-State 00270576


                                                                                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                                                                                      Page 117 of 190
                                                                                                                                                      HSCEDM-IO-D-00001

                                                                                                                   Rating    Corrective Action
                                                                                                                                                            Due Date
        IX 'wSm      M                      PERFORMANCE MONITORING MEASURE                                        A^/R^4. Mgequired 4G.(ininieiijte^. -f
               it               *• J"                                                                                                         -        ] ............. T - . '
                                 A.    Written order accompany detainee placed in SMU
                                 B.    SMU reviews are conducted in a timely manner (3,7,14,30,60)
                                 C.    Admin SMU detainees enjoy same privileges as general population
                    ' . '        D.    Detainees in SMU have access to legal materials
                                 B.    Detainees in SMU retain visiting privileges
                                 F.    Maintain a permanent log regarding detainee related activities
                            •
                                 G.    Written order accompany detainee placed in disciplinary SMU
                                 H.    Detainees in disciplinary SMU have access to legal materials
                                  I.   Detainees in disciplinary SMU retain visiting privileges
                                 J.    Disciplinary SMU phone access limited to legal/consular calls
                                       Detainees in SMUs may shave and shower three times weekly and
                                       receive other basic services (laundry, hair care, barbering, clothing,
                                 K.    bedding, linen) on the same basis as the general population
                                 L.    The facility administiator (or designee) visits each SMU daily
                                       A health care provider visits every detainee m a SMU at least 3x
                                M.     week, and detainees are provided any medications prescribed for them
                                       Detainees in the SMU are offered at least one hour of recreation per
                                       day, scheduled at a reasonable time, at least five days per week.
                                       Where cover is not provided to mitigate inclement weather, detainees
                                 N.    are provided weather-appropriate equipment and attire
                                       When a detainee has been held in Admin Segregation for more than 30
                                       days, the facility administrator notifies the Field Office Director, who
                                 0.    notifies the ICE/DRO Deputy Assistant Director, DMD

                                 A.    Housing unit rounds conducted daily by security staff
                                 B.    Housing unit rounds conducted daily by Deportation Staff
                                 C.    Detainee requests answered within 72 hours
                                 D.    ICE SDC visit schedules are posted in housing unit
                                 E.    Request forms are available to detainees
                                       There is a secure box available for detainees to place requests in for
                                 F.    ICE staff that is checked on a daily basis
                                 G.    Unaimounced ICE stafThousing unit visits occur weekly

       Ji
                                       Visiting staff observe, document and communicate current climate and
                                 H.    conditions of confinement
      A = ACCEPTABLE D = DEFICIENT R = R1SK N/A = NOT APPLICABLE
                                             Quality Assurance Plan - Attachment C
                                                         Page 17 of 29



Confidential                                                                                                                                                  GEO-State 00270577


                                                                                                                                                           Ex. 2 to Martin Decl.
                                                                                                                                                               Page 118 of 190
                                                                                                                                                               HSCEDM-lO-D-00001

                Frequencv                  1        .                                                                                 Rating     Corrective Action,
                                                                                                                                                                             Due Date
        .ft..          w       m                                                                                                     A/D/R/NA   Required / Commentfl
                           C
                                   I   I   "
                                                        ' 17. Tool Control          "                                                           He    .         •. '   ^

                                               A.       Tool inventories conducted as specified
                                               B.       Tools marked and readily identifiable
                                               c.       Procedures for issuance of tools to staff and detainees
                                               D.       Inventory made of all tools by conttactors prior to enter and exit
                                                        There is an individual who is responsible for developing a tool confrol
                                               E.       procedure and an inspection system to insure accountability
                                                        A metal or plastic chit is taken in exchange for all tools issued, and
                                                        when a tool is issued fi'om a shadow board the receipt chit shall be
                                               F.       visible on the shadow board
                                                        Broken or wom out tools are surveyed and disposed of in an
                                               G.       appropriate and secure manner
                                                        Department heads are responsible for implemendng proper tool
                                               H.       control procedures as described in the standard
                                                        '18^ Use of Physical Force and Restraints ',
                                               A.       Policy goveming immediate/calculated use of force
                           ^^^^                B.       All use of force incidents documented and reviewed
                                               C.       Video tapes of incidents preserved/catalogued for 2 1/2 yrs
                                               D.       Detainee is seen by medical immediately after incident
                                               E.       Facility subscribes to prescribed confrontation avoidance procedures
                                               F.       Staff trained in use of force techniques
                                               G.       Appropriate procedures in place for using 4 and/or 5 point resfraints
                                                        Medical staff consulted prior to deploying OC spray in calculated use
                                               H.       of force situations
                                                        All electronic stun devices inventoried and used by facility must be
                                               ..       approved by ICE National Fireanns and Tactical Training Unit
       ^•'-• ••v; ••                                SlliClllSpBtoaifyiSyStem-_^               .   ^-'• y   '      \ -Z     ^.j.-^j
                                               A.       Rules of conduct/sanctions provided in wridng
                                               B.       Incident reports investigated within 24 hours
                                               C.       Disciplinary panel adjudicate infiactions
                                               D.       Disciplinary sanctions are in accordance with standards
                                               E.       Staff representation available
       A = ACCEPTABLE D = DEFICIENT R = RISK N/A = NOT APPLICABLE


                                                                                        Quality Assurance Plan - Attachment C
                                                                                                    Page 18 of 29



Confidential                                                                                                                                                               GEO-State 00270578


                                                                                                                                                                       Ex. 2 to Martin Decl.
                                                                                                                                                                           Page 119 of 190
                                                                                                                                                HSCEDM-10-D-OOOOl

          •1
               jencv                                                                                              \ '-rR^fijfgf'-    Corrective Action
                                                                                                                                                            Due Date
                                         ^ f e o R i M A N C E MONrrOKlNG MEASURE                                                   Required / Comments

                             A.   Appropriate security measures for sharps are in place
                             B.   Appropriate food temperatures are maintained for both hot and cold food
                             C.   Food Service department maintained at a high level of sanitation
                                  Detainees receive safety and appropriate equipment training prior to
                              D. beginning work in department
                              E. A minimum of two hot meals served daily
                              F. Facility has a standard 35 day cycle menu
                              G. A registered dietician conducts nutritional analysis
                     'LraDmin H. All menu changes documented
                               1. Common fare menu for authorized detainees
                              J. Weekly inspections conducted and documented
                                  21. Hunger Strikes                     . .
                                  Procedures for referring detainee to medical if verbally refiised or observed
                             A.   refiising to eat beyond 72 hours
                             B.   Staff receive training in identification of hunger strike
                             C.   Process for determining reason for hunger strike
                                  22. Medical Gare
                            A.    Intake process includes medical and mental health screening
                            B.    Sick call procedures established
               .^-^'^^      C.    Adequate medical staff available proportionate to population
                            D.    Pharmaceuticals stored in a secure area
                                  All detainees receive physical examination/assessment widtin 14 days of
                            E.    arrival
                                  Sick call slips available in English, Spanish and/or most prevalent second
                            F.    language
                                  The facility has a written plan for 24 hour emergency health care when no

                         1  G.
                            H.
                                  medical staff are on-duty or when immediate outside medical attention is
                                  required
                                  Medical records are available and transferred with the detainee
                            1.    Records are maintained of medication distribution
                            J.    All sharps are under strict control and accountability
                            K.    A sharps container is used to dispose of used sharps
                            L.    The medical department is maintained at a high level of sanitation
      A = ACCEPTABLE D = DEFICIENT R = RISK N/A = NOT APPLICABLE
                                             Quality Assurance Plan - Attachment C
                                                         Page 19 of 29



Confidential                                                                                                                                              GEO-State 00270579


                                                                                                                                                     Ex. 2 to Martin Decl.
                                                                                                                                                         Page 120 of 190
                                                                                                                                                 HSCEDM-10-D-OOOOl
                                      -
                                                                                                                   Rating '        Corrective Action
       m       w         \m                    PERFORMANCE MONITORING MEASURE                                                 , v-Requiretl { Comments
                                          23. Personal Hygiene
                    ''••>:-x-'   A.       Clothing provided upon intake and exchanged weekly
                                 B.       Sheets and towels exchanged weekly
                   I F . '
                             4


                                 C.       Climate appropriate clothing issued and maintained in good repair
                                          Facility provides and replenishes personal hygiene items as needed, at
                                 D.       no cost to detainee
                     -           E.       Showers operate between 100 degrees and 120 degrees
                   I/, .         F.       Showers meet ADA standards and requirements




                                 1
                                 G.       Food Service detainee volunteers exchange garments daily
                                          24. Suidde Prevention and Intervention
                                          The facility has a written suicide prevention and intervention program
                                          approved and signed by the health authority and facility administrator
                                          which is reviewed annually
                                          Every new staff member receives suicide-prevention training. Suicide-
                                          prevention training occurs during the employee orientation program
                                          and annually thereafter
                                          The facility has a designated and approved isolation room for


               •
                                          evaluation and treatment
                                          Staff observes and documents the status of a suicide-watch detainee at
                                 D.       least once every 15 minutes




                                 1
                                          2^. Terminal nineiU!, Advanced Directivesi and Death
                                          Detainees who are chronically or terminally ill are transferred to an
                                 A.       appropriate off-site facility
                                 B.       The facility has written plans for addressing organ donations
                                 c.       There is a policy addressing Do Not Resuscitate Orders
                                 D.       The facility has written procedures detailing thc proper notifications
                                          26. Correspondence and Other IMbii
                                 A.       Incoming mail screened and delivered daily
                                 B.       Outgoing mail screened for contraband
                                 C.       Legal mail opened in front of detainee



           •
                                 D.       Incomingfijndsprocessed properly
                                          Rules for correspondence and other mail posted in housing unit or
                                 E.       common areas, and detainee handbook
                                 F.       Facility has a system for detainees to purchase stamps
                                 G.       SMU has same correspondence privileges as general population
       A = ACCEPTABLE D = DEFICIENT R = R1SK N/A = NOT APPLICABLE
                                              Quality Assurance Plan - Attachment C
                                                          Page 20 of 29



Confidential                                                                                                                                             GEO-State 00270580

                                                                                                                                                     Ex. 2 to Martin Decl.
                                                                                                                                                         Page 121 of 190
                                                                                                                                         HSCEDM-10-D-OOOOl

       1 Fi*edttenGr                                                                                             Ratine     Corrective Action
                                                                                                                                                  , Due Date
       m                                      PERFORMANCE MONITORING MEASURE                                    a4>/r/na   Required / Comments
                                          27. Escorted TripsforNon-Medical Emersendi^
                                          The Field Office Director considers and approves, on a case-by-casc

                               1          basis, trips to visit an immediate family member in accordance with
                                          standards
                                          28. Marriage Requests
                   •       -    E
                            m       A.    Marriage written requests approved by FOD
                                          29. Recreation
                                    A.    Outdoor/indoor recreadon is provided
                                    B.    Access to recreation activities I hour x 5 days
                       -            C.    Staff conduct daily searches of recreation areas
                                    D.    In unit sedentary activities are available
                                          30. Relieious Practices
                   ^^^^^^           A.    Detainees are allowed to engage in religious services
                                    B.    Authorized religious items are allowed in detainee possession
                                          31. Telephone Access

               m
                                    A.    Upon intake, detainees are made aware of phone policies


               •           T
                                    B.
                                    C.
                                    D.
                                          Out of order phones reported to service provider
                                          Telephones inspected regularly by staff
                                          Telephone access rules posted in each housing unit
                   ^^^^^^           E.    The number for the ICE OIG is posted in housing units
                                    F.    The pro bono list is posted in housing units
                                    G.    Emergency phone call messages delivered to detainees
                                    H.    Special access calls are available to detainees
                                     I.   Notification of telephone monitoring posted by unit phones
                                          32. Visitation
                                    A.    Written visitation schedule posted and accessible to the public
                                    B.    General visitation log book maintained
                                    C.    Visitor dress code enforced
                                    D.    Legal visitation available 7 days a week
                                    E.    Facility complies with visitation schedule
                                    F.    Visitors are searched and identified per standards
                                    G.    Current list of Pro Bono services posted in detainee housing
       A = ACCEPTABLE D = DEFICIENT R = RISK N/A = NOT APPLICABLE

                                                                        Quality Assurance Plan - Attachment C
                                                                                    Page 21 of 29



Confidential                                                                                                                                     GEO-State 00270581


                                                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                                                 Page 122 of 190
                                                                                                                                                HSCEDM-lO-D-00001

           Frequency          1                                                                                          Rating      Corrective Action
                                                                                                                                                            Due'Date
         D ! w                                     PERFORMANCE M O N t a R l B i l ^ l ^ M i R E                        A/p/R/NA   Requik'ed / Comments
                                  .         33.. Volun&ry Work Program     ^ '.
                              1 A. Facility lias a voluntary work program
                                      B.    Maintain a written chart with work assignments/classification level
                    ^^^^^             C.    Facility complies with work hour and pay requirementsfordetainees
                                      D.    Detainees are medically screened to participate
                                      E.    Detauiees receive proper training and safety equipment
                                            Detainee housekeeping meets standards for neatness, cleanliness and
               mm                     F.    sanitation
               WKSBk
                                            34.Detaiti6eiaaiidbook                  '       .
                                      A.    Staff aware of handbook contents and follow procedures
                                            Available in both English and Spanish and/or second most prevalent
                                      B.    language
                                      c.    Handbook is updated as necessary
                                      D.    Orientation material available to illiterate detainees
               <
                                           •.35.'GrieVancc System-                                                                                                • ^   •


                                      A.    Grievance procedures in place
                         ••           B.    Staff awareness of procedures for emergency grievances
                         *
                                      C.    Grievance log is udlized
                                      D.    Staff forward any grievances that include staff misconduct to ICE
                                      E.    Informal resolution to a detainee grievance documented in detention file

                                      A.    Adequate equipment is available for detainees
                                      B.    Legal materials/law library current and available for detainees
                                      C.    Detainee access provided to include SMU
                                      D.    Denials documented
                                      E.    Schedule for use implemented 5 hours weekly per detainee
                                      F.    Access to legal material within 24 hours of written request
                    ^^^^^^            G,    Indigent detainees provided free stamps/envelopes for legal matters
                         :
                                      A.    ICE/DRO approved videos played for all incomutg detainees
                                            Posters announcing presentation appear in common areas at least 48 hours
                                      B.    prior to presentation
                    -                 C.    Detainees m SMU receive separate presentadon
                                            Facility ensures adequate presentations so all detainees wandng to attend
                      D.                    have the opportunity
       A = ACCEPTABLE D =                  DEFICIENT R = R1SK N / A = N O T APPLICABLE
                                                                         Quality Assurance Plan - Attachment C
                                                                                     Page 22 of 29



Confidential                                                                                                                                              GEO-State 00270582

                                                                                                                                                    Ex. 2 to Martin Decl.
                                                                                                                                                        Page 123 of 190
                                                                                                                                                HSCEDM-lO-D-00001

               Frequency                                                                                                 Rating     Corrective Action
                                                                                                                                                           I)ue Date
         D      w                                                                                                       A/D/RyNA   Required / Comments
                                   L ' ^ ^ ^ . i n i ^ ^ ^ E ^ ^ i l £ P N I T O R I N G MEASURF
          * 1                      38.iDefenfion Files                 '                    „ ^
                              A.    [Retention file created for each new arrival
                              B.    Detention files contain documents generated during custody
                              C.    Detention files maintained in a secure area
             i      "«• ' 1        ' 39: iNews Media Interviews and Toiirs

                          •         The facility has a procedure to address news media interview and tours in
                                    accordance with NDS
                                    40i..Sta{r'Trainin's i i      ,          .'r ^                    /

                          1
                                    The facility conducts appropriate orientation, initial training, and annual
                                    training for all staff, contractors, and volunteers

                          1
                                    Staff training is conducted according to a regular schedule with sufficient
                              B.    classes to maintain pre-service and in-service training hour compliance
                                   'iMiTransler^Detainees^                                  ...           v.,-- ^ ^ .
                      A.            Detainee provided with detainee transfer notification form
                       B.           Healdi records/transfer summary accompany detahiee
                       C.           Funds and personal property accompany detainee
                      D.            A-File/work folder accompany detainee
       A = ACCEPTABLE D =          DEFICIENT R = R1SK N / A = N O T APPLICABLE




                                                                 Quality Assurance Plan - Attachment C
                                                                             Page 23 of 29



Confidential                                                                                                                                             GEO-State 00270583


                                                                                                                                                    Ex. 2 to Martin Decl.
                                                                                                                                                        Page 124 of 190
                                                                                                         HSCEDM-10-D-OOOOl



       Section
       1 Refsreiicei   d d t R SUMMARY/COMMENTS




                                                                                        Contract Type:
                       Submitted by COTR Name                                   Date




                                                Quality Assurance Plan - Attachment C
                                                            Page 24 of 29



Confidential                                                                                                    GEO-State 00270584


                                                                                                             Ex. 2 to Martin Decl.
                                                                                                                 Page 125 of 190
                                                                                HSCEDM-10-D-OOOOl


               Sample QAP Contract Performance Monitoring instrument
               - Key Indicators

                                                                Current      Previous
                   Monthly K e y Operational Indicators         Month         Month     Difference
               Average Daily Population
               Average Daily Population- Facility
               Average Daily Population- Facility
               Average Days in Custody
               # Detainees Received
               # Detainees Transferred
               Classification
               Detainee Classification # Level 1 End of
               Month (EDM)
               Detainee Classification # Level 2 E O M
               Detainee Classification # Level 3 E O M
               Special Management
               Special Housing: # Placed A S
               Special Housing: # Placed D S
               # Temporary Beds In U s e
               Detainee Behavior - Number of Incidents
               Assaults - Detainee-on-Detainee
               Assaults - Detainee-on-Staff
               Drug- or Alcohol-related
               Disturbances
               Hunger Strikes
               Escape Attempts*
               Escapes*
               Suicide Attempts*
               Deaths (Suicide, homicide, natural causes)*
               Incidents of sexual abuse or assault
               Gang related incidents
               Hard contraband attach a summary report on
               types & quantities recovered
               Number of Detainee G r i e v a n c e s
               Allegations of staff misconduct
               Conditions of confinement
               Food
               Medical
               Discipline
               Group Grievances



               Number of U s e of F o r c e Incidents

                                     Quality Assurance Plan - Attachment C
                                                 Page 25 of 29



Confidential                                                                                GEO-State 00270585


                                                                                    Ex. 2 to Martin Decl.
                                                                                        Page 126 of 190
                                                                           HSCEDM-10-D-OOOOl



               Immediate
               Calculated
               # Uses of Chemical Agents
               # Uses of Non-Lethal Weapons
               # Uses of 4/5 Point Restraints
               Personnel
               Number Authorized Positions (all)
               Number Employees on Board (all)
               Number Authorized Positions -
               Security/Custody Staff
               Number Security/Custody Staff on Board
               Other
               Have there been any interviews by reporters,
               other news media representatives, academics
               and others? Attach supplemental Info
               Has there been any positive or negative
               facility or detainee media coverage? Attach
               supplemental info
               There are weekly meetings between key I C E
               and facility staff Y/N
               Facility Quality Control Plan is in place Y/N.
               Attach comments if necessary
               When the facility houses males and females complete a separate
               Operational Indicators section for each gender




                                   Quality Assurance Plan - Attachment C
                                               Page 26 of 29



Confidential                                                                           GEO-State 00270586


                                                                                Ex. 2 to Martin Decl.
                                                                                    Page 127 of 190
                                                                             HSCEDM-lO-D-00001



                                      Attachment D - Staffing Plan

               Title                                                   F.T.E's
               Warden/Facility Administrator                            1.00
               Fire & Safety Manager                                    1.00
               Quality Assurance/Compliance Administrator               1.00
               Training Administrator                                   1.00
               Executive Secretary-Secretary III 01313                  1.00
               Administrative Assistant-Secretary 11-01312              1.00
               HR Specialist-Personnel Assistant 111-01263              1.00
               HR Assistant-Personnel Assistant 1-01261                 1.00
               Training Coor.-Personnel Assistant 11-01262              1.00
               Intelligence Officer-Pers Assist 11-01262                2.00
               Business Manager                                         1.00
               Assistant Business Manager                               1.00
               Account Clerk-Accounting Clerk 11-01012                  2.00
               Payroll Clerk-General Clerk 111-01113                       1.00
               MIS Specialist-Personal Comp. Sup. Tech.-14160              1.00
               Warehouse Specialist-21410                                  1.00
               Mailroom Clerk-General Clerk 1-01111                        1.00
               Janitor-11150                                               3.00
               Manager - Facility Maintenance                              1.00
               Maintenance Technician-Detention Officer-27040              5.00
               Maintenance Clerk-General Clerk 1-01111                     1.00
               Food Sen/ice Manager                                        1.00
               Food Service Production Supervisor                          1.00
               Food Sen/ices Officer-Detention Officer-27040               8.00
               Food Sen/Ice Clerk-General Clerk 1-01111                    1.00
               Chaplain                                                    1.00
               Classification Officer-Detention Officer-27040              2.00
               Recreation Officer-Detention Officer-27040                  3.00
               Records Technician-General Clerk 111-01112                  2.00
               Programs Clerk-General Clerk 1-01111                        1.00
               Assistant Warden-Security                                   1.00
               Chief of Security (Major)                                   1.00
               Administration / Hearings Lieutenant                        1.00
               Grievance Lieutenant                                        1.00
               Transportation Manager                                      1.00
               Shift Supervisor-Captains                                   5.00
               Lieutenant                                                  5.00
               Booking-Lieutenant                                          2.00


                                   Quality Assurance Plan - Attachment D
                                               Page 27 of 29


Confidential                                                                            GEO-State 00270587


                                                                                  Ex. 2 to Martin Decl.
                                                                                      Page 128 of 190
                                                                               HSCEDM-10-D-OOOOl



               S H U Lieutenant                                             1.00
               Transportation Supervisor                                    1.00
               Transportation-Motor Veh Mechanic-05190                      1.00
               Transportation-Clerk-Gen. Clerk 11-01112                     1.00
               Transportation-Dispatch Officer-27040                        5.00
               Court Security Officer                                       3.60
               Laundry Officer                                              2.40
               Gate 1                                                       1.20
               Armory/Locksmith Officer                                     1.20
               Library Officer                                              1.20
               Master Control Officer                                       9.72
               Housing Unit A 1 (116 beds)                                  9.72
               Housing Unit A 2 (80 beds)                                   4.86
               Housing Unit A 3 (80 beds)                                   4.86
               Housing Unit B 1 (116 beds)                                  9.72
               Housing Unit B 2 (80 beds)                                   4.86
               Housing Unit B 3 (80 beds)                                   4.86
               Housing Unit C 1 (116 beds)                                  9.72
               Housing Unit C 2 (80 beds)                                   4.86
               Housing Unit C 3 (80 beds)                                   4.86
               Housing Unit D 1 (114 beds)                                  9.72
               Housing Unit D 2 (80 beds)                                   4.86
               Housing Unit D 3 (39 beds-additional seg)                    8.10
               Housing Unit E 1 (64 beds)                                   4.86
               Housing Unit E 2 (64 beds)                                   4.86
               Housing Unit E 3 (76 beds)                                   4.86
               Housing Unit E 4 (75 beds)                                   4.86
               Housing Unit F 1 (64 beds)                                   4.86
               Housing Unit F 2 (64 beds)                                   4.86
               Housing Unit F 3 (75 beds)                                   4.86
               Housing Unit F 4 (75 beds)                                   4.86
               Housing Unit G (40-segregation)                              8.10
               Rover Escort Officer                                         21.06
               Rover Escort Officer                                         4.86
               Perimeter Officer                                            4.86
               Property Officer                                              3.24
               Medical Officer                                               8.10
               Medical Officer                                               1.62
               Medical Triage Officer                                        1.62
               Visiting Officer                                              6.48
               Lobby / Public Entrance Officer                               6.48


                                    Quality Assurance Plan - Attachment D
                                                Page 28 of 29


Confidential                                                                               GEO-State 00270588


                                                                                    Ex. 2 to Martin Decl.
                                                                                        Page 129 of 190
                                                                              HSCEDM-lO-D-00001



               Intake/Release Officer                                      16.20
               Work Crew Supervision Officer                               4.86
               rounding                                                    0.32
               TOTALS                                                      302.00




                                   Quality Assurance Plan - Attachment D
                                               Page 29 of 29


Confidential                                                                              GEO-State 00270589


                                                                                    Ex. 2 to Martin Decl.
                                                                                        Page 130 of 190
               U.S. Department of Homeland Security
               Immigration and Customs Enforcement

                       HSCEDM-lO-D-00001




                         Wage Determination
                          Detention Services
               Seattle Area Contract Detention Facility

                            Attachment 3




Confidential                                              GEO-State 00270590



                                                   Ex. 2 to Martin Decl.
                                                       Page 131 of 190
                                                                                                            HSCEDM-IO-D-00001




     WD 05-2567 {Rev,-12) was f i r s t posted on www.wdol.gov on 0 7 / 0 7 / 2 0 0 9
     • •****••***•***«•* *********************************************** ****************
     REGISTER OF m 6 £ DETERMINATIONS UNDER |                           U . S . DEPARTMENT OF LABOR
                THE SERVICE CONTRACT ACT                    I     EMPLOYMENT STANDARDS ACMIHISTRATION
     By d i r e c t i o n of the S e c r e t a r y of Labor |            HAGE AND HOUR DIVISION
                                                            I            WASHINGTON D . C . 20210



                                                              I Wage Detemiination            No.; 2005-2567



     State:    Hashington

     Area: Washington Counties of Lewis, P i e r c e , Thurston

                * * F r i n g e B e n e f i t s Required Follow the O c c u p a t i o n a l L i s t i n g * *
     OCCUPATION CODE - TITLE                                                          FOOTNOTE                           RATE
     01000 - A d m i n i s t r a t i v e Support And C l e r i c a l Occupations
       01011 - Accounting C l e r k 1                                                                                   15.50
       01012 - Accounting C l e r k I I                                                                                 17.40
       01013 - Accounting C l e r k I I I                                                                               19.47
       01020 - A d m i n i s t r a t i v e A s a i s t a n t                                                            23.37
       01040 - Court Reporter                                                                                           18.37
       01051 - Data E n t r y Operator 1                                                                                14.10
       01052 - Data E n t r y Operator I I                                                                              15.38
       01060 - D i s p a t c h e r , Motor V e h i c l e                                                                21.14
       01070 - Document Preparation C l e r k                                                                           13.39
       01090 - D u p l i c a t i n g Machine C^erator                                                                   13.39
       01111 - G e n e r a l C l e r k 1                                                                                12.68
       01112 - G e n e r a l C l e r k 11                                                                               14.80
       01113 - General C l e r k I I I                                                                                  16.82
       01120 - Housing R e f e r r a l A s s i s t a n t                                                                21.81
       01141 - Messenger C o u r i e r                                                                                  12.95
       01191 - Order C l e r k I                                                                                        14.24
       01192 - Order C l e r k 11                                                                                       15.55
       01261 - Personnel A s s i s t a n t {Employment) I                                                               16.56
       01262 - Personnel A s s i s t a n t (Employment) I I                                                             18.53
       01263 - Personnel A s s i s t a n t (Employment) I I I                                                           20.66
       01270 - Production Control C l e r k                                                                             20.85
       01280 - R e c e p t i o n i s t                                                                                  14.47
       01290 - R e n t a l C l e r k                                                                                    16.18
       01300 - Scheduler, Maintenance                                                                                   17.49
       01311 - S e c r e t a r y I                                                                                      17.49
       01312 - S e c r e t a r y I I                                                                                    19.57
       01313 - S e c r e t a r y I I I                                                                                  21.81
       01320 - S e r v i c e Order Dispatcher                                                                           17.13
       01410 - Supply T e c h n i c i a n                                                                               23.37
       01420 - Survey Worker                                                                                            18.37
       01531 - T r a v e l C l e r k I                                                                                  13.32
       01532 - T r a v e l C l e r k I I                                                                                14.50
       01533 - T r a v e l C l e r k I I I                                                                              15.60
       01611 - Word Processor I                                                                                         16.20




                                                      Attachment 3 - WAGE DETERIVIINATION
                                                                      Pagel o f i l




Confidential                                                                                                          GEO-State 00270591


                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                    Page 132 of 190
                                                                                          HSCEDM-IO-D-00001




         01612   - Word Processor I I                                                                  18.19
         01613    - Word Processor I I I                                                               19,61
      05000 -    Automotive S e r v i c e Occupations
         05005    - Automobile Body R e p a i r e r , F i b e r g l a s s                             21.78
         05010    - Automotive E l e c t r i c i a n                                                  21.78
         05040    - Automotive G l a s s I n s t a l l e r                                            18.03
         05070    - Autc«notive Worker                                                                20.46
         05110   - Mobile Equipnent S e r v i c e r                                                   18.55
         05130   - Motor Equipment Metal Mechanic                                                     21.78
         05160   - Motor Equipment Metal Worker                                                       20.46
         05190    - Motor V e h i c l e Mechanic                                                      21.89
         05220   - Motor V e h i c l e Mechanic Helper                                                18.55
         05250   - Motor V e h i c l e U p h o l s t e r y Worker                                     20.46
         05280   - Motor V e h i c l e Wrecker                                                        20.46
         05310   - P a i n t e r , Automotive                                                         21.12
         05340   - Radiator Repair S p e c i a l i s t                                                20.46
         05370   - T i r e Repairer                                                                    14.81
         05400    - Transmission R e p a i r S p e c i a l i s t                                      21.78
      07000 -     Food Preparation And S e r v i c e Occupations
         07010   - Baker                                                                              14.13
         07041   - Cook 1                                                                              13.11
         07042   - Cook I I                                                                           14.32
         07070   - Dishwasher                                                                           9.68
         07130   - Food S e r v i c e Worker                                                          11.19
         07210   - Meat Cutter                                                                        20.42
         07260   - Waiter/Waitress                                                                    11.22
      09000 -     F u m i t u r e Maintenance And R e p a i r Occupations
         09010   - E l e c t r o s t a t i c Spray P a i n t e r                                       17.45
         09040   - F u m i t u r e Handler                                                             15.33
         09080   - Furniture Refinisher                                                                17.45
         09090   - F u r n i t u r e R e f i n i s h e r Helper                                        15.33
         09110   - F u r n i t u r e R e p a i r e r , Minor                                           16.37
         09130   - Upholsterer                                                                         18.05
      llOOO -    General S e r v i c e s And Support Occupations
         11030   - Cleaner, V e h i c l e s                                                           11.95
         11060   - E l e v a t o r Operator                                                           11.95
         11090   - Gardener                                                                           16.64
         11122   - Housekeeping Aide                                                                  13.21
         11150   - Janitor                                                                            14.73
         11210   - Laborer, Grounds Maintenance                                                       15.07
         11240   - Maid or Houseman                                                                   10.53
         11260   - Pruner                                                                             13.17
         11270   - T r a c t o r Operator                                                             17.43
         11330   - T r a i l Maintenance Worker                                                       15.07
      , 11360    - Window Cleaner                                                                     15.80
      12000 -    Health Occupations
         12010   - Ambulance D r i v e r                                                              21,63
         12011   - Breath Alcohol T e c h n i c i a n                                                 19.31
         12012   - C e r t i f i e d Occupational T h e r a p i s t A s s i s t a n t                 22.95
         12015   - C e r t i f i e d Physical Therapist Assistant                                     21.99
         12020   - Dental A s s i s t a n t                                                           18.72
         12025   - Dental Hygienist                                                                   44.22
         12030   - EKG T e c h n i c i a n                                                            28.89
         12035   - E l e c t r o n e u r o d l a g n o s t i c Technologist                           28.89




                                                       Anachment 3 - WAGE DETERMINATION
                                                                     Page2<rf11




Confidential                                                                                       GEO-State 00270592


                                                                                          Ex. 2 to Martin Decl.
                                                                                              Page 133 of 190
                                                                                         HSCEDM-IO-D-00001




       12040 - Emergency Medical T e c h n i c i a n                                                21.26
       12071 - L i c e n s e d P r a c t i c a l Hurse I                                            17.87
       12072 - L i c e n s e d P r a c t i c a l Nurse I I                                          20.00
       12073 - L i c e n s e d P r a c t i c a l Nurse I I I                                        22.29
       12100 - Medical A s s i s t a n t                                                            16.40
       12130 - Medical Laboratory T e c h n i c i a n                                               19.38
       12160 - Medical Record C l e r k                                                             16.10
       12190 - Medical Record T e c h n i c i a n                                                   17.96
       12195 - Medical T r a n s c r i p t i o n i s t                                              19.48
       12210 - Nuclear Medicine Technologist                                                        37,17
       12221 - Nursing A s s i s t a n t I                                                          11.21
       12222 - Nursing A s s i s t a n t I I                                                        12.61
       12223 - Nursing A s s i s t a n t I I I                                                      13.76
       12224 - Nursing A s s i s t a n t I V                                                        16.59
       12235 - O p t i c a l Dispenser                                                              18.16
       12236 - C n t i c a l T e c h n i c i a n                                                    17.87
       12250 - Pharmacy T e c h n i c i a n                                                         17.24
       12280 - Phlebotomist                                                                         16.59
       12305 - R a d i o l o g i c T e c h n o l o g i s t                                          32.53
       12311 - R e g i s t e r e d Nurse I                                                          27.78
       12312 - R e g i s t e r e d Nurse I I                                                        33.98
       12313 - R e g i s t e r e d Nurse 11, S p e c i a l i s t                                    33.98
       12314 - Registered Nurse 111                                                                 42.51
       12315 - Registered Hurse I I I , A n e s t h e t i s t                                       42.51
       12316 - Registered Nurse I V                                                                 50.95
       12317 - Scheduler (Drug and A l c o h o l T e s t i n g )                                    23.93
     13000 - Information And A r t s Occupations
       13011 - E x h i b i t s S p e c i a l i s t I                                                19.34
       13012 - E x h i b i t s S p e c i a l i s t I I                                              23.84
       13013 - E x h i b i t s S p e c i a l i s t 111                                              29.15
       13041 - I l l u s t r a t o r I                                                              19.95
       13042 - I l l u s t r a t o r I I                                                            24.71
       13043 - I l l u s t r a t o r I I I                                                          30.22
       13047 - L i b r a r i a n                                                                    31.19
       13050 - L i b r a r y A i d e / C l e r k                                                    12.96
       13054 - L i b r a r y Information Technology Systems                                         25.61
       Administrator
       13058 - L i b r a r y T e c h n i c i a n                                                    17.95
       13061 - Media S p e c i a l i s t 1                                                          16.65
       13062 - Media S p e c i a l i s t I I                                                        18.66
       13063 - Media S p e c i a l i s t I I I                                                      20.79
       13071 - Photographer I                                                                       19.82
       13072 - Photographer I I                                                                     22.17
       13073 - Photographer H I                                                                     27.47
       1307 4 - Photographer I V                                                                    33.59
       1307 5 - Photographer V                                                                      40.65
       13110 - Video Teleconference T e c h n i c i a n                                             19.41
     14000 - Information Technology Occupations
       14041 - Computer Operator 1                                                                  17.46
       14042 - Ccm^uter Operator I I                                                                19.54
       14043 - Computer Operator I I I                                                              21.86
       14044 - Computer Operator I V                                                                24.20
       14045 - Computer Operator V                                                                  26.80
       14071 - Computer Programmer I                                         (see   1)              22,79




                                             Attachment 3 - WAGE DETERMINATION
                                                            Page3of11




Confidential                                                                                      GEO-State 00270593


                                                                                         Ex. 2 to Martin Decl.
                                                                                             Page 134 of 190
                                                                                                         HSCEDM-10-D-Q0Q01




        14072    - Computer Prograinmer 11                                                  ( s e e 1)
        14073    - Computer Prograimner I I I                                               ( s e e 1)
        14074    - Computer Programmer I V                                                  (see 1)
        14101    - Computer Systems A n a l y s t I                                         (see 1)
        14102    - Computer Systems A n a l y s t I I                                       (see 1)
        14103    - Computer Systems A n a l y s t I H                                       (see 1)
        14150    - P e r i p h e r a l Equipment Operator                                                          17.46
        14160    - Personal Computer Support T e c h n i c i a n                                                   24.20
     15000 -     I n s t r u c t i o n a l Occupations
        15010    - Aircrew T r a i n i n g Devices I n s t r u c t o r (Non-Rated)                                 32.12
       15020     - Aircrew T r a i n i n g Devices I n s t r u c t o r (Rated)                                     38.87
       15030     - A i r Crew T r a i n i n g Devices I n s t r u c t o r ( P i l o t )                            46,59
       15050     - Computer Based T r a i n i n g S p e c i a l i s t / I n s t r u c t o r                        32.12
        15060    - Educational T e c h n o l o g i s t                                                             30.07
       15070     - Flight Instructor (Pilot)                                                                       46.59
       15080     - Graphic A r t i s t                                                                             24.38
       15090     - Technical I n s t r u c t o r                                                                   25.33
       15095     - T e c h n i c a l I n s t r u c t o r / C o u r s e Developer                                   27.51
       15110     - T e s t Proctor                                                                                 19.58
       15120     - Tutor                                                                                           19.58
     16000 -     Laundry, D r y - C l e a n i n g , P r e s s i n g And Related Occupations
       16010     - Assembler                                                                                        9.87
       16030     - Counter Attendant                                                                                9.87
       16040    - Dry Cleaner                                                                                      12.41
       16070     - F i n i s h e r , Flatwork, Machine                                                              9.87
       16090     - P r e s s e r , Hand                                                                             9.87
       16110     - P r e s s e r , Machine, Drycleaning                                                             9.87
       16130     - P r e s s e r , Machine, S h i r t s                                                             9.87
       16160     - P r e s s e r , Machine, Wearing Apparel, Laundry                                                9.87
       16190     - Sewing Machine Operator                                                                         13,23
       16220    - Tailor                                                                                           14.03
       16250    - Washer, Machine                                                                                  10.81
     19000 -    Machine Tool Operation And Repair Occupations
       19010    - Machine-Tool Operator (Tool Room)                                                                25.86
       19040    - Tool And Die Maker                                                                               29.25
     21000 -    M a t e r i a l s Handling And Packing Occupations
       21020    - F o r k l i f t Operator                                                                         19.87
       21030    - M a t e r i a l Coordinator                                                                      20.85
       21040    - Material Expediter                                                                               20.85
       21050    - M a t e r i a l Handling Laborer                                                                 15.41
       21071    - Order F i l l e r                                                                                14.16
       21080    - Production L i n e Worker (Food Processing)                                                      19.87
       21110    - Shipping Packer                                                                                  18.13
       21130    - Shipping/Receiving C l e r k                                                                     18.13
       21140    - Store Worker I                                                                                   15.39
       21150    - Stock Clerk                                                                                      19.42
       21210    - Tools And P a r t s Attendant                                                                    19.87
       21410    - Warehouse S p e c i a l i s t                                                                    19.87
     23000 -    Mechanics And Maintenance And Repair Occupations
       23010    - Aerospace S t r u c t u r a l Welder                                                             29.37
       23021    - A i r c r a f t Mechanic I                                                                       28,50
       23022    - A i r c r a f t Mechanic I I                                                                     29.37
       23023    - A i r c r a f t Mechanic I I I                                                                   30.25
       23040    - A i r c r a f t Mechanic Helper                                                                  22.11




                                                      Attachment 3 - WAGE DETERMINATION
                                                                      Page 4 of 11




Confidential                                                                                                     GEO-State 00270594


                                                                                                         Ex. 2 to Martin Decl.
                                                                                                             Page 135 of 190
                                                                                         HSCEDM-IO-D-00001




         23050 - A i r c r a f t , P a i n t e r                                                   25.14
         23060 - A i r c r a f t S e r v i c e r                                                   24.97
         23080 - A i r c r a f t Worker                                                            26.38
         23110 - l ^ p l i a n c e Mechanic                                                        22.41
         23120 - B i c y c l e R e p a i r e r                                                     14.81
         23125 - Cable S p l i c e r                                                               29.90
         23130 - Carpenter, Maintenance                                                            26.29
         23140 - Carpet Layer                                                                      23.70
        23160 - E l e c t r i c i a n , Maintenance                                                28.34
        23181 - E l e c t r o n i c s T e c h n i c i a n Maintenance I                            26.96
        23182 - E l e c t r o n i c s T e c h n i c i a n Maintenance I I                          28.14
        23183 - E l e c t r o n i c s T e c h n i c i a n Maintenance I I I                        29.14
        23260 - F a b r i c Worker                                                                 22.67
        23290 - F i r e Alarm System Mechanic                                                      24.48
        23310 - F i r e E x t i n g u i s h e r R e p a i r e r                                    21.36
        23311 - Fuel D i s t r i b u t i o n System Mechanic                                       26.36
        23312 - Fuel D i s t r i b u t i o n System Operator                                       24 .00
        23370 - General Maintenance Worker                                                         21.99
        23380 - Ground Support Equipment Mechanic                                                  28.50
        23381 - Ground Support Equipment S e r v i c e r                                           24.97
        23382 - Ground Support Equipment Worker                                                    26! 38
        23391 - Gunsmith I                                                                         21.36
        23392 - Gunsmith I I                                                                       23! 95
        23393 - Gunsmith I I I                                                                     25!87
        23410 - Heating, V e n t i l a t i o n And A i r - C o n d i t i o n i n g                 26!59
        Mechanic
        23411 - Heating, V e n t i l a t i o n And A i r C o n t d i t i o n i n g                 27.44
        Mechanic (Research F a c i l i t y )
        23430 - Heavy Equipment Mechanic                                                           25.87
        23440 - Heavy Equipment Operator                                                           28.59
        23460 - Instrument Mechanic                                                                28!27
        23463 - L a b o r a t o r y / S h e l t e r Mechanic                                       24! 99
        23470 - Laborer                                                                            13.77
        23510 - Locksmith                                                                          23!28
        23530 - Machinery Maintenance Mechanic                                                     27! 15
        23550 - Machinist, Maintenance                                                             23.64
        23580 - Maintenance Trades Helper                                                          14.81
        23591 - Metrology T e c h n i c i a n I                                                     26.27
        23592 - Metrology T e c h n i c i a n I I                                                  29! 18
        23593 - Metrology T e c h n i c i a n I I I                                                30 03
        23640 - M i l l w r i g h t                                                                26!49
        23710 - O f f i c e Appliance R e p a i r e r                                              23! 55
        23760 - P a i n t e r , Maintenance                                                        24!99
        23790 - P i p e f i t t e r , Maintenance                                                  27!56
        23810 - Plumber, Maintenance                                                               24 .93
        23820 - Pneudraulic Systems Mechanic                                                       25.78
        23850 - Rigger                                                                             25!78
        23870 - Scale Mechanic                                                                     23.95
        23890 - Sheet-Metal Worker, Maintenance                                                    26! 77
        23910 - Small Engine Mechanic                                                              21.77
        23931 - Telecommunications Mechanic I                                                      25.80
        23932 - Telecommunications Mechanic I I                                                    27.05
        23950 - Telephone Lineman                                                                  23.22
        23960 - Welder, Combination, Maintenance                                                   23.93




                                                      Attachmem 3 - WAGE DETERMINATION
                                                                     Page 5 of 11




Confidential                                                                                    GEO-State 00270595



                                                                                         Ex. 2 to Martin Decl.
                                                                                             Page 136 of 190
                                                                                                     HSCEDM-10-D-OOC01




       23965 - Well D r i l l e r                                                                               31.23
       23970 - Woodcraft Worker                                                                                 25.87
       23980 - Woodworker                                                                                       20.46
     24000 - Personal Needs Occupations
       24570 - C h i l d Care Attendant                                                                         12.29
       24580 - C h i l d Care Center C l e r k                                                                  15.32
       24610 - Chore Aide                                                                                       10.63
       24620 - Family Readiness And Support S e r v i c e s                                                     13.93
       Coordinator
       24630 - Homemaker                                                                                        18.02
     25000 - Plant And System Operations Occupations
       25010 - B o i l e r Tender                                                                               25.39
       25040 - Sewage Plant Operator                                                                            27.04
       25070 - S t a t i o n a r y Engineer                                                                     25.39
       25190 - V e n t i l a t i o n Equipment Tender                                                           19.55
       25210 - Water Treatment Plant Operator                                                                   27.04
     27000 - P r o t e c t i v e S e r v i c e Occupations
       27004 - Alarm Monitor                                                                                    22.54
       27007 - Baggage I n s p e c t o r                                                                        13.70
       27003 - C o r r e c t i o n s O f f i c e r                                                              22.50
       27010 - Court S e c u r i t y O f f i c e r                                                              28.16
       27030 - D e t e c t i o n Dog Handler                                                                    15.06
       27040 - Detention O f f i c e r                                                                          23,51
       27070 - F i r e f i g h t e r                                                                            29.75
       27101 - Guard 1                                                                                          13.70
       27102 - Guard I I                                                                                        22.04
       27131 - P o l i c e O f f i c e r I                                                                      32.22
       27132 - P o l i c e O f f i c e r I I                                                                    35.82
     28000 - Recreation Occupations
       28041 - C a r n i v a l Equipment Operator                                                               12.26
       28042 - C a r n i v a l Equipment R e p a i r e r                                                        13.04
       28043 - C a r n i v a l Equpment Worker                                                                   9,88
       28210 - Gate Attendant/Gate Tender                                                                       14.44
       28310 - L i f e g u a r d                                                                                11.39
       28350 - Park Attendant (Aide)                                                                            14.56
       28510 - R e c r e a t i o n A i d e / H e a l t h F a c i l i t y Attendant                              10,89
       28515 - R e c r e a t i o n S p e c i a l i s t                                                          16.78
       28630 - S p o r t s O f f i c i a l                                                                      11.39
       28690 - Swimming Pool Operator                                                                           15,27
     29000 - Stevedoring/Longshoremen Occupational S e r v i c e s
       29010 - B l o c k e r And B r a c e r                                                                    27.37
       29020 - Hatch Tender                                                                                     27.37
       29030 - L i n e Handler                                                                                  27.37
       29041 - Stevedore I                                                                                      25.91
       29042 - Stevedore I I                                                                                    28.56
     30000 - T e c h n i c a l Occupations
       30010 - A i r T r a f f i c C o n t r o l S p e c i a l i s t , Center (HFO)        (see 2)              37.37
       30011 - A i r T r a f f i c C o n t r o l S p e c i a l i s t , S t a t i o n (HFO) (see 2)              25,77
       30012 - A i r T r a f f i c C o n t r o l S p e c i a l i s t , Terminal (HFO) (see 2}                   28,38
       30021 - A r c h e o l o g i c a l T e c h n i c i a n X                                                  20.54
       30022 - A r c h e o l o g i c a l T e c h n i c i a n I I                                                24.01
       30023 - A r c h e o l o g i c a l T e c h n i c i a n I I I                                              29.74
       30030 - C a r t o g r a p h i c T e c h n i c i a n                                                      29,74
       30040 - C i v i l E n g i n e e r i n g T e c h n i c i a n                                              25.47




                                                    Attachmem 3 - WAGE DETERMINATION
                                                                  Page 6 of 11




Confidential                                                                                                  GEO-State 00270596


                                                                                                     Ex. 2 to Martin Decl.
                                                                                                         Page 137 of 190
                                                                               HSCEDM-IO-D-00001




       30061 - Drafter/CAD Operator I                                                     21.45
       30062 - Draf ter/CAD C^erator I I                                                  24.01
       30063 - Drafter/CAD Operator I I I                                                 26.75
       30064 - Drafter/CAD Operator I V                                                   32.94
       30081 - Engineering T e c h n i c i a n I                                          19.18
       30082 - Engineering T e c h n i c i a n I I                                        21.53
       30083 - Engineering T e c h n i c i a n H I                                        24.10
       30084 - Engineering T e c h n i c i a n I V                                        29.85
       30085 - Engineering T e c h n i c i a n V                                          36.40
       30086 - Engineering T e c h n i c i a n V I                                        44.17
       30090 - Environmental T e c h n i c i a n                                          26.28
       30210 - Laboratory T e c h n i c i a n                                             22.76
       30240 - Mathematical T e c h n i c i a n                                           29.52
       30361 - P a r a l e g a l / L e g a l A s s i s t a n t I                          20.79
       30362 - P a r a l e g a l / L e g a l A s s i s t a n t I I                        25.76
       30363 - P a r a l e g a l / L e g a l A s s i s t a n t I H                        29.99
       30364 - P a r a l e g a l / L e g a l A s s i s t a n t IV                         32.38
       30390 - Photo-Optics T e c h n i c i a n                                           29.74
       30461 - T e c h n i c a l Writer I                                                 24.43
       30462 - T e c h n i c a l Writer H                                                 29.88
       30463 - T e c h n i c a l Writer I I I                                             36.16
       30491 - Unexploded Ordnance (UXO) T e c h n i c i a n I                            23.75
       30492 - Unexploded Ordnance (UXO) T e c h n i c i a n H                            28.74
       30493 - Unexploded Ordnance (UXO) T e c h n i c i a n H I                          34.45
       30494 - Unexploded (UXO) S a f e t y E s c o r t                                   23.75
       30495 - Unexploded (UXO) Sweep Personnel                                           23.75
       30620 - Weather Observer, Combined Opper A i r Or             (see 2)              21.81
       S u r f a c e Programs
       30621 - Weather Observer, S e n i o r                         (see 2)              25.25
     31000 - Transportation/Mobile Eguipment Operation Occupations
       31020 - Bus Aide                                                                   13.80
       31030 - Bus D r i v e r                                                            17.89
       31043 - D r i v e r C o u r i e r                                                  17.01
       31260 - Parlcing and Lot Attendant                                                 11.03
       31290 - S h u t t l e Bus D r i v e r                                              18.10
       31310 - T a x i D r i v e r                                                        13.29
       31361 - T r u c k d r i v e r , L i g h t                                          18.10
       31362 - T r u c k d r i v e r , Medium                                             19.83
       31363 - T r u c k d r i v e r , Heavy                                              20.95
       31364 - T r u c k d r i v e r , T r a c t o r - T r a i l e r                      20.95
     99000 - Miscellaneous Occupations
       99030 - C a s h i e r                                                              12.33
       99050 - Desk C l e r k                                                             10.80
       99095 - Embalmer                                                                   23.75
       99251 - Leiboratory Animal C a r e t a k e r I                                     12.24
       99252 - Laboratory Animal C a r e t a k e r I I                                    13-02
       99310 - M o r t i c i a n                                                          25.80
       99410 - Pest C o n t r o l l e r                                                   20.11
       99510 - P h o t o f i n l s h i n g Worker                                         12.48
       99710 - R e c y c l i n g Laborer                                                  20.49
       99711 - R e c y c l i n g S p e c i a l i s t                                      22.41
       99730 - Refuse C o l l e c t o r                                                   18.37
       99810 - S a l e s C l e r k                                                        13.82
       99820 - School Crossing Guard                                                      15.61




                                         Attachment 3 - WAGE DETERMIt«WTION
                                                         Page 7 of 11




Confidential                                                                            GEO-State 00270597


                                                                               Ex. 2 to Martin Decl.
                                                                                   Page 138 of 190
                                                                                                                  HSCEDM-IO-D-00001




        99830    -   Survey Party C h i e f                                                                                     27.75
        99831    -   Suirveying Aide                                                                                            16.19
        99832    -   Surveying T e c h n i c i a n                                                                              22.18
        99340    -   Vending Machine Attendant                                                                                  14,52
        99341    -   Vending Machine R e p a i r e r                                                                            18.54
        99842    -   Vending Machine R e p a i r e r Helper                                                                     15.85




     ALL OCCUPATIONS LISTED ABOVE ElECEIVE THE FOLLOWING BENEFITS:

     HEALTH S WELFARE: 53.35 per hour or $134.00 per week o r $580.66 p e r month

     VACATION: 2 weeks p a i d v a c a t i o n a f t e r 1 y e a r of s e r v i c e w i t h a c o n t r a c t o r or
     s u c c e s s o r ; 3 weeks a f t e r 5 y e a r s , and 4 weeks a f t e r 15 y e a r s . Length o f s e r v i c e
     i n c l u d e s the whole span of continuous s e r v i c e w i t h the p r e s e n t c o n t r a c t o r or
     s u c c e s s o r , wherever employed, and with the predecessor c o n t r a c t o r s i n the
     performance of s i m i l a r work a t the same Federal f a c i l i t y .             {Reg. 29 CFR 4.173)

     HOLIDAYS: A minimum of ten p a i d h o l i d a y s per y e a r . New Y e a r ' s Day, Martin L u t h e r
     King J r ' s Birthday, Washington's B i r t h d a y , Memorial Day, Independence Day, Labor
     Day, Columbus Day, V e t e r a n s ' Day, Thanksgiving Day, and C h r i s t m a s Day.               (A
     c o n t r a c t o r may s u b s t i t u t e f o r any of the named h o l i d a y s another day o f f w i t h pay i n
     accordance with a plan communicated to the employees i n v o l v e d . )                    {See 29 CFR 4174)



     THE OCCUPATIONS WHICH HAVE NUMBERED FOOTNOTES IN PARENTHESES RECEIVE THE FOLLOWING:

     1) COMPUTER EMPLOYEES: Under the SCA at s e c t i o n 8 ( b ) , t h i s wage d e t e r m i n a t i o n does
     not apply to any employee who i n d i v i d u a l l y q u a l i f i e s as a bona f i d e e x e c u t i v e ,
     a d m i n i s t r a t i v e , or p r o f e s s i o n a l employee as d e f i n e d i n 29 C . F . R . P a r t 541.         Because
     most Computer System A n a l y s t s and Computer Programmers who a r e compensated a t a r a t e
     not l e s s than S27.63 (or on a s a l a r y or f e e b a s i s at a r a t e not l e s s than $455 per
     week) an hour would l i k e l y q u a l i f y a s exempt conmuter p r o f e s s i o n a l s , (29 C . F . R . 541.
     400) wage r a t e s may not be l i s t e d on t h i s wage d e t e r m i n a t i o n f o r a l l occupations
     w i t h i n those job f a m i l i e s .            I n a d d i t i o n , because t h i s wage d e t e r m i n a t i o n may not
     l i s t a wage r a t e f o r some o r a l l occupations w i t h i n those j o b f a m i l i e s i f the survey
     data i n d i c a t e s that the p r e v a i l i n g wage r a t e f o r the o c c u p a t i o n e q u a l s or exceeds
     $27.63 per hour conformance's may be necessary f o r c e r t a i n nonexempt employees.                                         For
     example, i f an i n d i v i d u a l employee i s nonexempt but n e v e r t h e l e s s performs d u t i e s
     w i t h i n the scope of one of t h e Computer Systems A n a l y s t o r Computer Programmer
     occupations f o r which t h i s wage determination does not s p e c i f y an SCA wage r a t e ,
     then the wage r a t e f o r t h a t employee must be conformed i n accordance w i t h the
     conformance procedures d e s c r i b e d i n the conformance note i n c l u d e d on t h i s wage
     determination.

     A d d i t i o n a l l y , Isecause j o b t i t l e s v a r y widely and change q u i c k l y i n the computer
     i n d u s t r y , j o b t i t l e s are not d e t e r m i n a t i v e of the a p p l i c a t i o n of the conmuter
     p r o f e s s i o n a l exemption.      T h e r e f o r e , the exemption a p p l i e s o n l y to computer employees
     who s a t i s f y the compensation requirements and whose p r i m a r y duty c o n s i s t s o f :




                                                       Attachment 3 - WAGE DETERMINATION
                                                                       Page 8 of 11




Confidential                                                                                                                 GEO-State 00270598


                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                      Page 139 of 190
                                                                                                                            HSCEDM-IO-D-00001




              {1} 7he a p p l i c a t i o n o £ systems a n a l y s i s techniques and p r o c e d u r e s , i n c l u d i n g
     c o n s u l t i n g with u s e r s , to determine hardware, s o f t w a r e o r system f u n c t i o n a l
     specifications;
             (2) The design, development, documentation, a n a l y s i s , c r e a t i o n , t e s t i n g or
     m o d i f i c a t i o n of computer systems o r programs, i n c l u d i n g p r o t o t y p e s , based on and
     r e l a t e d to user or system d e s i g n ^ e c i f i c a t i o n s ;
              (3) The design, documentation, t e s t i n g , c r e a t i o n or m o d i f i c a t i o n of computer
     programs r e l a t e d to machine o p e r a t i n g systems; or
             (4) A combination o f the aforementioned d u t i e s , the performance of which
     r e q u i r e s the same l e v e l of s k i l l s .  (29 C . F . R . 5 4 1 . 4 0 0 ) .

     2) AIR TRAFFIC CONTROLLERS AND WEATHER OBSERVERS - NIGHT PAY & SUNDAY PAY: I f you
     work a t night as p a r t o f a r e g u l a r tour of duty, you w i l l e a r n a n i g h t d i f f e r e n t i a l
     and r e c e i v e an a d d i t i o n a l 10% of b a s i c pay f o r any hours worked between 6pin and 6ani.
       I f you are a f u l l - t i m e employed (40 hours a week) and Sunday i s p a r t of your
     r e g u l a r l y scheduled workweek, you a r e p a i d a t your r a t e o f b a s i c pay p l u s a Sunday
     premium of 25% of your b a s i c r a t e f o r each hour o f Sunday work which i s not overtime
     ( i . e . o c c a s i o n a l work on Sunday o u t s i d e the normal tour o f duty i s considered
     overtime work).


     HAZARDOUS PAY DIFFERENTIAL: An 8 percent d i f f e r e n t i a l i s a p p l i c a b l e t o en^loyees
     employed i n a p o s i t i o n t h a t r e p r e s e n t s a high degree o f h a z a r d when working w i t h or
     i n c l o s e proximity to o r d i n a n c e , e x p l o s i v e s , and i n c e n d i a r y m a t e r i a l s .         This
     i n c l u d e s work such as s c r e e n i n g , b l e n d i n g , dying, mixing, and p r e s s i n g of s e n s i t i v e
     ordance, e x p l o s i v e s , and p y r o t e c h n i c compositions such a s l e a d a z i d e , b l a c k powder
     and p h o t o f l a s h powder.             A l l dry-housa a c t i v i t i e s i n v o l v i n g p r o p e l l e n t s or e x p l o s i v e s .
         D e m i l i t a r i z a t i o n , m o d i f i c a t i o n , renovation, d e m o l i t i o n , and maintenance o p e r a t i o n s
     on s e n s i t i v e ordnance, e x p l o s i v e s and i n c e n d i a r y m a t e r i a l s .       A l l operations
     i n v o l v i n g regrading and c l e a n i n g of a r t i l l e r y ranges.

     A 4 percent d i f f e r e n t i a l i s a p p l i c a b l e to employees employed i n a p o s i t i o n t h a t
     r e p r e s e n t s a low degree of h a z a r d when working w i t h , o r i n c l o s e p r o x i m i t y to
     ordance, (or employees p o s s i b l y a d j a c e n t to) e x p l o s i v e s and i n c e n d i a r y m a t e r i a l s
     which i n v o l v e s p o t e n t i a l i n j u r y such as l a c e r a t i o n of hands, f a c e , or arms of the
     employee engaged i n the o p e r a t i o n ,            i r r i t a t i o n of the s k i n , minor burns and the
     l i k e ; minimal damage to immediate or a d j a c e n t work a r e a or equipment being used.
     A l l operations i n v o l v i n g , unloading, s t o r a g e , and h a u l i n g o f ordance, e x p l o s i v e , and
     i n c e n d i a r y ordnance m a t e r i a l o t h e r than s m a l l arms ammunition.                 These d i f f e r e n t i a l s
     are o n l y a p p l i c a b l e to work t h a t has been s p e c i f i c a l l y d e s i g n a t e d by the agency f o r
     ordance, e x p l o s i v e s , and i n c e n d i a r y m a t e r i a l d i f f e r e n t i a l p a y .

     *• UNIFORM ALLOWANCE **

     I f employees are r e q u i r e d to wear uniforms i n the performance o f t h i s c o n t r a c t
      ( e i t h e r by the terms of the Government c o n t r a c t , by the e n ^ l o y e r , by the s t a t e or
     l o c a l law, e t c . ) , the c o s t of f u r n i s h i n g such uniforms and m a i n t a i n i n g (by
     laundering or dry c l e a n i n g ) such uniforms i s an expense t h a t may not be borne by an
     employee where such c o s t reduces the hourly r a t e below t h a t r e q u i r e d by the wage
     determination. The Department o f Labor w i l l accept payment i n accordance with the
     f o l l o w i n g standards as compliance;

     The c o n t r a c t o r or s u b c o n t r a c t o r i s r e q u i r e d to f u r n i s h a l l en^tloyees with an
     adequate number of uniforms without c o s t or to reimburse employees f o r the a c t u a l




                                                            Attadiment 3 - WAGE DETERMINATION
                                                                            PageSom




Confidential                                                                                                                            GEO-State


                                                                                                                            Ex. 2 to Martin Decl.
                                                                                                                                Page 140 of 190
N O T I C E : A L L I N C O M I N G AND O U T G O I N G M A I L T O I N C L U D E S P E C I A L C O R R E S P O N D E N C E IS
SUBJECT T O INSPECTIONS F O R CONTRABAND.

NOTARY

To request Notary Services sign up on the Law Library Sign-Up Sheet. This service is available for individuals detained
in this facilit>' only. Documents for friends, relatives or spouses w i l l not be notarized. ICE approval is required when
requesting Notar>' Services regarding identification. This includes but is not limited to driver's hcenses, passports, birth
certificates, marriage license requests, etc.




DETAINEE DISCIPLINARY PROCESS

hi a facihty where many individuals live togetiier in a relatively small amount o f space, it is extremely important that
order and discipline be maintained. Discipline and order are not only for the benefit o f staff, but also for the safety and
welfare o f you and all other detainees. While many problems can be solved infonnally through counseling, disciplinary
measures must be imposed at times. The following is a list o f offenses and associated penalties. Any detainee who is
charged with a violation o f facility rules w i l l receive a disciplinary' hearing and be permitted to speak, call witnesses, have
a staff representative and present evidence before a penaltv' is imposed. Detainees have the right to appeal the decision o f
the Disciplinary Hearing within fifteen (15) days.

Detainees have the following rights:

         1.   The right to protection from personal abuse, corporal punishment, urmecessar>' or excessive use o f force,
              personal injury, disease, property damage and harassment;
         2.   The right o f freedom from discrimination based on race, religion, national origin, sex, sexual orientation,
              handicap, or political behefs;
         3.   The right to pursue a grievance in accordance with written procedures;
         4.   The right to correspond with persons or organizations, consistent with safet}-, security, and the orderly
              operation of the facility'; and,
         5.   The right to due process, including the prompt resolution of a disciplinary matter.

                                                                             prohibited act o f greatest severity, e.g. a riot or an
Category' 1 Offenses:                                                        escape, otherwise the charge is classified as code
                                                                             219 or 322.)
Listed below are Category I or Greatest offenses. The                  104   Possession or introduction o f a gun, firearm,
Discipline Committee may impose any combination o f                          weapon, sharpened instrument, knife, dangerous
penalties for Category I I , I I I , or I V offenses as well as              chemical, explosive, escape tool, device or
the following penalties:                                                     ammunition
                                                                       105   Rioting
(1) Refer to ICE for Criminal Proceedings                              106   Inciting others to riot
(2) Disciplinary Transfer                                              107   Hostage-taking
(3) Disciplinary Segregation up to 60 days                             108   Assaulting a staff member or any law enforcement
(4) Restitution                                                              officer
(5) Loss of privileges                                                 109   Threatening a staff member or any law enforcement
                                                                             officer with bodily harm.
                                                                       110   Attempt to commit any o f the above offenses or
100   Killing                                                                assist others to commit any of the above acts.
101   Assaulting any person (includes sexual assault)                  198   Interfering with a staff member in the performance
102   Escape from escort; escape from secure facility                        of duties (conduct must be of the greatest severity).
103   Setting a fire (charged with this act in this category                 Tliis charge is to be used only i f another charge o f
      only when found to pose a threat to life or a threat                   greatest severity is not applicable.
      of serious bodily harm or in furtherance o f a
                                                             Page   of 42
                                                                                                     4.1.4 Detainee Handbook 10/31/14




                                                                                                                   GEO-State 002706


                                                                                                      Ex. 2 to Martin Decl.
                                                                                                          Page 141 of 190
                                                                                                                   HSCEDM-IO-D-00001




     cost of the uniforms.                I n a d d i t i o n , where uniform c l e a n i n g and maintenance i s made
     the r e s p o n s i b i l i t y of the employee, a l l c o n t r a c t o r s and s u b c o n t r a c t o r s s u b j e c t t o
     t h i s wage determination s h a l l { i n the absence of a bona f i d e c o l l e c t i v e b a r g a i n i n g
     agreement p r o v i d i n g f o r a d i f f e r e n t amount, or the f u r n i s h i n g of c o n t r a r y
     a f f i r m a t i v e proof a s to the a c t u a l c o s t ) , reimburse a l l employees f o r such c l e a n i n g
     and maintenance at a r a t e of $3,35 per week (or $.67 c e n t s per d a y ) . However, i n
     those i n s t a n c e s where the uniforms f u r n i s h e d are made of "wash and wear"
     m a t e r i a l s , may be r o u t i n e l y washed and d r i e d w i t h other p e r s o n a l garments, and do
     not r e q u i r e any s p e c i a l treatment such as dry c l e a n i n g , d a i l y washing, or commercial
     laundering i n order t o meet the c l e a n l i n e s s or appearance standards s e t by the terms
     of the Government c o n t r a c t , by the c o n t r a c t o r , by law, or by the nature of the work,
     there i s no requirement that employees be reimbursed f o r uniform maintenance c o s t s .

     The d u t i e s o f en^loyees under job t i t l e s l i s t e d a r e those d e s c r i b e d i n t h e
     "Service C o n t r a c t A c t D i r e c t o r y of Occupations", F i f t h E d i t i o n , A p r i l 2006,
     unless otherwise i n d i c a t e d . Copies of the D i r e c t o r y a r e a v a i l a b l e on the I n t e r n e t . A
     l i n k s to the D i r e c t o r y may be found on the WHD home page a t h t t p : / / w w w , d o i ,
     gov/esa/whd/ or through the Wage Determinations O n - L i n e (WDOL) Web s i t e a t
     http://wdol.gov/.

     REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE { S t a n d a r d Form
     1444 (SF 1444)}

     Conformance Process;

     The c o n t r a c t i n g o f f i c e r s h a l l r e q u i r e that any c l a s s of s e r v i c e employee which i s
     not l i s t e d h e r e i n and which i s to be employed under the c o n t r a c t ( i . e . , the work to
     be performed i s not performed by any c l a s s i f i c a t i o n l i s t e d i n the wage
     d e t e r m i n a t i o n ) , be c l a s s i f i e d by the c o n t r a c t o r so a s to provide a reasonable
     r e l a t i o n s h i p ( i . e . , a p p r o p r i a t e l e v e l of s k i l l comparison) between such u n l i s t e d
     c l a s s i f i c a t i o n s and the c l a s s i f i c a t i o n s l i s t e d i n the wage d e t e r m i n a t i o n .  Such
     conformed c l a s s e s o f employees s h a l l be p a i d the monetary wages and f u m i s h e d the
     f r i n g e b e n e f i t s as a r e determined.                  Such conforming p r o c e s s s h a l l be i n i t i a t e d by
     the c o n t r a c t o r p r i o r to the performance of c o n t r a c t work by such u n l i s t e d c l a s s ( e s )
     of employees.                The conformed c l a s s i f i c a t i o n , wage r a t e , and/or f r i n g e b e n e f i t s s h a l l
     be r e t r o a c t i v e to the commencement date of the c o n t r a c t . {See S e c t i o n 4 . 6 ( C ) { v i ) }
     When m u l t i p l e wage determinations a r e i n c l u d e d i n a c o n t r a c t , a s e p a r a t e S F 1444
     should be prepared f o r each wage determination t o which a c l a s s (es) i s to be
     conformed.

     The process f o r preparing a conformance request i s as                             follows:

     1] When p r e p a r i n g the b i d , the c o n t r a c t o r i d e n t i f i e s   the need f o r a conformed
     occupation(s) and computes a proposed r a t e ( s ) .

     2) A f t e r c o n t r a c t award, the c o n t r a c t o r p r e p a r e s a w r i t t e n r e p o r t l i s t i n g i n o r d e r
     proposed c l a s s i f i c a t i o n t i t l e ( s ) , a F e d e r a l grade e q u i v a l e n c y (FGE) f o r each
     proposed c l a s s i f i c a t i o n ( s ) , j o b d e s c r i p t i o n ( s ) , and r a t i o n a l e f o r proposed wage
     r a t e { s } , i n c l u d i n g i n f o r m a t i o n regarding the agreement or disagreement o f the
     authorized r e p r e s e n t a t i v e of the employees i n v o l v e d , or where t h e r e i s no a u t h o r i z e d
     r e p r e s e n t a t i v e , the employees themselves.                 T h i s r e p o r t s h o u l d be submitted t o the
     c o n t r a c t i n g o f f i c e r no l a t e r than 30 days a f t e r such u n l i s t e d c l a s s ( e s ) o f employees
     performs any c o n t r a c t work.




                                                        Attachment 3 - WAGE DETERMINATION
                                                                        Page 10 o f i l




Confidential                                                                                                                  GEO-State


                                                                                                                  Ex. 2 to Martin Decl.
                                                                                                                      Page 142 of 190
                                                                                                                       HSCEDM-IO-D-00001




     3} The c o n t r a c t i n g o f f i c e r r e v i e w s the proposed a c t i o n and promptly submits a r e p o r t
     o£ the a c t i o n , together with the agency's recommendations and p e r t i n e n t
     information i n c l u d i n g the p o s i t i o n of the c o n t r a c t o r and t h e employees, to the Wage
     and Hour D i v i s i o n , Employment Standards A d m i n i s t r a t i o n , U . S . Department of Labor,
     for r e v i e w .   (See s e c t i o n 4 . 6 ( b ) ( 2 ) of Regulations 29 CFR P a r t 4 ) .

     4) W i t h i n 30 days of r e c e i p t , the Wage and Hour D i v i s i o n approves, m o d i f i e s , o r
     disaE^roves the a c t i o n v i a t r a n s m i t t a l to the agency c o n t r a c t i n g o f f i c e r , o r
     n o t i f i e s the c o n t r a c t i n g o f f i c e r t h a t a d d i t i o n a l time w i l l be r e q u i r e d to p r o c e s s
     the r e q u e s t .

     5) The c o n t r a c t i n g o f f i c e r t r a n s m i t s the Wage and Hour d e c i s i o n t o t h e c o n t r a c t o r .

     6) The c o n t r a c t o r informs the a f f e c t e d employees.

     Information r e q u i r e d by the R e g u l a t i o n s must be submitted on S F 1444 o r bond paper.

     When p r e p a r i n g a conformance r e q u e s t , the " S e r v i c e C o n t r a c t A c t D i r e c t o r y of
     Occupations" (the D i r e c t o r y ) s h o u l d be used to compare j o b d e f i n i t i o n s to i n s u r e
     that d u t i e s requested a r e not performed by a c l a s s i f i c a t i o n a l r e a d y l i s t e d i n the
     wage d e t e m i i n a t i o n .        Remember, i t i s not the j o b t i t l e , but the r e q u i r e d t a s k s t h a t
     detennine whether a c l a s s i s i n c l u d e d i n an e s t a b l i s h e d wage d e t e r m i n a t i o n .
     Conformances may not be used to a r t i f i c i a l l y s p l i t , combine, o r s u b d i v i d e
     c l a s s i f i c a t i o n s l i s t e d i n the wage d e t e r m i n a t i o n .




                                                         Attachment 3 - WAGE DETERMINATION
                                                                         Page 11 o f i l




Confidential                                                                                                                      GEO-State 00270601


                                                                                                                      Ex. 2 to Martin Decl.
                                                                                                                          Page 143 of 190
               U.S. Department of Homeland Security
               Immigration and Customs Enforcement

                       HSCEDM-10-D-OOOOl




                             Deliverables
                          Detention Services
               Seattle Area Contract Detention Facility

                            Attachment 4




Confidential                                              GEO-State 00270602


                                                   Ex. 2 to Martin Decl.
                                                       Page 144 of 190
                                                                                                          HSCEDM-10-D-OOOOl


                        ATTACHMENT 4 - DELIVERABLES OF WRITTEN DOCUMENTATION
                               DETENTION AND TRANSPORTATION SERVICE
           Copies of each deliverable shall be submitted to either the Contracting Officer or the COTR as described in the
           "Delivery/Days after Award Column".

           ITEM     DESCRIPTION                           SECTION-C               D E L I V E R Y / D A Y S A F T E R AWARD
                                                          SUBSECTION
           AOOl     Quality Control Plan                  Subsection 2           At post-award conference or as directed by the
                                                          ItemD                  CO
           A002     Copy of the document stating that     Subsection 2           Upon request by COTR
                    the employee has received and         Item J
                    reviewed the Policy and
                    Procedures Manual
           A003     Staffing Plan                         Subsection 2           Within 30 days of revision or upon
                                                          ItemK                  Govemment's request
           A004     Resumes of Key Personnel              Subsection 2           Subject to review and approval by the CO and
                                                          Item K, Para. 3        COTR before employee EOD
           A005     Organizational Chart                  Subsection 2           Within IS days of revision and upon
                                                          Item K, Para.4         Govemment request
           A006     Training Plan                         Subsection 2           Subject for review and approval by the CO and
                                                          ItemM                  COTR within 30 days af^er Contract Award
           A007     Employee's certifications that        Subsection 3           Prior to EOD to COTR
                    ihey have read and understand the     Item A
                    standards of conduct
           A008     Copy of Standards of conduct and      Subsection 3            Prior to EOD to COTR
                    corresponding disciplinary actions    Item A
           A009     Report of employee(s) in violation    Subsection 3           Immediately (immediate verbal report, with
                    or attempt to violate standards of    Item A, Para. 7        written follow-up) to COTR
                    conduct
           AOlO     Medical examination conducted         Subsection 3           30 days prior to EOD.
                    by a licensed physician               ItemC
           AOll     Notification of change in             Subsection 3            Immediately to COTR
                    employee's health status              Item C, Para. 9
           A012     Random drug-screening results         Subsection 3           To COTR within 24 hours after receipt
                                                          ItemD
           A013     Contraband conUol program             Subsection 3            Within 30 days of award to CO and COTR
                                                          Item E
           A014     Employee tennination, transfer,       Subsection 3           Immediately (immediate verbal report, with
                    suspension, personnel action          ItemF                  written follow-up) to COTR
                    relating to disqualifying
                    infomiation or incidents of
                    delinquency
           A015     Personnel files                       Subsection 3           Upon request by COTR or CO
                                                          Item J
           A0)6     Uniform approval by COTR              Subsection 3           Unifoim sample or clothing swatches and badges
                                                          Item K, Para. I        within 7 days of contract award. Any changes in
                                                                                 unifonn will be subject immediately for review
                                                                                 by the CO and COTR before implementation.
           AOI 7    Certification that each contract      Subsection 3           Prior to EOD to COTR
                    employee has been issued              Item K, Para I and
                    approved credentials                  2(c)
           A018     Registrations, commissions,           Subsection 3            Prior to EOD to COTR
                    permits, or licenses for each         Item L
                    uniformed employee

                                                       Attachment 4 - DELIVERABLES
                                                                 Page I of2




Confidential                                                                                                        GEO-State 00270603


                                                                                                          Ex. 2 to Martin Decl.
                                                                                                              Page 145 of 190
                                                                                                        HSCEDM-lO-D-OOOOl


           A019    Detention Officer Assignment          Subsection 3           Posted 1 week in advance and copy to COTR
                   Roster                                Item N, Para. 1        only
           A020    Manpower Report                       Subsection 3           Monthly to COTR
                                                         Item N, Para. 1
           A021    E-QIP Security Process                Subsection 4           Prior to EOD to COTR

           A022    Training Program                      Subsection 5           30 days after contract award to CO and COTR

           A023    Institutional Emergency Plan          Subsection 6, Item     WiUlin 7 days after contract award to COTR
                                                         K                      and CO
           A024    Log Books                             Subsection 7           Upon request by COTR
                                                         ItemD

           A025    Manifest of Detainees                 Subsection 7, Item E   Daily to COTR
           A026    Monthly status reports                Subsection 7           Monthly to COTR
                                                         ItemE
           A027    Copy of certification stating         Subsection             Upon request to COTR
                   employee understands and agrees       7, Item K
                   to comply with Post Orders
           A028    Physical force incident               Subsection             Verbal immediately and wrinen prior to end of
                   Report                                7, Item M              shift to COTR
           A029    Written report for                    Subsection 7           Immediately (verbal report immediately and
                   escapes                               ItemQ                  written report prior to end of shift to COTR
           A03fl   Evacuation Plan                       Subsection 7           30 days after contract award to CO and COTR
                                                         Items
           A031    Injury, ilbess, physical harm or      Subsection 7           Immediately (verbal report immediately and
                   threat to safety, health or welfare   ItemT                  written report prior to end of shift) no later
                                                                                than 24 hours of incident to COTR
           A032    Detainee death or injury              Subsection 10,         Immediately (Verbal report immediately and
                                                         Item A                 written report prior to end of shift) no later
                                                                                than 24 hours of incident to COTR
           A033    Commissary Inventory                  Subsection 12, Item    Upon request to COTR
                                                         D
           A034    Fireanns - a complete listing of      Subsection 14          7 days after contract award to COTR
                   licensed firearms by serial           Item A, Paras. M
                   numbers and by each safe location     andN
           A035    Appropriate state and                 Subsection 14          Three working days prior to employee EOD to
                   municipality permits and weapons      Item A, Paras. O, P    COTR
                   permit for each officer               andQ
           A036    Fireanns training certificates        Subsection 14          Prior to Entry On Duty (EOD) or performance
                                                         Item A, Paras. V       of duty involving fireanns to COTR
                                                         andW.




                                                     Attachment 4 - DELIVERABLES
                                                               Page 2 of2




Confidential                                                                                                      GEO-State 00270604


                                                                                                        Ex. 2 to Martin Decl.
                                                                                                            Page 146 of 190
               U.S. Department of Homeland Security
               Immigration and Customs Enforcement

                       HSCEDM-10-D-OOOOl




                       ICE Body Armor Policy
                          Detention Services
               Seattle Area Contract Detention Facility

                            Attachment 5




Confidential                                              GEO-State 00270605



                                                   Ex. 2 to Martin Decl.
                                                       Page 147 of 190
                                                                                               HSCEDM-lO-D-00001



               J               mmiMicaRATtoN
                                                     I C E Policy System


                   OFFICE OF PRIMARY INTEREST: Director of Operations (Nadonal Firearms and
                                               Tactical Training Unit)
                                             DISTRIBUTION:                    ICE
                                             DIRECTIVE NO.:                    70001.1
                                             ISSUE DATE:                       02/04/2005
                                             EFFECTIVE DATE:                   02/04/2005
                                             REVIEW DATE:                      02/04/2008
                                             SUPERSEDES:                       sec section 3

                   DIRECTIVE TITLE: I C E Body Armor Policy

                   1.     PURPOSE and SCOPE. To establish the U.S. Immigration and Customs
                          Enforcement (ICE) policy for the use of personal protective soft body armor
                          (body armor) and identify related management and employee responsibilities.
                          This directive applies to all components of ICE with armed officers.

                   2.     AUTHORITIES/REFERENCES.

                   2.1.   Statutory and Regulatory Authority

                          8 USC 1103

                   2.2.   ICE Policy

                          Interim ICE Firearms Policy (July 7, 2004)

                          Interim ICE Use of Force Policy (July 7,2004)

                   23     National Institute of Justice Reference Documents

                          Ballistic Resistance of Personal Body Armor (NIJ Standard 0101-03 and 0101-04
                          and amendments)

                          Selection and Application Guide to Personal Body Armor (NIJ Guide 100-01 and
                          100-98, and amendments)

                   3.     SUPERSEDED/CANCELLED POLICY/SUMMARY OF CHANGES.
                          This directive supersedes previous legacy policies, issuances and previously
                          recognized processes for soft body armor for all ICE offices with armed officers.




                                              Attachment 5 - ICE Body Araior Policy
                                                          Page I of 6



Confidential                                                                                             GEO-State 00270606


                                                                                                 Ex. 2 to Martin Decl.
                                                                                                     Page 148 of 190
                                                                                         HSCEDM-lO-D-00001



               4.     DEFINITIONS.

               4.1.   Body Armor - A protective garment designed to stop a variety of standard
                      handgun projectiles. The armor is not designed to stop all projectiles, especially
                      thosefiredfromhigh-caliber rifles. Unless rated as stab resistant, this armor is
                      not designed to prevent injuryfromsharp or cutting or piercing-type weapons.
                      No body armor is designed as a replacement for common sense, good judgment
                      and proper street survival procedures and tactics.

               4.2.   Technology Standards for Body Armor - The Law Enforcement and
                      Corrections Standards and Testing Program (LECSTP) is sponsored by the Office
                      of Science and Technology ofthe National Institute of Justice (NIJ),
                      Department of Justice (DOJ). The LECSTP is an applied research effort that
                      determines the technological needs ofjustice systems agencies, sets minimum
                      performance standards for specific devices, tests commercially available
                      equipment against those standards and disseminates the standards and thc test
                      results to criminal justice agencies nationally and internationally. The NIJ
                      reference documents for this policy are listed in the Authorities section and are as
                      follows: Ballistic Resistance of Personal Body Armor (NIJ Standard 0101-03 and
                      0101-04) and Selection and Application Guide to Personal Body Armor
                      (NIJ Guide 100-01 and 100-98), to include amendments.

               5.     POLICY

               5.1.   All ICE employees authorized to carryfirearmsas a condition of employment
                      shall be issued protective body armor. New employees will befittedfor
                      body armor during their initial training at thc Federal Law Enforcement Training
                      Center (FLETC) or as specified by ICE. Replacement of expired or damaged
                      body armor in thefieldshall be coordinated with the designated official for that
                      operational component, most often the Senior Firearms Instructor (SFI).

               5.2.   The ballistic resistance perfonnance standard for protective body armor requires a
                      minimum of threat level type UA protection, with side panel coverage, and must
                      meet the current NIJ standards.

               53.    All ICE armed oflicers are strongly encouraged to wear their issued body armor
                      while performing law enforcement duties. When not being wom, body armor
                      should be readily accessible in thc vehicle or building where thc officer is
                      working. When awayfromthe vehicle or building, the ICE armed officer does
                      not have to carry the body armor, unless instructed by a supervisor.

               5.4.   All Federal Protective Service (FPS) armed uniformed officers shall wear their
                      issued body armor while in the performance of their law enforcement duties.
                      When in a non-uniform status or not being wom, body armor should be readily
                      accessible in thc vehicle or building where the officer is working. When away




                                          Attachment 5 - ICE Body Amior Policy
                                                      Page 2 of6



Confidential                                                                                        GEO-State 00270607


                                                                                           Ex. 2 to Martin Decl.
                                                                                               Page 149 of 190
                                                                                         HSCEDM-lO-D-00001



                      from the vehicle or building, the ICE armed officer does not have to carry the
                      body armor, unless instructed by an FPS supervisor.

               5.5.   All Detention and Removal Operations (DRO) armed uniformed officers shall
                      wear their issued body armor while in the performance of their law enforcement
                      duties. When not being wom, body armor should be readily accessible in the
                      vehicle or building where the officer is working. DRO armed officers performing
                      administrative duties or duties inside a detention facility shall not be required to
                      wear their issued body armor.

               5.6.   Due to their covert mission within thc aviation environment. Federal Air Marshals
                      shall wear issued body armor according to their internal guidance and procedures
                      as established by the Director, Federal Air Marshal Service,

               5.7.   The wearing ofbody armor during normal operations is at the discretion ofthe
                      employee, except during activities as specified in thc Procedures Section of this
                      directive and for FPS and DRO armed officers as stated above in sections 5.4 and
                      5.5.

               5.8.   All employees need to be aware of the healthrisksassociated with the wearing of
                      body armor in high-heat/high humidity conditions and/or during strenuous
                      exertion. When employees are required to wear body armor, they shall be
                      provided opportunities to rehydrate and remove the body armor as necessary.

               5.9.   ICE does not authorize thc use of personally owned body armor for armed
                      officers while functioning as ICE employees. Any exception to this requirement
                      first must be approved by the director ofthe operational component and then by
                      the Director of the National Firearms and Tactical Training Unit (NFFTU).

               6.     RESPONSIBILITIES.

               6.1.   The NFTTU is responsible for the development of all national policy and
                      procedures, and exercises program management responsibility for the body armor
                      program.

               6.2.   The NFTTU shall coordinate all research, testing, evaluation, procurement,
                      distribution and destruction ofbody armor.

               6.3.   The SFIs are responsible for coordinating requests for body armor, ensuring
                      training requirements are met and conducting inspections of all body armor as
                      required by the NFTTU.

               6.4.   Supervisors are responsible for ensuring armed personnel under their supervision
                      are issued body armor and that it has not exceeded its expiration date.




                                          Attachment 5 - ICE Body Annor Policy
                                                      Page 3 of 6



Confidential                                                                                        GEO-State 00270608


                                                                                           Ex. 2 to Martin Decl.
                                                                                               Page 150 of 190
                                                                                          HSCEDM-10-D-OOOOl




               6.5.   Supervisors are responsible for ensuring that all personnel issued body armor
                      comply with the mandatory requirements for wearing body armor specified in the
                      Procedures Section of this policy.

               6.6.   ICE officers are responsible for the proper care and inspection of the issued
                      body armor in accordance with the manufacturer's recommendations and ballistic
                      panel labeling.

               6.7.   ICE officers are required to attend, participate and complete all mandated body
                      armor training as required by ICE and/or Uieir operational component.

               7.     PROCEDURES.

               7.1.   The NFTTU will develop standard operating procedures to be used for the
                      selection, procurement, issuance, accountability, replacement and disposal of all
                      ICE-owned and issued body armor.

               7.2.   The NFTTU shall maintain the national inventory system for body armor. Unless
                      otherwise identified by the NFTTU, the Firearms Inventory System (FIS) module
                      in the Automated Management Infonnation System is the national inventory
                      system and will be the official system of record for the accountability, transfer
                      and inventory of all ICE body armor.

               7J .   The officer to whom the body armor is issued is responsible for electronically
                      accepting it in the designated automated inventory system. Body armor should
                      not be documented on any other ICE property record document other than for
                      exigent circumstances and only as an interim band receipt until FIS can be
                      properly updated by the responsible officer{s).

               7.4.   A 100 percent body armor inventory shall be performed annually by all
                      employees issued body armor in FIS. Responsible officials (supervisory
                      personnel) shall ensure tbat the employees complete their annual inventory and
                      verification process in FIS within 30 days of notification of the initiation of the
                      inventoiy process. Employees who fail to complete their inventory and
                      verifications within the specified 30 days may be subject to disciplinary action.

               7.5.   In thc event that body armor is lost or stolen, it must be reported to the NFTTU
                      via facsimile (814-946-9995) and FIS within 48 hours of discovery by the
                      employee to whom it was issued. This FIS reporting requirement does not
                      preclude any other reporting requireraent(s) mandated by any other ICE policy or
                      procedure. The stolen body armor information, with serial number, shall also be
                      entered into the National Crime Information Center (NCIC) database.




                                           Attachment 5 - ICE Body Aimor Policy
                                                       Page 4 of 6



Confidential                                                                                          GEO-State 00270609


                                                                                             Ex. 2 to Martin Decl.
                                                                                                 Page 151 of 190
                                                                                         HSCEDM-IO-D-00001



               7.6.   The wearing ofbody armor bv ICE armed oflicers is mandatory during thc
                      following activities:

               7.6.1. Special Response Team (SRT) deployments when officers are part of an arrest, or
                      operate as an entry or perimeter element;

               7.6.2. Executing arrests in pre-plarmed situations. ICE oflicers working in an
                      undercover capacity, or in support of another officer working in an undercover
                      capacity, may be exemptedfiromthe requirement of wearing body armor stated in
                      this section, if the wearing ofthe body armor presents a danger of being exposed
                      as a law enforcement officer. This exemption pertains to officers who will be
                      working in close proximity to violators and who may identify the officer as a
                      law enforcement officer by noticing the body armor. In all cases, the exemption
                      must be approved by afirst-linesupervisor prior to the operation;

               7.6.3. Execution of high-risk search warrants until the premises are secured and cleared
                      or at the discretion of thefirst-lbesupervisor;

               7.6.4. Apprehension phases of air and marine interdiction operations;

               7.6.5. Transportation, storage or destruction of seized narcotics, currtmcy or other
                      highriskor valuable commodity;

               7.6.6. During normal operations for FPS and DRO oflicers, if armed, and in uniform as
                      stated above in sections 5.4., 5.5. and 5.7.;

               7.6.7. In emergency situations where ICE management determines there is an immediate
                      threat to the safety of employees. In addition to thc nature ofthe emergency
                      situation, ICE management will also determine the duration ofthe emergency
                      and, accordingly, the length of time that body armor must be wom; and,

               7.6.8. During all DRO fugitive apprehension operations regardless of whether it is a
                      formalized, preplanned operation or not. This does not include simple
                      investigative inquiries when an apprehension is not anticipated by the DRO armed
                      officer.

               7.7.   SFIs shall ensure that training is provided to each employee who is issued
                      body armor. SFIs shall ensure that all training is documented in the appropriate
                      system as identified by the NFTTU.

               7.8.   Body armor training covers the following:

                      •   Circumstances/situations when body armor must be worn;

                      •   Type of body armor that is necessary;




                                           Anachment 5 - ICE Body Armor Policy
                                                      Page 5 of6



Confidential                                                                                          GEO-State 00270610



                                                                                            Ex. 2 to Martin Decl.
                                                                                                Page 152 of 190
                                                                                               HSCEDM-10-D-OOOOl




                          •    Procedures to properly don, doff, adjust and wear body armor;

                          •    Umitations of body armor;

                          •    Proper care, maintenance and usefiil life of the body armor; and,

                          •    Use of fireanns while wearing body annor.

               7.9.       Employees shall notify their supen'isor(s) of the need to replace wom, damaged
                          or ill-fitting body armor shouid such a need be identified by the armed officer or
                          SFI.

               7.10. Body armor that is no longer serviceable will be physically and electronically
                     transferred to the NFTTU for final disposition.

               7. I I .   Expired body armor distributed prior to the utilization of the NFTTU automated
                          s>^tem for invoitory and accountability shall be physically transferred to the
                          NFTTU forfinaldisposition. The NFTTU shall furnish guidance for the manual
                          transfer ofbody armor that is not documented in FIS.

               7.12. Additional guidance or instructions regarding the identification,procurement,
                     replacement, transfer, tracking and inventory ofbody annor may be issued by thc
                     NFTTU to address agency transition, reorganization and/or realignment.

               8.         NO PRIVATE RIGHT STATEMENT. This Directive is an intemal policy
                          statement of ICE. It is not intended to, and does not create any rights,
                          privileges, or benefits, substantive or procedural, enforceable by any party
                          against the United States; its departments, agencies, or other entities; its
                          officers or employees; or any other person.




               Approved
                              Michael J . Q i r c ^
                              Assistant Secretary




               ICB BODY ARMOR POUCY
                                                  Attachment 5 - ICE Body Armor Policy
                                                              Page 6 of 6



Confidential                                                                                             GEO-State 00270611


                                                                                                   Ex. 2 to Martin Decl.
                                                                                                       Page 153 of 190
U.S. Department of Homeland Security
Immigration and Customs Enforcement

        HSCEDM-lO-D-00001




   DRO Policy and Procedure Manual
(Appendix 32-1 Vehicle Ordering Menu)
            Detention Services
 Seattle Area Contract Detention Facility


             Attachment 6




                                     Ex. 2 to Martin Decl.
                                         Page 154 of 190
                                                                                     HSCEDM-lO-D-00001




               Detention and Removal Operations
               DRO Policy and Procedure Manual
               Appendix 32-1 Vehicle Ordering Menu
               DETENTION AND REMOVAL OPTION PACKAGES FOR ORDERING VEHICLES

               Option la.        -   Large Bus

               lb.   -     Mid-Range Bus

               Option 2a.        -    Standard Airporter

               2b.   -     Wheelchair Accessible Airporter

               Option 3a.        -    13 Passenger Long Bed Van with Insert

               3b.   -     12 Passenger Long Bed Van w/ Insert and Luggage Space

               3c.   -     12 Passenger Short Bed Van with Insert

               3d.   -     13 Passenger Standard Van, No Insert

               3e.   -     Standard Van, No Insert - wheelchair accessible

               Option 4a.        -    Minivan caged/secure package

               4b.   -     Minivan Fugitive Operations package

               Option 5a.        -    Sedan full-size Caged/secure package

               5b.   -     Sedan full-size Fugitive Operations package

               5c.   -     Sedan mid-size Fugitive Operations package

               Option 6a.        -    SUV full-size Caged/secure package

               6b.   -     SUV full-size Fugitive Operations package

               6c.   -     SUV mid-size Fugitive Operations package

               Option 7.     -       Pick-up Fugitive Operations package




                                         Attachment 6-DROPPM VEHICLE ORDERING MENU
                                                            Page I of7



Confidential                                                                                   GEO-State 00270613


                                                                                       Ex. 2 to Martin Decl.
                                                                                           Page 155 of 190
                                                                                         HSCEDM-IO-D-00001




               Option 8.   -   Fugitive Operations surveillance van'^

               *Under development not available for order at this time*

               Option 9.   -   Specialty Vehicle (i.e.: Utility or Food Service Truck;Tractor Trailer)

               OPTION DESCRIPTION

               Option la. - Large Bus

               Description: Long-range coach bus retrofit. Standard security screened interior with
               movable partition. 46-passenger capacity, equipped with lavatory.

               Purpose: Long distances, long trip duration, high capacity.

               Option lb. - Mid-range bus

               Description: Mid-range coach bus retrofit. Standard security screened interior with
               movable partition. 44-passenger capacity, equipped with lavatory.

               Purpose: Shorter distances and shorter trip duration. Reduced passenger capacity.

               Option 2a. Standard Airporter

               Description: Twenty-two passenger rear and side loading retrofit. Slandard security
               screened interior. Vehicle and chassis similar to typical airport/rental car shuttle bus.
               Secure vehicle with an eig^t-passenger compartment, a twelve-passenger compartment,
               and a two-passenger compartment. Two-passenger compartment contains a fold-up bench
               seat allowing for luggage/property storage.

               Purpose: Designed for local area operations such as airport or court runs. Ideal for oflices
               where routine operaUons call for mixed count of officers and detainees, or when detainee
               count routinely exceeds standard van capacity.

               Option 2b. - Wheelchair accessible Airporter

               Description: Maximum capacity of nineteen-passenger, rear and side loading retrofit.
               Standard security screened interior. Vehicle and chassis similar to typical airport/rental
               car shuttle bus. Secure vehicle with a two-passenger compartment, a twelve-passenger
               compartment, and a compartment with fold-up bench seats allowing for either two
               wheelchair bound passengers, orfivepassengers. The two-passenger compartment also
               has fold-up bench seat allowing for additional luggage/property storage.

               Piuposc: Same as option 2a, adding space for two wheel-chair passengers. Versatility to
               accommodate one or two wheelchairs and a combination of additional escort officers,
               detainee segregation or additional luggage/property space.



                                    Attachment 6-DROPPM VEHICLE ORDERING MENU
                                                       Page 2 of?



Confidential                                                                                          GEO-State 00270614


                                                                                             Ex. 2 to Martin Decl.
                                                                                                 Page 156 of 190
                                                                                         HSCEDM-IO-D-OOOOI




               Option 3a. -13 Passenger Long-Bed Van with Insert

               Description: White long-bed cargo van, with thirteen-passenger, long-bed insert installed
               with a movable partition. Rear and side loading. Insert runs entire length of van.

               Purpose: The Insert package is a high security package designed for transporting new
               apprehensions where classification of background, security level, and/or health
               conditions, are unknown. Officers cabin air independent of custody compartment. Ideal
               for shorter distances and trip duration. Easy loading and cleanup. Movable partition
               provides for custody and/or luggage segregation within insert.

               Option 3b. -12 Passenger Long-Bed Van with Insert

               Description: White long-bed cargo van, with twelve-passenger, long-bed insert. Movable
               partition optional. Rear loading. Insert is shorter than option 3a, creating space between
               front cabin and insert, allowing for luggage space, and if necessaiy, side/front loading
               through front/emergency door of Insert.

               Purpose: Same as 3a. Ideal for locations where permanent, easily accessible luggage
               space is a priority. Side loading of detainees is possible, but not ideal.

               Option 3c. -12 Passenger Short-Bed Van with Insert

               Description: White short-bed cargo van, wilh twelve-passenger insert. Rear loading only.
               Insert nms entire length of van.

               Purpose: Recommended for off road, border operations where long wheelbase bottoming
               out is a concem. Suitable for locations where luggage segregation and side loading
               avwiability is not necessary.

               Option 3d. -13 Passenger Standard Van, No Insert

               Description: Standard thirteen-passenger white maxi-van with forward-facing vinyl
               bench seats with standard security screened package.

               Purpose: For longer distances or trip duration where a standard security package and
               enhanced passenger comfort is apprc^riate. For operations where custody segregation
               and officer-custody air separation is not a major issue. Appropriate for transporting of
               detainees whose background, security level, and health conditions have been properly
               identified.

               Option 3e. Standard Van, No Insert - wheelchair accessible

               Description: Standard white maxi-van with forward-facing vinyl bench seats and standard
               seciuity-screened package. Security screen installed behind bench seats. Rear bench seats
               are removed to allow for installation of rear-loading wheelchair lift, wheelchair locking



                                   Attachment 6-DROPPM VEHICLE ORDERING MENU
                                                      Page 3 of?



Confidential                                                                                         GEO-State 00270615


                                                                                            Ex. 2 to Martin Decl.
                                                                                                Page 157 of 190
                                                                                        HSCEDM-lO-D-00001




               device, and wheelchair. Allows for 7 detainees, side loading only; and one wheelchair
               detainee, rear-loading oniy. Rear compartment can be used for luggage and/or equipmenl
               when not transporting wheelchair. Security screen allows for separation of detainees firom
               luggage/equipment.

               Purpose: Versatility to accommodate one wheelchair and up to seven detainees with
               segregation for large additional luggage/property space.

               Option 4a. - Minivan Caged/security package

               Description: Standard white mini-van with forward-feeing bench seats with standard
               security screened package. Allows for up tofivedetainees.

               Purpose: Smaller transport vehicle with lower capacity. Ideal for ofiices where a smaller
               vehicle is conducive to operating area.

               Option 4b. - Minivan Fugitive Operations package

               Description: Standard seven-passenger mini-van with standardfiigitiveoperations
               package as described below.

               Purpose: Self explanatory

               Option Sa. Sedan full-size Caged/secure package

               Description: Full size white sedan with standard security screened package. Allows for
               up to three detainees.

               Puipose: Secure detainee transport wben low number of detainees is routine and a larger
               capacity vehicle is not warranted.

               Option Sb. • Sedan full-size Fugitive Operations package

               Description: Full size sedan with standard fugitive operations package as described
               below.

               Puipose: Self-explanatory.

               Option 5c. Sedan mid-size Fugitive Operations package

               Description: Mid size sedan with standard fugitive operations package as described
               below.



               Purpose: Self explanatory



                                   Attachment 6-DROPPM VEHICLE ORDERING MENU
                                                      Page 4 of?



Confidential                                                                                         GEO-State 00270616


                                                                                          Ex. 2 to Martin Decl.
                                                                                              Page 158 of 190
                                                                                         HSCEDM-lO-D-00001




               Option 6a. SUV full-size Caged/secure package

               Description: Full size white SUV with standard security screened package. Allows for up
               to five detainees.

               Purpose: Secure detainee transport when low number of detainees is routine and a larger
               capacity vehicle is not warranted.

               Option 6b. SUV full-size Fugitive Operations package



               Description: Full size SUV with standard fugitive operations package as described below.




               Purpose: Self explanatory

               Option 6b, SUV mid-size Fugitive Operations package



               Description: Mid size SUV with standard fugitive operations package as described below.




               Purpose: Self explanatory

               Option 7 Pickup Truck Fugitive Operations package

               Description: Full size, extended cab pickup truck with standard fiigitive operations
               package as described below.



               Purpose: Self explanatory

               Option 8 Fugitive Operations surveillance van*

               •Under development not available for order at this time*

               Option 9 Specialty Vehicle




                                    Attachment 6-DROPPM VEHICLE ORDERING MENU
                                                       Page 5 of?



Confidential                                                                                          GEO-State 00270617


                                                                                            Ex. 2 to Martin Decl.
                                                                                                Page 159 of 190
                                                                                               HSCEDM-10-D-OOOOl




               Description:       Tiiis is a specialty vehicle required to fulfill unique requirements.

               such as a Food Service Truck to be deployed at a Service Processing Center or tow-uaick
               to be deployed to a Service Maintenance Shop. Prior to ordering, written justification to,
               and concurrencefirom.Regional and Headquarters DRO management is required.

               FUGITIVE OPERATIONS PACKAGE: Standard Accessories and Amenities

                  Tih steering wheel and cruise control

                  AM/FM radio

                  Power windows, locks, and side mirrors

                  Intermittent wipers

                  Road emergency kit

                  First aid kit

                 Fire extinguisher

                 Service Radio - concealed out of sight

                 Tinted windows

                 Front and rear, emergency strobe/flashing lights

                 Locking trunk box to secure weapon and/or equipment

                 No alterations are to be made to DRO vehicles without specific concurrence from
               Regional and Headquarters DRO management.

               CAGED/SECURE TRANSPORT VEHICLES (bus/van/suv/sedan): Standard
               Accessories and Amenities

                 Tilt steering wheel and cruise control

                 AM/FM radio

                 Power windows, locks, and side mirrors

                 Intermittent wipers

                 Map light




                                       Attachment 6-DROPPM VEHICLE ORDERING MENU
                                                          Page 6 of?



Confidential                                                                                              GEO-State 00270618



                                                                                                  Ex. 2 to Martin Decl.
                                                                                                      Page 160 of 190
                                                                                     HSCEDM-10-D-OOOOl




                  Road emergency kit

                  First aid kit

                  Fire extinguisher

                  Service Radio roof, console, or dash mounted

                 Tinted windows

                  Front and rear, emergency strobe/flashing lights

                  Locking trunk box to secure weapon and/or equipment

                  Shotgim rack and gun box (bus and maxi van)

                   Expanded metal security screen with plexiglass installed between drivers companment
               (front seat) and passenger/custody area. Metal bars and/or screen on all windows.

                 No alterations are to be made to DRO vehicles without specific concurrence from
               Regional and Headquarters DRO management.

               ADDITIONAL ACCESSORIES AVAILABLE - (these items require written justification
               to, and concurrence from. Regional and Headquarters DRO management)

                 All Wheel Drive or Four Wheel Drive

                 Block heater

                 Heated side minrors

                 Transmission cooler

                 Additional emergency lights

                 Brush guards




                                      Attachment 6-DROPPM VEHICLE ORDERING MENU
                                                         Page 7 of?



Confidential                                                                                    GEO-State 00270619


                                                                                        Ex. 2 to Martin Decl.
                                                                                            Page 161 of 190
               U.S. Department of Homeland Security
               Immigration and Customs Enforcement

                       HSCEDM-10-D-OOOOl




                    E-Qip Instructions and Forms
                          Detention Services
               Seattle Area Contract Detention Facility

                            Attachment 7




Confidential                                              GEO-State 00270620


                                                   Ex. 2 to Martin Decl.
                                                       Page 162 of 190
                                                                                                     HSCEDM-10-D-O0OO1



                               U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                                              ICE Policy System

                                         DISTRIBUTION:                        ICE
                                         DIRECTIVE NO.:                       6-8.0
                                         ISSUE DATE:                          May 29,2008
                                         E F F E C T I V E DATE:              May 29,2008
                                         REVIEW DATE:                         May 29,2011
                                         SUPERSEDES:                          See Section 3 Below.

                      :rriVE T I T L E : I C E SUITABILITY SCREENING R E Q U I R E M E N T S F O R
                                         C O N T R A C T O R PERSONNEL

               1.     PURPOSE and SCOPE. This Directive establishes policy and procedures used lo
                      determine a person's suitability to work for contractors providing services to U.S.
                      Immigration and Customs Enforcement (ICE). This Directive applies to all ICE
                      contractor personnel.

               2.     AUTHORITIES/REFERENCES.

               2.1.   Office of Management and Budget (OMB) Circular No. A-130, App. IH, "Security of
                      Federal Automated Infonnation Resources," November 28,2000.

               2.2.   Department of Homeland Security (DHS) Management Directive (MD) 11080, "Security
                      Line of Business Integration and Management," January 3.2006.

               2.3.   DHS Sensitive Systems Handbook 4300A, Version 5.5. Sq)tember 30,2007, or latest
                      version. (See also Attachment J to 4300A, "Requesting Exceptions to Citizenship
                      Requirement.")

               2.4.   DHS Sensitive Systems Policy Directive 4300A, Version 5.5. Sqjtember 30,2007, or
                      latest version.

               2.5.   DHS MD 11042.1, "Safeguarding Sensitive but Unclassified (For Official Use Only)
                      Infomiation," January 6,2005.

               2.6.   Executive Order (E.O.) 12829, •'National Industrial Security Program O^JISP)."

               17.    DHS Acquisition Regulation (HSAR), Section 3052.204-71 (codified at 48 CFR §
                      3052.204-71).

                      Department of Defense (DOD) 5220.22-M, "National Industrial Security Program
               2.8.   Operating Manual (NISPOM)," January 1995, with supplements, dated July 1997 and
                      February 2001. NISPOM replaces DOD Industrial Security Manual for Safeguarding
                      Classified Infonnation, January 1991.

                      DHS MD 11035, "Industrial Security Program (ISP)," dated Febmary 10,2005.
               2.9.


           ICE Suitability Screening for Contractor Personnel
                                              Attachment 7 - E-QIP (nsttuctions and Fomis                       1 of 28



Confidential                                                                                                 GEO-State 00270621



                                                                                                     Ex. 2 to Martin Decl.
                                                                                                         Page 163 of 190
                                                                                                   HSCEDM-IO-D-00001




               2.10. TlUe 5, United States Code (U.S.C), § 552, "The Freedom of Information Act,"
                     as amended.

               2.11. 5 U.S.C. § 552(a), "The Privacy Act of 1974." as amended.

               2.12. Title 5, Code of Federal Regulations (CFR), Part 736, "Personnel Investigations."

               2.13. Homeland Security Presidential Directive-12 (HSPD-12) "Policy for a Common
                     Identification Standard for Federal Employees and Conhractors," datol August 27,2004.

               2.14. Office of Personnel Management (OPM)," Investigations Service, Investigator's
                     Handbook," July 2007.

               2.15. ICE Directive 5-2.0, "Safeguarding Law Enforcement Sensitive Information,"
                     March 23,2007.

               3.      SUPERSEDED/CANCELLED POLICY/SUMMARY O F CHANGES. This
                       Directive is the ori^nating and establishing directive for Suitability Screening
                       Requirements for Contractors.

               4.      BACKGROUND. The provisions of this Directive define the suitability screening
                       standards for contractor personnel requiring regular, ongoing, and unescorted a c c ^ to
                       ICE-owned facilities; access to ICE-controlled facilities, or conunercial facilities
                       operating on behalf of ICE; access to ICE information technology (IT) systems and the
                       systems' data; and access to Sensitive Information.

               5.      DEFINITIONS. The following definitions are provided for the purposes of this
                       Directive.

               5.1.   Access. The ability to enter and/or pass through an area or a facility; or the ability or
                      authority to obtain infonnation, monetary or material resources. In relation to classified
                      infonnation, it means the ability, authority, and/or opportunity to obtain knowledge of
                      classified information.

               5.2.   Adjudication. An examination of a person's conduct over a sufficient period of their life
                      desired to make an affirmative determination as to their suitability for employment,
                      eligibility for access to classified information, materials and areas, or for their retention in
                      Federal employment

               S3,    Background Investigation. A term generically used to describe various types of
                      investigations into an applicant's or employee's personal history that are used to
                      deteimine the individual's suitability for Federal employment and/or to make a
                      determination as to whether an individual is eligible for access to classified information
                      at the appropriate level for the position. Th^e investigations are conducted using a
                      variety of methods, which include completion of questionnaires, electronic inquiries.



               ICE Suitability Screening for Contractor Personnel

                                                Attachment 7 - E-OIP Instructions and Forms                   2 of 28




Confidential                                                                                             GEO-State 00270622



                                                                                                 Ex. 2 to Martin Decl.
                                                                                                     Page 164 of 190
                                                                                                HSCEDM-IO-D-00001




                       written or telephone inquiries, or through personal contact with references. See Section
                       S.I3 below for the various types of badcground investigations and their scope.

               5.4.    Contract As defined in the Federal Acquisition Regulations, a contract is a mutually
                       binding legal relationship obligating the sella- to fumish the supplies or services
                       (including construction) and the buyer to pay for them. It includes all types of
                       commitmoits that obligate the Govemment to an expenditure of appropriated funds and
                       that, exc^t as otherwise authorized, are in writing, bi addition to bilateral instruments
                       (undertaken by or affecting two sides equally or binding on both parties), contracts
                       include, but are not limited to, awards and notices of awards; job orders or task letters
                       issued under basic ordering agreements; letter contracts; orders, such as purchase orders,
                       under which the contract becomes effective by written acceptance or performance; and
                       bilateral contract modifications. Contaracts do not include grants and cooperative
                       agreements covoed by 31 U.S.C. § 6301, et seg.

               5.5.    Contracting Ofiicer (CO). A person with the authority to enter into, administer, and/or
                       terminate contracts, and make related determinations and findings, lite CO maintains a
                       strong relationship with the COTR.

               5.6.    Contracting Officer's Technical Representative (COTR). A person who has been
                       delegated authority by a contracting officer to perfonn specific functions ui managing a
                       contract and/or business amuigement The COTR provides technical direction within the
                       confines ofthe agreement monitoring performance, ensuring requirements are met
                       within the terms of the contract, and maintaining a strong relationship with the CO. The
                       CO and COTR woric together to ensure the confract requirements are clearly
                       conununicated to the contractor.

               5.7.    Confractor Personnel. An agent or employee of an entity that provides supplies or
                       services to ICE pursuant to a contract

               5.8.    Entry on Duty Determination (EOD). Alt contractor personnel assigned to work in
                       positions requiring access to ICE facilities, infonnation or IT positions are required to
                       undergo a pre-employment background check to determine their suitability fbr
                       employment. If the completoi pre-employment background check results are favorable,
                       prospective contractor persormel are allowed to enter on duty prior to completion and
                       adjudication of the more in-depth personnel security investigation.

               5.9.    Electronic-Questionnaire for Investigations Processing (e-QIP). Aw^-based
                       automated system that allows individuals to electronically enter, update, and transmit
                       their personal investigative data over a secure Internet coiuiection.

               5.10.    I C E Facility. ICE-owned buildings or leased space, whether for single or multi-tenant
                       occupancy, and its grounds and approaches, any portion of which or all are under the
                       jurisdiction, custody or control of ICE; ICE-confrolled commercial space shared with
                       non-govemmoit tenants; ICE-owned contractor-operated facilities; and facilities under a
                       management and operating confract such as fbr the operation, maintenance, or support of

               ICE Suitability Screening for Contractor Peraonnel

                                                Attachment 7 - E-QIP Instructions and Fomis                 3 of 28




Confidential                                                                                             GEO-State 00270623



                                                                                                Ex. 2 to Martin Decl.
                                                                                                    Page 165 of 190
                                                                                                HSCEDM-10-D-C0001




                       a GovenunentH>wned or controlled research, development, special production, or
                       testing establishment.

               5.11. Informatioa Technology QT). As defined by 40 U.S.C. § 11101(6) CClinger-Cohen
                     Act"), any equipment, or interconnected system or subsystem of equipment used in the
                     automatic acquisition, storage, analysis, evaluation, manipulation, managanent,
                     movement, control, display, switching, interchange, transmission, or reception of data or
                     information by ICE.

               5.12. IT Systems. Information technology systems that are (1) owned, leased, or operated by
                     ICE; (2) operated by a contractor on bdiaif of ICE; or (3) operated by another Federal,
                     state or local govenunent agency on behalf of ICE.

               5.13. Personnel Security Invcstlgatfons (PSI) for Contractor Personnel at ICE.
                     Investigations conducted on contractor personnel that serve as the basis for
                     determinations of suitability for employment and eligibility for access to ICE facilities
                     and sensitive information. These investigations focus on an individual's character and
                     past conduct that may have an impact on the integrity and efficiency of ICE. Types of
                     investigations are as follows.

                       1) Background Investigation (Bl): Coverage period is 10 years. Consists ofa National
                          Agency Check (NAC) (see Section 5.13(5) below); a personal Subject Interview and
                          source interviews; employment (5 years); education (5 years and most recent degree);
                          residence (3 years); law enforcement agency checks (5 years); and a credit check
                          (5 years).

                       2) Child C^are National Agency Check and (written) Inquiries: An enhanced National
                          Agency Check with biquiries (NACI) (see Section S. 13(6) below) that, to meet
                          spedal investigation requirements for those in child care proAnder positions, searches
                          records of State Criminal History repositories of the state where the subject resides.

                       3) Umited Background Investigation (LB I): Coverage period is 10 years. Consists ofa
                          NAC (see Section 5.13(5) below); a personal Subject Interview and source
                          interviews; employment, education and residence (3 years); law enforcement agency
                          checks (S years); and credit check (5 years).

                       4) Minimum Background hivestigation (MBI): Coverage period is 5 years. Consists of
                          a NAC (see Section 5.13(5) below), a personal Subject Interview, employment,
                          education and degree(s) (5 years); residence (3 years); law enforcement agency
                          checks (S years); and credit check (5 years). Other than the subject interview, there
                          are no source interviews conducted during this investigation.

                       5) National Agency Check (NAC): Consists of records seardhes in the OPM
                          Security/Suitability Investigations Index (Sll); Federal Bureau of Investigation (FBI)
                          Identification Files; FBI National Criminal History Fingerprint File; Defense



               ICE Suilabiiity Screening for Contractor Personnel

                                                Attachment 7 - E-QIP Instructions and Fomis                 4 of 28




Confidential                                                                                             GEO-State 00270624



                                                                                               Ex. 2 to Martin Decl.
                                                                                                   Page 166 of 190
                                                                                                HSCEDM-IO-D-00001




                          Clearance and Investigations Index (DCil); and other sources, as necessary, to cover
                          specific areas of a subject's background. It is an tnte^^ part of all investigations.

                      6) National Agency Check with Inquiries (NACI): Coverage period is 5 years. Consists
                         of a NAC, employment checks (5 years); education cho:ks and degrees (5 years);
                         residence checks (3 years); law enforcement agency checks (5 years); and personal
                         reference checks. Pursuant to the requirements oftiteHSPD-12, a NACI must be
                         initiated and afevorablefingerprintcheck completed prior to the issuance of a
                         Personal Identity Verification (PFV) Card.

                       7) Single Scope Background Investigation (SSBI): Consists of a NAC (Section 5.13(5)
                          above), a spouse or cohabitant NAC, a personal Subject Interview, and citizenship,
                          education, employmoit, residence, law enforcement, and record searches covering the
                          most recent ten (10) years or since the 18* birthday, whichever is shorter.

                       8) Investigation Excqition: An exception to the above investigations may be granted for
                          contractor personnel requiring physical access to ICEfiicilitiesfor short-term periods
                          of time. Afingerprint-basedcriminal history check and a citizoiship check are
                          required for building access only and will be handled on a case-by-case basis.

               5.14. Personnel Investigations Processing System (PIPS). A database used by OPM to
                     manage its investigations program.

               5.15. Public Trust Positions. Positions defined mdet 5 CFR 731 that may involve policy-
                     making, major program responsibility, public safety and health, law enforcement duties,
                     fiduciary responsibilities, or oUier duties demanding a significant degree of public trust;
                     and positions involving access to, operation of, or contiol offinancialrecords with a
                     significantriskfor causing damage or realizing personal gain.

               5.16. Risk Levels Applied to Contractor and Public Trust Positions.

                       1) Low Risk: Positions have the potential for limited impact on the int^ty and
                          efficiency of ICE. The positions involve duties and responsibilities of limited relation
                          to an agency or program mission.

                      2) Moderate Risk: Positions have the potential for moderate to serious impact on the
                         integrity and efficiency of the service. These positions involve duties that are
                         considerably important totfieagency or program mission with significant program
                         responsibility or delivery of service.

                      3) High Risk: Positions have the potential for exceptionally serious impact on the
                         integrity and efficiency of the service. These positions involve duties that are
                         especially critical to the agency or program mission with a broad scope of
                         responsibility and authority.



               ICE Suitability Screening for Contractor Personnel

                                                Attactiment 7 - E-QIP Instructions and Fonns                5 of 28




Confidential                                                                                            GEO-State 00270625



                                                                                                Ex. 2 to Martin Decl.
                                                                                                    Page 167 of 190
                                                                                                 HSCEDM-10-D-00C01




               5.17. Sensitive Infomiation. Any infomiation the loss, misuse, disclosure, or unauthorized
                     access to or modification of which could adversely affect the national or homeland
                     security interest, or the conduct of Federal programs, or the privacy to which individuals
                     are entitled under 5 U.S.C. § 552(a), The Privacy Act of 1974, as amended, but which has
                     not been specifically authorized under aiteria by an Executive Order or an Act of
                     Congress to be kept secret in the interests of national defense, homeland security, or
                     forei^ policy. This definition includes the following categories of information.

                      1) Protected Critical Infiastructure Infonnation (PCII) as described in the Critical
                         hifirastmcture Information Act of2002,6 U.S.C. § 211-224; its implementing
                         regulations, 6 CFR 29; or the applicable PCII Procedures Manual.

                      2) Sensitive Security Infonnation (SSI) as described in 49 CFR 1520.

                      3) Sensitive But Unclassified Infonnation (SBU) consists of any other information,
                         which, if provided by the govenunent to the contractor and/or confractor personnel is
                         marked in such a way as to place a reasonable person on notice of its sensitive nature
                         and is designated "sensitive" in accordance with subsequoitly adopted homeland
                         security information handling requirements.

               5.18. Staff-Uke Access. Unescorted or unaccompanied access by contractor personnel in a
                     maimer similar to access by a Federal employee to ICE-owned or conbtilled fecilities,
                     information systems, security systems, or products containing SSI or SBU.

               5.19. Standard Form SSP (SF SSP), Questionnaire for PubUc Tmst Positions. Used to
                     collect information for public trust positions.

               5.20. Standard Form 86 (SF 86), Questionnaire for National Secnri^ Positions. Used to
                     collect information for national security positions.

               5.21. Suitability. A determination based on an individual's character and/or conduct that may
                     have an impact on the integrity and/or efficiency of the individual's employment. A
                     suitability determination is required for all positions and is a process separate and distinct
                     ftom a securi^ determination which determines an individual's eligibility for assignment
                     to, or retention in, a sensitive national security position.

               5.22. Suitability Screening. The process of determining a person's suitability for employment
                     to woric or provide services as a contractor or contractor personnel to ICE.

               6.     POLICY. All contractor personnel positions within ICE shall be serened for suitability
                      to ensure organizational integrity and efficiency throughout the ICE workforce. All ICE
                      contractors, subcontractors, consultants, licensees, and grantees requiring access to
                      classified information shall be investigated commensurate with therisklevels as
                      described in die OPM Public Trust Designation Model or pursuant to EO. 12829, NISP,
                      and DHS MD 11035, ISP.



               ICE Suitability Screenmg for Contractor Personnel

                                               Attachmenl 7 - E-QIP Inslmcllons and Forms                    6 of 28




Confidential                                                                                             GEO-State 00270626



                                                                                                 Ex. 2 to Martin Decl.
                                                                                                     Page 168 of 190
                                                                                                HSCEDM-IO-D-00001




               7.      RESPONSIBILITIES.

               7.1.   The Office of Professional Responsibility (OPR) Director is also the designated
                      ICE Chief Security Officer (CSO) and is responsible for administering the Persoimel
                      Security and Suitability Program.

               7J.    The OPR Personnel Security Unit (PSU), Unit Chief; under the dir^tion ofthe ICE
                      CSO, is rraponstble for implementing the minimiun standards required by this Directive.
                      These requirements are to ensure and mamtain integrity in the workforce. The PSU is
                      responsible for thefiillowingactions:

                       1) Working with ICE program offices to develop specific procedures for incorporating
                          contiactor pet^nnel suitd)ility screening requirements into the procivement and
                          contract oversight process;

                       2) Docttmenting the process by which arisk-levelassessment is made;

                       3) Receiving and processing security forms to initiate required suitability investigations
                          of contractor personnel;

                      4) Adjudicating the results of pre-employment and suitability investigations and
                         ad^nsing the COTR and other offices on a need-to-know basis ofthe adjudication;

                      5) Conducting or arranging for additional investigation, when necessary, to resolve
                         suitability issues;

                      6) Providing contractor personnel an opporttmity to respond to unfavorable information
                         developed during an investigation prior totiikingany unfiivorable action based on that
                         information;

                      7) Notifying the COTR (or if none assigned,tiieCO), as appropriate, in writing to deny
                         access to contractor personnel who are found unsuitable for access to ICE facilities,
                         sensitive infoimation, or FT systons;

                      8) Tracking suitability screening investigations and maintaining securityfileson
                         contractor posonnel;

                      9) Determining, in consultation wiUitiieProgram/Project Manager or COTR (if
                         assigned), which contractsrequiresecurity investigations of contractor personnel;

                       10) Developing, in coordination wiUitiieOflice of Acquisition (OAQ) Management, Uie
                          ^propriate language for inclusion in solicitations, contracts, and agreements; and

                       11) Coordinating, as appropriate, witiitiieCOTR (if assigned) or the CO on actions to
                          take whenever reasonably credible infonnation is received that appears to raise a
                          question concerning the suitability of contractor personnel.


               ICE Suitability Screening for Contractor Posonnel

                                                Attachment 7 - E-QIP Instnjctions and Fomis                7 of 28



Confidential                                                                                            GEO-State 00270627



                                                                                                Ex. 2 to Martin Decl.
                                                                                                    Page 169 of 190
                                                                                                 HSCEDM-IO-D-00001




               73.    The Office of Acquisition Management and ICE Program Offices are responsible for the
                      following:

                       1) The Program/Project Manager or originator of the procurement request is responsible
                          for coordinating with the OAQ Managonent and PSU to ensure that all proposed
                          solicitations and contracts are reviewed to determine whether contractor personnel
                          will require access to ICE facilities, and/or sensitive IT systems;

                      2) The OAQ Management is responsible for ensuring that whenever a solicitation,
                         contract, or agreement requires investigation of any conhractor personnel, Uie
                         document contains language sufficient to achieve this objective in an orderly and
                         expeditious manner. The document shall also contain language to allow ICE to deny
                         conhractor personnel access to ICE facilities, sensitive information, or IT systems if
                         tiie PSU determines Uie conhractor personnel is unsuitable;

                      3) The OAQ Management and the Program/Project Manager are responsible for
                         ensuring Uiat Uie PSU and the COTR are notified whenever Uiere is a change in
                         die status (e.g., replaced, extended, defaulted, terminated, etc.) of an existing contiract
                         Uiat makes contractor personnel subject to investigation;

                      4) The Program/Project Manager is responsible for notifying die COTR and OAQ of any
                         reasonably credible information receivedtiiatmayraisea question about the
                         suitability of any contractor persmnel;

                      5) The COTR or (if none assigned)tiieContiacting Officer is responsible for notifying
                         PSU of any reasonably credible information received that may raise a question about
                         the suit^llity of any contractor personnel;

                      6) Tlie Program/Project Manager is responsible for ensuring UiattfiePSU is advised of
                         any contiacts in which access to ICE facilities, sensitive information, or IT systems
                         will be completed in 90 days or less;

                      7) The Progjam/Project Manager is responsible for coordinating witfi Uie security office
                         to establish risk levels for all positions;

                      8) The COTR or (if none is assigned) the Contracting Officer is responsible for
                         notifying Uie PSU iftfiestatus of contiactor personnel charges in any way; and

                      9) The Program/Project Manager is responsible for ensuring the contracting company is
                         notified oftiieresults oftiiesuitability screening for individual contiactor personnel.

               7.4.   The Office of Uic Chief Infomation Officer (OCIO) is responsible for ensuring that all
                      IT systems acquisition doounents, including existing contiacts, include appropriate IT
                      security requirements and comply witfi DHS and ICE IT security policies.



               ICE Suitability Screening for Conuactor Personnel

                                               Attachment 7 - E-QIP Instmctions and Foims                    8 of 28




Confidential                                                                                              GEO-State 00270628



                                                                                                 Ex. 2 to Martin Decl.
                                                                                                     Page 170 of 190
                                                                                                HSCEDM-10-tWmOOl




               IS.    Tbe Program/Project Manager is responsible for coordinating witiitiieOPR PSU to
                      d^enninetiieapplicable contiactor personnel suitability and sonirity investigative
                      requirements needed under a particular conbact prior tottieConbacting Officer's
                      issuance of the solicitation prospective. This requirement applies to any proposed
                      agreements with outside parties that could result in non*ICE personnel having access to
                      ICEfiicilities,sensitive information, or IT systems.

               7>6.   The COTR is responsible fortfiefollowing:

                       1) Ensuringtiiatthe contract company submits completed security fmms and information
                          on behalf of each of its contractor personnel (including prospective subcontract
                          employees) subject to a security investigation as required bytiieapplicable contiact;

                      2) Ensuringtiiatthe PSU is notified whenever contiactor personnel have
                         completed the woik as required under the contract or leave their position
                         with the contiactor,

                      3) Ensuring the forms required for investigations of ointractor personnel arc completed
                         and submitted totiiePSU prior to granting contractor persoimel or subcontiactor
                         personnel access to ICE facilities, sensitive information, or IT systems;

                      4) Coordinating witiitfwContiacting Ofiicer to ensure, attiiedirection oftticPSU,
                         diat appropriate actions are taken to address any questions that arise reading the
                         suitability of any contiactor personnel. Appropriate actions may include, but are not
                         liimted to, temporarily denyingtiiecontiactor personnel access to ICE facilities,
                         sensitive information, or VT systems pending resolution of the issue(s) raising a
                         question of suitability;

                      5) Ensuring, at the direction of the PSU, that appropriate action which may involve
                         excludingtiiecontiactor personnel firom working on any aspect oftiieICE contiact is
                         tidcen when conhractor personnel are found unsuitable for access to ICE facilities,
                         sensitive infoimation, or IT systems; and

                      6) Ensuring thc OPR PSU is notifi^ when derogatory information which may affect
                         the status of any contractor personnel is revealed, discovered, or reported.

               8.      PROCEDURES.

               8.1.   General Investigative Standard for Contractor Personnel

                       1) Prior to commencement of any work under a ointiact witii ICE, all contractor
                          personnel will be evaluatedforsuitability for access to ICE facilities, sensitive
                          infomiation, and IT resources. This screening process is required for every position;
                          is conducted by personnel security specialists; and serves to protect the interests of
                          ICE. The type of PSI necessary under this process will be commensurate with the
                          natiire and therisklevel ofthe positions as described in the Investigations Matrix

               ICE Suitability Screening for Contractor Personnel

                                                Attachment 7 - E-QIP Instmctions and Fonns                 9 ot 28




Confidential                                                                                            GEO-State 00270629



                                                                                               Ex. 2 to Martin Decl.
                                                                                                   Page 171 of 190
                                                                                                 HSCEDM-IO-D-OOCOI




                          (see attachment). ICE reserves the right to resttict contractor pa-sonnet access to ICE
                          fecilities, sensitive information, and IT systems.

                      2) A security clearance determination of whether conhactor personnel should be eligible
                         for access to classified information is a process separate and distinct from the
                         suitability determination and is conducted in accordance with DHS MD 11035, ISP.

                      3) ICE will afford fair, impartial, and equitable treatment to all contractor personnel
                         throu]^ the consistent application of suitability standards, criteria, and procedures as
                         specified in ^plicable laws, regulations, and orders.

                      4) The minimum investigation standard for ICE contractor personnel requiring
                         unescorted facility access on a recurring basis wilt be the NACI. This investigative
                         standard wilt meet the requirements of HSPD-12. Prior to being given access to ICE
                         facilities, sensitive information, or TT systems, contractor persoimel must first have
                         received a favorably adjudicated suitability detenmination as described in Section
                         8.1.1 above. The suitability determination may be conducted prior to or concurrendy
                         with a NACI investigation.

                      5) For contractor personnel processed in accordance with DHS MD 11035, ISP, the
                         mvestigative standanl for access to secret classified information will be an MBI. The
                         minimum investigative slandard for access to top secret classified information will be
                         an SSBI.

                      6) Exception: An exception may be granted for contractors, subcontaractors, vendors and
                         others who do not requiro access to IT systems, but require temporary (less than 6
                         months), unescortedfecilityaccess, in which case they shall undergo a fingerprint-
                         based criminal histoty records check and a citizenship check. This is conside^1ed the
                         only exception lo HSPD-12 investigative requirements.

               8.2.   EOD Determinations. AfevorableEOD determination allows conbactor personnel to
                      commence work before the required personnel security investigation is completed. The
                      EOD determination does not substitute for the required personnel security investigation.
                      In addition, if contractor personnelfora High Risk IT position (for example, system
                      adminisbator, programmer, hardware t«:hnician, orfirewallmanager) receive a fevorable
                      EOD determination, the conhactor personnel may only perform duties equivalent to
                      Moderate Risk positions until the required background investigation is completed.

               S3.    Risk Assessment.

                       1) The PSU and tiie Program/Project Manager shall determinetfierisklevel for each
                          contractor posoimel position. Therisklevel is based on an overall assessment of the
                          damage an untirustworthy contractor personnel could cause to the efficiency and/or
                          integrity of ICE operations. When determining risk levels, the duties of contractor
                          personnel may be compared to those of ICE employees in similar positions.



               ICE Suitabilily Screening for ConUractor Personnel

                                                Attachmenl 7 - E-QIP Instnjdions and Fonns                 10 of 28



Confidential                                                                                             GEO-State 00270630



                                                                                                Ex. 2 to Martin Decl.
                                                                                                    Page 172 of 190
                                                                                                HSCEDM-10-D-00001




                      2) Contractor personnel having access to ICE facilities, IT systems, or Sensitive
                         Infonnation will receive an appropriate suitability saeening based on the risk level of
                         the position. See Section 5.16 above for descriptions of Risk Levels.

               8.4.   Adjudication Criteria. Suitability determinations are to be made in accordance with
                      the following criteria:

                      1) Specific factors. When making a suitability determination, the following may be
                         considered a basis forfindingcontractor personnel unsuitable:

                         a) Misconduct or negligence in employment;

                          b) Criminal or dishonest conduct;

                         c) Material, intentional false statement or deception, orfiaudin examination or
                            appointment;

                          d) Refusal to fumish testimony;

                         e) Alcohol abuse of a nature and duration which suggests that the contractor
                            personnel would be preventedfitimperforming the duties of the position in
                            question, or would constitute a direct threat to the property or safety of others;

                         0 Illegal use of narcotics, drugs, or other controlled substances, without evidence of
                           substantial rehabilitation;

                         g) Knowing and willful engagement in acts or activities desired to overthrow the
                            U.S. Govemment by force; and/or

                         h) Any statutory or regulatory bar which prevents the lawful employment ofthe
                            contractor personnel involved in the position in question.

                      2} Additional considerations. In making a suitability determination, ICE shall consider
                         the following additional considerations to the extent OPR PSU deems them pertinent
                         to the individual case:

                         a) The nature of the position for which contract personnel are applying or are
                            employed;

                         b) The nature and seriousness of the conduct;

                         c) The circumstances surrounding the conduct;

                         d) The recency of the conduct;

                         e) The age at the time of the conduct;

           ICE Suiiabiliiy Screening for Contractor Personnel

                                              Attachment 7 - E-QIP Instructions and Fonns                  11 of 28




Confidential                                                                                             GEO-State 00270631


                                                                                                Ex. 2 to Martin Decl.
                                                                                                    Page 173 of 190
                                                                                               HSCEDM-IO-D-OOOOI




                           f) The contributing societal conditions; and/or

                           g) The absence or presence of rehabilitation or efforts toward rehabilitation.

                       3) A contractor personnel's eligibility may be cancelled or they may be denied
                          employment or removed if there is an unsuitability determination.

               8S.    Citizenship and Residency Requirements.

                       1) Only U.S. citizens are eligible for employment on contracts requiring access to ICE
                          IT systems or involvement in the development, operation, or management of ICE IT
                          systems, luiless an ^ception is granted in accordance wiUi the procedures setforthin
                          section 8.10 (2) of this directive. Exceptions to this policy must be obtained for any
                          non-U.S. citizens, including Foreign Nationals (FN's) and Foreign Service Nationals
                          (FSN's) for whom access to ICE or DHS systems is needed. Lawful permanent
                          residents are not U.S. citizens.

                       2) Any contractor personnel who has resided outside ofthe United States for more than
                          two ofthe last five years preceding their employment with ICE, must provide ICE
                          with references, all of whom must be U.S. citizens, who can verify her or his
                          reportable activities (for example, places of residence, educational institutions
                          attended, etc.) outside the United States during this period. Sufficient infonnation
                          must be available to permit an investigation to be conducted to the same standard as
                          would be required if the conhractor personnel resided within the United States or the
                          conbactor personnel will be ineligible to work on the contract. Exceptions to the
                          residency requirement may be made if the conhractor posonnel work or woriced for
                          the United States overseas in a Federal or Military capacity or was a dependent of a
                          Federal or Military employee serving overseas during the period in question.

               8.6.    Retroactive Effect.

                       1) Contractor personnel who have been investigated and approved by ICE prior to the
                          issuance of this Directive, but whose investigation is not commensurate with the risk
                          level indicated in the "Investigations Matrix" (see attachment), must be scheduled for
                          an updated investigation not later than twelve (12) months after the issuance of this
                          Directive. Such contractor personnel are eli^ble to maintain access for one (1) year
                          or less provided performance is under the existing contract (to include exercise of
                          options) and thcrisk-levelof the assigned position does not change.

                          a) These contractor personnel cannot perfonn woilc under a different contract or at a
                             differentrisklevel when performing under the same conhract until the
                             investigative requirements set forth in the "Investigations Matrix" (see
                             attachment) are met.

                          b) Aftet a re-compete and award on the same contract, conb-actor personnel must
                             meet the required background investigation standards as set forth in the

               ICE Suitability Screening for Contractor Personnel

                                                Attachment 7 - E-QIP Instmctions and Fonns                  12 of 28




Confidential                                                                                            GEO-State 00270632



                                                                                               Ex. 2 to Martin Decl.
                                                                                                   Page 174 of 190
                                                                                                HSCEDM-10-D-OOOD1




                               Investigations Matrix (see attachment) that is commensurate with the risk level of
                               their position.

                       2) Contractor personnel currently working on an ICE conhact who have not been
                          investigated prior to the issuance of this Directive must meet the investigative
                          standard. The required personnel security investigation on these individuals must be
                          scheduled not later than six months after Issuance of this Directive. Contractor
                          personnel may continue to woric whiletfieinvestigation is in process.

                       3) Lawfiil permanent residents who have been investigate and approved by ICE prior
                          to the issuance of this Directive to work on unclassified contracts that involve access
                          to or assisting ui the development, operation, management, or maintenance of ICE IT
                          systems may remain in the present position. However, they are not eligible to (1)
                          transfer between contiacts; (2) transfer to another position at a higherrisklevel; or (3)
                          remain on a conbact after a re-compete and award unless a waiver is granted In
                          accordance with Section 8.10.

               8.7.   Reinvestigations. Contractor personnel In High Risk positions will be reinvestigated
                      every 5 years or morefixquenflyas circumstances warrant Contractor personnel in
                      Moderate or Low Risk positions are required to be reinvestigated every 10 years, unless
                      specific derogatory information is received that would warrant an eariier reinvestigation.

               8.8.   Standards for Using Previous Investigations. Whenever practical, ICE will use
                      previous investigations conducted by DHS components to reducetitenumber of
                      investiption requests, associated costs, and unnecessary delays.

                       1) ICE will use previous investigations conducted at the samerisklevels, subject to the
                          S-year and 10-year reinvestigation requirements, by other DHS components with
                          ^propriate updates to documentation on file fortiansferswithin DHS. Previous
                          investigations will be obtained and/or reviewed in conjunction with otiier appropriate
                          checks to make a suitability decision for employment. If the investigation is
                          unavailable for review, a new and appropriate investigation will be completed.

                      2) Any uivestiption conducted by or for another Federal agoncy on a contractortiiatis
                         ofthe same or hi^er type and scope astfieone required is sufficient to meet the
                         investigative requiremoits if it was conducted within the past S years. The
                         investigation will be obtained and/or reviewed in conjunction with pre-employmoit
                         checks to make a suitability decision for employment. If that mvestigation is
                         unavulable, new security forms will be obtainexl, preliminary checks will be
                         completed and a new and appropriate investigation will be completed.

               8.9.    Adverse Information and Revocation of Access.

                       I) When adverse infonnation is uncovered in the course ofan investigation, the scope of
                          the inquiry will normally be expanded to the extent necessary to obtain such
                          additional information as may be required to determine whether the contractor's

               ICE Suitability Screening for Contractor Personnel

                                                 Attachment 7 - E-QIP Instructions and Forms               13 of 28




Confidential                                                                                             GEO-State 00270633


                                                                                                Ex. 2 to Martin Decl.
                                                                                                    Page 175 of 190
                                                                                                HSCEDM-IO-D-00001




                          personnel may be granted unescorted atxess to ICE facilities and/or
                          sensitive information.

                      2) Contractor personnel on whom unfavorable or doogatory information has been
                         uncovered must be presented with the information and offered an opportunity to
                         refute, explain, clarify, or mitigate the information in question. If a detomiiuition
                         of ineligibility is made, the individual will be formally notified and informed ofthe
                         Teason(s).

                      3) Adverse information may not be disclosed to the employer of the conbactor
                         personnel. When a final determination has been made, the employer shall be
                         infoimed, simultaneously with notificBtion to the affected individual, that the
                         conbactor personnel is ineligible to render services or otherwise perform undo* the
                         contract.

               8.10. Waivers and Exceptions.

                       1) Operational, physical, or unforeseen circumstances may prevent or preclude the
                          implemoitation in a timely manner of some of the requirements of this Directive. In
                          such cases a waiver or exception to the stated requirements may be requested. Thc
                          waiver or excqition request must be in writing and addressed to the ICE Chief
                          Security Ofiicer (CSO) and identify a compelling reason for issuance ofa waiver or
                          exception. Access will not be granted under the waiver or exception process until the
                          waiver or exception is approval by thc ICB CSO.

                      2) Exceptions to the U.S. citizenship requirement noted in section 8.5 (1) of this
                         directive are treated separately tmm standwd exceptions and waivers. Since access
                         for foreign nationals is normtdly a long-teim commitment, citizenship exceptions may
                         only be granted by the Assistant Secretaty or their designee, with the concurrence of
                         botiitiieDHS CSO and DHS CIO ortiieirdesignees. In order for the exception to be
                         granted:

                                a) The individual must be either a Lawfiil Permanoit Resident oftiieUnited
                                   States or a citizen of any nation ontiieAllied Nations List maintiiined by tiie
                                   Department of State.

                                b) All reqiured security forms specified by DHS and any necessary background
                                   check must be satisfactorily completed.

                                c) There must be a compelling reason for using the individual as opposed to a
                                   U.S. citi'zen.

                                d) The exception must be in the best Interest of DHS.

                          Requests for excqitlons must be in writing utilizing Attachment J ofthe DHS 4300A
                          Sensitive Systems Handbook.

               ICE Suitability Screening for Conbactor Personnel

                                               Attachment 7 - E-QIP Instmctions and Fomos                 14 of 28




Confidential                                                                                             GEO-State 00270634



                                                                                                Ex. 2 to Martin Decl.
                                                                                                    Page 176 of 190
                                                                                                HSCEDM-IO-D-00001




                      3) Requests for waivers or exceptions to any otiier requirement set forth herein, to
                         include surge support and resource issues, must be submitted in writing to the ICE
                         CSO. Waiver or exception requests must include a justification and will be
                         considered on a case-by-case basis.

               9.     ATTACHMENT, hivestigations Mabix.

               10.    NO PRIVACY RIGHT STATEMENT. This Directive is an intemal policy
                      statement of ICE. It is not intended to, and does not create any li^ts, privileges, or
                      benefits, substantive or procedural, enforceable by any party against the United States; its
                      d^aitments, agencies, or other entities; its officos or employees; or any other person.


               Approved:

                              JulfeL Myers           (\
                              Assmant Secrdary        ^
                              U.S. Immigration and Customs Enforcement




               ICE Suitability Screening for Conlractor Personnel

                                                Attachment 7 - E-QIP Instmctions and Fomis                 15 of 28




Confidential                                                                                            GEO-State 00270635



                                                                                               Ex. 2 to Martin Decl.
                                                                                                   Page 177 of 190
                                                                                                                          HSCEDM-IO-D-00001



                                                             ATTACHMENT
                                                          lavestigations Matrix


                                                            TVPE OF INVESTIGATION                            PRELIMINARY CHECKS
                                      SECURITY                    REQUIRED                                    REQUIRED FOR EOD
               RISK LEVEL              FORMS                                                                   DETERMINATION
                                      REQUIRED                                    Non-IT
                                                            nr Positions                                  rr Positions        Non-rr Positions
                                                                                  Positions

                                                                                                    Favorable Review Favorable Review
                                                                                                        of Forms         ofForms

                                                            Background          Background                  Favorable              Favorable
                                                            Investi^tion        Investiption              fingerprint &          fingerprint &
                                                               (BI)'               (HQ                        credit                 credit
                    HIGH
                                        -SF85P                                                      Scheduling of the Submission of the
                                                                                                           BI               BI
                                        -FD258
                                                                                                        {Only eiigiblefor
                                    -Credit Release                                                       access to the
                                        Form                                                             Moderate Risk
                                                                                                             Level)
                                      -SF85F-S'
                                                                                                    Favorable Review Favorable Review
                                        ^F306                                                           ofForms          ofForms
                                                            Minimum              Minimum
                                                           Background           Background                  Favorable             Favorable
               MODERATE                                    Investigation        Investigation             fingerprint &         fingerprint &
                                                              (MBI)                (MBI)                      credit                credit

                                                                                                    Scheduling ofthe            Submission of
                                                                                                         MBI                       MBI

                                                                                   NACI
                                                                                                                              Favorable Review
                                       -SF-85P                                    Favorable
                                                                                                                                  ofForms
                                                          Not applicable          Review of              Not applicable
                                       -FD-258
                                                                                   Forms
                                    -Credit Release                                                                               Favorable
                   LOW'                                        No IT                                    No rr positions
                                         Form                                                                                   fingerprint &
                                                            positions are        Fingerprint            are "Low Risk"
                                       -OF 306                                                                                      credit
                                                            "Low Risk"           and Name
                                                                                   Oieck                                        Submission of
                                                                                                                                    NACI'



                ' Only Weapons-Canying Contract Guards must complete lhe SF 8SP-S in addition lo SF SSP.
               * IT Positions or detail assignments that require sccess to Sensitive But Unclassified infoimation or Law Enforcement Sensitive
               Infonnation. i.e. TECS.
               ' NACI must be initiated and a favorablefingerprintchedc completed prior to thc issuance ofa DHS Personal Identiiy
               VerificaliOT (PIV) Cord.



               ICE Suitability Screening for Contractor Personnel
                                                         Attactiment 7 - E-QIP Instructions and Fonms                                 16 of 28




Confidential                                                                                                                        GEO-State 00270636



                                                                                                                         Ex. 2 to Martin Decl.
                                                                                                                             Page 178 of 190
                        READ THIS BEFORE COMPLETING THE BACKGROUND INVEST!?®;§tlGP|t>«MOl
                                       FORMS INCLUDED IN THIS P A C K E T

                                                                                             Office ofProfessionai Responsibility
                                                                                             VS. Department of llometand Securil>-
                                                                                             24000 Avila Road. Room S260
                                                                                             Laguna Niguel CA 92677


                                                                                             U.S. Immigration
                                                                                             and Customs
                                                                                             Enforcement
               Dear Applicant:

               The U. S. Immigration and Customs Enforcement (ICE) used the Electronic Questionnaire for
               Investigations Processing (e-QIP), in lieu of paper versions of the SF-86, Questionnaire for National
               Security Positions and SF-85P, Questionnaire for Public Trust Positions. The e-QIP System is a
               web-based automated system that allows applicants to electronically enter, update, and transmit their
               personal investigative data over a secure Internet connection to the ICE Personnel Security Unit.

               We request that you go to the following OPM-IS website: www.opm.gov/e-olD to enter the
               Electronic Questionnaires for Investigations Processing (e-QIP) Gateway. Please note that e-QlP is
               not compatible with Macintosh computers. Also, it is recommended you download Adobe Acrobat
               Reader 7.0 to avoid printing problems. Once you have entered the e-QlP website, please read the
               "Quick Reference Guide for the Applicant,"prior to proceeding further. Once youfinishreading the
               quick reference guide, go to the e-QlP Applicant Site and follow the prompts.

               The prompts will ask you to answer the following three (3) default Golden Questions:
                  /; What is your LAST name?
                  2) In what four-digit YEAR were you bom?
                  3) In what CITY were you bom? Enter "Unknown" as the answer to the question "In what
                      citv were vou born".

               NOTE: If you previottsly completed the e-QIP version of the SF-86 or SF-85P, you will be prompted
               lo answer tfie Golden Questions that you previously selected. If you do not remember the answers
               to these questions, you must contact the ICE Personnel Security Unit (ICE PSU) to have your
               Golden Questions reset. The ICE-PSU may be contacted via email or phone        (ICE-Personnel-
               Security@dhs.gov/866-731-5039).      It is strongly recommended that vou chanse vour golden
               questions and answers to combinations that onlv vou know.

               Note: National Security Directive 63 requires ten (10) years of information forthe following
               questions on the Standard Form (SF) 86, "Questionnaire for National Security Positions."

               9. Where You Have Lived
               10. Where You Went To School
               11. Your Employment Activities
               22. Your Employment Record
               23. Your Police Record
               24. Public Record Civil Court Action




                                              Attactiment 7 - E-QIP Instructions and Fonns                              17 of 28




Confidential                                                                                                        GEO-State 00270637



                                                                                                          Ex. 2 to Martin Decl.
                                                                                                              Page 179 of 190
                                                                                              HSCEDM-IO-D-00001




                Once you have completed the electronic SF-86 or SF-85P, you will need to verify the information
                bv clicking the "Certify" button. This step certifies that you have provided correct and accurate
                information. After you have certified the information, you will be able to print a copy. You are
                required to provide 2 sets ofthe completed electronic form to the ICE PSU. We recommend
                you print a copy to retain for your own records. You MUST print, sign, and date the Signature
                Form. Authorization for Release of Information, and Authorization for Release of Medical
                Information. If you do not provide 2 complete sets, including the signature and release forms, to
                the ICE PSU, your package will be rejected and you will have to reenter the information online and
                resubmit. In addition to completing the electronic SF-86 or SF-85P. vou MUST complete and
                submit the following:

                                                DHS 11000-9 Credit Disclosure
                                       Foreign National Relative and Associate Statement
                                     Optional Form 306, Declaration of Federal Employment
                                                 FD 258 Fingerprint Charts (2)

                Your background investigation cannot be initiated without all required forms to include the
                fingerprint charts. You must befingerprintedby an authorizedfingerprintingofficial using the
                requiredfingerprintcharts. If you are located in the Washington, D.C. area, you may be
                fingerprinted in the Fingerprint & ID Unit at the Chester A. Arthur Building (CAB), 425 I Street,
                NW, Monday through Friday between SAM and 3PM. No appointment is necessary. The required
                fingerprint charts, included in your package, are also available at the CAB. Some local police
                departments also providefingerprintingservices.

                Please complete the electronic form within 5 days. Complete packages must be received in this
                office within 10 days of completing the electronic SF-86 or SF-85P. After completing all required
                forms (electronic and paper) to include thefingerprintcharts, coordinate submission of the complete
                package with your contract company and your responsible ICE Contracting Officer's Technical
                Representative/Contracting Officer's Representative (COTR/COR). If you fail to go online and/or
                fail to submit a complete package in a timely manner, ICE may discontinue processing without
                further notice. You will then need to coordinate with your Contract Company and COTR/COR
                regarding the possibility of fiirther consideration.

                Congratulations on your selection! We are looking forward to you becoming a productive member
                ofdie ICE Team.




                Theresa Creagh
                Supervisory Personnel Security Specialist
                Personnel Security Unit




                                               Attachment 7 - E-QIP Instructions and Forms               18 of 28


\
-A
 Confidential                                                                                          GEO-State 00270638



                                                                                              Ex. 2 to Martin Decl.
                                                                                                  Page 180 of 190
                                                                                                        HSCEDM-IO-D-OOOOI




                                                                                                       Version 1.07

                                                         e-QIP Checklist
                      Please complete each step below before submitting your e-QEP forms!

                         Setup Steps                                    Helpful Hints/Actions
                         a   IBM Compatible Computer                    Macintosh is not compatible
                         •   Need Adobe Acrobat 7.0                     Download at www.adobe.com
                         •   Enable Web Browser & TLS 1.0               Refer to e-QlP Quick Reference Guide



               S T E P l • e-QIP Navigation
                      • Log on to www.opm.gov/e-aip.
                             o   Click on Enter e-QlP applicant site
                             o   A "browser checker" will test your computer's compatibility.
                             o   You will be prompted to change the T L S settings, if necessaty.
                             o   If you are ready to proceed, click "Continue."

                     •   Enter your social security number and click "submit".

                     •   Single click on box tbat states: "Allow me to see my Golden Answers as 1 type them."
                             o If you change your Golden Questions, make sure that you can remember the answers
                                 to those questions.

                     a   Enter golden questions:                                 Answer golden questions:
                            o In what city were you bom?                         •Enter: Unknown
                            o What is your last name?                            Make sure first letter is Capitalized
                            o In what year were you bom?                         Enter: Four-digit year:

                             *Ifyou tried enterirtg mkrtown and you get an error message, then enter in your       actual
                             city of birth.

                             If you do not remember the answers lo these questions, you must contact our office to
                             have your Golden Queslions reset.

                             If you previously completed the e-QIP version of the SF-86 form, you will he prompted          to
                             answer the Golden Questions lhat you selected previously.



               STEP 2 - Data Entry
                     a   Enter data and save
                            o Ifyou receive errors or warnings, check for the following:
                                    -   Look for gaps and/or missing information, and then make additions or
                                       conrectlons.
                                    - Other problems - see Quick Reference Guide




                                               Attachment 7 - E-QIP Inslnidions and Forms                           19 of 28




Confidential                                                                                                      GEO-State 00270639



                                                                                                        Ex. 2 to Martin Decl.
                                                                                                            Page 181 of 190
                                                                                                      HSCEDM-IO-D-00001

               STEP 3 - Validate, Review & Certify
                       a   Validate and review
                              o Use navigation pull-down menu and select validate, review and certify,
                              o Correct all errors at this point (if any),
                              o Select GO.

                       •   Certify
                               o     Single click "Certify Investigation Request" button.

               STEP 4 - Certify My Answers are True
                       Q   Certify My Answers are True
                               o     Go to navigation menu, select "Certify That My Answers Are True"
                               o     Click GO. (This locks your answers)

               STEP 5 - Display & Print
                       •   Step One: Display archival copy
                       •   Step Two: Print 3 sets of the archival copy
                       Q   Step Three: Display the signature forms
                       o   Step Four Print 3 copies of the signature forms, dien sign and date the forms

               STEP 6 - Release to Agency
                       a   Click button to "Release Request/Transmit to Agency"


                   You will not be able to access g-OIP after this point and
                    vour golden questions will change to invalid questions.

               STEP 7 - Send Forms to Agency
                       •   Send required number of copies (review letter for number of copies you need to submit)
                           of your e-QIP archival Copy and signature forms (signed and dated) with your other
                           pre-employment forms to tbe Office of Professional Responsibilify, Personnel Securify
                           Unit, Laguna Niguel C A .

               For technical support: Refer lo the e-QIP Quick Reference Guide first, then for computer technical
               problems only, call the OPM Help Line: 1-866-631-3019.




                                                  Attactiment 7 - E-QIP Instructions and Fomis                  20 of 28




Confidential                                                                                                  GEO-State 00270640


                                                                                                      Ex. 2 to Martin Decl.
                                                                                                          Page 182 of 190
                                                                              HSCEDM-IO-D-00001




               ELECTRONIC QUESTIONNAIRES FOR INVESTIGATIONS PROCESSING

                                                e-QIP




                                             Version 1.07


                        QUICK R E F E R E N C E GUIDE FOR T H E APPLICANT




                        U.S. Immigration and Customs Enforcement ( I C E )
                              Office of Professional Responsibility
                                    Persoimel Security Unit



                                   Questions? Please contact:

                               Department of Homeland Security
                           U.S Immigration and Customs Enforcement
                                       1-866-731-5039
                           E-mail: ICE-Personnel-Security@dlis.gov




                                Attachment 7 - E-QIP Instructions and Fomis              21 of 28




Confidential                                                                           GEO-State 00270641



                                                                              Ex. 2 to Martin Decl.
                                                                                  Page 183 of 190
                                                                                                               HSCEDM-IO-D-00001

               Web Browser Requirements
               If using Microsoft Internet Explorer (IE), you must have version S.S or later, with Service Pack 2. Internet
               Options for IE should be set as follows:
               •        Enable JavaScript
               •        Enable Cookies
               •        Enable Scripting
               «        Enable TLS 1.0 (this option is disabled by default.).

               To enable TLS 1.0 in IE, on the top menu:
               •   Select TOOLS
               •   Select INTERNET OPTIONS
               •   Select the tab labeled ADVANCED
               •   Scroll down to the section labeled SECURITY
               •   Check the box to enable TLS 1.0
               •   Click the OK button to save

               If using AOL, open a separate window in IE (outside AOL) and set TLS 1.0 following the instructions above; or
               directly within AOL, go to the top menu in AOL, then:
               •    Select SAFETY
               .    Select SETTINGS
               •    Select INTERNET PROPERTIES
               •    Under RELATED SETTINGS, select INTERNET EXPLORER SETTINGS, then the ADVANCED tab
               •    Scroll down to SECURITY
               •    Check TLS 1.0
               •    Click the APPLY and OK bunons
               •    Click SAVE in the AOL Browser Settings box

               If you are using Mozilla, you must have at least version 0.9.4. Although security settings may already be defaulted
               to the proper values, you should verify so by following this process:
               •    Select EDIT
               •    Select PREFERENCES
               •    Select PRIVACY AND SECURITY
               •    Select SSL
               •    Under SSL Protocol Versions, enable SSL VERSION 2, SSL VERSION 3, and T L S

               Mozilla users must also verify that they are enabled to use cookies. To do so, go to your browser's toolbar and
               verify in the following order:
               •    Select EDIT
               •    Select PREFERNCES
               .    Select PRIVACY AND SECURITY
               •    Select COOKIES
               •    Ensure that either ENABLE COOKIES FOR THE ORIGINATING WEBSITE ONLY or ENABLE A L L
                   COOKIES is checked

               e-QIP is also compatible with Netscape Navigator, version 6.1 or later. If you are using JAWS screen-reading
               software, please note that JAWS requires the use of Internet Explorer, version 5.5 or later.

               Getting Started

                   1. Start your internet browser and enter the following URL website address: vyww.opm .gov/e-q ip/
                   2. The «-QIP Gateway Page will appear. Scroll down and click the link labeled e-QlP APPLICANT SITE.
                   3. A "browser checker" utility will automatically run and test your computer for e-QIP compatibilify. Click
                      the CONTINUE button to proceed to the application. (If after doing so you receive the enxir message
                      "Page Cannot Be Displayed," please follow the previous instructions to enable TLS 1.0.)
                   4. A Security Alert box will appear, asking "Do you want to proceed?" Click the YES button with the mouse,
                      orfype<CTRL Y> to continue.
                   5. The c-QIP Welcome Screen will appear. Enter your Social Security Number in the text entry boxes, and
                      click the SUBMIT button to logon to the e-QIP applicant site.

                                                    Attachment 7 - E-QIP Instructfons and Fomis                               22 of 28



Confidential                                                                                                             GEO-State 00270642



                                                                                                              Ex. 2 to Martin Decl.
                                                                                                                  Page 184 of 190
                                                                                                               HSCEDM-IO-D-00001

                   6.    Answer the three (3) default Golden Questions and then you may create new Golden Questions and
                         Answers on the next page (please see the applicable section inside this brochure for further infonnation).
                   7.    Click the highlighted link that says: Enter Your Data.
                   8.    Complete the SF-86 questions and save as insmacted. Validation of your data will occur after every screen
                         save.
                   9.    Be sure to CERTIFY/SUBMIT your form when your form is complete.
                   10.   Print out the release forms and certification for your signature. These signahire forms need to be returned
                         to your hiring agency. You may also print out an archival copy for your own records. (If you are having
                         difficulty opening the forms to print,rightclick on the link, choose SAVE AS, and then save the file on
                         your computer. Open up the Adobe Acrobat reader program separately in its own window (not through
                         Internet Explorer), and then open the file you saved in order to print it out.

               Choosing Your Golden Ouesrions/Answers
               It is YOUR RESPONSIBILITY to provide and remember Golden Questions unique to you. Golden Questions
               enable e-QIP to verify your identity. Create a combination of Golden Questions that only you can know the correct
               answers to in order to assure that no one can attempt to impersonate you on the e-QIP system. Please carefully
               consider who else may possibly know the answer to each possible Golden Question you enter. Please remember that
               it may be 5 years before you remm to the e-QIP system for a ftiture reinvestigation.

               Entering Your Golden Questions/Answers
               After you have selected your set of Golden Questions/Answers, enter each Question under a "Question" header and
               enter the corresponding Answer under the "Answer" block directly under that question. You must provide a non-
               blank answer for each question you provide, and vice versa. You must provide three Golden Questions.
               It is your responsibility to protect the answers to your Golden Questions. Golden Answers are your "password" to
               the e-QIP system. The text entty fields for Golden Answers are not password protected to allow for more accurate
               entiy of your answers. Asterisks automatically mask Golden Answers, but if you choose, you can view your
               answers while typing them by clicking the ALLOW ME TO SEE MY GOLDEN ANSWERS checkbox. Do nol
               allow someone to see your computer screen while your answers are on the screen. If someone acquires your
               answers, they will be able to logon to the e-QIP system under your identity, allowing them to access your personal
               data.

               Entering Your Data

               First Time Data Entry. Prior to entering data for the first time, read the instructions on the "Fomi Completion
               Instructions" screen. Indicate that you have read and understand the document by clicking the corresponding button.
               You will then be shown a disclaimer screen that provides additional instructions required by Executive Order 12968.
               You will need to indicate that you have read and understand the additional instructions by clicking tiie
               conesponding button.
               Question Navigation: You may use the Navigation pull-down menu to go to any question, in any order by selecting
               the item and clicking GO. The navigation menu is located in the topright-handcomer of the screen.
               Errors and Warnings: After clicking SAVE, if tbe system displays the same screen with "Validation Results" listed
               at the top, you must correct the data you have just entered. You will only get validation messages ifyou have not
               answered a question appropriately.

               For validation "Error" messages, you may correct your data by scrolling to the appropriatefieldand editing. After
               making corrections, click the SAVE button at the bottom of this page to save your changes.
               For validation "Warning" messages, you may either provide the requested infonnation or click the EXPLAIN button
               next to the message to explain why the information cannot be supplied. Upon clicking EXPLAIN you may provide
               an explanation in thc textfieldor check the box labeled I DO NOT KNOW THE REQUESTED INFORMATION.

               After choosing an action, click the SAVE button to save your changes.

               For validation "Error" and "Warning" messages, you may also choose to click the SAVE/CONTINUE button. If
               you click SAVE/CONTINUE, you may advance to the next question screen and correct the infonnation at a later
               time prior to the final submission of your form. If you make a mistake and want to start over on a given screen,
               click on the RESET THIS SCREEN button at any time prior to clicking the SAVE button. When you are finished
               and ready to proceed, click the SAVE button. Upon clicking SAVE, your information will be submitted and you
               will proceed to the next screen.


                                                     Attachment 7 - E-QIP Instaictlons and Fomis                            23 of 28




Confidential                                                                                                             GEO-State 00270643



                                                                                                               Ex. 2 to Martin Decl.
                                                                                                                   Page 185 of 190
                                                                                                                HSCEOM-10-D-00001

               Displaying Your Data
               When you are ready to display and/or print your SF-86 infonnation that has been entered into e-QIP, select the
               "Display" command from the top banner (located in the upper left-hand comer). By selecting "Display", a new
               browser window will appear using Adobe Acrobat Reader. This window will generate a .PDF file which will
               display on the screen all the data that has been entered up to that point. If desired, you can print the displayed data
               byfirstselecting FILE, and then PRINTftomthe new browser window. You can also save a copy ofthe displayed
               data to your ownfloppydisk. To do so, click on thefloppydisk icon to save the file. If you are having difficulty
               printing your foms, please see the instructions outlined in the "Getting Started" section of this brochure.

               Validating Your Data

               Although the c-QIP system will automatically validate your data after every screen save, you may also do a manual
               validation. To do so, go lo the navigation pull-down menu and select VALIDATE, REVIEW, AND C E R T I F Y ,
               then select GO to the right of the pull-down menu, and the system will take you to that screen. The validation
               results may show errors that need to be conected. Read the validation results and the associated enors. To correct
               your answers, use the navigation pull-down menu to go to the question that needs to be edited, make the necessaiy
               changes, and click the SAVE button.

               Listing Expected Attachments

               You should create a list of attachments that you expect to provide to your employmg agency. Eveiyone will have a
               standard set of attachments such as the SF-86 General Release form, resume, OF 306, etc. There may be additional
               attachments depending on what position you are applying for. Ask your agency if you are not sure what attachments
               you are required to provide.

               To create your list of expected attachments, go to the navigation pull-down menu and select E X P E C T E D
               ATTACHMENTS. Then select GO to therightof the pull-(k)Mrn menu, and the system will take you to that screen.
               (You will be shown this automatically if you complete your SF-86 fonn in sequence. Ifyou choose to skip fiom
               question to question, you will need to select this command manually.)
               This screen allows you to create, delete, and/or edit a list of expected attachments that you will send with your
               request. Please write your Social Security Number on every piece of paper that you plan to give to your employing
               agency. You may either mail, drop off, or fax your attachments to your agency, along with your signattire forms.

               Certifying Your Data

               When you have completed all the questions on the SF-86 and are ready to submit, select the CERTIFY THAT MY
               ANSWERS ARE TRUE command from the navigation menu at the top of the screen and click on GO. Ensure that
               you have completely entered your data, validated your data for errors, and reviewed your datti for correcmess.
               Follow lhe instructions on the "Certify" screen.

               Certify that the answers you provided on the questionnaire are correct and accurate. After certification, your
               answers to the questionnaire will be locked and unavailable for editing. Select DISPLAY in the upper-left hand
               comer of the screen to generate a .PDF printable copy of your SF-86 data, release forms, and certification statement.
               Your computer must have Adobe Acrobat in order to view a .PDF file; thisfi-eesoftware download is available at:
               www.adobe.com/products/acrobat/readstep2.html

               You are required to print the release rorm(s) and the certification statement. If you do not have a printer, you
               should consult your agency and ask for assistance. After printing, please sign them (preferably in black ink) and
               retum the originals to your agency.

               After you have successfully certified your form and released it to your agency, you cannot change your data.
               However, the next time you need access to e-QIP, such as for a fiiture reinvestigation, most of your data will
               repopulate the c-QlP form, eliminating the need to reenter all of your data.




                                                     Attachment 7 - E-QIP Instmctions and Fonns                               24 of 28




Confidential                                                                                                              GEO-State 00270644



                                                                                                                Ex. 2 to Martin Decl.
                                                                                                                    Page 186 of 190
                                                                                                        HSCEDM-10-D-0C001


                         ADDENDUM TO REVISED FORM 86 -
                     "QUESTIONNAIRE FOR NATIONAL SECURITY
                                  POSITIONS"

               Some of the questions on the revised SF-86 specify a time frame, or investigative scope of
               seven (7) years. This time frame is not consistent with the National Security Directive
               (NSD) 63, "Single Scope Background Investigations", dated October 21, 1991.
               Accordingly, the Office of Personnel Management has issued interim instructions that
               require a ten (10) year time frame for specific questions on the SF-86 for those cases in
               which the form is being completed for a single scope bacl^round investigation (SBI).

               The following questions on the revised SF-86 should be answered      with a ten (10) year time frame for the
               case to meet the NSC 63 standards:

                                             9    Residences
                                             to   Schools
                                             11   Employment
                                             12   References
                                             21   Medical
                                             22   Discharges
                                             23   Police Record
                                             29   Court Actions




     I acknowledge that 1 have read and understand that some questions on the SF-86 specify a time frame of seven (7) years,
     which is not consistent with the NSC 63 Standards for Single Scope Background Investigations. Accordingly, the
     specified questions on this addendum are to be answered with a fen (10) year time frame to meet the NSC 63 Standards.




                                               Attachment 7 - E-QIP Instructions and Forms                         25 of 26




Confidential                                                                                                    GEO-State 00270645



                                                                                                       Ex. 2 to Martin Decl.
                                                                                                           Page 187 of 190
                                                                                                                      HSCEDM-IO-D-00001
                                            Declaration f o r Federal                         E m p l o y m e n t                    OM?;:            a



      Instructions           »     ««' •»   •IIMMW                                     ri«i«wM»MiM^^         i i

          The information collected on this form Is used to determine your acceptability for Federal and Federal contract employment and
          your enrollment status In the Govemment's Life Insurance program. You may be aslced to complete this form at any time during the
          hiring process. Fallow instructions that the agency provides. If     are selected, before you are appointed you will be aslced to
          update your responses on this fomi and on other materials submitted during the application process and then to recertify that your
          answers are true.

          All your answers must be truthful and complete. A false statement on any part of this declaration or attached fonns or sheets
          may be grounds for not hirbig you, or for firing you after you begin work. Aiso, you may ba punished by a fine or
          imprisonment (U.S. Code, Utie 18. section 1001).

          Either type your responses on this form or print dearly in dark ink. If you need additional space, attach letter-size sheets (8.5' X
          11"). Include your name. Social Security Number, and item number on each sheet. We recommend lhat you keep a photocopy of
          your completed fonn for your records.



      Privacy Act Statement
           The OfRce of Personnel Managemenl Is authorized to request this Information under sections 1302,3301,3304, 3328, and 8716 of
           title 5, U. S. Code. Section 1104 of title 5 allows the Office of Personnel Management to delegate personnel management
           functions to other Federal agencies. If necessary, and usually in conjunction with another fomi or forms, this form may be used in
           conducting an Investigation lo determine yoursuilabOlty or your ability to hold a security clearance, and it may be disclosed to
           authonzed officials making sirr^lar, subsequent detemninatlone.

           Your Social Security Number (SSN) is needed to keep our records accurate, because other people may have the same name and
           birth doto. Public Low 104-134 (^ril 26, 1006) aoko Fodoral agoncios to uoo thio number to help identify indivldualo in agoncy
           records. Giving us your SSN or any other information is voluntary. However, If you do not give us your SSN or any other
           Information requested, we cannot process your appllcatton. incomplete addresses and ZIP Codes may also slow processing.

           ROUTINE USES: Any disclosure of this record or Informalion in this record is In accordance wilh routine uses found in System
           Notice OPM/GOVT-1, General Personnel Records. This system allows disclosure of information to: fraining faciillies; organizations
           deciding claims for retire ment, insurance, unemployment, or heaith benefits; officials In litigation or administrative proceedings
           where the Government is a parly; law enforcement agendes conceming a violation of law or regulation; Federal agendes for
           statisttoal reports and studies; offldals of labor organizations recognized by law In connedlon with representation of employees;
           Federal agendas or other sources requesting Informalion for Federal agencies In connection wilh hiring or retaining, security
           clearance, security or suitability Investigations, dassifying jobs, contracting, or issuing licenses, grants, or other benefits: public
           and private organizationG, including news media, which grant or publicize employee recognitions and awards; the Merit Systems
           Protection Board, the Office of Spedal Counsel, the Equal Employment Opportunity Commission, the Federal Labor Relations
           Authority, the National Archives and Records Adminislralion. and Congresstonal offices In connection with their offidal functions;
           prospective non-Federal empteyars conceming tenure of employment, civil service status, length of service, and the dale and
           nature of adion fbr separation as shown on the SF 50 (or authorized exception) of a specirically identified Individual; requesting
           organizations or Indivkluals conceming the home address and other relevant informatkin on those who might have contracted an
           illness or been exposed tc a heailh hazait); authorized Federal and non-Federal agendes for use In computer matching; spouses
           or dependant children asking whether the employee has changed from a self-and-family to a self-only health benefits enrollment;
           Individuals worldng on a contract, service, grant, cooperative agreement, or Job for the Federal govemment; non-agency members
           ofan agency's performance or other panel; and agency-appointed representatives of employees concerning informalion issued to
           the employees about fitness-for-duty or agency-faed disability retirement procedures.


      Public Burden Statement

           Public burden reporting for this collection of infonnalion is estimated to vary from 5 to 30 minutes wnth an average of 15
           minutes per response, including time for reviewing instmctions, searching existing data sources, gathering the data needed, and
           completing and reviewing the collectkjn of information. Send comments regarding the burden estimate or any other aspect ofthe
           collection of information, induding suggestions for reducing this burden, to the U.S. Office of Personnel Management, Reports and
           Forms Manager (3206-0182), Washington, DC 20415-7900. The OMB number, 3206-0182, is valid. OPM may nol collect this
           Infomiation, and you are not required to respond, unless this numberls displayed.


                                                                                                                                        Octlcful Foim 300
      U.S. Office of Personnel Management                         MOKI T^nj,* ™ - . - r , .                                           R«»is«i ja.iu»i»2ooi
     6U.S.C. lan. 3301.3304. J328 » 8718                                754(H)1-368-7775                                       ediim obsol«« ard uonaM

                                                       Attachment 7-E-QIP Inslmdions and Fomis                                      26of2S




Confidential                                                                                                                     GEO-State 00270646



                                                                                                                      Ex. 2 to Martin Decl.
                                                                                                                          Page 188 of 190
                                                                                                                       HSCEDM-IO-D-00001

                                              Declaration for Federal Employment
                                                                                                                                            Form Appmvod
                                                                                                                                          OMB No » C M i a 2


   GENERAL INFORMATION m
    1. FULL NAME (First, middle, last)                                                               2.     SOCIAL SECURITY NUMBER



    3.    PLACE OF BIRTH (ladude dty and state or country)                                          4.     DATE OF BIRTH (MM/DD/YYYY)



    5.    OTHER NAMES EVER USED (For example, maiden name, nidtnsme. etc)                           6.     PHONE NUMBERS (Include area codes)

                                                                                                         Day     •


                                                                                                         Night   •
    Selective Service Registration mmmmmmmmmmmmmmmmmmmmmmmmmmm
    If you are a male bom after December 31,1959. and are at least 18 years of age. civil seivice employment law (5 U.S.C. 3328) requires lhat
    you must register with the Selective Senrice System, unless you meet certain exemptions.

    7a.     Are you a male bom after December 31,1959?             O            YES        n     NO If'NO" skip 7b and 7c. If-YES" go to 7b.
    7b.     Have you registered with the Selective Sen/ice System? •            YES        •     NO If "NO- oo tore.
    7c.     If 'NO," desaibe your reason(&) in Item #16.

    Military Service                        •"""^"'"^^
    8.     Have you ever served in the United States ntilitary?                 ITJI Y E S Provide infonnation b^ow                  •       no
           Ifyou anaworod "YES," list tho branch, datoa, and typo of diachargo for oH eottve duty.
           If your only active duty was Iraining In the Reserves or National Guard, answer "NO.'




    Background              Infonnation         IBIIMWWM^
    For all questions, provide all additional requested information under Kem 16 or on attached sheets. The circumstances of each event
    you list will be considered. However, in most cases you can still be considered for Federal jobs.
    For questions 9.10, and 11. your answers should include convictions resulting from a plea of nolo contendere (no contest), but omit (1) traffic
    fines of $300 or less, (2) any violation of law committed before your 16th birthday, (3) any violation of law committed before your 18th birthday
    if finally decided in juvenile court or under a Youth Offender law. (4) any conviction set aside under the Federal Youth Conedions Ad or
    similar state law, and (5) any conviction for which the record was expunged under Federal or state law.
    9.     During the last 10 years, have you been convided, been imprisoned, been on probation, or been on parole?                   YES             NO
           (Includes felonies, firearms or explosives violations, misdemeanors, and atl other offenses.) If "YES." use Item 16
           to provide the dale, explanation of tbe violation, place of occunence, and the name and address of the poBce              •            •
           depadment or court Involved.
   10.    Have you been convicted by a miStary court-martial in the past 10 years? (If no military service, answer "NO.") If YES                      NO
          "YES,' use Item 16 to provide the date, explanation ot the violation, place of occunence. and the name and address
          of the military authority or court involved.                                                                       •                    •

                                                                                                                                      YES             NO
   11.    Are you now under charges for any violation of law? tf "YES.' use item 16toprovide the date, explanation of the
          violation, place of occurrence, and the name and address of the police department or court Involved.                        •

   12.    During the last 5 years, have you been fired from any job fbr any reason, did you quit after being told that you
                                                                                                                                      YES             NO

                                                                                                                                                  n
          would be fired, did you leave any job by mutual agreement because of specific problems, or were you debarred from
          Federal employment by Ihe Office of Personnel Management or any olher Federal agency? If "YES," use item 16
                                                                                                                                      •
          to provide the date, an explanation ofthe problem, reason for leaving, andttteemployer's name and address.

   13.    Are you delinquent on any Federal debt? {Includes delinquendes arising from Federal taxes, loans, overpayment of YES                        NO
          benefits, and olher debts to the U.S. Govemment, plus defaults of Federally guaranteed or insured loans such as
          sludent and home mortgage loans.) If "YES." uso item 16 to provide fhefype.length, end amount of the delinquency •                      •
          or dafautt, and steps that you are taking to correct the error or repay tbe debt.
                                                                                                                                           OpwralFotirSOS
   U.S. Office of Personnel Management                               NSN 754041-368-7775                                                Revisttd Junuuiy 2001
   S u s e . 1302. 3301. 3304. SMd S 8714                                                                                  Pmiousedtdom obaolota and urusablo
                                                            Attachment 7 - E-QIP Instmctions and Forms                                27 Of 28




Confidential                                                                                                                     GEO-State 00270647



                                                                                                                      Ex. 2 to Martin Decl.
                                                                                                                          Page 189 of 190
                                                                                                                     HSCEDM-IO-D-OOOOI

                                         Declaration for Federal Employment                                                                       o^z^^
   Additional       Questions          '^•*»*^^
   14.    Do any of your relatives woric for tfie agencry or govemment organization to wfiicti you are submitting this form?
          (Include: father, mother, husband, wife, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece,     YES NO
          father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother,
          stepson, stepdaughter, stepbrother, stepsister, half brother, and half sister.) If T E S , "use item 16 to provide /he •      •
          relative's name, relationship, end the department, agency, or branch of the Anned Forces for which your relative worics.
                                                                                                                                          YES       NO
    15.   Oo you receive, or have you ever applied for, retirement pay, pension, or other retired pay based on military.                  -   ,     -  ,
          Federal civilian, or District of Columbia Govemment senrice?                                                                    |   |     |  |
   Continuation         Space/Agency                 Optional   Questions      IIMIIIIHIWMM^
    16.   Provide details requested in items 7 through I S and 18c in the space below or on attached sheets. Be sure to identify attached sheets
          with your name. Social Security Number, and Item number, and to include ZIP Codes in all addresses. If any questionsare printed below,
          please answer as instnjcted (these questions are spedSc to your position and your agency Is authorized to ask them).




   Certifications/Additional                   Questions
   APPLICANT: Ifyou are applying for a position and have nol yet been selected, carefully review your answers on this form and any
   attached sheets. When this form and all attached materials are accurate, read item 17. and complete 17a.

   APPOINTEE: Ifyou are being appointed, carefuOy review your answers on this form and any attached sheets, including any other application
   materials that your agency has attached to this form. If any infomnation requires cxtnection to be accurate as of the date you are signing, make
   changes on this form or the attachments and/or provide updated information on additional sheets. Initialing and dating all changes and
   additions. When this fonm and all attached materials are accurate, read item 17, comptete 17b. read 18. and answer 18a, 18b, and 18c as
   appropriate.

   17.    I certify lhat, to the best of my knowledge and belief, all of the information on and attached lo this Declaration for Federal Employment,
          Including any attached application materials, Is true, correct, complete, and made In good faith. I understand that a falsa or fraudulent
          answer to any question or item on any part of this declaration or its attachments may ba grounds for not hiring me, or for firing
          me after I begin work, and may be punishable by fine or imprisonment. I understand that any Information I give may be Invest^ated
          for purposes of deterniinlng eligibility for Federal employment as allowed by law or Presidenlial order. I consent to the release of
          information about my ability and fitness for Federal employment by employers, schools, law enforcement agencies, and other individuals
          and organizations to investigators, personnel specialists, and other authorized employees or representatives of the Federal Government.
          I understand that for financial or lending Institutions, medical Instituttons, hospitals, health care professionals, and some other sources
          of information, a separata specific ralaasa may be needed, and I may ba contacted for sueh a release at a later date.

                                                                                                                           Appointing Officer:
   17a. Applicant's Signature:                                                                  Date               :EiHar Date of Appointmam of Convarsion
                                     (Sign in ink)                                                                          MM/DD/YYYY

   17b, Appointee's Signature:.                                                                 Date
                              (Sign In ink)
   18.    Appointee (Only respond If you have bean employed by the Federal Govemment before): Your elections of life insurance during
          previous Federal employment may affect your eligibility for life insurance during your new appointment. These questions are asked lo
          help your personnel office make a correct determination.
                                                                              MM   / DO /YYYY
   18a. When did you leave your last Federal job?                DATE:

   18b. When you worked for the Federal Government the last Ume, did you waive Basic Life Insurance or               YES             NO      Do Not Know
        any type of optional life Insurance?
                                                                                                                     •           •                     •

   18c. If you answered "YES" to item 18b, did you later cancel the waiver(s)? If your answer to item 18c is         YES             NO      Do Not Know
        "NO," use item 16 to Identify the type(s) of insurance for which waivers were not canceled.
                                                                                                                     •           •                     •

   U.S. Office of Personnel Management                              NSN 7540tH.36a-777S                                                        OptnralFcmiSM
                                                                                                                                            Rovisoc January 2001
   SUSC. 1302.3301. 3304.333a»Sri«                                                                                         Piovtous odiUons obsolsto and unusaUa

                                                           Attachment 7 - E-QIP instructions and Forms                                28 of 28




Confidential                                                                                                                         GEO-State 00270648



                                                                                                                    Ex. 2 to Martin Decl.
                                                                                                                        Page 190 of 190
